Exhibit 10.2

 

 

 

$40,000,000

TERM LOAN CREDIT AGREEMENT

Dated as of September 20, 2016

Among

CLAIRE’S STORES, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions    1   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Terms Generally

     35    ARTICLE II    The Loans    35   

SECTION 2.01.

  

Debt Exchange

     35   

SECTION 2.02.

  

[Reserved]

     35   

SECTION 2.03.

  

Procedure for Closing

     36   

SECTION 2.04.

  

[Reserved]

     36   

SECTION 2.05.

  

[Reserved]

     36   

SECTION 2.06.

  

[Reserved]

     36   

SECTION 2.07.

  

[Reserved]

     36   

SECTION 2.08.

  

[Reserved]

     36   

SECTION 2.09.

  

Repayment of Loans; Evidence of Debt

     36   

SECTION 2.10.

  

[Reserved]

     37   

SECTION 2.11.

  

Prepayment of Loans

     37   

SECTION 2.12.

  

[Reserved]

     37   

SECTION 2.13.

  

Interest

     37   

SECTION 2.14.

  

[Reserved]

     38   

SECTION 2.15.

  

[Reserved]

     38   

SECTION 2.16.

  

[Reserved]

     38   

SECTION 2.17.

  

Taxes

     38   

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     41   

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

     42   

SECTION 2.20.

  

AHYDO

     43   

SECTION 2.21.

  

OID

     43   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE III    Representations and Warranties    44   

SECTION 3.01.

  

Organization; Powers

     44   

SECTION 3.02.

  

Authorization

     44   

SECTION 3.03.

  

Enforceability

     45   

SECTION 3.04.

  

Governmental Approvals

     45   

SECTION 3.05.

  

Financial Statements

     45   

SECTION 3.06.

  

Subsidiaries

     45   

SECTION 3.07.

  

Litigation

     46   

SECTION 3.08.

  

Federal Reserve Regulations

     46   

SECTION 3.09.

  

Investment Company Act

     46   

SECTION 3.10.

  

[Reserved]

     46   

SECTION 3.11.

  

Tax Returns

     46   

SECTION 3.12.

  

Employee Benefit Plans

     47   

SECTION 3.13.

  

Labor Matters

     47   

SECTION 3.14.

  

Security Documents

     48   

SECTION 3.15.

  

Location of Real Property and Leased Premises

     48   

SECTION 3.16.

  

No Default

     49   

SECTION 3.17.

  

Intellectual Property; Licenses, Etc.

     49   

SECTION 3.18.

  

Anti-Money Laundering and Economic Sanctions Laws

     49   

SECTION 3.19.

  

FCPA

     50   

SECTION 3.20.

  

Insurance

     50   

SECTION 3.21.

  

Title to Properties; Possession under Leases

     50    ARTICLE IV    Closing Date    51   

SECTION 4.01.

  

Closing Date

     51    ARTICLE V    Affirmative Covenants    53   

SECTION 5.01.

  

Existence; Businesses and Properties

     53   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 5.02.

  

Insurance

     54   

SECTION 5.03.

  

Taxes

     55   

SECTION 5.04.

  

Financial Statements, Reports, etc.

     55   

SECTION 5.05.

  

Litigation and Other Notices

     56   

SECTION 5.06.

  

Compliance with Laws

     57   

SECTION 5.07.

  

Maintaining Records; Access to Properties and Inspections

     57   

SECTION 5.08.

  

[Reserved]

     57   

SECTION 5.09.

  

Further Assurances; Additional Security

     57    ARTICLE VI    Negative Covenants    59   

SECTION 6.01.

  

Indebtedness

     59   

SECTION 6.02.

  

Liens

     64   

SECTION 6.03.

  

Sale and Lease Back Transactions

     68   

SECTION 6.04.

  

Investments, Loans and Advances

     68   

SECTION 6.05.

  

Mergers, Consolidations, Sales of Assets and Acquisitions

     72   

SECTION 6.06.

  

Restricted Payments

     75   

SECTION 6.07.

  

Transactions with Affiliates

     77   

SECTION 6.08.

  

Business of the Borrower and the Subsidiaries

     80   

SECTION 6.09.

  

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, Bylaws and Certain Other Agreements; etc.

     81   

SECTION 6.10.

  

Qualified CFC Holding Companies

     83   

SECTION 6.11.

  

Fiscal Year; Accounting

     83    ARTICLE VII    Events of Default    84   

SECTION 7.01.

  

Events of Default

     84   

SECTION 7.02.

  

Exclusion of Immaterial Subsidiaries

     86    ARTICLE VIII    The Agents    87   

SECTION 8.01.

  

Appointment

     87   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 8.02.

  

Delegation of Duties

     88   

SECTION 8.03.

  

Exculpatory Provisions

     88   

SECTION 8.04.

  

Reliance by Agents

     91   

SECTION 8.05.

  

Notice of Default

     91   

SECTION 8.06.

  

Non-Reliance on Agents and Other Lenders

     92   

SECTION 8.07.

  

Indemnification

     92   

SECTION 8.08.

  

Agent in Its Individual Capacity

     93   

SECTION 8.09.

  

Successor Agent

     93   

SECTION 8.10.

  

[Reserved]

     93   

SECTION 8.11.

  

Withholding Taxes

     93    ARTICLE IX    Miscellaneous    94   

SECTION 9.01.

  

Notices; Communications

     94   

SECTION 9.02.

  

Survival of Agreement

     96   

SECTION 9.03.

  

Binding Effect

     96   

SECTION 9.04.

  

Successors and Assigns

     96   

SECTION 9.05.

  

Expenses; Indemnity

     101   

SECTION 9.06.

  

Right of Setoff

     102   

SECTION 9.07.

  

Applicable Law

     102   

SECTION 9.08.

  

Waivers; Amendment

     103   

SECTION 9.09.

  

Interest Rate Limitation

     104   

SECTION 9.10.

  

Entire Agreement

     104   

SECTION 9.11.

  

WAIVER OF JURY TRIAL

     104   

SECTION 9.12.

  

Severability

     104   

SECTION 9.13.

  

Counterparts

     105   

SECTION 9.14.

  

Headings

     105   

SECTION 9.15.

  

Jurisdiction; Consent to Service of Process

     105   

SECTION 9.16.

  

Confidentiality

     106   

SECTION 9.17.

  

Platform; Borrower Materials

     107   

SECTION 9.18.

  

Release of Liens and Guarantees

     108   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 9.19.

  

[Reserved]

     108   

SECTION 9.20.

  

USA PATRIOT Act Notice

     108   

SECTION 9.21.

  

Affiliate Lenders

     108   

SECTION 9.22.

  

No Advisory or Fiduciary Responsibility

     109   

SECTION 9.23.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     110   

SECTION 9.24.

  

Intercreditor Agreements

     110   

 

-v-



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of U.S. Tax
Compliance Certificate Exhibit C    Form of Collateral Agreement Exhibit D   
Form of Joinder Exhibit E    Form of Permitted Loan Purchase Assignment and
Acceptance Exhibit F    ABL Intercreditor Agreement Exhibit G    First Lien
Intercreditor Agreement Exhibit H    Second Lien Intercreditor Agreement
Schedule 1.01A    Excluded Subsidiaries Schedule 1.01B    Mortgaged Properties
Schedule 1.01C    Immaterial Subsidiaries Schedule 1.01D    Unrestricted
Subsidiaries Schedule 2.01    Initial Lenders Schedule 3.01    Organization and
Good Standing Schedule 3.04    Governmental Approvals Schedule 3.06(a)   
Subsidiaries Schedule 3.06(b)    Subscriptions Schedule 3.11    Taxes Schedule
3.15    Material Real Estate Schedule 3.17    Intellectual Property Schedule
3.18    Anti-Money Laundering Laws Schedule 3.21(b)    Possession under Leases
Schedule 3.21(c)    Intellectual Property Schedule 6.01    Indebtedness Schedule
6.02(a)    Liens Schedule 6.04    Investments Schedule 6.07    Transactions with
Affiliates Schedule 9.01    Notice Information

 

-vi-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT, dated as of September 20, 2016 (this “Agreement”),
among CLAIRE’S STORES INC., a Florida corporation (the “Borrower”), the LENDERS
party hereto from time to time, and Wilmington Trust, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
enter into this Agreement, pursuant to which the Lenders will provide Loans (as
defined below) to the Borrower subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein, the parties agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement (including the recitals
hereto), the following terms shall have the meanings specified below:

“$40 Million Gibraltar Term Loan Facility” shall mean the $40,000,000 term loan
credit facility under a term loan credit agreement dated as of August 12, 2016
and effective as of September 20, 2016 among Claire’s (Gibraltar) Holdings
Limited, Credit Suisse AG, Cayman Islands Branch, as administrative agent (or
such other bank that may be administrative agent thereunder from time to time)
and the lenders party thereto from time to time, as such facility may be
amended, restated, modified, replaced or refinanced from time to time.

“$60 Million Gibraltar Term Loan Facility” shall mean the $60,000,000 term loan
credit facility under a term loan credit agreement dated on or about the date
hereof among Claire’s (Gibraltar) Holdings Limited, Wilmington Trust, National
Association, as administrative agent (or such other bank that may be
administrative agent thereunder from time to time) and the lenders party thereto
from time to time, as such facility may be amended, restated, modified, replaced
or refinanced from time to time.

“$130 Million Term Loan Facility” shall mean the $130,000,000 term loan credit
facility under a term loan credit agreement dated on or about the date hereof
among the Borrower, Wilmington Trust, National Association, as administrative
agent (or such other bank that may be administrative agent thereunder from time
to time) and the lenders party thereto from time to time, as such facility may
be amended, restated, modified, replaced or refinanced from time to time.

“ABL Facility” shall mean the $75,000,000 credit facility under a credit
agreement dated as of August 12, 2016 and effective as of September 20, 2016
among the Borrower, Credit Suisse AG, as administrative agent (or such other
bank that may be administrative agent thereunder from time to time), and the
lenders party thereto from time to time, as such facility may be amended,
restated, modified, replaced or refinanced from time to time.



--------------------------------------------------------------------------------

“ABL Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of
September 20, 2016 by and among the Credit Suisse AG, Cayman Islands Branch, as
Initial ABL Agent, The Bank of New York Mellon Trust Company, N.A., as Notes
Agent, each Additional First Lien Agent from time to time party thereto,
Holdings, the Borrower and the Subsidiaries from time to time party thereto,
attached hereto as Exhibit F as amended, restated, supplemented or otherwise
modified from time to time.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.09(c).

“Additional Obligations” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean (a) when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified and (b)
when used with respect to the Borrower, in addition to any “Affiliate” specified
in the foregoing clause (a), shall include the Fund and any person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Fund.

“Affiliate Lender” shall have the meaning assigned to such term in Section
9.21(a).

“Affiliate Loan” shall have the meaning assigned to such term in Section
2.13(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

-2-



--------------------------------------------------------------------------------

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and acknowledged by the Administrative Agent and
the Borrower (if required by Section 9.04), in the form of Exhibit A to this
Agreement or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower.

“Bankruptcy Event” shall mean, with respect to any person, when such person
files a petition or application seeking relief under the U.S. Bankruptcy Code
(or other insolvency law) or becomes the subject of a bankruptcy or insolvency
or examinership proceeding, or has had a receiver, interim receiver, receiver
and manager, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors, examiner or similar person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent (acting at the written direction of
the Required Lenders), has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such person with immunity from the jurisdiction
of courts within the U.S. or any other applicable jurisdiction or from the
enforcement of judgments or writs of attachment on its assets or permits such
person (or such Governmental Authority or instrumentality), to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such person.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Borrower Qualified IPO” shall mean an initial public offering of Equity
Interests of the Borrower constituting a Qualified IPO.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof accounted for as a liability at such time
determined in accordance with GAAP.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) prior to a Borrower Qualified IPO, Holdings shall fail to
own, directly or indirectly, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower, (ii) a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO)
shall at any time be occupied by persons who were neither (A) nominated or
approved by the Board of Directors of Holdings (prior to a Borrower Qualified
IPO) or the Borrower (following a Borrower Qualified IPO) or a Permitted Holder,
(B) appointed by directors so nominated or approved nor (C) appointed by a
Permitted Holder or (iii) a “change of control” (or similar event) shall occur
under the Senior Unsecured Notes Indenture, the Senior Subordinated Notes
Indenture, the Senior Secured First Lien Notes Indenture, the Senior Secured
Second Lien Notes Indenture, the PIK Senior Subordinated Notes Indenture, any
Material Indebtedness or any Permitted Refinancing Indebtedness incurred to
Refinance any of the foregoing or any Disqualified Stock (to the extent the
aggregate amount of the applicable Disqualified Stock exceeds $35 million);

(b) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings; or

(c) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d 3 and 13d 5 under the Securities Exchange Act of 1934 as in effect
on the Closing Date), other than any combination of the Permitted Holders or any
“group” including any Permitted Holders (so long as Permitted Holders own not
less than a majority of the voting interest in Equity Interests of Holdings
owned by all members of such “group” in the aggregate), shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in Equity Interests of Holdings (prior to a Borrower Qualified IPO) or
the Borrower (following a Borrower Qualified IPO) and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Equity Interests of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO).

 

-4-



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Article IV have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Secured Parties pursuant to any Security Documents.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the Closing Date (as amended, supplemented or otherwise modified from time
to time), among the Borrower, each Subsidiary Loan Party and the Collateral
Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on or prior to the Closing Date, the Collateral Agent shall have received
(i) from the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement in the form of Exhibit C to this Agreement, duly executed
and delivered on behalf of such person and (ii) to the extent not executed and
delivered prior to the Closing Date, an Acknowledgment and Consent in the form
attached to the Collateral Agreement, executed and delivered by each issuer of
Pledged Collateral (as defined in the Collateral Agreement), if any, that is a
Subsidiary of the Borrower but is not a Loan Party;

(b) on or prior to the Closing Date, (i) the Collateral Agent shall have
received (A) a pledge of all the issued and outstanding Equity Interests of each
Domestic Subsidiary (other than Subsidiaries listed on Schedule 1.01A) owned on
the Closing Date directly by the Borrower or any Subsidiary Loan Party and (B) a
pledge of 100% of the outstanding non-voting Equity Interests and 65% of the
outstanding voting Equity Interests of each (1) “first tier” Foreign Subsidiary
directly owned by any Loan Party and (2) each “first tier” Qualified CFC Holding
Company directly owned by any Loan Party (other than Subsidiaries listed on
Schedule 1.01A) and (ii) the Collateral Agent (or a bailee on behalf of the
Collateral Agent) shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) (i) any Indebtedness that is owing to any Loan Party in excess of $5.0
million (other than (A) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and the

 

-5-



--------------------------------------------------------------------------------

Subsidiaries or (B) to the extent that a pledge of such promissory note or
instrument would violate applicable law) shall be evidenced by a promissory note
or an instrument and shall have been pledged pursuant to the Collateral
Agreement (or other applicable Security Document as reasonably required by the
Collateral Agent (acting at the written direction of Required Lenders)), and
(ii) the Collateral Agent (or a bailee on behalf of the Collateral Agent) shall
have received all such promissory notes or instruments, together with note
powers or other instruments of transfer with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Borrower or a Subsidiary Loan Party after the Closing
Date, subject to Section 5.09(g), the Collateral Agent shall have received, as
promptly as practicable following such event, a Foreign Pledge Agreement, duly
executed and delivered on behalf of such Foreign Subsidiary and the direct
parent company of such Foreign Subsidiary; provided, that such a pledge would
not violate any applicable law or agreements with other shareholders or joint
venture partners;

(f) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and (B)
subject to Section 5.09(g), all the Equity Interests that are acquired by a Loan
Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), shall have been pledged pursuant to the Collateral Agreement or a
Foreign Pledge Agreement; provided, that in no event shall more than 65% of the
issued and outstanding voting Equity Interests of (1) any “first tier” Foreign
Subsidiary or (2) any “first tier” Qualified CFC Holding Company directly owned
by such Loan Party be pledged to secure Obligations of the Borrower, and in no
event shall any of the issued and outstanding Equity Interests of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary of a Loan Party or any
Qualified CFC Holding Company that is not a “first tier” Subsidiary of a Loan
Party be pledged to secure the Obligations, and (ii) the Collateral Agent (or a
bailee on behalf of the Collateral Agent) shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements and
intellectual property security agreements, or actions required by law or
reasonably requested by the Collateral Agent (acting at the written direction of
Required Lenders) to be delivered, filed, registered, recorded or taken to
create the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or arrangements shall have been made by the
Borrower for filing, registration or the recording concurrently with, or
promptly following, the execution and delivery of each such Security Document;

 

-6-



--------------------------------------------------------------------------------

(h) the Collateral Agent shall have received evidence of the insurance required
by the terms of this Agreement and the Mortgages (if any);

(i) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(j) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Section
5.09, and (ii) upon reasonable request by the Collateral Agent, evidence of
compliance with any other requirements of Section 5.09.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall be entitled to receive any greater amount
pursuant to Section 2.17 or 9.05 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender.

“Consolidated Debt” at any date shall mean the sum of (without duplication) the
principal or face amount, regardless of whether GAAP would require a different
amount to be recited on the balance sheet of the Borrower, of all Indebtedness
(other than letters of credit or bank guarantees, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services of the Borrower and the Subsidiaries, in each case, as
determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to new product lines, plant shutdown costs,
curtailments or modifications to pension and

 

-7-



--------------------------------------------------------------------------------

post-retirement employee benefit plans, excess pension charges, acquisition
integration costs, facilities opening costs, and expenses or charges related to
any offering of Equity Interests or debt securities of Holdings or any Parent
Entity, any Investment, acquisition, disposition, recapitalization or issuance,
repayment, refinancing, amendment or modification of Indebtedness (in each case,
whether or not successful), in each case, shall be excluded;

(ii) any net after tax income or loss from abandoned, closed or discontinued
operations and any net after tax gain or loss on disposal of disposed,
abandoned, transferred, closed or discontinued operations shall be excluded;

(iii) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(iv) any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments resulting from fair-value accounting
required by the applicable standards under GAAP shall be excluded;

(v) (A) the equity interest in the Net Income for such period of any person that
is not a subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period and (B) the Net Income for such
period shall include any ordinary course dividend, distribution or other payment
in cash received from any person in excess of the amounts included in clause
(A);

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any acquisition consummated after the Closing
Date or the amortization or write-off of any amounts thereof, net of taxes,
shall be excluded;

(viii) any non-cash impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles, including key money
amortization, arising pursuant to GAAP shall be excluded;

(ix) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded;

 

-8-



--------------------------------------------------------------------------------

(x) expenses associated with additional accruals and reserves that were
established or adjusted within twelve months after February 28, 2012 and that
are so required to be established or adjusted in accordance with GAAP or as a
result of adoption or modification of accounting policies shall be excluded;

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standards under GAAP and related
interpretations shall be excluded;

(xii) to the extent otherwise included in Consolidated Net Income any currency
translation gains and losses related to currency remeasurements of Indebtedness,
and any net loss or gain resulting from Swap Agreements for currency exchange
risk, shall be excluded;

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded, (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included, (iii) the
non-cash amortization of tenant allowances shall be excluded and (iv) cash
received from landlords for tenant allowances shall be included;

(xiv) an amount equal to the amount of any Restricted Payments actually made to
any parent or equity holder of such person in respect of such period in
accordance with Section 6.06 shall be included as though such amounts had been
paid as income taxes directly by such person for such period;

(xv) any (a) one-time non-cash compensation charges, (b) costs and expenses
after February 28, 2012 related to employment of terminated employees (including
but not limited to change of control payments, “gross up” payments under Code
Sections 280G and 4999 and the acceleration of options) or (c) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on February 28, 2012 of officers,
directors and employees, in each case of such person or any of its Subsidiaries,
shall be excluded; and

(xvi) solely for the purpose of determining the amount available for Restricted
Payments under clause (b) of the definition of Cumulative Credit, the
difference, if positive, of the Taxes of the Borrower and its consolidated
Subsidiaries on a consolidated basis calculated in accordance with GAAP and the
actual Taxes paid in cash by the Borrower and its consolidated Subsidiaries
during such period shall be included.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

-9-



--------------------------------------------------------------------------------

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) $50 million, plus:

(b) solely to the extent that (x) the Fixed Charge Coverage Ratio of the
Borrower after giving effect to the applicable use of the Cumulative Credit
would be at least 2.00:1.00 on a Pro Forma Basis and (y) the Borrower’s
Consolidated Leverage Ratio (as defined in the Senior Secured First Lien Notes
Indenture as in effect on the Closing Date) would be less than 6.00:1.00 on a
Pro Forma Basis consistent with such definition of Consolidated Leverage Ratio
(it being understood that if any amount is utilized pursuant to this clause (b),
such amount shall continue to be taken into account for purposes of determining
the Cumulative Credit notwithstanding whether the foregoing ratios are satisfied
at the time of any subsequent determination), 50% of the Consolidated Net Income
of the Borrower and its Subsidiaries for the period from January 29, 2012, to
the end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit), plus

(c) 100% of the aggregate amount, including cash and the fair market value (as
determined in good faith by the Borrower) of property other than cash, received
by the Borrower and its Subsidiaries after February 28, 2012 (other than any
amount that was relied upon as the basis for the permissibility of any
transaction pursuant to Section 6.04(a) or (bb), Section 6.06(c)(x) or (i) or
Section 6.09(b)(i)(C)) from the issue or sale of Equity Interests of the
Borrower (other than Disqualified Stock), including Equity Interests issued upon
exercise of warrants or options, plus

(d) 100% of the aggregate amount of contributions to the capital of the Borrower
and its Subsidiaries received in cash and the Fair Market Value (as determined
in good faith by the Borrower) of property other than cash after February 28,
2012 (other than any amount that was relied upon as the basis for the
permissibility of any transaction pursuant to any other provision of Section
6.04, Section 6.06 or Section 6.09 other than the Cumulative Credit), plus

(e) 100% of the principal amount of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock of the Borrower or any Subsidiary issued after February 28,
2012 (other than Indebtedness or Disqualified Stock issued to a Subsidiary and
other than Junior Financing converted pursuant to Section 6.09(b)(i)(D)) which
has been converted into or exchanged for Equity Interests in the Borrower (other
than Disqualified Stock), Holdings or any Parent Entity (provided in the case of
Holdings or any Parent Entity, such Indebtedness or Disqualified Stock is
retired or extinguished), plus

(f) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary from:

(1) the sale or other disposition (other than to the Borrower or a Subsidiary of
the Borrower) of Investments made by the Borrower and its Subsidiaries in
reliance on the Cumulative Credit and from repurchases and redemptions of such
Investments from the Borrower and its Subsidiaries by any person (other than the
Borrower or any of its Subsidiaries) and from repayments of loans or advances,
and releases of guarantees, which constituted Investments in reliance on the
Cumulative Credit,

 

-10-



--------------------------------------------------------------------------------

(2) the sale (other than to the Borrower or a Subsidiary of the Borrower) of the
Equity Interests of an Unrestricted Subsidiary to the extent of any Investment
therein from the Cumulative Credit, or

(3) a distribution or dividend from an Unrestricted Subsidiary to the extent of
any Investment therein from the Cumulative Credit, plus

(g) in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Subsidiary that is not an Unrestricted Subsidiary or has been
merged, consolidated or amalgamated with or into, or transfers or conveys its
assets to, or is liquidated into, the Borrower or any other Subsidiary, the fair
market value (as determined in good faith by the Borrower) of the Investment of
the Borrower in such Unrestricted Subsidiary that was made in reliance on the
Cumulative Credit at the time of such redesignation, combination or transfer (or
of the assets transferred or conveyed, as applicable); minus

(h) the aggregate amount of Investments made pursuant to Section 6.04(b)(iii)(y)
and (j)(ii), Restricted Payments made pursuant to Section 6.06(e) and payments
in respect of Junior Financing made pursuant to Section 6.09(b)(i)(F) following
the Closing Date.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Debt Fund Affiliate Lender” shall mean entities managed by the Fund or funds
advised by its affiliated management companies that are primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and for which
no personnel making investment decisions in respect of any equity fund which has
a direct or indirect equity investment in Holdings or the Borrower has the right
to make any investment decisions.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of the Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash or cash equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

 

-11-



--------------------------------------------------------------------------------

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash or (d) either
mandatorily or at the option of the holders thereof, is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the Final Maturity Date and (y)
the date on which the Loans and all other Obligations that are accrued and
payable are repaid in full; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a Subsidiary listed on Schedule
1.01A.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xiii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar Taxes and foreign withholding Taxes (including any
penalties and interest related to such Taxes or arising from Tax examinations),

 

-12-



--------------------------------------------------------------------------------

(ii) Interest Expense (and to the extent not included in Interest Expense, (x)
all cash dividend payments (excluding items eliminated in consolidation) on any
series of preferred stock or Disqualified Stock and (y) costs of surety bonds in
connection with financing activities) of the Borrower and the Subsidiaries for
such period (net of interest income of the Borrower and the Subsidiaries for
such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
key money expense, deferred financing fees and capitalized software expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the Obligations and (y)
any amendment or other modification of the Obligations or other Indebtedness and
(iv) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing,

(v) restructuring charges or reserves,

(vi) any other non-cash charges; provided, that, for purposes of this subclause
(vi) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period and any
other item specifically identified in the definition of “Consolidated Net
Income” or in this definition of “EBITDA”),

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliate (or any
accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (i) the greater of $6 million and 2.0% of EBITDA for such four quarter
period, plus any reasonable out of pocket costs and expenses in connection
therewith and unpaid amounts accrued for prior periods, plus (ii) the amount of
deferred fees (to the extent such fees would otherwise have been permitted to be
included in clause (i) if paid, but were not included in such clause (i)), plus
(iii) 2.0% of the value of transactions permitted hereunder and entered into by
Holdings and the Subsidiaries with respect to which the Fund or any Fund
Affiliate provides any of the aforementioned types of services, plus (iv) the
payment of the present value of all amounts payable pursuant to any agreement
described in this subclause (vii) of this clause (a) in connection with the
termination of such agreement,

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

 

-13-



--------------------------------------------------------------------------------

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
to the extent that such cost or expenses are funded with cash proceeds
contributed to the capital of the Borrower or a Subsidiary Loan Party solely to
the extent that such net cash proceeds are excluded from the calculation of
Cumulative Credit (including any payment of dividend equivalent rights to option
holders),

(x) non-cash stock compensation expense including GAAP charges associated with
any long-term incentive plan now in effect or later established,

(xi) any non-cash charges associated with any income or loss from disposed,
abandoned, discontinued operations or store closures to the extent not already
captured in (a)(ii) of the definition of “Consolidated Net Income”, and

(xii) Exchange Transaction Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“Economic Sanctions Laws” shall mean those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States or
other Governmental Authority pursuant to which Sanctions have been imposed on
any person, entity, organization, country or regime, including without
limitation the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Iran Sanctions Act, the Sudan Accountability and Divestment Act.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.”

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a sanctions program administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or (ii) any party that (w) is publicly
identified on the most current list of

 

-14-



--------------------------------------------------------------------------------

“Specially Designated Nationals and Blocked Persons” published by OFAC, (x) is a
“designated national” pursuant to OFAC’s Cuban Assets Control Regulations (31
C.F.R. 515.305), (y) resides, is organized or chartered, or has a place of
business in a country or territory that is the subject of a sanctions program
administered by OFAC or (z) is publicly identified as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other requirement of law.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any applicable law (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, release or threatened release of, or exposure to, any hazardous
material or to occupational health and safety matters (to the extent relating to
the environment or hazardous materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b) and (c) of the Code.

“ERISA Event” shall mean (a) any Reportable Event occurs or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
412(m) of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or Multiemployer Plan; (e) the receipt by
the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (f) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any

 

-15-



--------------------------------------------------------------------------------

liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA (or, after the effectiveness of Title II
of the Pension Act, that it is in endangered or critical status, within the
meaning of Section 305 of ERISA); (h) the conditions for imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan; (i)
on and after the effectiveness of Title I of the Pension Act, a determination
that any Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code); or (j) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Transaction Documents” shall mean the Offer to Exchange by Claire’s
Stores, Inc., CLSIP LLC, Claire’s (Gibraltar) Holdings Limited, dated August 12,
2016 (as may be amended or supplemented), and all documents related to the
exchange contemplated therein, including, without limitation, each of the “Term
Loan Credit Agreements” referred to in such Offer to Exchange and attached
thereto as Annexes A-1, A-2 and A-3, together with all collateral agreements,
intercreditor agreements and other documents entered into in connection with any
of the foregoing.

“Exchange Transaction Expenses” shall mean any fees or expenses incurred or paid
by the Fund, Holdings, the Borrower (or any direct or indirect parent of the
Borrower) or any of the Subsidiaries directly or indirectly in connection with
the Exchange Transactions, this Agreement and the other Loan Documents
(including expenses in connection with Swap Agreements) and the transactions
contemplated hereby and thereby including, without limitation, payments which
are accelerated or increased by reason of the consummation of the Exchange
Transactions.

“Exchange Transactions” shall mean, collectively, the transactions that have or
will occur pursuant to the Exchange Transaction Documents.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, (a) any income Taxes
imposed on (or measured by) its net income (however denominated or franchise
Taxes imposed in lieu of net income Taxes) by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or any other jurisdiction as a result of such recipient engaging in a trade or
business in such

 

-16-



--------------------------------------------------------------------------------

jurisdiction for tax purposes, (b) any branch profits Tax or any similar Tax
that is imposed by any jurisdiction described in clause (a) above, (c) in the
case of a Lender making a Loan, (x) except in the case of a Lender that is an
assignee pursuant to a request by the Borrower under Section 2.19, any U.S.
federal withholding Tax that is in effect and would apply to amounts payable
hereunder to such Lender at the time such Lender becomes a party to such Loan
(or designates a new lending office) except to the extent that such Lender (or
its assignor, if any) was entitled, immediately before the designation of a new
lending office (or assignment), to receive additional amounts from a Loan Party
with respect to any withholding Tax pursuant to Section 2.17(a) or Section
2.17(c) or (y) any withholding Tax that is attributable to such Lender’s failure
to comply with Section 2.17(e) or Section 2.17(f) with respect to such Loan, and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of August 12, 2016 and effective as of September 20,
2016, by and among Holdings, the Borrower, the lenders party thereto, Credit
Suisse AG, as Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Existing Indebtedness” shall mean any issued and outstanding Senior Secured
Second Lien Notes, Senior Unsecured Notes, Senior Subordinated Notes and PIK
Senior Subordinated Notes exchanged for Loans hereunder in the Exchange
Transactions.

“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arms’-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.

“FATCA” shall mean Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code) as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Fee Letter” shall mean that certain fee letter, dated as of even date herewith,
between the Borrower and Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.

 

-17-



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller (or
the equivalents in the relevant jurisdictions) of such person.

“Final Maturity Date” shall mean September 20, 2021.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement dated as of March 2, 2012 among Credit Suisse AG, Cayman Islands
Branch, as Bank Collateral Agent under the Existing Credit Agreement, The Bank
of New York Mellon Trust Company, N.A., as Indenture Agent under the Senior
Secured First Lien Indenture, each grantor party thereto from time to time, and
each additional agent from time to time party thereto, attached hereto as
Exhibit G, as amended, restated, supplemented or otherwise modified from time to
time.

“Fixed Charge Coverage Ratio” shall have the meaning ascribed to such term in
the Senior Secured First Lien Notes Indenture.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent (acting at the written direction of Required Lenders); provided, that in
no event shall more than 65% of the issued and outstanding voting Equity
Interests of such Foreign Subsidiary be pledged to secure Obligations of the
Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fund” shall mean Apollo Management VI, L.P. and other affiliated co-investment
partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02;

 

-18-



--------------------------------------------------------------------------------

provided that any reference to the application of GAAP in Sections 3.11(b),
3.13, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary (and not as a consolidated
Subsidiary of the Borrower) shall mean generally accepted accounting principles
in effect from time to time in the jurisdiction of organization of such Foreign
Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit,
bank guarantee or other letter of guaranty issued to support such Indebtedness
or other obligation, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Holdings” shall mean Claire’s Inc., a Delaware corporation.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis for the applicable Test Period, and (b)
taken together with all Immaterial Subsidiaries as of the last day of the fiscal

 

-19-



--------------------------------------------------------------------------------

quarter of the Borrower most recently ended, did not have assets with a value in
excess of 10.0% of Consolidated Total Assets or revenues representing in excess
of 10.0% of total revenues of the Borrower and the Subsidiaries on a
consolidated basis for the applicable Test Period. Each Immaterial Subsidiary as
of the Closing Date shall be set forth in Schedule 1.01C.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (e) all Capital
Lease Obligations of such person, (f) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements, (g)
the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Initial Lenders” shall mean each person specified on Schedule 2.01 that (a)
becomes party hereto by executing and delivering a Joinder pursuant to Section
2.03 and (b) holds a Loan pursuant to Section 2.01 on the Closing Date.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense, (b)
capitalized interest of such person,

 

-20-



--------------------------------------------------------------------------------

and (c) commissions, discounts, yield and other fees and charges incurred in
connection with any Permitted Receivables Financing which are payable to any
person other than the Borrower or a Subsidiary Loan Party. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean each February 15 and August 15, provided,
that if any such date is not a Business Day, the Interest Payment Date shall be
the next Business Day after such date.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Joinder” shall mean a Joinder Agreement substantially in the form of Exhibit D
to this Agreement.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Lender” shall mean each Initial Lender (other than any such person that has
ceased to be a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 9.04), as well as any person that becomes a “Lender”
hereunder pursuant to Section 9.04.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the ABL Intercreditor
Agreement, the Security Documents and any Note issued under Section 2.09(d).

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean, collectively, the term loans made by the Lenders pursuant to
Section 2.01.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such

 

-21-



--------------------------------------------------------------------------------

boards of directors or whose nomination for election by the shareholders of the
Borrower or Holdings, as the case may be, was approved by a vote of a majority
of the directors of the Borrower or Holdings, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (y) executive officers and other
management personnel of Holdings, the Borrower and the Subsidiaries, as the case
may be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and the Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent, the Collateral Agent and
the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans) of the
Borrower or any Subsidiary in an aggregate principal amount exceeding $30
million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maturity Date” shall mean the earlier of (a) the date on which the outstanding
Obligations become due and payable in accordance with the terms of this
Agreement and (b) the Final Maturity Date.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the
Borrower and each Subsidiary Loan Party that are set forth on Schedule 1.01B and
each additional Real Property encumbered by a Mortgage pursuant to Section 5.09.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form
reasonably satisfactory to the Administrative Agent (acting at the written
direction of Required Lenders), as amended, restated, supplemented or otherwise
modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

-22-



--------------------------------------------------------------------------------

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(d).

“Notes Offering Memorandum” shall mean the Offering Memorandum, dated September
6, 2012, in respect of additional Senior Secured First Lien Notes.

“Obligations” shall mean (a) the due and punctual payment by the Borrower of (i)
the unpaid principal of and interest (including PIK Interest and interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Borrower to any of the
Agents or other Secured Parties under this Agreement and each of the other Loan
Documents, including obligations to pay fees, expense and reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of the Borrower under
or pursuant to this Agreement and each of the other Loan Documents and (c) the
due and punctual performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each other Loan Document.

“OID” shall have the meaning assigned to such term in Section 2.21.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, and any and all interest, penalties and additions related thereto
(but not Excluded Taxes).

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger, consolidation or amalgamation with,
a person or division or line of business of a

 

-23-



--------------------------------------------------------------------------------

person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws; (iii)
any acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01; (iv) to the extent required
by Section 5.09, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party, and (v) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Borrower or Subsidiary Loan
Parties or in Equity Interests in persons that are not Subsidiary Loan Parties
or persons that do not become Subsidiary Loan Parties upon consummation of such
acquisition shall not exceed the greater of (x) 4.5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
acquisition or investment for which financial statements have been delivered
pursuant to Section 5.04 and (y) $150 million.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A by S&P or A by Moody’s;

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

 

-24-



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5 billion;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(h).

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and an Affiliate Lender as an
Assignee, as acknowledged by the Administrative Agent (if required by
Section 9.04) in the form of Exhibit E or such other form as shall be approved
by the Administrative Agent and the Borrower (such approval not to be
unreasonably withheld or delayed).

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary) and (B) the aggregate
Receivables Net Investment since the Closing Date shall not exceed $50 million
at any time outstanding.

 

-25-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that such Indebtedness: (a) except with respect to
Section 6.01(i), has a weighted average life to maturity at the time such
Permitted Refinancing Indebtedness is incurred that is not less than the shorter
of (i) the remaining weighted average life to maturity of the Indebtedness being
Refinanced and (ii) the weighted average life to maturity that would result if
all payments of principal on the Indebtedness being Refinanced that were due on
or after the date that is one year following the Final Maturity Date were
instead due on such date one year following the Final Maturity Date; (b) has a
stated final maturity that is not earlier than the earlier of (x) the final
stated maturity of the Indebtedness being Refinanced or (y) 91 days following
the Final Maturity Date; (c) to the extent such Permitted Refinancing
Indebtedness is used to Refinance (i) Indebtedness junior in right of payment to
the Loans or the Guarantee of a Loan Party, as applicable, such Permitted
Refinancing Indebtedness is junior in right of payment to the Loans or such
Guarantee, as applicable; and (d) shall not include Indebtedness of a Loan Party
that Refinances Indebtedness of an Unrestricted Subsidiary; provided, further,
that clauses (a) and (b) above will not apply to any Refinancing of Indebtedness
secured by a Lien.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“PIK Amount” shall have the meaning assigned to such term in Section 2.13(a).

“PIK Interest” shall have the meaning assigned to such term in Section 2.13(a).

“PIK Senior Subordinated Notes” shall mean $183,556,002 aggregate principal
amount of the Borrower’s 10.500% PIK Senior Subordinated Notes due 2017 issued
pursuant to the PIK Senior Subordinated Notes Indenture and outstanding on the
Closing Date.

“PIK Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
May 4, 2016, by and among the Borrower, the guarantors party thereto and The
Bank of New York Mellon Trust Company, N.A., as trustee, under which the PIK
Senior Subordinated Notes were issued, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by the
Borrower or any ERISA Affiliate, and (iii) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17.

 

-26-



--------------------------------------------------------------------------------

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Preferred Stock” shall mean any Equity Interest with preferential right of
payment of dividends or upon liquidation, dissolution or winding up.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of the Borrower or any of
the Subsidiaries that the Borrower or any of the Subsidiaries has determined to
make and/or made and are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or (x)
in the case of restructurings determined to be made, will occur within twelve
months after the date of such certificate or (y) in the case of determinations
made pursuant to the definition of the term “Permitted Business Acquisition” or
pursuant to any other calculation of the Total Net Secured Leverage Ratio,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens or other relevant transaction is consummated), (ii) in
making any determination on a Pro Forma Basis, (x) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes and
amounts outstanding under any Permitted Receivables Financing, in each case not
to finance any acquisition) issued, incurred, assumed or permanently repaid
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition” or any other
calculation of the Total Net Secured Leverage Ratio, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or other relevant transaction is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period
and (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be

 

-27-



--------------------------------------------------------------------------------

computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
second anniversary of any relevant pro forma event, adjustments to reflect (1)
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from such relevant pro forma event
(including, to the extent applicable, the Exchange Transactions) and (2) all
adjustments of the type used in connection with the calculation of Adjusted
EBITDA as set forth in footnote 2 to the “Summary Historical Consolidated
Financial Information” under “Summary” in the Notes Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable. The
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower setting forth such demonstrable or additional operating
expense reductions and other operating improvements, synergies or cost savings
and information and calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower (a) that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, (b) the primary asset
of which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) one or more other Qualified CFC Holding Companies and (c)
has no outstanding Guarantee of Indebtedness of Holdings, the Borrower or any
Domestic Subsidiary.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any direct or indirect parent of Holdings
which generates cash proceeds of at least $50 million.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

 

-28-



--------------------------------------------------------------------------------

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

-29-



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having a majority in the
aggregate principal amount of the outstanding Loans of all Lenders; provided,
that prior to a Bankruptcy Event, the portion of any Loans held by Debt Fund
Affiliate Lenders in the aggregate in excess of 49.9% of the Required Amount of
Loans shall be disregarded in determining Required Lenders at any time. For
purposes of the foregoing, “Required Amount of Loans” means, at any time, the
amount of Loans required to be held by Lenders in order for such Lenders to
constitute “Required Lenders” without giving effect to the foregoing proviso.

“Responsible Officer” of (a) any Agent shall mean any officer within the
department of such Agent administering this matter, including any vice
president, assistant vice president, senior associate, assistant secretary,
assistant treasurer, trust officer or any other officer of such Agent who
customarily performs functions similar to those performed by the Persons who at
the time shall be such officers, respectively, or to whom any such matter is
referred because of such person’s knowledge of and familiarity with the
particular subject and who shall have direct responsibility for the
administration of this Agreement; and (b) of any other person shall mean any
executive officer or Financial Officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Intercreditor Agreement
dated as of March 4, 2011 among Credit Suisse AG, Cayman Islands Branch, as
Credit Agreement Agent, each other first lien obligations agent from time to
time a party thereto, as a First Lien Agent, The Bank of New York Mellon Trust
Company, N.A., as a Second Priority Agent, each other Second Priority Agent from
time to time a party thereto, Holdings, the Borrower and each Subsidiary party
thereto from time to time, attached hereto as Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.09.

 

-30-



--------------------------------------------------------------------------------

“Senior Euro Revolver Agreement” shall mean that certain Multicurrency Revolving
Facility Agreement, as originally dated as of October 2, 2014, as amended on
July 15, 2015 and as amended and restated on September 20, 2016, by and among
Claire’s (Gibraltar) Intermediate Holdings Limited, the guarantors party thereto
and HSBC Bank PLC, as lender (as amended, restated, modified, replaced or
refinanced from time to time).

“Senior Secured Debt” at any date shall mean (i) the aggregate principal amount
of Consolidated Debt of the Borrower and the Subsidiaries outstanding at such
date that consists of, without duplication, (A) Indebtedness that in each case
is then secured by a Lien (other than Liens securing the Senior Secured Second
Lien Notes and other Liens that are subordinated to the Liens securing the
Obligations (it being understood that such Liens may be senior in priority to,
or pari passu with, or junior in priority to, Liens securing Indebtedness other
than the Obligations) and (B) Indebtedness of a Subsidiary that is not a Loan
Party, less (ii) without duplication, the sum of (x) Unrestricted Cash and
Permitted Investments of the Borrower and the Subsidiaries on such date plus (y)
prior to a Borrower Qualified IPO, the lesser of (A) the Unrestricted Cash and
Permitted Investments that would appear on an unconsolidated balance sheet of
Holdings on such date and (B) 25% of EBITDA for the relevant four quarter period
used in calculating the Total Net Secured Leverage Ratio.

“Senior Secured First Lien Notes” shall mean the 9.00% Senior Secured First Lien
Notes due 2019 in an aggregate principal amount of $1,125 million and the 6.125%
Senior Secured First Lien Notes due 2020 in a principal amount of $210 million,
in each case, issued by the Borrower pursuant to the Senior Secured First Lien
Notes Indenture and outstanding on the Closing Date.

“Senior Secured First Lien Notes Indenture” shall mean, collectively, the
Indenture dated as of February 28, 2012 and the Indenture dated March 15, 2013
under which the Borrower issued its Senior Secured First Lien Notes, in each
case, among the Borrower, certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements of this
Agreement.

“Senior Secured Second Lien Notes” shall mean $450 million aggregate principal
amount of the Borrower’s 8.875% Senior Secured Second Lien Notes due 2019 issued
pursuant to the Senior Secured Second Lien Notes Indenture and outstanding on
the Closing Date.

“Senior Secured Second Lien Notes Indenture” shall mean the Indenture dated as
of March 4, 2011 under which the Senior Secured Second Lien Notes were issued,
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Subordinated Notes” shall mean approximately $85.2 million aggregate
principal amount of the Borrower’s 10.5% Senior Subordinated Notes due 2017 and
$183.55 million 10.5% PIK Senior Subordinated Notes issued pursuant to the
Senior Subordinated Notes Indenture and outstanding on the Closing Date.

 

-31-



--------------------------------------------------------------------------------

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of May
14, 2013 under which the Senior Subordinated Notes were issued, among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Unsecured Notes” shall mean approximately $320 million aggregate
principal amount of the Borrower’s 7.75% Senior Notes due 2020, issued pursuant
to the Senior Unsecured Notes Indenture and outstanding on the Closing Date.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of May 14,
2013 under which the Senior Unsecured Notes were issued, among the Borrower and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law).

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of Sections
3.07, 3.11, 3.12, 5.03, 5.09 and 7.01(k), and the definition of Unrestricted
Subsidiary contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Borrower or any of the Subsidiaries for purposes of this
Agreement.

“Subsidiary Loan Parties” shall mean (a) each Wholly Owned Domestic Subsidiary
of the Borrower on the Closing Date (other than a Wholly Owned Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary and other than those set
forth on Schedule 1.01D) and (b) each Wholly Owned Domestic Subsidiary of the
Borrower (other than a Wholly Owned Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary) that becomes, or is required to become, a party to the
Collateral Agreement after the Closing Date.

 

-32-



--------------------------------------------------------------------------------

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest, penalties and additions related thereto.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Net Secured Leverage Ratio” shall mean, on any date, the ratio of (a)
Senior Secured Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries; provided, that, solely
for purposes of clause (ii)(y)(A) of the definition of “Senior Secured Debt”,
“Unrestricted Cash” shall mean cash or cash equivalents of Holdings or any of
the Subsidiaries (other than the Borrower and its Subsidiaries) that would not
appear as “restricted” on a consolidated balance sheet of Holdings or any of the
Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary identified on
Schedule 1.01D and (2) any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower

 

-33-



--------------------------------------------------------------------------------

shall only be permitted to so designate a new Unrestricted Subsidiary after
the Closing Date and so long as (a) no Default or Event of Default has occurred
and is continuing or would result therefrom, (b) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of the
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04(j), and any prior or concurrent Investments in such Subsidiary by
the Borrower or any of the Subsidiaries shall be deemed to have been made under
Section 6.04(j), (c) without duplication of clause (b), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 6.04(j) and (d) such Subsidiary shall
have been designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants and defaults) under the Senior Subordinated Notes Indenture,
the Senior Unsecured Notes Indenture, the Senior Secured First Lien Notes
Indenture, the Senior Secured Second Lien Notes Indenture, the PIK Senior
Subordinated Notes Indenture and any other Indebtedness in excess of $100
million permitted to be incurred hereunder and all Permitted Refinancing
Indebtedness in respect of any of the foregoing and all Disqualified Stock;
provided, further, that at the time of the initial Investment by the Borrower or
any of the Subsidiaries in such Subsidiary, the Borrower shall designate such
entity as an Unrestricted Subsidiary in a written notice to the Administrative
Agent. The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary
for purposes of this Agreement (each, a “Subsidiary Redesignation”); provided,
that (i) such Unrestricted Subsidiary, both before and after giving effect to
such designation, shall be a Wholly Owned Subsidiary of the Borrower, (ii) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (iii) all representations and warranties contained herein and in the
Loan Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties have been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (iv) both before and after giving effect to
such designation, the Borrower could incur $1.00 of additional Indebtedness
pursuant to Section 6.01(r) and (v) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clauses (i) through (iv),
inclusive. Unrestricted Subsidiaries shall not be subject to the affirmative or
negative covenants, or, except as specified in the definition of “Subsidiary,”
Event of Default provisions contained in this Agreement.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

 

-34-



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements hereof
and thereof. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II

The Loans

SECTION 2.01. Debt Exchange. On the Closing Date, upon the satisfaction of the
conditions set forth in Article IV, each Initial Lender severally agrees to
deliver Existing Indebtedness in exchange for Loans in a principal amount for
each such Initial Lender set forth opposite its name on Schedule 2.01
hereto. Once repaid, the Loans may not be reborrowed.

SECTION 2.02. [Reserved].

 

-35-



--------------------------------------------------------------------------------

SECTION 2.03. Procedure for Closing. Each Initial Lender shall deliver Existing
Indebtedness held by it in an amount set forth in the Joinder delivered by such
Initial Lender in connection with the Exchange Transactions. Each Initial Lender
that has taken the actions described in the preceding sentence shall be deemed
to have made on the Closing Date, and shall have made, a Loan in the aggregate
principal amount set forth opposite its name on Schedule 2.01 hereto. For the
avoidance of doubt, the cashless exchange of Loans for Existing Indebtedness
shall be the only means by which the Lenders shall make the Loans hereunder, and
nothing in this Agreement shall (i) require any Lender to make its Loans by
making funds available to the Administrative Agent or the Borrower or (ii)
require the Administrative Agent to make any Loans or make funds available to
the Borrower.

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. [Reserved].

SECTION 2.07. [Reserved].

SECTION 2.08. [Reserved].

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by such Lender and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

(e) The outstanding unpaid principal balance and all accrued and unpaid interest
on the Loans shall be due and payable on the Maturity Date.

 

-36-



--------------------------------------------------------------------------------

SECTION 2.10. [Reserved].

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay the Loans in whole or in part, without premium or penalty in an aggregate
principal amount that is an integral multiple of $500,000 and not less than
$1,000,000. Prior to any prepayment of the Loans, the Borrower shall notify the
Administrative Agent in writing not later than 2:00 p.m., Local Time, one (1)
Business Day before the scheduled date of such prepayment, which notice shall be
irrevocable except to the extent conditioned on a refinancing of all or any
portion of the Loans. Each prepayment of Loans shall be applied to the Loans
such that each Lender receives its ratable share of such prepayment (based upon
the respective Loans held by the Lenders at the time of such prepayment).
Prepayments of Loans shall be accompanied by accrued interest on the amount
repaid.

SECTION 2.12. [Reserved].

SECTION 2.13. Interest.

(a) The Loans shall bear interest at a rate of 9.00% per annum. Subject to the
immediately following sentence, accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date and upon the Maturity Date; provided,
that (x) interest accrued pursuant to Section 2.13(b) shall be payable on demand
and (y) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment. Notwithstanding the foregoing, interest accrued
(such interest, the “PIK Amount”) on each Loan held by a Lender that is an
Affiliate of the Borrower (each such Loan, an “Affiliate Loan”) shall not be
payable in cash on each Interest Payment Date and upon the Maturity Date, but
shall instead automatically be added to the principal amount of such Affiliate
Loan on each Interest Payment Date and upon the Maturity Date and shall
thereafter constitute principal for all purposes of this Agreement (such amount,
inclusive of all PIK Amounts, the “PIK Interest”). The principal amount of the
Loans increased by the addition of any PIK Amount may be evidenced in writing
only by the Administrative Agent (at the direction of the Required Lenders),
which writing shall be deemed to be correct absent manifest error.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraph of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Loans as provided in paragraph (a) of this Section; provided, that
this paragraph (b) shall not apply to any Event of Default that has been waived
by the Lenders pursuant to Section 9.08.

(c) All interest hereunder shall be computed on the basis of a year of 365 days
or 366, as applicable, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

-37-



--------------------------------------------------------------------------------

SECTION 2.14. [Reserved].

SECTION 2.15. [Reserved].

SECTION 2.16. [Reserved].

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except where required by applicable law. If any applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) to the extent the deduction is on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) the
Administrative Agent, the Collateral Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify each Agent and each Lender within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
payable by such Agent or such Lender, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party under any Loan
Document and any Other Taxes (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

-38-



--------------------------------------------------------------------------------

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax with respect to payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), to the
extent such Lender is legally eligible to do so, at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law, or as may reasonably be requested by the Borrower or the
Administrative Agent to permit such payments to be made without such withholding
tax or at a reduced rate. In addition, each Lender shall deliver such forms, if
legally eligible to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Lender. Each
Lender shall promptly notify the Borrower and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered certificate.

(f) Without limiting the generality of Section 2.17(e) above:

(A) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which such Foreign Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent or as otherwise required by applicable
law), two executed originals, of whichever of the following is applicable: (i)
duly completed Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
subsequent versions thereof or successors thereto), claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit B to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3) or
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
any subsequent versions thereof or successors thereto), (iv) to the extent a
Foreign Lender is not the beneficial owner, duly completed Internal Revenue
Service Form W-8IMY, together with forms and certificates described in clauses
(i) through (iii) above (and additional Form W-8IMYs) as may be required,
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the benefits of the
exemption for portfolio interest, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit B on behalf of each
such direct and indirect partner, or (v) any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made.

(B) (i) If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall

 

-39-



--------------------------------------------------------------------------------

deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(ii) Notwithstanding anything herein to the contrary, the Borrower hereby agrees
that the Administrative Agent shall be entitled to make any withholding or
deduction from payments to the extent necessary to comply with FATCA for which
the Administrative Agent shall not have liability. The Borrower agrees to
indemnify and hold harmless the Administrative Agent for any losses it may
suffer due to actions it takes to comply with FATCA. The terms of this section
shall survive the termination of this Agreement and the resignation or removal
of the Administrative Agent.

(C) Each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent two executed originals of Internal Revenue Service Form
W-9 (or any subsequent versions thereof or successors thereto) on or before the
date such Lender becomes a party and upon the expiration of any form previously
delivered by such Lender.

(D) Notwithstanding any other provision of this Section 2.17, a Lender shall not
be required to deliver any form pursuant to this section that such Lender is not
legally eligible to deliver.

(g) If any Agent or Lender has received a refund (in cash or as an offset
against other Taxes of the same type payable) of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out of pocket expenses of such Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by such Agent or such Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of such Agent or such Lender, agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This Section
2.17 shall not be construed to require any Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
in good faith to be confidential) to the Loan Parties or any other person.

 

-40-



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.17 or otherwise) prior to 2:00 p.m., Local Time, on the
date when due, in immediately available funds, without condition or deduction
for any defense, recoupment, set off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except that payments pursuant to Sections 2.17 and 9.05
shall be made directly to the persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, then unless
otherwise provided with respect to such payment, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under the Loan Documents shall be made in Dollars. Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied pursuant to Section 5.02 of the Collateral Agreement.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

-41-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption (but shall be under no obligation to do so), distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender with respect to
Indemnified Taxes pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.17 in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender with respect to
Indemnified Taxes pursuant to Section 2.17, then the Borrower may, at its sole
expense and effort, upon written notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (i) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (ii)
in the case of any such assignment resulting from payments required to be made
with respect to Indemnified Taxes pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.

 

-42-



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such Non
Consenting Lender by deeming such Non Consenting Lender to have assigned its
Loans hereunder to one or more assignees; provided, that: (a) all Obligations of
the Borrower owing to such Non Consenting Lender being replaced shall be paid in
full to such Non Consenting Lender concurrently with such assignment and (b) the
replacement Lender shall purchase the foregoing by paying to such Non Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such Non Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within three Business Days after Borrower’s request, compliance with Section
9.04 shall not be required to effect such assignment.

SECTION 2.20. AHYDO. Notwithstanding anything to the contrary contained in this
Agreement, if (1) the Loans remain outstanding after the fifth anniversary of
the Closing Date and (2) the aggregate amount of the accrued but unpaid interest
on the Loans (including any amounts treated as interest for federal income tax
purposes, such as “original issue discount”) as of any Testing Date (as defined
below) occurring after such fifth anniversary exceeds an amount equal to the
Maximum Accrual (as defined below), then all such accrued but unpaid interest on
the Loans (including any amounts treated as interest for federal income tax
purposes, such as “original issue discount”) as of such time in excess of an
amount equal to the Maximum Accrual shall be paid in cash by the Borrower to the
Lenders on such Testing Date, it being the intent of the parties hereto that the
Loans will not be treated as an “applicable high yield debt obligation” under
Sections 163(e)(5) and Section 163(i) of the Code and shall be interpreted
consistently with such intent. For these purposes, the “Maximum Accrual” is an
amount equal to the product of the Loans’ issue price (as defined in Code
Sections 1273(b) and 1274(a)) and their yield to maturity, and a “Testing Date”
is any regularly scheduled date on which interest is required to be paid
hereunder and the date on which any “accrual period” (within the meaning of
Section 1272(a)(5) of the Code) closes. Any accrued interest which for any
reason has not theretofore been paid shall be paid in full on the date on which
the final principal payment on the Loans is made.

SECTION 2.21. OID. The Borrower and the Lenders agree that: (i) the Loans are
debt for federal income tax purposes; (ii) the Loans of each Lender constitute a
single debt instrument for purposes of Sections 1271 through 1275 of the Code
and the Treasury Regulations thereunder (pursuant to Treasury Regulations
Section 1.1275-2(c)), such debt instrument is treated as issued with original
issue discount (“OID”) solely as a result of the PIK Interest, and such debt
instrument is described in Treasury Regulations Section 1.1272-1(c)(2) and
therefore is governed by the rules set out in Treasury Regulations Section
1.1272-1(c), including Section 1.1272-1(c)(5), and is not governed by the rules
set out in Treasury Regulations Section 1.1275-4;

 

-43-



--------------------------------------------------------------------------------

(iii) any calculation by the Borrower regarding the amount of OID for any
accrual period on the Loans shall be subject to the review and approval of the
Lenders; and (iv) they will adhere to this Agreement for federal income tax
purposes and not take any action or file any tax return, report or declaration
inconsistent herewith unless otherwise required due to a change in law. The
inclusion of this Section 2.21 is not an admission by any Lender that it is
subject to United States taxation.

ARTICLE III

Representations and Warranties

On the Closing Date, immediately after giving effect to the Exchange
Transactions, the Borrower represents and warrants to each of the Agents and the
Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, the
Borrower and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or in any foreign jurisdiction where an equivalent status exists,
enjoys the equivalent status under the laws of such foreign jurisdiction of
organization outside of the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder and the transactions
forming a part of the Exchange Transactions (a) have been duly authorized by all
corporate, stockholder, partnership or limited liability company action required
to be obtained by the Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by laws of the Borrower or any such Subsidiary Loan Party, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which the Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Subsidiary Loan Party, other than Permitted Liens.

 

-44-



--------------------------------------------------------------------------------

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) except to the extent set forth in the applicable Foreign
Pledge Agreements, any foreign laws, rules and regulations as they relate to
pledges of Equity Interests in Foreign Subsidiaries.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Exchange Transactions, the perfection
or maintenance of the Liens created under the Security Documents or the exercise
by any Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) filings and investigation
or remediation activities which may be required under applicable environmental
laws, (e) such as have been made or obtained and are in full force and effect,
(f) such actions, consents and approvals the failure of which to be obtained or
made would not reasonably be expected to have a Material Adverse Effect and (g)
filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements. The audited consolidated balance sheet of
the Borrower and its Subsidiaries as at January 28, 2016, and the related
audited consolidated statements of income and cash flows for such fiscal year,
reported on by and accompanied by a report from independent public accountants
of recognized national standing, copies of which have heretofore been furnished
to each Lender, present fairly in all material respects the consolidated
financial position of the Borrower as at such date and the consolidated results
of operations and cash flows of the Borrower for the fiscal year then ended.

SECTION 3.06. Subsidiaries.

(a) Schedule 3.06(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of the Borrower
other than Immaterial Subsidiaries and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by the Borrower or by any
such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries, except as set forth on Schedule 3.06(b).

 

-45-



--------------------------------------------------------------------------------

SECTION 3.07. Litigation. There are no actions, suits or proceedings at law or
in equity or by or on behalf of any Governmental Authority or in arbitration now
pending, or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of the Subsidiaries or any business, property or
rights of any such person which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.08. Federal Reserve Regulations.

(a) None of the Borrower and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.09. Investment Company Act. None of the Borrower and the Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.10. [Reserved].

SECTION 3.11. Tax Returns. Except as set forth on Schedule 3.11:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it and each such Tax return
is true and correct;

(b) Each of the Borrower and the Subsidiaries has timely paid or caused to be
timely paid all Taxes shown to be due and payable by it on the returns referred
to in clause (a) and all other Taxes or assessments (or made adequate provision
(in accordance with GAAP) for the payment of all Taxes due) with respect to all
periods or portions thereof ending on or before the Closing Date (except Taxes
or assessments that are being contested in good faith by appropriate proceedings
in accordance with Section 5.03 and for which the Borrower or any of the
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP), except for Taxes, which if not paid or adequately
provided for, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of the Borrower and the Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.

 

-46-



--------------------------------------------------------------------------------

SECTION 3.12. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the Code; (ii)
no Reportable Event has occurred during the past five years as to which the
Borrower or any of its Subsidiaries or any ERISA Affiliate was required to file
a report with the PBGC, other than reports that have been filed; (iii) no Plan
has any Unfunded Pension Liability in excess of $15.0 million and the aggregate
amount of Unfunded Pension Liabilities for all Plans is not in excess of $15.0
million; (iv) no ERISA Event has occurred or is reasonably expected to occur;
(v) none of the Borrower or the Subsidiaries has engaged in a “prohibited
transaction” (as defined in Section 406 of ERISA and Code Section 4975) in
connection with any employee pension benefit plan (as defined in Section 3(2) of
ERISA) that would subject the Borrower or any Subsidiary to tax; and (vi) none
of the Borrower, the Subsidiaries and the ERISA Affiliates (A) has received any
written notification that any Multiemployer Plan is in reorganization or has
been terminated within the meaning of Title IV of ERISA, or has knowledge that
any Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated (or, after the effectiveness of Title II of the Pension Act, that it
is in endangered or critical status, or is reasonably expected to be in
endangered or critical status, within the meaning of Section 305 of ERISA) or
(B) has incurred or is reasonably expected to incur any withdrawal liability to
any Multiemployer Plan.

(b) Each of the Borrower and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that could result in liability to the Borrower, any
Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Plan of the Borrower, any Subsidiaries or the
ERISA Affiliates has been terminated, whether or not in a “standard termination”
as that term is used in Section 404(b)(1) of ERISA, that would reasonably be
expected to result in liability to the Borrower, any Subsidiaries or the ERISA
Affiliates in excess of $15.0 million, nor has any Plan of the Borrower, any
Subsidiaries or the ERISA Affiliates (determined at any time within the past
five years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of the
Borrower, any Subsidiaries or the ERISA Affiliates that has or would reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.13. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b)

 

-47-



--------------------------------------------------------------------------------

the hours worked and payments made to employees of the Borrower and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters; and (c) all payments due from
the Borrower or any of the Subsidiaries or for which any claim may be made
against the Borrower or any of the Subsidiaries on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary to the extent required
by GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Exchange
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.14. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent (or a designated bailee), and
in the case of the other Collateral described in the Collateral Agreement (other
than the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other appropriate filings are filed in the appropriate
offices, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Intellectual Property,
in each case, prior and superior in right to the Lien of any other person,
except for Permitted Liens (it being understood that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date).

SECTION 3.15. Location of Real Property and Leased Premises.

(a) Schedule 3.15 correctly identifies, in all material respects, as of the
Closing Date all material Real Property owned in fee by the Borrower or any of
its Subsidiaries. As of the Closing Date, the Borrower and the Subsidiary Loan
Parties own in fee all the Real Property set forth as being owned by them on
such Schedule.

(b) As of the Closing Date, the Borrower and the Subsidiary Loan Parties have in
all material respects valid leases in all Real Property being leased by them.

 

-48-



--------------------------------------------------------------------------------

SECTION 3.16. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.17. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.17, (a) the Borrower and each of the Subsidiaries owns, or possesses
the right to use, all of the patents, registered trademarks, registered service
marks or trade names, registered copyrights or mask works, domain names,
applications and registrations for any of the foregoing that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person.

SECTION 3.18. Anti-Money Laundering and Economic Sanctions Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, no Loan Party nor any of its Subsidiaries or its Affiliates and none of
the respective officers, directors or agents of such Loan Party, Subsidiary or
Affiliate has violated or is in violation of any applicable Anti-Money
Laundering Laws. No Loan Party nor any of its Subsidiaries or its Affiliates nor
any director, officer, employee, agent, Affiliate or representative of such Loan
Party or Subsidiary (each, a “Specified Person”) is an individual or entity
currently the subject of any sanctions administered or enforced by OFAC, the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”), nor is any Loan
Party or any of its Subsidiaries or its Affiliates located, organized or
resident in a country or territory that is the subject of Sanctions.

(b) No Specified Person will use any proceeds of the Loans or lend, contribute
or otherwise make available such proceeds to any person for the purpose of
financing the activities of or with any person or in any country or territory
that, at the time of funding, is an Embargoed Person.

(c) Except to the extent conducted in accordance with applicable law, no Loan
Party nor any of its Subsidiaries and Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
such Affiliate acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Sanctions or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the applicable
prohibitions set forth in any Economic Sanctions Laws.

(d) Except as otherwise disclosed in Schedule 3.18, to the Borrower’s knowledge,
within the past five years, each of the Loan Parties and its Subsidiaries is in
compliance in all material respects with and has not committed any material
violation of applicable law or regulation, permit, order or other decision or
requirement having the force or

 

-49-



--------------------------------------------------------------------------------

effect of law or regulation of any governmental entity concerning the
importation of products, the exportation or re-exportation of products
(including technology and services), the terms and conduct of international
transactions and the making or receiving of international payments, including,
as applicable, the Tariff Act of 1930, as amended, and other laws, regulations
and programs administered or enforced by U.S. Customs and Border Protection and
U.S. Immigration and Customs Enforcement, and their predecessor agencies, the
Export Administration Act of 1979, as amended, the Export Administration
Regulations, the International Emergency Economic Powers Act, as amended, the
Trading With the Enemy Act, as amended, the Arms Export Control Act, as amended,
the International Traffic in Arms Regulations, Executive Orders of the President
regarding embargoes and restrictions on transactions with designated entities,
the embargoes and restrictions administered by the U.S. Office of Foreign Assets
Control, the anti-boycott laws administered by the U.S. Department of Commerce
and the anti-boycott laws administered by the U.S. Department of the Treasury.

SECTION 3.19. FCPA. None of the Borrower and its Subsidiaries nor any director,
officer, agent, employee or Affiliate of such Loan Party or Subsidiary is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA or any other applicable anti-corruption
laws, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization or approval of the payment of any
money, or other property, gift, promise to give or authorization of the giving
of anything of value, directly or indirectly, to any “foreign official” (as such
term is defined in the FCPA) or any foreign political party or official thereof
or any candidate for foreign political office in contravention of the FCPA or
any other applicable anti-corruption laws. The Borrower and its Subsidiaries and
their respective Affiliates have conducted their businesses in compliance with
applicable anti-corruption laws and the FCPA and will maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

SECTION 3.20. Insurance. As of the Closing Date, all material insurance
maintained by or on behalf of the Borrower and the Subsidiaries is in full force
and effect.

SECTION 3.21. Title to Properties; Possession under Leases.

(a) Each of the Borrower and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties) and has valid
title to its personal property and assets, in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or the Subsidiaries has defaulted under any leases to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or

 

-50-



--------------------------------------------------------------------------------

Subsidiaries’ leases are in full force and effect, except leases in respect of
which the failure to be in full force and effect would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.21(b), the Borrower and each of the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
business of the Borrower, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or except as set forth on Schedule 3.21(c).

(d) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(e) None of the Borrower and the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

ARTICLE IV

Closing Date

SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans shall
become effective on the first date on which:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of each
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received an executed Joinder from each
Initial Lender.

(c) The Exchange Transactions have been consummated in accordance with their
terms and all conditions precedent thereto have been satisfied or waived.

(d) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion (or opinions) of
Morgan, Lewis & Bockius LLP, special New York counsel for the Borrower, and of
Hutchinson, Black & Cook,

 

-51-



--------------------------------------------------------------------------------

LLC, special Colorado counsel for Claire’s Boutiques, Inc., in each case, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders (A) dated the Closing Date, (B) addressed to the Administrative Agent
and the Lenders and (C) covering such matters relating to the Loan Documents as
the Lenders shall reasonably request.

(e) The Administrative Agent shall have received from each party thereto an
executed counterpart of (i) a joinder to the First Lien Intercreditor Agreement
joining the Administrative Agent thereto, (ii) a joinder to the Second Lien
Intercreditor Agreement joining the Administrative Agent thereto and (iii) a
joinder to the ABL Intercreditor Agreement joining the Administrative Agent
thereto.

(f) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate of formation, including all amendments thereto, of
such person, certified by the Secretary or Assistant Secretary of such person;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
such person dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the limited liability
company agreement of such person as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in clause (B)
below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by its managing member authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, if
applicable, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date,

(C) that the certificate of formation of such person has not been amended since
the date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such person, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such person;

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and

(iv) such other documents as any Agent or the Lenders on the Closing Date may
reasonably request (including without limitation, tax identification numbers and
addresses).

 

-52-



--------------------------------------------------------------------------------

(g) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied, together with all
attachments contemplated thereby, and the results of intellectual property, tax,
judgment and Uniform Commercial Code searches with respect to each Loan Party
and their respective property and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Lenders that the Liens indicated by such financing statements (or similar
documents) are Permitted Liens or have been released.

(h) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act.

(i) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(j) No Event of Default or Default shall have occurred and be continuing.

(k) The Administrative Agent shall have received the Fee Letter executed by the
Borrower.

For purposes of determining compliance with the conditions specified in this
Article IV, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless a Responsible Officer of the Administrative Agent shall have
received notice from such Lender prior to the Closing Date specifying its
objection thereto.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Agent and each Lender that so long
as this Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the principal of and interest on each Loan, all fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full, unless the Required Lenders shall otherwise consent in writing,
the Borrower will, and will cause each of the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and except as otherwise expressly permitted under Section 6.05;
provided that the Borrower may liquidate or dissolve one or more Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated

 

-53-



--------------------------------------------------------------------------------

liabilities are acquired by the Borrower or a Wholly Owned Subsidiary of the
Borrower in such liquidation or dissolution, except that Subsidiary Loan Parties
may not be liquidated into Subsidiaries that are not Loan Parties and Domestic
Subsidiaries may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to (i)
lawfully obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect thereto necessary to the
normal conduct of its business, and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Collateral Agent to be
listed as a co-loss payee on property and casualty policies and as an additional
insured on liability policies.

(b) If any improvements located on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent (acting at the written direction
of Required Lenders).

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) neither any Agent, the Lenders, nor their respective agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that (A)
the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against any
Agent, the Lenders or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower, on behalf of itself and behalf of each of the Subsidiaries,

 

-54-



--------------------------------------------------------------------------------

hereby agrees, to the extent permitted by law, to waive, and further agrees to
cause each of the Subsidiaries to waive, its right of recovery, if any, against
each Agent, the Lenders and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Required Lenders under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Required Lenders that such insurance
is adequate for the purposes of the business of the Borrower and the
Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax so long as (a)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings and (b) the Borrower or the affected Subsidiary, as applicable,
shall have set aside on its books reserves in accordance with GAAP with respect
thereto.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), for each fiscal year (commencing with the fiscal year
ending January 28, 2017), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and the Subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP, subject to exceptions consistent
with the presentation of financial information contained in the Notes Offering
Memorandum (it being understood that the filing with the SEC of annual reports
on Form 10-K of the Borrower and its consolidated Subsidiaries, or delivery by
the Borrower of such reports, shall satisfy the requirements of this Section
5.04(a) to the extent such annual reports include the information specified
herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q), for each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal quarter and the

 

-55-



--------------------------------------------------------------------------------

consolidated results of its operations during such fiscal quarter and the then
elapsed portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail and which consolidated balance sheet
and related statements of operations and cash flows shall be certified by a
Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes, and to exceptions consistent with the presentation of
financial information contained in the Notes Offering Memorandum (it being
understood that the filing with the SEC of quarterly reports on Form 10-Q of the
Borrower and its consolidated Subsidiaries, or the delivery by the Borrower of
such reports, shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, (ii)
setting forth the calculation and uses of the Cumulative Credit for the fiscal
period then ended if the Borrower shall have used the Cumulative Credit for any
purpose during such fiscal period and (iii) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary”; (y) certifying a list
of names of all Unrestricted Subsidiaries and that each Subsidiary set forth on
such list qualifies as an Unrestricted Subsidiary and (z) concurrently with any
delivery of financial statements under paragraph (a) above, if the accounting
firm is not restricted from providing such a certificate by its policies, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(d) (c) Within 15 days after filed with the SEC, any reports of the Borrower
filed on Form 8-K (it being understood that the filing with the SEC of reports
on Form 8-K of the Borrower and its subsidiaries, or the delivery by the
Borrower of such reports, shall satisfy the requirements of this Section
5.04(d)).

SECTION 5.05. Litigation and Other Notices.

(a) Furnish to the Administrative Agent (which will promptly thereafter furnish
to the Lenders) written notice of the following promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof:

(b) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
and

(c) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.

 

-56-



--------------------------------------------------------------------------------

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to laws related to Taxes, which are the
subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent (acting at the written
direction of Required Lenders) or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent (acting
at the written direction of Required Lenders) or, upon the occurrence and during
the continuance of an Event of Default, any Lender upon reasonable prior notice
to the Borrower to discuss the affairs, finances and condition of the Borrower
or any of the Subsidiaries with the officers thereof and independent accountants
therefor (subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract).

SECTION 5.08. [Reserved].

SECTION 5.09. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Collateral Agent (acting at the written
direction of Required Lenders) may reasonably request, to satisfy the Collateral
and Guarantee Requirement and to cause the Collateral and Guarantee Requirement
to be and remain satisfied, all at the expense of the Loan Parties and provide
to the Collateral Agent, from time to time upon reasonable request (acting at
the written direction of Required Lenders), evidence reasonably satisfactory to
the Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $5.0
million is acquired by the Borrower or any other Loan Party after the Closing
Date or owned by an entity at the time it becomes a Subsidiary Loan Party (in
each case other than (x) assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the

 

-57-



--------------------------------------------------------------------------------

Collateral Agent pursuant to Section 5.09(g) or the Security Documents) will (i)
notify the Collateral Agent, in writing, thereof, (ii) if such asset is
comprised of Real Property, deliver to Collateral Agent an updated Schedule
1.01B reflecting the addition of such asset, and (iii) cause such asset to be
subjected to a Lien securing the Obligations and take, and cause the Subsidiary
Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Collateral Agent (acting at the written direction of Required Lenders) to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties, subject to paragraph (g)
below.

(c) As soon as practicable but in no event later than the date of delivery of
financial statements immediately following the acquisition of such Real Property
pursuant to Section 5.04(a) or (b), notify the Collateral Agent, in writing, of
the acquisition of, grant and cause each of the Subsidiary Loan Parties to grant
to the Collateral Agent security interests and mortgages in such owned Real
Property of the Borrower or any such Subsidiary Loan Parties as are not covered
by the then existing Mortgages, to the extent acquired after the Closing Date
and having a value at the time of acquisition in excess of $5.0 million pursuant
to Mortgages (each, an “Additional Mortgage”) and constituting valid and
enforceable Liens subject to no other Liens except Permitted Liens at the time
of perfection thereof, record or file, and cause each such Subsidiary to record
or file, the Additional Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to paragraph (g) below. Unless otherwise waived by the
Collateral Agent (acting at the written direction of Required Lenders), with
respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a title insurance policy, and a
survey.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party,
within five Business Days after the date such Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders, in writing, thereof and, within 20
Business Days after the date such Subsidiary is formed or acquired or such
longer period as the Collateral Agent (acting at the written direction of
Required Lenders) shall agree, cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party, subject to paragraph (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders, in writing,
thereof and, within 20 Business Days after the date such Foreign Subsidiary is
formed or acquired or such longer period as the Collateral Agent (acting at the
written direction of Required Lenders) shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to
paragraph (g) below.

 

-58-



--------------------------------------------------------------------------------

(f) (i) Furnish to the Collateral Agent prompt written notice of any change (A)
in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent, in writing, if any material portion of the Collateral is
damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.09 need not be satisfied with respect to (i) any interests in Real
Property held by the Borrower or any of its Subsidiaries as a lessee under a
lease or that has an individual fair market value in an amount less than $5.0
million, (ii) any vehicle, (iii) perfection of cash, deposit accounts and
securities accounts, (iv) any Equity Interests acquired after the Closing Date
(other than Equity Interests in the Borrower or, in the case of any person which
is a Subsidiary, Equity Interests in such person issued or acquired after such
person became a Subsidiary) in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests and (B) with respect to
contractual obligations, such obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary, (v)
any assets acquired after the Closing Date, to the extent that, and for so long
as, taking such actions would violate applicable law or an enforceable
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to Section
6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to which
the Required Lenders shall reasonably determine that the costs of obtaining or
perfecting such a security interest are excessive in relation to the value of
the security to be afforded thereby; provided, that, upon the reasonable request
of the Collateral Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (iv) and (v) above.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Agent and each Lender that, so long
as this Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the principal of and interest on each Loan, all fees and
all other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

 

-59-



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder and under the other Loan Documents, the
Senior Unsecured Notes, the Senior Subordinated Notes, the Senior Secured First
Lien Notes, the Senior Secured Second Lien Notes, the PIK Senior Subordinated
Notes, the Existing Credit Agreement, the ABL Facility, the $130 Million Term
Loan Facility, the $60 Million Gibraltar Term Loan Facility, the $40 Million
Gibraltar Term Loan Facility, the Senior Euro Revolver Agreement and any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any Subsidiary; provided, that (i) Indebtedness of the Borrower or
any Subsidiary to any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower or any Subsidiary to any Subsidiary that is not a Subsidiary Loan
Party shall, to the greatest extent permitted by applicable law, be subordinated
to the Obligations to the same extent (if at all) as such Indebtedness is
subordinated to the ABL Facility and/or the Existing Credit Agreement, as
certified by a Responsible Officer of the Borrower to the Administrative Agent
at the time of any such incurrence;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is

 

-60-



--------------------------------------------------------------------------------

extinguished within ten Business Days of notification to the Borrower of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) Capital Lease Obligations or other obligations incurred by the Borrower or
any Subsidiary in respect of any Sale and Leaseback Transaction that are
permitted under Section 6.03, and any Permitted Refinancing Indebtedness in
respect thereof;

(i) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger, consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; provided, that (A) in each
case, no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) the amount of Indebtedness incurred pursuant to
this paragraph (i) shall not exceed the greater of $75 million and 2.25% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(j) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease or improvement, and any
Permitted Refinancing Indebtedness in respect thereof; provided, that, if
immediately after giving effect to such transaction, the Total Net Secured
Leverage Ratio of the Borrower on a Pro Forma Basis would be greater than
5.00:1.00, then the amount of Indebtedness incurred pursuant to this paragraph
(i), when combined with the Remaining Present Value of outstanding leases
permitted under Section 6.03, shall not exceed the greater of $75 million and
2.25% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04; provided, further, that any lease
arrangements that are not (or, if entered into after the Closing Date, would not
have been) Capital Lease Obligations as of the Closing Date but subsequently
become Capital Lease Obligations whether as a result of (x) any changes in GAAP
or (y) any changes in the terms of such arrangements required in connection with
the ordinary course renewal or extension thereof, shall not constitute Capital
Lease Obligations hereunder or for any other provision of this Agreement;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of $100 million and 3.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04;

 

-61-



--------------------------------------------------------------------------------

(l) [Reserved];

(m) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrower
described in paragraphs (a) and (b) of this Section 6.01, so long as the
Guarantee of the Senior Subordinated Notes or any Permitted Refinancing
Indebtedness in respect thereof are subordinated substantially on terms as set
forth in the Senior Subordinated Notes Indenture with respect to the Senior
Subordinated Notes, (ii) by the Borrower or any Subsidiary Loan Party of any
Indebtedness or other obligations of the Borrower or any Subsidiary Loan Party
permitted to be incurred under this Agreement, (iii) by the Borrower or any
Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Subsidiary Loan Party to the extent such Guarantees are
permitted by Section 6.04 (other than Section 6.04(v)), (iv) by any Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary and (v) by the Borrower
of Indebtedness of Foreign Subsidiaries incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(r) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Loan Party under this Section
6.01(m) of any other Indebtedness of a person that is subordinated to other
Indebtedness of such person shall be expressly subordinated to the Obligations
to at least the same extent as the Guarantee of the Senior Subordinated Notes is
under the Senior Subordinated Notes Indenture;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) [Reserved];

(q) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(r) (i) Other Indebtedness incurred by the Borrower or any Subsidiary Loan
Party; provided that (A) at the time of the incurrence of such Indebtedness and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom; and (B) the Fixed Charge Coverage
Ratio of the Borrower for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
on which such additional

 

-62-



--------------------------------------------------------------------------------

Indebtedness is incurred would have been at least 2.00:1.00 determined on a Pro
Forma Basis, as if the additional Indebtedness had been incurred and the
application of proceeds therefrom had occurred at the beginning of such
four-quarter period and (ii) Permitted Refinancing Indebtedness in respect
thereof;

(s) Indebtedness of Foreign Subsidiaries (other than Indebtedness owed to the
Borrower or another Subsidiary) in an aggregate amount not to exceed at any time
outstanding the greater of $50 million and 1.5% of Consolidated Total Assets at
the time of such incurrence;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings;

(w) [Reserved];

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
the greater of $25 million or 1.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

(y) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(aa) Indebtedness of (x) the Borrower or any Subsidiary incurred to finance an
acquisition or (y) Persons that are being acquired by the Borrower or any
Subsidiary or merged, consolidated or amalgamated with or into the Borrower or
any Subsidiary in accordance with the terms of this Agreement; provided, that
after giving effect to such acquisition or merger, consolidation or
amalgamation, either (A) the Borrower would be permitted to incur at least $1.00
of additional Indebtedness under Section 6.01(r) or (B) the Fixed Charge
Coverage Ratio of the Borrower would be equal to or greater than immediately
prior to such acquisition or merger, consolidation or amalgamation; and

(bb) all premium (if any, including tender premiums), defeasance costs, interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through (aa)
above.

 

-63-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in clauses (a) through (y) above,
the Borrower shall, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify, such item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) in any manner and at any time that
complies with this Section 6.01; and

(ii) the amount of any Indebtedness denominated in any currency other than
Dollars shall be calculated based on customary currency exchange rates in
effect, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) on or prior to
the Closing Date, on the Closing Date and, in the case of such Indebtedness
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date that such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien (other
than a Permitted Lien (as defined below)) on any property or assets (including
stock or other securities of any person, including the Borrower and any
Subsidiary) at the time owned by it or on any income or revenues or rights in
respect of any thereof unless the Loans are equally and ratably secured with (or
on a senior basis, in the case of obligations subordinated in right of payment
to the Loans) the obligations secured until such time as such obligations are
no longer secured by a Lien; provided, however, that the provisions of this
Section 6.02 shall not apply to the following (collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date securing Indebtedness of the Borrower and the Subsidiaries (i)
set forth on Schedule 6.02(a) and any modifications, replacements, renewals or
extensions of

 

-64-



--------------------------------------------------------------------------------

such Indebtedness or (ii) permitted under Section 6.01(b) and Liens securing
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness as
permitted by Section 6.01; provided, that (i) Liens securing Indebtedness set
forth on Schedule 6.02(a) shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof and (ii) Indebtedness permitted under Section
6.01(b) secured by Liens as of the Closing Date (and Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness) may be secured by Liens on
after-acquired property or assets to the extent otherwise permitted under this
Section 6.02;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Loan Documents securing Obligations in respect of Swap
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(i);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), (ii)
such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (d)
of the definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business, securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

-65-



--------------------------------------------------------------------------------

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred by the
Borrower or any Subsidiary in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) restrictions, survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(j) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of capitalized lease transactions permitted under Section
6.03, so long as such Liens attach only to the property sold and being leased in
such transaction and any accessions thereto or proceeds thereof and related
property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered pursuant to
Section 5.09 and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

 

-66-



--------------------------------------------------------------------------------

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (j) or
(k) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets, or Equity Interests of any Foreign
Subsidiary securing Indebtedness of a Foreign Subsidiary permitted under Section
6.01;

(u) other Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01; provided, that with respect to Liens securing obligations
permitted under this Section 6.02(u), at the time of incurrence and after giving
pro forma effect to such Indebtedness, the Total Net Secured Leverage Ratio of
the Borrower would not exceed 4.75:1.00;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’

 

-67-



--------------------------------------------------------------------------------

acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Collateral Agent a subordination agreement in form
and substance reasonably satisfactory to the Collateral Agent (acting at the
written direction of Required Lenders);

(dd) Liens on not more than $30 million of deposits securing Swap Agreements;

(ee) [Reserved];

(ff) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $30 million.

SECTION 6.03. Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, in each case, whether or not treated as a
“sale-leaseback” under GAAP (a “Sale and Lease Back Transaction”); provided,
that a Sale and Lease Back Transaction shall be permitted (a) with respect to
property owned (i) by the Borrower or any Domestic Subsidiary that is acquired
after the Closing Date so long as such Sale and Lease Back Transaction is
consummated within 270 days of the acquisition of such property or (ii) by any
Foreign Subsidiary regardless of when such property was acquired, and (b) with
respect to any property owned by the Borrower or any Domestic Subsidiary, if at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, the Remaining Present Value of such
lease, together with Indebtedness outstanding pursuant to Sections 6.01(i) and
the Remaining Present Value of outstanding leases previously entered into under
this Section 6.03(b), would not exceed the greater of $150 million and 5.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date the lease was entered into for which financial statements have been
delivered pursuant to Section 5.04.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) Investments in connection with the consummation of the Exchange
Transactions;

 

-68-



--------------------------------------------------------------------------------

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Closing Date of Subsidiaries that are
not Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an
aggregate net amount equal to (x) the greater of (1) $150 million and (2) 5.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any return of capital actually received
by the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)), plus (y) the portion, if any, of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 6.04(b)(y); provided, further, that (x) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and the Subsidiaries and (y) intercompany
loans, advances or Indebtedness having a term not exceeding 364 days (inclusive
of any roll-overs or extensions of terms) and made in the ordinary course of
business consistent with past practice shall not be included in calculating the
limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $5 million and 0.25% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04 in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity;

 

-69-



--------------------------------------------------------------------------------

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements permitted pursuant to Section 6.01;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (ff);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed (i) the greater of $150 million
and 5.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04 (plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)) plus, (ii) the portion,
if any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.04(j)(ii); provided that if any Investment
pursuant to this clause (j) is made in any person that is not a Subsidiary of
the Borrower at the date of the making of such Investment and such person
becomes a Subsidiary of the Borrower after such date pursuant to another
Investment the amount of which, when taken together with the amount of the prior
Investment, would be permitted under another provision of this Section 6.04, any
Investment in such person outstanding under this Section 6.04(j) shall
thereafter be deemed to have been made pursuant to such other provision and
shall cease to have been made pursuant to this clause (j) for so long as such
person continues to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or any of the Subsidiaries as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

 

-70-



--------------------------------------------------------------------------------

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with, the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger, consolidation or amalgamation, in accordance with
Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger,
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) [Reserved];

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) [Reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and the Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate clause of Section 6.06
of this Agreement);

 

-71-



--------------------------------------------------------------------------------

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; provided, that such Investments are
not included in any determination of Cumulative Credit; and

(cc) Investments in joint ventures not in excess of the greater of $65 million
and 2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof);
provided that if any Investment pursuant to this clause (cc) is made in any
person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date pursuant to another Investment the amount of which, when taken together
with the amount of the prior Investment, would be permitted under another
provision of this Section 6.04, any Investment in such person outstanding under
this Section 6.04(cc) shall thereafter be deemed to have been made pursuant to
such other provision and shall cease to have been made pursuant to this clause
(cc) for so long as such person continues to be a Subsidiary of the Borrower.

The amount of Investments that may be made at any time pursuant to Section
6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the election
of the Borrower, be increased by the amount of Investments that could be made at
such time under the other Related Section; provided that the amount of each such
increase in respect of one Related Section shall be treated as having been used
under the other Related Section.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person or any division or business unit of any other person unless (i) the
Borrower or any of its Restricted Subsidiaries, as the case may be, receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of, and (ii) at least 75% of the consideration therefor
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of Cash Equivalents; provided that (x) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance

 

-72-



--------------------------------------------------------------------------------

sheet or in the notes thereto) of the Borrower or any Restricted Subsidiary of
the Borrower (other than liabilities that are by their terms subordinated to the
Loans) that are assumed by the transferee of any such assets, (y) any notes or
other obligations or other securities or assets received by the Borrower or such
Restricted Subsidiary of the Borrower from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash within 180 days of receipt
thereof (to the extent of the cash received) and (z) any Designated Non-Cash
Consideration received by the Borrower or any of its Restricted Subsidiaries in
such Asset Sale having an aggregate Fair Market Value (as determined in good
faith by the Borrower), taken together with all others Designated Non-cash
Consideration received pursuant to this clause (z) that is at that time
outstanding, not to exceed the greater of 3.0% of Consolidated Total Assets and
$100 million at the time of the receipt of such Designated Non-Cash
Consideration (with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value), in each case, shall be deemed to be Cash
Equivalents for the purposes of this Section 6.05; and provided, further, that
this Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, (i)
the merger, consolidation or amalgamation of any Subsidiary of the Borrower into
or with the Borrower in a transaction in which the Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Subsidiary that is a Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than the Borrower or a Subsidiary Loan Party
receives any consideration, (iii) the merger, consolidation or amalgamation of
any Subsidiary that is not a Subsidiary Loan Party into or with any other
Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary (other than the
Borrower) if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders or (v) any Subsidiary may merge,
consolidate or amalgamate into or with any other person in order to effect an
Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary, which shall be a Loan Party if the
merging, consolidating or amalgamating Subsidiary was a Loan Party and which
together with each of the Subsidiaries shall have complied with the requirements
of Section 5.09;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(h);

 

-73-



--------------------------------------------------------------------------------

(d) transfers by any Loan Party of Equity Interests in a “first tier” Foreign
Subsidiary or “first tier” Qualified CFC Holding Company to a “first tier”
Foreign Subsidiary or “first tier” Qualified CFC Holding Company; provided, that
(i) if the Equity Interests of the transferee have not already been pledged
pursuant to a Foreign Pledge Agreement, the pledge of the Equity Interests of
such “first tier” Foreign Subsidiary or “first tier” Qualified CFC Holding
Company shall be made in accordance with Section 5.09(e) hereof and (ii) the
pledge of any Equity Interests so transferred shall be released by the
Collateral Agent upon the consummation of such transfer;

(e) Sale and Leaseback Transactions permitted by Section 6.03;

(f) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (h) pursuant to Section 6.05(c)); provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets, sold, transferred,
leased or otherwise disposed of in reliance under this paragraph (h) shall not
exceed, in any fiscal year of the Borrower, the greater of (x) $200 million and
(y) 6.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such sale, transfer, lease, license or other
disposition for which financial statements have been delivered pursuant to
Section 5.04 and (ii) no Default or Event of Default exists or would result
therefrom;

(i) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Domestic
Subsidiary, the surviving or resulting entity shall be a Subsidiary Loan Party
that is a Wholly Owned Subsidiary and (iii) involving a Foreign Subsidiary, the
surviving or resulting entity shall be a Wholly Owned Subsidiary;

(j) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(k) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(l) Permitted Business Acquisitions and purchases of assets useful in the
business of the Borrower and its Subsidiaries made within 18 months following
any Asset Sale in an amount not to exceed the proceeds from such Asset Sale;

(m) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

 

-74-



--------------------------------------------------------------------------------

(n) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value and (iii) in the event of a swap with a fair market value in excess
of $25 million, such exchange shall have been approved by at least a majority of
the Board of Directors of Holdings or the Borrower; provided, further, that (A)
no Default or Event of Default exists or would result therefrom and (B) the
aggregate gross consideration (including exchange assets, other noncash
consideration and cash proceeds) of any or all assets exchanged in reliance upon
this paragraph (n) shall not exceed, in any fiscal year of the Borrower, the
greater of $200 million and 6.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04; and

(o) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition; provided, that the net investment in the Equity Interests of the
Subsidiary would be permitted by Section 6.04 if made on the date of such
disposition.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under Section
6.04);

(b) (x) the Borrower may make Restricted Payments to Holdings in respect of (i)
overhead, legal, accounting and other professional fees and expenses of Holdings
or

 

-75-



--------------------------------------------------------------------------------

any Parent Entity, (ii) fees and expenses related to any public offering or
private placement of debt or equity securities of Holdings or any Parent Entity
whether or not consummated, (iii) franchise taxes and other fees, taxes and
expenses in connection with the maintenance of its existence and its (or any
Parent Entity’s indirect) ownership of the Borrower, (iv) payments permitted by
Section 6.07(b), and (v) customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers and employees of Holdings or any
Parent Entity, in each case in order to permit Holdings or any Parent Entity to
make such payments; provided, that in the case of clauses (i), (ii) and (iii),
the amount of such Restricted Payments shall not exceed the portion of any
amounts referred to in such clauses (i), (ii) and (iii) that are allocable to
the Borrower and its Subsidiaries (which shall be 100% for so long as Holdings
or such Parent Entity, as the case may be, owns no assets other than the Equity
Interests in the Borrower, Holdings, or another Parent Entity) and (y) the
Borrower may make Restricted Payments to any direct or indirect parent company
of the Borrower that files a consolidated U.S. federal tax return that includes
the Borrower and any of its Subsidiaries, in each case in an amount not to
exceed the amount that the Borrower and such Subsidiaries would have been
required to pay in respect of federal, state or local taxes (as the case may be)
in respect of such year if the Borrower and such Subsidiaries paid such taxes
directly as a stand-alone taxpayer (or stand-alone group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this paragraph (c) shall not exceed in any fiscal year $30 million, plus
(x) the amount of net proceeds contributed to the Borrower that were received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity of Holdings to directors,
consultants, officers or employees of Holdings, any Parent Entity, the Borrower
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements, (y) the amount of net proceeds of any key man life
insurance policies received during such calendar year and (z) the amount of any
cash bonuses otherwise payable to members of management, directors or
consultants of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with the Transactions that are foregone in return for the receipt of
Equity Interests the fair market value of which shall not exceed the amount of
such cash bonuses, which, if not used in any year, may be carried forward to any
subsequent calendar year; and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, any Parent Entity, the Borrower or the Subsidiaries in connection
with a repurchase of Equity Interests of Holdings or any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;

 

-76-



--------------------------------------------------------------------------------

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) the Borrower may make Restricted Payments to Holdings in an aggregate amount
equal to the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this Section 6.06(e); provided, that no Default or
Event of Default has occurred and is continuing or would result therefrom;

(f) the Borrower may make Restricted Payments on or following the Closing Date
in connection with the consummation of the Exchange Transactions;

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, the Borrower may make Restricted Payments in an
amount equal to 6.0% per annum of the net proceeds received by or contributed to
the Borrower from any public offering of Equity Interests of the Borrower,
Holdings or any Parent Entity;

(i) the Borrower may make Restricted Payments to Holdings or any Parent Entity
to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a
Subsidiary or (2) the merger, consolidation or amalgamation (to the extent
permitted in Section 6.05) of the person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 5.09;
and

(j) the Borrower may make any payment otherwise permitted under Section
6.07(b)(xiv) to the extent such payment is considered a Restricted Payment.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of the Borrower in a transaction involving aggregate
consideration in excess of $10 million, unless such transaction is (i) otherwise
permitted (or required) under this Agreement, (ii) upon terms no less favorable
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate or
(iii) with respect to any Affiliate transaction or series of related Affiliate
transactions involving aggregate consideration in excess of $25 million, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower, approving such
Affiliate transaction and set forth in a certificate of a Responsible Officer
certifying that such Affiliate transaction complies with clause (i) of this
Section 6.07(a).

 

-77-



--------------------------------------------------------------------------------

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with Section
6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and the Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) (A) subject to the limitations set forth in Section 6.07(b)(xiv), if
applicable, transactions pursuant to the Exchange Transaction Documents and (B)
permitted transactions, agreements and arrangements in existence on or following
the Closing Date and set forth on Schedule 6.07 or any amendment thereto (to the
extent such amendment is not adverse to the Lenders in any material respect, as
determined in good faith by the Borrower) or transaction contemplated thereby,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower,

 

-78-



--------------------------------------------------------------------------------

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate,

(xii) [Reserved],

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $6.0 million and 2.0% of EBITDA for such fiscal year,
plus reasonable out of pocket costs and expenses in connection therewith and
unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A) (1) above originally),
plus (B) 2.0% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services, plus (C) so
long as no Event of Default has occurred and is continuing, in the event of a
Qualified IPO, the present value of all future amounts payable pursuant to any
agreement referred to in clause (A)(1) above in connection with the termination
of such agreements with the Fund and its Fund Affiliates (the “Fund Termination
Fee”); provided, that if any such payment pursuant to clause (C) is not
permitted to be paid as a result of an Event of Default, such payment shall
accrue and may be payable when no Events of Default are continuing to the extent
that no further Event of Default would result therefrom,

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

 

-79-



--------------------------------------------------------------------------------

(xvi) following a Borrower Qualified IPO, the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower to the management of
the Borrower or any Subsidiary,

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Receivables Financing,

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of (x)
Section 6.04(b) and Section 6.05(b) (other than Section 6.05(b)(v)) or (y)
Section 6.05(d), or

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower in a certificate delivered to the
Administrative Agent) for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries and not for the purpose of
circumventing any covenant set forth herein.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on
the Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

 

-80-



--------------------------------------------------------------------------------

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, Bylaws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrower or any of the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness which is
contractually subordinated to the Loans or any Permitted Refinancing
Indebtedness incurred to Refinance any of the foregoing or any Preferred Stock
or any Disqualified Stock (“Junior Financing”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing except for (A) Refinancings permitted by Section 6.01(j) or (r) (other
than Refinancings of Junior Financing in exchange for or with the proceeds of
Additional Obligations), (B) payments of regularly scheduled interest, and, to
the extent this Agreement is then in effect, principal on the scheduled maturity
date of any Junior Financing, (C) payments or distributions in respect of all or
any portion of the Junior Financing with the proceeds contributed to the
Borrower by Holdings from the issuance, sale or exchange by Holdings (or any
direct or indirect parent of Holdings) of Equity Interests made within eighteen
months prior thereto, (D) the conversion of any Junior Financing to Equity
Interests of Holdings or any of its direct or indirect parents, (E) any payment,
redemption, repurchase, defeasance, acquisition or retirement or other
distribution in respect of the Senior Subordinated Notes, or any Refinancing
thereof, in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
such payment, redemption, repurchase, defeasance, acquisition, retirement or
other distribution, except in respect of Senior Subordinated Notes held by the
Borrower or its Affiliates; and (F) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, payments or
distributions in respect of Junior Financings prior to their scheduled maturity
made, in an aggregate amount, not to exceed the sum of (x) $50 million and (y)
the Cumulative Credit which the Borrower elects to apply; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, any Permitted Receivables Document, or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Lenders or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness”.

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary or (ii) the granting of Liens by the Borrower or such
Subsidiary pursuant to the Security Documents, in each case, other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

(A) restrictions imposed by applicable law;

 

-81-



--------------------------------------------------------------------------------

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01 or
listed in Section 6.01(b) or any agreements related to any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness that does not expand the
scope of any such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(j) or 6.01(r) or Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness, to the extent such restrictions are not
more restrictive, taken as a whole, than the restrictions contained in the
Senior Subordinated Notes Indenture;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

 

-82-



--------------------------------------------------------------------------------

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under Section
6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Qualified CFC Holding Companies. Permit any Qualified CFC Holding
Company to (a) create, incur or assume any Indebtedness or other liability, or
create, incur, assume or suffer to exist any Lien on, or sell, transfer or
otherwise dispose of, other than in a transaction permitted under Section 6.05,
any of the Equity Interests of a Foreign Subsidiary held by such Qualified CFC
Holding Company, or any other assets, or (b) engage in any business or activity
or acquire or hold any assets other than the Equity Interests of one or more
Foreign Subsidiaries of the Borrower and/or one or more other Qualified CFC
Holding Companies and the receipt and distribution of dividends and
distributions in respect thereof.

SECTION 6.11. Fiscal Year; Accounting. Cause the end of its fiscal year to
change to a date other than the Saturday closest to January 31, unless prior
written notice of a change is given to the Administrative Agent.

 

-83-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in (b)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b), (c) and (d)
above) and such default shall continue unremedied for a period of 30 days (or 60
days if such default results solely from a Foreign Subsidiary’s failure to duly
observe or perform any such covenant, condition or agreement) after notice
thereof from the Administrative Agent (acting at the written direction of
Required Lenders) to the Borrower;

(f) (i) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf shall cause such Material Indebtedness to become
due prior to its scheduled maturity as a result of an event of default
thereunder (with all applicable grace periods having expired) or (ii) the
Borrower or any of the Subsidiaries shall fail to pay the principal of any
Material Indebtedness at the stated final maturity thereof; provided, that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Subsidiaries, or of a substantial part of
the property or assets of

 

-84-



--------------------------------------------------------------------------------

the Borrower or any Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official the
Borrower or any of the Subsidiaries or for a substantial part of the property or
assets of the Borrower or any of the Subsidiaries or (iii) the winding up or
liquidation of the Borrower or any Subsidiary (except, in the case of any
Subsidiary, in a transaction permitted by Section 6.05); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable or admit in writing its
inability or fail generally to pay its debts as they become due;

(j) the failure by the Borrower or any Subsidiary to pay one or more final
judgments aggregating in excess of $35 million (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment; or

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA (or, after the effectiveness of Title II of the Pension Act, that it is
in endangered or critical status, within the meaning of Section 305 of ERISA) or
(v) the Borrower or any Subsidiary or any ERISA Affiliate shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan; and in each case in clauses (i) through (v) above,
such event or condition, together with all other such events or conditions, if
any, would reasonably be expected to have a Material Adverse Effect; or

(l) (i) any material provision of any Loan Document shall for any reason cease
to be or is asserted in writing by the Borrower or any Subsidiary not to be a
legal, valid and binding obligation of such person, (ii) any security interest
created or purported to be created by any Security Document and to extend to
assets that are not immaterial to

 

-85-



--------------------------------------------------------------------------------

the Borrower and the Subsidiaries on a consolidated basis shall cease to be, or
shall be asserted in writing by the Borrower or any other Loan Party not to be,
a valid and perfected security interest (perfected as or having the priority
required by this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Collateral Agent (acting at the written direction of Required Lenders) shall be
reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by the Borrower or the Subsidiary Loan
Parties of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing the Borrower or any Subsidiary Loan Party not to be in effect or not to
be legal, valid and binding obligations;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, acting at the written
direction of the Required Lenders, shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (h) or (i) above, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

 

-86-



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacity as a Lender) hereby irrevocably designates and
appoints (i) the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and (ii) the Collateral Agent as the
agent of such Lender and the other Secured Parties under the Security Documents,
and each such Lender irrevocably authorizes each Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacity as a Lender)
hereby appoints and authorizes the Collateral Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental
thereto. In connection therewith, any Subagent appointed by the Collateral Agent
pursuant to Section 8.02 or any agent appointed by the Administrative Agent as
permitted hereunder shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.07) as though such Subagent or agent)
were an “Agent” under the Loan Documents, as if set forth in full herein with
respect thereto.

(c) Each Lender (in its capacity as a Lender) irrevocably authorizes the Agents,
(i) to release any Lien on any property granted to or held by the Agents under
any Loan Document (A) upon payment in full of all Obligations (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with Section
9.18 hereof. Upon request by either Agent at any time, the Required Lenders will
confirm in writing such Agent’s authority to release its interest in particular
types of items of property, or to release any Guarantor from its obligations
under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in

 

-87-



--------------------------------------------------------------------------------

respect of any or all of the Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent and any Subagents allowed in such judicial
proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their agents and counsel, and any other amounts due the Agents under the Loan
Documents. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

SECTION 8.02. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties. The Collateral Agent may also from time to time, when the
Collateral Agent deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent. Should any instrument in writing
from the Borrower or any other Loan Party be required by any Subagent so
appointed by the Collateral Agent to more fully or certainly vest in and confirm
to such Subagent such rights, powers, privileges and duties, the Borrower shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Collateral Agent. If any Subagent,
or successor thereto, shall die, become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Collateral Agent until the appointment of a new Subagent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Subagent selected by it with reasonable care.

SECTION 8.03. Exculpatory Provisions. (a) Neither any Agent or its Affiliates
nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for

 

-88-



--------------------------------------------------------------------------------

any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, and (b) no Agent shall, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose or be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the person serving
as such Agent or any of its Affiliates in any capacity. Each Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to a
Responsible Officer of such Agent in writing by the Borrower or a Lender. No
Agent shall be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, or (v) the value or the sufficiency of any Collateral.

(b) No Agent shall be responsible for (i) perfecting, maintaining, monitoring,
preserving or protecting the security interest or lien granted under this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, (ii) the filing, re-filing, recording, re-recording or
continuing or any document, financing statement, mortgage, assignment, notice,
instrument of further assurance or other instrument in any public office at any
time or times or (iii) providing, maintaining, monitoring or preserving
insurance on or the payment of taxes with respect to any of the Collateral. The
actions described in items (i) through (iii) shall be the sole responsibility of
the Borrower.

(c) Each Agent has accepted and is bound by this Agreement and the other Loan
Documents executed by such Agent as of the date of this Agreement and, as
directed in writing by the Required Lenders, each Agent shall execute additional
Loan Documents delivered to it after the date of this Agreement; provided,
however, that such additional Loan Documents do not adversely affect the rights,
privileges, benefits and immunities of such Agent. Each Agent will not otherwise
be bound by, or be held obligated by, the provisions of any loan agreement,
indenture or other agreement governing the Obligations (other than this
Agreement and the other Loan Documents to which such Agent is a party).

(d) No written direction given to any Agent by the Required Lenders or the
Borrower or any Loan Party that in the sole judgment of such Agent imposes,
purports to impose or might reasonably be expected to impose upon such Agent any
obligation or liability not set forth in or arising under this Agreement and the
other Loan Documents will be binding upon such Agent unless such Agent elects,
at its sole option, to accept such direction.

 

-89-



--------------------------------------------------------------------------------

(e) No Agent shall be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement or the other Loan Documents
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God; earthquakes;
fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; riots; business interruptions; loss or malfunctions of utilities,
computer (hardware or software) or communication services; accidents; labor
disputes; acts of civil or military authority and governmental action.

(f) In no event shall any Agent be responsible or liable for special, indirect,
or consequential loss or damage of any kind whatsoever (including, but not
limited to, loss of profit) irrespective of whether such Agent has been advised
of the likelihood of such loss or damage and regardless of the form of action.

(g) No Agent shall be liable for any error of judgment made in good faith by a
Responsible Officer of such Agent.

(h) Delivery of any reports, information and documents to the Agents is for
informational purposes only and such Agent’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Borrower’s
compliance with any of its covenants hereunder.

(i) No Agent shall be (i) required to qualify in any jurisdiction in which it is
not presently qualified to perform its obligations as such Agent or (ii)
required to take any enforcement action against any Loan Party or any other
obligor outside of the United States.

(j) Beyond the exercise of reasonable care in the custody of the Collateral in
its possession, each Agent will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto. Each Agent will be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property, and no Agent will be liable or responsible for any loss or
diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
such Agent in good faith.

(k) No Agent will be responsible for the existence, genuineness or value of any
of the Collateral or for the validity, perfection, priority or enforceability of
the Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder. Each Agent hereby
disclaims any representation or warranty to the present and future holders of
the Obligations concerning the perfection or priority of the Liens granted
hereunder or in the value of any of the Collateral.

(l) In the event that any Agent is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
such Agent’s sole discretion may cause such Agent to be considered an “owner or
operator” under any applicable environmental laws or otherwise cause such Agent
to incur, or be exposed to, any environmental liability or any

 

-90-



--------------------------------------------------------------------------------

liability under any other federal, state or local law, such Agent reserves the
right, instead of taking such action, either to resign as Agent or to arrange
for the transfer of the title or control of the asset to a court appointed
receiver. No Agent will be liable to any person for any environmental liability
or any environmental claims or contribution actions under any federal, state or
local law, rule or regulation by reason of such Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

SECTION 8.04. Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
Closing Date, that by its terms must be fulfilled to the satisfaction of a
Lender, each Agent may presume that such condition is satisfactory to such
Lender unless such Agent shall have received notice to the contrary from such
Lender prior to the Closing Date. Each Agent may consult with legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless such Agent shall first receive such
advice or concurrence of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances provided
herein) and until such instructions are received, such Agent shall act, or
refrain from acting, as it deems advisable. If any Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders or Required
Lenders, as applicable, against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders. No
provision of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby or the transactions contemplated
hereby or thereby shall require any Agent to: (i) expend or risk its own funds
or provide indemnities in the performance of any of its duties hereunder or the
exercise of any of its rights or power or (ii) otherwise incur any financial
liability in the performance of its duties or the exercise of any of its rights
or powers.

SECTION 8.05. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless a Responsible
Officer of such Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that any Agent
receives such a notice, such Agent shall give notice thereof to the
Lenders. Subject to Section 8.04, each Agent shall take such action with respect
to

 

-91-



--------------------------------------------------------------------------------

such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until such Agent shall have received such directions, such Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by any Agent
hereunder, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such upon demand (and, with regard to any EEA Financial Institution,
such amounts shall be deemed due and payable no later than six (6) days after
demand therefor) (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), in the amount of its pro rata
share (based on its Loans hereunder) (determined at the time such indemnity is
sought), from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, charges, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent in any way relating to or arising out of this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, charges, costs, expenses or disbursements to the extent found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from such Agent’s gross negligence or willful misconduct. The
failure of any Lender to reimburse any Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent as
provided herein shall not relieve any other

 

-92-



--------------------------------------------------------------------------------

Lender of its obligation hereunder to reimburse such Agent for its ratable share
of such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse such Agent for such other Lender’s ratable share of such
amount. The agreements in this Section shall survive the resignation or removal
of any Agent, payment of the Loans and all other amounts payable hereunder and
the exercise of Write-Down and Conversion Powers by an EEA Resolution Authority
with respect to any Lender that is an EEA Financial Institution.

SECTION 8.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

SECTION 8.09. Successor Agent. Each Agent may resign in its capacity as such
upon 10 days’ notice to the Lenders and the Borrower. If any Agent shall resign
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such Agent, and the term “Administrative Agent” or “Collateral Agent”, as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as such Agent shall
be terminated, without any other or further act or deed on the part of such
former Agent or any of the parties to this Agreement or any holders of the
Loans. If no successor agent has accepted appointment as Administrative Agent or
Collateral Agent, as applicable, by the date that is 10 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of such Agent until such time, if any, as the Required
Lenders appoint a successor administrative agent or collateral agent, as
applicable. After any retiring Agent’s resignation as Administrative Agent or
Collateral Agent, as applicable, the provisions of this Section 8.09 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents.

SECTION 8.10. [Reserved].

SECTION 8.11. Withholding Taxes. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not

 

-93-



--------------------------------------------------------------------------------

delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
8.11. The agreements in this Section 8.11 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such Section
9.01(b).

 

-94-



--------------------------------------------------------------------------------

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for
such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

(f) Each Agent shall have the right to accept and act upon instructions,
including funds transfer instructions (“Instructions”) given pursuant to this
Agreement and delivered using Electronic Means; provided, however, that the
Borrower shall provide to each Agent an incumbency certificate listing
authorized officers and containing specimen signatures of such authorized
officers, which incumbency certificate shall be amended by the Borrower whenever
a person is to be added or deleted from the listing. If the Borrower elects to
give any Agent Instructions using Electronic Means and the Agent in its
discretion elects to act upon such Instructions, the Agent’s understanding of
such Instructions shall be deemed controlling. The Borrower understands and
agrees that the Agents cannot determine the identity of the actual sender of
such Instructions and that the Agents shall conclusively presume that directions
that purport to have been sent by an authorized officer listed on the incumbency
certificate provided to such Agent have been sent by such authorized
officer. The Borrower shall be responsible for ensuring that only authorized
officers transmit such Instructions to the Agents and that the Borrower and all
authorized officers are solely responsible to safeguard the use and
confidentiality of applicable user and authorization codes, passwords and/or
authentication keys upon receipt by the Borrower. No Agent shall be liable for
any losses, costs or expenses arising directly or indirectly from such Agent’s
reliance upon and compliance with such Instructions notwithstanding such
directions conflict or are inconsistent with a subsequent written
instruction. The Borrower agrees: (i) to assume all risks arising out of the use
of Electronic Means to submit Instructions to the Agents, including without
limitation the risk of such Agent acting on unauthorized Instructions, and the
risk of interception and misuse by third parties; (ii) that it is fully informed
of the protections and risks associated with the various methods of

 

-95-



--------------------------------------------------------------------------------

transmitting Instructions to the Agents and that there may be more secure
methods of transmitting Instructions than the method(s) selected by the
Borrower; (iii) that the security procedures (if any) to be followed in
connection with its transmission of Instructions provide to it a commercially
reasonable degree of protection in light of its particular needs and
circumstances; and (iv) to notify the applicable Agent immediately upon learning
of any compromise or unauthorized use of the security procedures. “Electronic
Means” shall mean the following communications methods: S.W.I.F.T., e-mail,
facsimile transmission, secure electronic transmission containing applicable
authorization codes, passwords and/or authentication keys issued by the Agents,
or another method or system specified by such Agent as available for use in
connection with its services hereunder.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans and the execution and delivery of the Loan
Documents, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.17 and 9.05) shall survive the payment in full of the
principal and interest hereunder or the termination of this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void), and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (d) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent or,
with respect to the Administrative Agent, acknowledgment (such consent or
acknowledgment not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Sections 7.01(b), (c), (h) or
(i) has occurred and is continuing, any other person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course; and

(B) the Administrative Agent; provided, that no acknowledgment of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to the Borrower or an Affiliate of the Borrower made in accordance
with Section 9.04(h).

 

-96-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1.0 million, unless the Borrower otherwise
consents; provided, that (1) no such consent of the Borrower shall be required
if an Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and
is continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Approved Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be due in respect of a simultaneous assignment to more than one
Affiliate of a Lender or Approved Fund;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be the Borrower or any of Affiliate of the Borrower
except in accordance with Section 9.04(h).

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. The Administrative Agent shall have no responsibility to determine
whether an assignee is an Approved Fund.

 

-97-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.17
and 9.05). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
outstanding balances of its Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial

 

-98-



--------------------------------------------------------------------------------

condition of the Borrower or any Subsidiary or the performance or observance by
the Borrower or any Subsidiary of any of its obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) the Assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 (or delivered pursuant to
Section 5.04), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) the Assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to such Agent by the terms of
this Agreement, together with such powers as are reasonably incidental thereto;
and (vii) the Assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(a)(i) or clauses (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 9.08(b) and (2) directly
affects such Participant and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such
Participant. Subject to paragraph (c)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.17
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant shall be subject to Section
2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.17 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent (not to be unreasonably withheld or delayed) or the entitlement to
receive a greater payment results from a change

 

-99-



--------------------------------------------------------------------------------

in law that occurs after the Participant acquired the participation. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each Agent, each other party hereto and the Borrower for any loss,
cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period of forbearance.

(h) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section
9.04(h)), the Borrower or any Affiliate of the Borrower may purchase by way of
assignment and become an Assignee with respect to Loans at any time and from
time to time from Lenders in accordance with Section 9.04(b) hereof (each, a
“Permitted Loan Purchase”); provided, that, in respect of any Permitted Loan
Purchase, (A) upon consummation of any such Permitted Loan Purchase by the
Borrower or any of its Subsidiaries, any Loans purchased by such person shall be
deemed to be automatically and immediately cancelled and extinguished and the
Borrower will promptly

 

-100-



--------------------------------------------------------------------------------

notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of the Loans purchased by such person, (B) in
connection with any such Permitted Loan Purchase, the Borrower or Affiliate of
the Borrower, as applicable, and such Lender that is the Assignor shall execute
and deliver to the Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, (x) shall make the representations
and warranties set forth in the Permitted Loan Purchase Assignment and
Acceptance and (y) shall not be required to execute and deliver an Assignment
and Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall otherwise comply
with the conditions to Assignments under this Section 9.04 and (D) no Default or
Event of Default would exist immediately after giving effect on a Pro Forma
Basis to such Permitted Loan Purchase.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out of pocket expenses
(including Other Taxes) incurred by each Agent in connection with the
preparation of this Agreement and the other Loan Documents, or by each Agent in
connection with the syndication of the Loans or the administration of this
Agreement (including expenses incurred in connection with due diligence and
initial and ongoing Collateral examination and the reasonable fees,
disbursements and charges of counsel to the Agents) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Exchange Transactions
hereby contemplated shall be consummated), including the reasonable fees,
charges and disbursements of Lindquist & Vennum LLP, counsel for the Agents and
the reasonable fees, charges and disbursements of such additional counsel as the
Agents may require, and (ii) all out of pocket expenses (including Other Taxes)
incurred by any Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made hereunder, including the fees,
charges and disbursements of counsel for the Administrative Agent (including any
special and local counsel).

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender, each of their respective Affiliates and each of their
respective directors, trustees, officers, employees, agents, trustees and
advisors (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, obligations,
liabilities, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in-house counsel), imposed on,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Exchange
Transactions and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by the Borrower or any of their subsidiaries or Affiliates; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, obligations, liabilities, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from

 

-101-



--------------------------------------------------------------------------------

the gross negligence or willful misconduct of such Indemnitee (for purposes of
this proviso only, each of the Administrative Agent or any Lender shall be
treated as several and separate Indemnitees, but each of them together with its
respective Related Parties, shall be treated as a single Indemnitee). None of
the Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Fund, the Borrower or any of their respective subsidiaries,
Affiliates or stockholders or any other person or entity for any special,
indirect, consequential or punitive damages. The provisions of this Section 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the resignation or removal of any Agent, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes other than Taxes that represent
losses, claims, damages, liabilities and expenses with respect to a non-Tax
claim.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) The agreements in this Section 9.05 shall survive the resignation or removal
of any Agent, the replacement of any Lender and the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or any Subsidiary against any of and all
the obligations of the Borrower now or hereafter existing under this Agreement
or any other Loan Document held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-102-



--------------------------------------------------------------------------------

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of any Agent or any Lender in exercising any right or
power hereunder or under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the applicable Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on any Loan without the prior written
consent of each Lender directly affected thereby,

(ii) decrease the fees of any Lender or Agent without the prior written consent
of such Lender or Agent, as applicable,

(iii) extend any date on which payment of interest on any Loan or any Fees is
due, without the prior written consent of each Lender adversely affected
thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby, or

(vi) release all or substantially all the Collateral or release any of the
Borrower or all or substantially all of the Subsidiary Loan Parties from their
respective Guarantees under the Collateral Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;

 

-103-



--------------------------------------------------------------------------------

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent hereunder without the prior written
consent of such Agent acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, any fee letter entered into
between the Borrower and any Agent in connection with this Agreement shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions

 

-104-



--------------------------------------------------------------------------------

contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court”, and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

(b) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(c) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that

(i) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

(ii) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive

 

-105-



--------------------------------------------------------------------------------

assistance by such party or any of its Subsidiaries or Affiliates), such party
shall be entitled to assert any claim or defense (including any claim or defense
that this Section 9.15(c) would otherwise require to be asserted in a legal
action or proceeding in a New York Court) in any such action or proceeding;

(iii) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
exercise of any rights under any Security Documents; provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding; and

(iv) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(d) each party hereto agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrower, the applicable Lender or the applicable Agent, as the case may be, at
the address specified in Section 9.01 or at such other address of which each
Agent, any such Lender and the Borrower shall have been notified pursuant
thereto; and

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(c)) shall limit the right to sue in any other jurisdiction.

SECTION 9.16. Confidentiality. Each of the Lenders and each of the Agents agrees
that it shall maintain in confidence any information relating the Borrower and
any Subsidiary furnished to it by or on behalf of the Borrower or any Subsidiary
(other than information that (a) has become generally available to the public
other than as a result of a disclosure by such party in violation of this
Section 9.16, (b) has been independently developed by such Lender or such Agent
without violating this Section 9.16 or (c) was available to such Lender or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to the Borrower or any other Loan Party) and shall not reveal
the same other than to its directors, trustees, officers, employees,
accountants, auditors, attorneys and advisors with a need to know or to any
person that approves or administers the Loans on behalf of such Lender (so long
as each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), except: (A) to the extent necessary to
comply with law or any legal process or the requirements of any Governmental
Authority, the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (B) as part of normal reporting or
review procedures to, or examinations by, Governmental Authorities or
self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, Affiliates or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to other Lenders and to any pledgee under Section 9.04(d)
or any other

 

-106-



--------------------------------------------------------------------------------

prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person is subject to this Section 9.16 or shall
have been instructed to keep the same confidential in accordance with this
Section 9.16) and (F) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16).

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (i)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENTS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. IN NO EVENT SHALL THE AGENTS HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER
MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT
IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT HAVE ANY
LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).

 

-107-



--------------------------------------------------------------------------------

SECTION 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, assigns, transfers or otherwise disposes of all or any portion
of any of the Equity Interests or assets of any Subsidiary Loan Party to a
person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by Section 6.05, any Liens created by any Loan Document in
respect of such Equity Interests or assets shall be automatically released and
the Collateral Agent shall promptly (and the Lenders hereby authorize the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by the Borrower and at the Borrower’s expense in connection
with the release of any Liens created by any Loan Document in respect of such
Equity Interests or assets, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party in a transaction permitted by Section
6.05 (including through merger, consolidation, amalgamation or otherwise) to a
person that is not (and is not required to become) a Loan Party and as a result
of which such Subsidiary Loan Party would cease to be a Subsidiary, such
Subsidiary Loan Party’s obligations under its Guarantee shall be automatically
terminated and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by the Borrower to terminate such
Subsidiary Loan Party’s obligations under its Guarantee. In addition, the
Collateral Agent agrees to take such actions as are reasonably requested by the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
contingent indemnification Obligations and expense reimbursement claims to the
extent no claim therefor has been made) are paid in full.

SECTION 9.19. [Reserved].

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and each Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or such Agent,
as applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act.

SECTION 9.21. Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) the Borrower
and its Subsidiaries and (y) any Debt Fund Affiliate Lender (each, an “Affiliate
Lender”; it being understood that (x) any Loan purchased by the Borrower or its
Subsidiaries shall be automatically cancelled and extinguished pursuant to
Section 9.04(h) and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may be
Lenders hereunder in accordance with Section 9.04(h), subject in the case of
Affiliate Lenders, to this Section 9.21), in connection with any (i) consent (or
decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, in each case
prior to a Bankruptcy Event, agrees that, except with respect to any amendment,
modification, waiver, consent or other action (1) described in clauses (i),
(ii), (iii) or (iv) of the first proviso of Section 9.08(b) or (2) that
adversely affects such Affiliate Lender (in

 

-108-



--------------------------------------------------------------------------------

its capacity as a Lender) in a disproportionally adverse manner as compared to
other Lenders, such Affiliate Lender shall be deemed to have voted its interest
as a Lender without discretion in such proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliate Lenders. Each
Affiliate Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliate Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
Lender and in the name of such Affiliate Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (a), it being understood that the
Administrative Agent may only act in such capacity prior to the occurrence of a
Bankruptcy Event.

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (1) attend (including by telephone) any meeting
or discussions (or portion thereof) among any Agent or any Lender to which
representatives of the Borrower are not then present, (2) receive any
information or material prepared by or on behalf of any Agent or any Lender or
any communication by or among any Agent and/or one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives or (3) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents. It shall be a condition precedent to each assignment to an Affiliate
Lender that such Affiliate Lender shall have represented to the assigning Lender
in the applicable Assignment and Acceptance Agreement, and notified the
Administrative Agent in writing that it is (or will be, following the
consummation of such assignment) an Affiliate Lender.

SECTION 9.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges (on its own behalf and on behalf of its
Affiliates) and agrees that (i) (A) the arranging and other services regarding
this Agreement provided by the Agents and the Lenders are arm’s-length
commercial transactions between the Borrower and its respective Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Agents and the Lenders is and has been acting solely as a principal and
has not been, is not and will not be acting as an advisor, agent or fiduciary
for the Borrower, any of its Affiliates or any other Person and (B) none of the
Agents or Lenders has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and none of the Agents or the Lenders has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates. To the
fullest extent permitted by applicable law, the Borrower hereby waives and
releases any claims that it may have against the Agent or the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

-109-



--------------------------------------------------------------------------------

SECTION 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.24. Intercreditor Agreements. Each Lender hereunder acknowledges that
it has received a copy of the First Lien Intercreditor Agreement, Second Lien
Intercreditor Agreement and the ABL Intercreditor Agreement, agrees that it will
be subject to and bound by the provisions of the First Lien Intercreditor
Agreement, Second Lien Intercreditor Agreement and the ABL Intercreditor
Agreement and will take no actions contrary to the provisions of such
agreements, and authorizes and instructs the Agents to enter into joinder
agreements to the First Lien Intercreditor Agreement, Second Lien Intercreditor
Agreement and ABL Intercreditor Agreement on behalf of itself and such Lender.

[Signature pages follow.]

 

-110-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first set forth above.

 

BORROWER: CLAIRE’S STORES, INC. By:   LOGO [g437016ex101p118.jpg]  

 

  Name:   Stephen Sernett   Title:   Secretary

Signature Page to First Lien Term Loan Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent By:   LOGO
[g437016ex101p119.jpg]  

 

Name:   Meghan H. McCauley Title:   Assistant Vice President

Signature Page to First Lien Term Loan Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1 3.    Borrower:
   Claire’s Stores, Inc. 4.    Administrative Agent:    Wilmington Trust,
National Association, as administrative agent for the Lenders under the Credit
Agreement.

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.    Credit Agreement:    Term Loan Credit Agreement, dated as of September 20,
2016 (as the same may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time), among Claire’s Stores
Inc., a Florida corporation (the “Borrower”), the Lenders party thereto from
time to time and Wilmington Trust, National Association, as Administrative Agent
for the Lenders and Collateral Agent for the Secured Parties. 6.    Assigned
Interest:   

 

Aggregate Amount of
Loans

    

Amount of Loans
Assigned

    

Percentage Assigned
of Loans2

  $                    $                           % 

Effective Date:              , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:

   

 

 

Name:

   

Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:

   

 

 

Name:

   

Title:

 

 

[Acknowledged:]3

Wilmington Trust, National Association,

as Administrative Agent

By:

   

 

 

Name:

 

Title:

 

3  To be added only if the acknowledgment of the Administrative Agent is
required pursuant to Section 9.04 of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

[Consented to:]4 [CLAIRE’S STORES, INC.] By:  

 

  Name:   Title:

 

4  To be added only if the consent of the Borrower is required pursuant to
Section 9.04 of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) the
outstanding balances of its Loans, without giving effect to assignments thereof
which have not become effective, are as set forth herein, and (iv) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes each Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to such Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain TERM LOAN CREDIT AGREEMENT, dated as of
September 20, 2016 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among CLAIRE’S STORES INC.,
a Florida corporation (the “Borrower”), the LENDERS party thereto from time to
time, and Wilmington Trust, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and collateral agent
for the Secured Parties (in such capacity, the “Collateral Agent”). Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s) are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                , 20[    ]

 

B-1



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain TERM LOAN CREDIT AGREEMENT, dated as of
September 20, 2016 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among CLAIRE’S STORES INC.,
a Florida corporation (the “Borrower”), the LENDERS party thereto from time to
time, and Wilmington Trust, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (v) the interest payments with respect to such participation
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                , 20[    ]

 

B-2



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain TERM LOAN CREDIT AGREEMENT, dated as of
September 20, 2016 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among CLAIRE’S STORES INC.,
a Florida corporation (the “Borrower”), the LENDERS party thereto from time to
time, and Wilmington Trust, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments with respect to such participation
are not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                , 20[    ]

 

B-3



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain TERM LOAN CREDIT AGREEMENT, dated as of
September 20, 2016 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among CLAIRE’S STORES INC.,
a Florida corporation (the “Borrower”), the LENDERS party thereto from time to
time, and Wilmington Trust, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s)) in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s), (iii) with respect to the extension of credit pursuant to
the Credit Agreement or any other Loan Document, neither the undersigned nor any
of its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or at such times are as
reasonably requested by the Borrower or the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                , 20[    ]

 

B-4



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTEE AND COLLATERAL AGREEMENT

Dated and effective as of September 20, 2016,

among

CLAIRE’S STORES, INC.,

as Borrower,

each Subsidiary Loan Party,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I          DEFINITIONS   

Section 1.01.

 

Credit Agreement

     1   

Section 1.02.

 

Other Defined Terms

     1    ARTICLE II        GUARANTEE   

Section 2.01.

 

Guarantee

     4   

Section 2.02.

 

Guarantee of Payment

     4   

Section 2.03.

 

No Limitations, Etc.

     5   

Section 2.04.

 

Reinstatement

     6   

Section 2.05.

 

Agreement To Pay; Contribution; Subrogation

     6   

Section 2.06.

 

Information

     7   

Section 2.07.

 

Maximum Liability

     7   

Section 2.08.

 

Payment Free and Clear of Taxes

     7    ARTICLE III       PLEDGE OF SECURITIES   

Section 3.01.

 

Pledge

     8   

Section 3.02.

 

Delivery of the Pledged Collateral

     8   

Section 3.03.

 

Representations, Warranties and Covenants

     10   

Section 3.04.

 

Registration in Nominee Name; Denominations

     12   

Section 3.05.

 

Voting Rights; Dividends and Interest, Etc.

     12    ARTICLE IV       SECURITY INTERESTS IN OTHER PERSONAL PROPERTY   

Section 4.01.

 

Security Interest

     14   

Section 4.02.

 

Representations and Warranties

     16   

Section 4.03.

 

Covenants

     19   

Section 4.04.

 

Other Actions

     22   

Section 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     23    ARTICLE V        REMEDIES   

Section 5.01.

 

Remedies Upon Default

     24   

Section 5.02.

 

Application of Proceeds

     26   

Section 5.03.

 

Securities Act, Etc.

     27    ARTICLE VI       INDEMNITY, SUBROGATION AND SUBORDINATION   

Section 6.01.

 

Indemnity

     28   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.02.

 

Contribution and Subrogation

     28   

Section 6.03.

 

Subordination; Subrogation

     28    ARTICLE VII        MISCELLANEOUS   

Section 7.01.

 

Notices

     30   

Section 7.02.

 

Security Interest Absolute

     30   

Section 7.03.

 

Limitation By Law

     30   

Section 7.04.

 

Binding Effect; Several Agreement

     31   

Section 7.05.

 

Successors and Assigns

     31   

Section 7.06.

 

Agent’s Fees and Expenses; Indemnification

     31   

Section 7.07.

 

Collateral Agent Appointed Attorney-in-Fact

     32   

Section 7.08.

 

GOVERNING LAW

     33   

Section 7.09.

 

Waivers; Amendment

     33   

Section 7.10.

 

WAIVER OF JURY TRIAL

     33   

Section 7.11.

 

Severability

     34   

Section 7.12.

 

Counterparts

     34   

Section 7.13.

 

Headings

     34   

Section 7.14.

 

Jurisdiction; Consent to Service of Process

     34   

Section 7.15.

 

Termination or Release

     35   

Section 7.16.

 

Additional Subsidiaries

     36   

Section 7.17.

 

Right of Set-off

     36   

Section 7.18.

 

Agents

     36   

Section 7.19.

 

Intercreditor Agreements

     36   

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated and effective as September 20, 2016
(this “Agreement”), among CLAIRE’S STORES, INC., a Florida corporation (the
“Borrower”), each SUBSIDIARY LOAN PARTY and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined below).

Reference is made to the Term Loan Credit Agreement dated as of September 20,
2016 (as amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto from time to time, the Administrative Agent
and the Collateral Agent.

The Lenders have agreed to extend term loans to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The Subsidiary Loan
Parties are affiliates of the Borrower, will derive substantial benefits from
the extension of Loans to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such Loans. Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All capitalized terms defined in the New York UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.

“Copyright License” means any written agreement, now or hereafter in effect, any
right granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).



--------------------------------------------------------------------------------

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and (d)
all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, and other
agreements), Intellectual Property (but excluding “intent-to-use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or
a Statement of Use under Sections 1(e) and 1(d) of the Lanham Act has been
filed, to the extent that, and solely during the period for which, any
assignment of an “intent-to-use” application prior to such filing would violate
the Lanham Act), goodwill, registrations, franchises, tax refund claims and any
guarantee, claim, security interest or other security held by or granted to any
Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Guarantors” means the Subsidiary Loan Parties.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Collateral Agent (acting at the written direction of Required
Lenders).

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating

 

2



--------------------------------------------------------------------------------

to the license, development, use or disclosure of any material Intellectual
Property to which a Pledgor, now or hereafter, is a party or a beneficiary,
including, without limitation, the agreements set forth on Schedule II hereto.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” has the meaning assigned to such term in the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (e) the successors and
permitted assigns of each of the foregoing.

 

3



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” means any Subsidiary that is a party hereto or any
Subsidiary that becomes a party hereto pursuant to Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of the Lanham Act has been filed, to the extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule II, (b) all
goodwill associated therewith or symbolized thereby, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and (d)
all income, royalties damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

ARTICLE II

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Administrative Agent, for the ratable
benefit of the Secured Parties, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations. Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each Guarantor waives presentment to, demand or payment from and protest to the
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other person.

 

4



--------------------------------------------------------------------------------

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);

(vi) any illegality, lack of validity or enforceability of any Obligation;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation;

(viii) the existence of any claim, set-off or other rights that the Guarantors
may have at any time against the Borrower, the Administrative Agent, any other
Secured Party

 

5



--------------------------------------------------------------------------------

or any other person, whether in connection herewith or any unrelated
transactions; provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense to, or a legal or equitable discharge of, the Borrower or any
Guarantor or any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other

 

6



--------------------------------------------------------------------------------

Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash or immediately available funds the amount of
such unpaid Obligation. Each Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Secured
Party under this guarantee or any other guarantee, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents. Upon payment
by any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the Borrower, or other Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other, Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Secured Party hereby confirms that
it is the intention of all such Persons that this guarantee and the Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

Section 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

 

7



--------------------------------------------------------------------------------

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a first priority security interest in all of such Pledgor’s right,
title and interest in, to and under (a) the Equity Interests directly owned by
it (including those listed on Schedule I) and any other Equity Interests
obtained in the future by such Pledgor and any certificates representing all
such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include (i)(A) more than 65% of the issued and outstanding voting
Equity Interests of any “first tier” Foreign Subsidiary directly owned by such
Pledgor, (B) more than 65% of the issued and outstanding voting Equity Interests
of any “first tier” Qualified CFC Holding Company directly owned by such
Pledgor, (C) any issued and outstanding Equity Interest of any Foreign
Subsidiary that is not a first tier Foreign Subsidiary, or (D) any issued and
outstanding Equity Interests of any Qualified CFC Holding Company that is not a
“first tier” Qualified CFC Holding Company, (ii) to the extent applicable law
requires that a Subsidiary of such Pledgor issue directors’ qualifying shares or
similar shares, such shares or nominee or other similar shares, (iii) any Equity
Interests with respect to which a grant of security is not required by reason of
Section 5.09(g) of the Credit Agreement, or (iv) any Equity Interests of a
Subsidiary (which Subsidiary is set forth on Schedule 1.01A to the Credit
Agreement) to the extent that, as of the Closing Date, and for so long as, such
a pledge of such Equity Interests would violate applicable law or an enforceable
contractual obligation binding on or relating to such Equity Interests; (b)(i)
the debt obligations listed opposite the name of such Pledgor on Schedule I,
(ii) any debt securities in the future issued to such Pledgor and (iii) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt securities (the “Pledged Debt Securities”); (c) subject to Section
3.05 hereof, all payments of principal or interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other proceeds received in respect of, the property referred to in clauses (a)
and (b) above; (d) subject to Section 3.05 hereof, all rights and privileges of
such Pledgor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above; and (e) all proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) above being collectively
referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledger agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
ratable benefit of the

 

8



--------------------------------------------------------------------------------

Secured Parties, any and all Pledged Securities to the extent such Pledged
Securities are either (i) Equity Interests or (ii) promissory notes or other
instruments evidencing Indebtedness required to be delivered pursuant to
paragraph (b) of this Section 3.02. If any Pledged Stock that is uncertificated
on the date hereof shall hereafter become certificated, the applicable Pledgor
shall promptly cause the certificate or certificates representing Pledged Stock
to be delivered to the Collateral Agent, as agent for the Secured Parties,
together with the accompanying stock powers or other documentation required by
Section 3.02(c). None of the Pledgors shall permit any other party to “control”
(for purposes of Section 8-106 of the New York UCC (or any analogous provision
of the Uniform Commercial Code in effect in the jurisdiction whose law applies))
any uncertificated securities that constitute Pledged Collateral other than the
Collateral Agent, as agent for the Secured Parties.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million (other than (i)
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and its
Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, pursuant
to the terms hereof. To the extent any such promissory note is a demand note,
each Pledgor party thereto agrees, if requested by the Collateral Agent (acting
at the written direction of Required Lenders), to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement unless such demand would not be commercially
reasonable or would otherwise expose such Pledgor to liability to the maker.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this Section
3.02 shall be accompanied by stock powers or note powers, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent (acting at the written direction of Required Lenders) may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents
(including issuer acknowledgments in respect of uncertificated securities) as
the Collateral Agent (acting at the written direction of Required Lenders) may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule I (or a supplement to Schedule I, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

 

9



--------------------------------------------------------------------------------

(d) In the event any Pledged Securities constitute uncertificated securities and
the issuer thereof is not a party hereto, the applicable Pledgor shall, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent (acting at the written direction of Required Lenders), either (i) cause
such issuer to agree to comply with instructions from the Collateral Agent
without further consent of any Pledgor or (ii) cause such issuer to register the
Collateral Agent as the registered owner of such uncertificated security.

Section 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be (i)
pledged in order to satisfy the Collateral and Guarantee Requirement, or (ii)
delivered pursuant to Section 3.02(b);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of the
Borrower or an Affiliate of any such subsidiary, to the best of each Pledgor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
(other than with respect to Pledged Stock consisting of membership interests of
limited liability companies to the extent provided in Sections 18-502 and 18-607
of the Delaware Limited Liability Company Act) and (ii) in the case of Pledged
Debt Securities (solely with respect to Pledged Debt Securities issued by a
person that is not a Subsidiary of the Borrower or an Affiliate of any such
subsidiary, to the best of each Pledgor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Pledgor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws

 

10



--------------------------------------------------------------------------------

generally or otherwise permitted to exist pursuant to the terms of the Credit
Agreement, the Pledged Stock (other than partnership interests) is and will
continue to be freely transferable and assignable, and none of the Pledged Stock
is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Stock hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in accordance with this Agreement
and a financing statement covering such Pledged Securities is filed in the
appropriate filing office, the Collateral Agent will obtain, for the ratable
benefit of the Secured Parties, a legal, valid and perfected lien upon and
security interest in such Pledged Securities under the New York UCC, subject
only to Permitted Liens, as security for the payment and performance of the
Obligations;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees to transfer record ownership of the securities
issued by it in connection with any request by the Collateral Agent (acting at
the written direction of Required Lenders);

(i) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to not
constitute a security under Section 8-103 of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction unless such
Loan Party shall have first delivered 30 days written notice to the Collateral
Agent and shall have taken all actions contemplated hereby and as otherwise
reasonably required by the Collateral Agent (acting at the written direction of
Required Lenders) to maintain the security interest of the Collateral Agent
therein as a valid, perfected, first priority security interest, subject to
Permitted Liens;

(j) the full and exact legal name (as it appears in each respective certificate
or articles of incorporation, limited liability membership agreement or similar
organizational documents, in each case as amended to date, the type of
organization, the jurisdiction of

 

11



--------------------------------------------------------------------------------

organization (or formation, as applicable), and the organizational
identification number (not tax i.d. number) of each Pledgor is set forth on
Schedule VI. Schedule VI sets forth all of the Loan Parties as of the Closing
Date;

(k) the chief executive office of each Pledgor is set forth on Schedule VII; and

(l) except as set forth on Schedule VIII, no Pledgor has changed its name,
jurisdiction of organization or formation, as applicable, or its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form,
change in jurisdiction of organization or formation, as applicable, or
otherwise) within the past five (5) years.

Section 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Loan Party
that is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 3.04, to exchange certificates representing
Pledged Securities of such Loan Party for certificates of smaller or larger
denominations.

Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent (acting at the written direction of Required Lenders) shall have given
notice to the relevant Pledgors of the Collateral Agent’s intention to exercise
its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Collateral Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

12



--------------------------------------------------------------------------------

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent, for the ratable benefit of the Secured Parties,
and shall be forthwith delivered to the Collateral Agent, for the ratable
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent (acting at the written direction of
Required Lenders) to the Borrower of the Collateral Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 3.05 shall cease, and all such
rights shall thereupon become vested, for the ratable benefit of the Secured
Parties, in the Collateral Agent which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions; provided, however, that even after the occurrence of an Event of
Default, any Pledgor may continue to exercise dividend and distribution rights
solely to the extent permitted under subclause (i), subclause (iii) and
subclause (v) of Section 6.06(b) of the Credit Agreement. All dividends,
interest, principal or other distributions received by any Pledgor contrary to
the provisions of this Section 3.05 shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties in the same
form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent). Any and all money and other property paid over to or received
by the

 

13



--------------------------------------------------------------------------------

Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02 hereof. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent (acting at the written direction of
Required Lenders) to the Borrower of the Collateral Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 3.05, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 3.05, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, for the ratable
benefit of the Secured Parties, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Pledgors to exercise such rights. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Collateral Agent a certificate to that effect, each Pledgor shall have the
right to exercise the voting and/or consensual rights and powers that such
Pledgor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Obligations, each Pledgor hereby assigns and pledges
to the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a first priority security interest (the “Security Interest”) in all
right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Pledgor or in
which such Pledgor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

 

14



--------------------------------------------------------------------------------

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims;

(xii) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the definitions of
“Security Interest” and “Article 9 Collateral” shall not include, (a) any
vehicle covered by a certificate of title or ownership, whether now owned or
hereafter acquired, (b) any assets (including Equity Interests), whether now
owned or hereafter acquired, with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.09 of the Credit Agreement
would not be required to be satisfied by reason of Section 5.09(g) of the Credit
Agreement if hereafter acquired, (c) any property excluded from the definition
of Pledged Collateral by virtue of the proviso to Section 3.01 hereof, (d) any
Letter of Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (e) any Pledgor’s right, title or interest in any license, contract or
agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement, result in a
breach of the terms of, or constitute a default under, or result in the
abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided that immediately upon the ineffectiveness, lapse or termination of any
such provision,

 

15



--------------------------------------------------------------------------------

the Collateral shall include, and such Pledgor shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect or (f) any Equipment owned by any Pledgor that is subject
to a purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Pledgors as a condition to the creation of any other security interest
on such Equipment.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledger is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Collateral Agent promptly upon request (acting at the written direction
of Required Lenders).

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor without the signature of such Pledgor, and
naming such Pledgor or the Pledgors as debtors and the Collateral Agent as
secured party. Notwithstanding anything to the contrary herein, no Pledgor shall
be required to take any action under the laws of any jurisdiction other than the
United States (or any political subdivision thereof) and its territories and
possessions for the purpose of perfecting the Security Interest in any Article 9
Collateral of such Pledgor constituting Patents, Trademarks or Copyrights unless
required by the Collateral Agent (acting at the written direction of Required
Lenders), in its reasonable discretion.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance

 

16



--------------------------------------------------------------------------------

with the terms of this Agreement, without the consent or approval of any other
person other than any consent or approval that has been obtained and is in full
force and effect or has otherwise been disclosed herein or in the Credit
Agreement.

(b) The information set forth in the schedules attached hereto is correct and
complete, in all material respects, as of the Closing Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral that have been prepared by such Pledgor
for filing in each governmental, municipal or other office specified in Schedule
III (or specified by notice from the Borrower to the Collateral Agent after the
Closing Date in the case of filings, recordings or registrations required by
Section 5.09 of the Credit Agreement) constitute all the filings, recordings and
registrations (except to the extent that filings are required to be made in the
United States Patent and Trademark Office and the United States Copyright
Office, or any similar office in any other jurisdiction, in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
United States registered Trademarks and United States registered Copyrights)
that are necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9 Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been or will be promptly delivered by such Pledgor for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent (acting at the written direction of Required Lenders), to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, in respect of all Article 9 Collateral consisting of such
Intellectual Property in which a security interest may be perfected by recording
with the United States Patent and Trademark Office and the United States
Copyright Office, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than the Uniform
Commercial Code financings statements referred to above, and other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

 

17



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Closing Date except as indicated on Schedule IV.

(f) Except as set forth in Schedule V, as of the Closing Date, all Accounts have
been originated by the Pledgors and all Inventory has been produced or acquired
by the Pledgors in the ordinary course of business.

(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the Patents (and Patents for which United States applications are pending),
domain names, registered Trademarks (and Trademarks for which United States
registration applications are pending), registered Copyrights (and Copyrights
for which United States registration applications are pending) and material IP
Agreements owned by such Pledgor as of the date hereof.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part (except for office actions
issued in the ordinary course by the United States Patent and Trademark Office
or any similar office in

 

18



--------------------------------------------------------------------------------

any foreign jurisdiction), and, to the best of such Pledgor’s knowledge, is
valid and enforceable, except as would not reasonably be expected to have a
Material Adverse Effect.

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Pledgor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to the Collateral Agent of any change (i) in its corporate
or organization name, (ii) in its identity or type of organization or corporate
structure, (iii) in its Federal Taxpayer Identification Number or organizational
identification number or (iv) in its “location” (determined as provided in UCC
Section 9-307). Each Pledgor agrees promptly to provide the Collateral Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Pledgor agrees not to effect or
permit any change referred to in the first sentence of this paragraph (a) unless
all filings have been made, or will have been made within any applicable
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected first priority security
interest in all the Article 9 Collateral (subject only to Permitted Liens), for
the ratable benefit of the Secured Parties. Each Pledgor agrees promptly to
notify the Collateral Agent, in writing, if any material portion of the Article
9 Collateral owned or held by such Pledgor is damaged or destroyed.

 

19



--------------------------------------------------------------------------------

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent (acting at the written direction of
Required Lenders) may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest, the priority of the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $5.0
million shall be or become evidenced by any promissory note or other instrument,
such note or instrument shall be promptly pledged and delivered to the
Collateral Agent, for the ratable benefit of the Secured Parties, duly endorsed
in a manner reasonably satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent (but the Collateral Agent shall be under no obligation to
do so), with prompt notice thereof to the Pledgors, to supplement this Agreement
by supplementing Schedule II or adding additional schedules hereto to
specifically identify any asset or item that may constitute material Copyrights,
Patents, Trademarks, Copyright Licenses, Patent Licenses or Trademark Licenses;
provided that any Pledgor shall have the right, exercisable within 30 days after
the Borrower has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral, to advise the Collateral Agent in
writing of any inaccuracy of the representations and warranties made by such
Pledgor hereunder with respect to such Article 9 Collateral. Each Pledgor agrees
that it will use its commercially reasonable efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Article 9 Collateral within 30
days after the date it has been notified by the Collateral Agent (acting at the
written direction of Required Lenders) of the specific identification of such
Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent (acting at the written direction of Required
Lenders) shall have the right to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

 

20



--------------------------------------------------------------------------------

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit Agreement
and the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement and the other provisions hereof.

(h) None of the Pledgors will, without the Collateral Agent’s prior written
consent (such consent to be given or withheld at the written direction of
Required Lenders) (which consent shall not be unreasonably withheld), grant any
extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices
or as otherwise permitted under the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or under the

 

21



--------------------------------------------------------------------------------

Credit Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Pledgors hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Collateral Agent (acting at the
written direction of Required Lenders) reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section 4.03(i),
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Pledgors to the
Collateral Agent and shall be additional Obligations secured hereby.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably specify. If
any security of a domestic issuer now owned or hereafter acquired by any Pledgor
is uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall promptly notify the Collateral Agent in
writing, of such uncertificated securities and (i) upon the Collateral Agent’s
reasonable request (acting at the written direction of Required Lenders) or (ii)
upon the occurrence and during the continuance of an Event of Default, such
Pledgor shall pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent (acting at the written direction of
Required Lenders), either (x) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such security, without further
consent of any Pledgor or such nominee, or (y) cause the issuer to register the
Collateral Agent or its nominee as the registered owner of such security.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such. Pledgor, including a summary description of such claim, and
grant to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent (acting at the written direction of Required Lenders).

 

22



--------------------------------------------------------------------------------

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement: (a) each Pledgor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark
and (iii) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

(d) Each Pledgor shall notify the Collateral Agent promptly, in writing, if it
knows that any Patent, Trademark or Copyright material to the normal conduct of
such Pledgor’s business may imminently become abandoned, lapsed or dedicated to
the public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application filed by itself, or through any agent, employee, affiliate, licensee
or designee, for any Patent with the United States Patent and Trademark Office
and each application filed by itself, or through any agent, employee, affiliate,
licensee or designee, for registration of any Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country during the preceding
twelve-month period, and (ii) upon the reasonable request of the Collateral
Agent (acting at the written direction of Required Lenders), execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.

 

23



--------------------------------------------------------------------------------

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
past practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Pledgor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Pledgor’s business, including, when applicable and necessary in such Pledgor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Pledgor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Collateral Agent, in writing, and shall, if such Pledgor deems it necessary
in its reasonable business judgment, promptly sue and recover any and all
damages, and take such other actions as are reasonably appropriate under the
circumstances.

ARTICLE V

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
(acting at the written direction of Required Lenders) shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers thereunder cannot be obtained with the use of commercially reasonable
efforts, which each Pledgor hereby agrees to use) and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to the
applicable Pledgor to enter any premises where the Article 9 Collateral may be
located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Pledgor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at

 

24



--------------------------------------------------------------------------------

any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent (acting at the written direction of
Required Lenders) shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent
(acting at the written direction of Required Lenders) may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase in cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Pledgor as a credit against the purchase price, and may
make payment on account thereof by using any claim then due and

 

25



--------------------------------------------------------------------------------

payable to such Secured Party from any Pledgor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows: FIRST, to the payment
of all costs and expenses incurred by any Agent in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Loan Document or any of the Obligations, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by any Agent hereunder or under any other Loan Document on
behalf of any Pledgor, any other costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document,
and all other fees, indemnities and other amounts owing or reimbursable to any
Agent under any Loan Document in its capacity as such; SECOND, to the payment in
full of the Obligations (the amounts so applied to be distributed among the
Secured Parties pro rata in accordance with the respective amounts of the
Obligations owed to them on the date of any such distribution); and THIRD, to
the Borrower, its successors or assigns, or as a court of competent jurisdiction
may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

If, after receipt of any payment which is applied to the payment of all or any
part of any Obligations, any Agent, Lender or other Secured Parties is for any
reason compelled to surrender such payment or proceeds to any person because
such payment or application of

 

26



--------------------------------------------------------------------------------

proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible set-off, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by such Agent,
Lender or other Secured Party and the Borrower shall be liable to pay to such
Agent, the Lenders and the other Secured Parties, and shall indemnify each
Agent, the Lenders and the other Secured Parties and shall hold each Agent, the
Lenders and the other Secured Parties harmless for the amount of such payment or
proceeds surrendered. The provisions of this paragraph shall be and remain
effective notwithstanding any contrary action which may have been taken by any
Agent, Lender or other Secured Parties in reliance upon such payment or
application of proceeds, and any such contrary action so taken shall be without
prejudice to such Agents’, the Lenders’ and the other Secured Parties’ rights
under this Agreement and shall be deemed to have been conditioned upon such
payment or application of proceeds having become final and irrevocable. The
provisions of this paragraph shall survive the termination of this Agreement.

Section 5.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale. Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent (acting at the written direction of Required Lenders), in
its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03 hereof) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Obligation or
assets of any other Guarantor (other than the Borrower) shall be sold pursuant
to any Security Document to satisfy any Obligation owed to any Secured Party and
such other Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01 hereof, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16 hereof, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 6.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 6.01 hereof to
the extent of such payment.

Section 6.03. Subordination; Subrogation. (a) Each Guarantor hereby subordinates
any and all debts, liabilities, receivables, advances and other Obligations owed
to such Guarantor by each other Loan Party of whatever nature at any time
outstanding (the “Subordinated Obligations”) to the Obligations to the extent
and in the manner hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments, receivables or advances from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, however, unless
the Required Lenders otherwise agree, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
until the Obligations have been paid in full in cash or immediately available
funds.

 

28



--------------------------------------------------------------------------------

(ii) Prior Payment of Guaranteed Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law relating to any other Loan Party, each Guarantor
agrees that the Secured Parties shall be entitled to receive payment in full in
cash or immediately available funds of all Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, whether or not constituting an allowed claim in
such proceeding (Post-Petition Interest)) before such Guarantor receives payment
of any Subordinated Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Administrative
Agent on account of the Obligations (including all Post-Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Agreement.

(iv) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent (acting at the
written direction of Required Lenders) is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and to apply any amounts received thereon to the Obligations
(including any and all Post-Petition Interest), and (ii) to require each
Guarantor (A) to collect and enforce, and to submit claims in respect of, the
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post-Petition Interest).

(b) Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Borrower, any
other Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of the guarantee set forth in Article II or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable

 

29



--------------------------------------------------------------------------------

under the guarantee set forth in Article II shall have been paid in full in cash
or immediately available funds. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the payment
in full in cash or immediately available funds of the Obligations and all other
amounts payable under the guarantee set forth in Article II, such amount shall
be received and held in trust for the ratable benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Obligations or other
amounts payable under such guarantee thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Obligations
and (ii) all of the Obligations and all other amounts payable under the
guarantee set forth in Article II shall have been paid in full in cash or
immediately available funds, the Collateral Agent will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Obligations resulting from such payment made by such Guarantor pursuant to such
guarantee.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.02. Security Interest Absolute. All rights of each Agent hereunder,
the Security Interest in the Article 9 Collateral, the security interest in the
Pledged Collateral and all obligations of each Pledgor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any

 

30



--------------------------------------------------------------------------------

applicable provision of law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of law that may be
controlling and to be limited to the extent necessary so that they shall not
render this Agreement invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to Agents and a counterpart
hereof shall have been executed on behalf of the Agents, and thereafter shall be
binding upon such party and the Agents and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agents and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor any Agent that are contained in this
Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns; provided that no Pledgor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent (such consent to be given or
withheld at the written direction of the Required Lenders). The Administrative
Agent hereunder shall at all times be the same person that is the Administrative
Agent under the Credit Agreement. The Collateral Agent hereunder shall at all
times be the same person as the Collateral Agent under the Credit Agreement.
Written notice of resignation by any Agent pursuant to the Credit Agreement
shall also constitute notice of resignation as such Agent under this Agreement.
Upon the acceptance of any appointment as the Administrative Agent or the
Collateral Agent under the Credit Agreement by a successor Administrative Agent
or successor Collateral Agent, as applicable, that successor Administrative
Agent or successor Collateral Agent, as applicable, shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or successor Collateral Agent, as applicable,
pursuant hereto.

Section 7.06. Agent’s Fees and Expenses; Indemnification. (a) The parties hereto
agree that each Agent shall be entitled to reimbursement of its expenses
incurred hereunder as provided in Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify each Agent and
the other Indemnitees (as defined in Section 9.05 of the Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, obligations, liabilities, penalties,

 

31



--------------------------------------------------------------------------------

actions, judgments, suits, costs, expenses or disbursements of any kind,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution, delivery or performance of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions and other
transactions contemplated hereby, (ii) the use of proceeds of the Loans or (iii)
any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, obligations,
liabilities, penalties, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the resignation or removal of any Agent, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent or any other
Secured Party. All amounts due under this Section 7.06 shall be payable on
written demand therefor.

Section 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent (acting at the written
direction of Required Lenders) may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
The Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral, (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral, (d) to sign the name of any
Pledgor on any invoice or bill of lading relating to any of the Collateral, (e)
to send verifications of Accounts to any Account Debtor, (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to

 

32



--------------------------------------------------------------------------------

carry out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Each Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by any Agent or any
Lender in exercising any right, power or remedy hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether any Agent or any Lender may have had notice or knowledge of such Default
or Event of Default at the time. No notice or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by each Agent and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the Credit Agreement.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS

 

33



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually signed original.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Pledgor, or its
properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now

 

34



--------------------------------------------------------------------------------

or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Obligations (other than
contingent or unliquidated obligations or liabilities not then due) have been
paid in full in cash or immediately available funds.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary of the Borrower or otherwise ceases to be a
Guarantor; provided that such portion of the Lenders as shall be required by the
terms of the Credit Agreement to have consented to such transaction (to the
extent such consent is required by the Credit Agreement) shall have consented
thereto and the terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) Upon the transfer by any Loan Party of Equity Interests in a “first tier
Foreign Subsidiary or “first tier” Qualified CFC Holding Company to a “first
tier” Foreign Subsidiary or “first tier” Qualified CFC Holding Company in
accordance with Section 6.05(d) of the Credit Agreement, the pledge of Equity
Interests so transferred shall be automatically released.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) and (d) of this Section 7.15, each Agent shall execute and deliver to
any Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release (including, without
limitation, authorization to file UCC termination statements) and will duly
assign and transfer to such Pledgor such of the Pledged Collateral that may be
in the possession of such Agent and has not theretofore been sold or otherwise
applied or released pursuant to this Agreement; provided that each Agent shall
not be required to take any action under this Section 7.15(e) unless such
Pledgor shall have delivered to such Agent together with such request, which may
be incorporated into such request, (i) a reasonably detailed description of the
Collateral, which in any event shall be sufficient to effect the appropriate
termination or release without affecting any other Collateral, and (ii) a
certificate of a Responsible Officer of the Borrower or such Pledgor certifying
that the transaction giving rise to

 

35



--------------------------------------------------------------------------------

such termination or release is permitted by the Credit Agreement and was
consummated in compliance with the Loan Documents. Any execution and delivery of
documents pursuant to this Section 7.15 shall be without recourse to or warranty
by any Agent.

Section 7.16. Additional Subsidiaries. Upon execution and delivery by each Agent
and any Subsidiary that is required to become a party hereto by Section 5.09 of
the Credit Agreement of an instrument in the form of Exhibit I hereto, such
Subsidiary shall become a Subsidiary Loan Party hereunder with the same force
and effect as if originally named as a Subsidiary Loan Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other party to this Agreement. The rights and obligations of each party to
this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

Section 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any party to this Agreement against any of and all the
obligations of such party now or hereafter existing under this Agreement owed to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section 7.17 are in addition to other rights
and remedies (including other rights of set-off) that such Lender may have.

Section 7.18. Agents. The parties hereto agree that each Agent shall be afforded
all of the rights, protections, indemnities, immunities and privileges afforded
to such Agent under the Credit Agreement in connection with the execution of
this Agreement and performance of its obligations hereunder.

Section 7.19 Intercreditor Agreements.

(a) Anything herein to the contrary notwithstanding, the Liens and Security
Interest granted to the Collateral Agent pursuant to this Agreement or any other
Loan Document and the exercise of any right or remedy by the Administrative
Agent hereunder or any other Loan Document, are subject to the provisions of the
First Lien Intercreditor Agreement and the ABL Intercreditor Agreement. In the
event of any conflict between the terms of the First Lien Intercreditor
Agreement or the ABL Intercreditor Agreement and this Agreement and the other
Loan Documents, the terms of the First Lien Intercreditor Agreement or ABL
Intercreditor Agreement, as applicable, shall govern and control and no right,
power, or remedy granted to the Administrative Agent hereunder or under any
other Loan Document shall be exercised by the Administrative Agent, and no
direction shall be given by the Administrative Agent, in each case in
contravention of the First Lien Intercreditor Agreement or ABL Intercreditor
Agreement.

 

36



--------------------------------------------------------------------------------

(b) Any reference in this Agreement or any other Loan Document to a “first
priority security interest” or words of similar effect in describing the Liens
created hereunder or under any other Loan Document shall be understood to refer
to such priority as set forth in the First Lien Intercreditor Agreement and ABL
Intercreditor Agreement.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CLAIRE’S STORES, INC. By:  

 

  Name:   Title: CLAIRE’S PUERTO RICO CORP. By:  

 

  Name:   Title: CBI DISTRIBUTING CORP. By:  

 

  Name:   Title: CLAIRE’S BOUTIQUES, INC. By:  

 

  Name:   Title: CLAIRE’S CANADA CORP. By:  

 

  Name:   Title: BMS DISTRIBUTING CORP. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Wilmington Trust, National Association, as Administrative Agent and Collateral
Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     , is
entered into among                     , a                      (the “New
Subsidiary”), and Wilmington Trust, National Association, in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) under that certain
Credit Agreement dated as of 20, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Claire’s Stores, Inc., a Florida corporation, the Lenders
party thereto, and the Administrative Agent and the Collateral Agent.

Reference is also made to the Guarantee and Collateral Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), dated as of September 20, 2016,
by and among Claire’s Stores, Inc., each Subsidiary Loan Party party thereto,
the Administrative Agent and the Collateral Agent. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Credit Agreement and the Guarantee and Collateral Agreement, as applicable.

The New Subsidiary, the Administrative Agent and the Collateral Agent, for the
ratable benefit of the Secured Parties, hereby agree as follows:

1. The New Subsidiary agrees to become, and does hereby become, a Subsidiary
Loan Party and Guarantor under the Guarantee and Collateral Agreement and agrees
to have all of the obligations of a Subsidiary Loan Party and Guarantor and be
bound by such Guarantee and Collateral Agreement as if originally a party
thereto. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Guarantee and Collateral Agreement, including without limitation (a) all of the
representations and warranties of the Subsidiary Loan Parties set forth in the
Guarantee and Collateral Agreement, (b) all of the covenants set forth in the
Guarantee and Collateral Agreement and (c) all of the guaranty obligations set
forth in Article II of the Guarantee and Collateral Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Sections 2.07 of the Guarantee and
Collateral Agreement, hereby unconditionally guarantees, jointly and severally
with the other Guarantors, to the Administrative Agent, the Collateral Agent and
the Lenders, as provided in Article II of the Guarantee and Collateral
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of the Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), such New
Subsidiary will, jointly and severally together with the other Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

2. The New Subsidiary hereby pledges, assigns and grants to the Collateral
Agent, its successors and assigns, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Subsidiary’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Obligations.

3. By its execution below, the New Subsidiary represents and warrants as to
itself that all of the representations and warranties contained in the Guarantee
and Collateral Agreement are true and



--------------------------------------------------------------------------------

correct in all respects as of the date hereof. The New Subsidiary represents and
warrants that the supplements to the Schedules to the Guarantee and Collateral
Agreement attached hereto are, as to the New Subsidiary, true and correct in all
respects and such supplements set forth all information required to be scheduled
under the Guarantee and Collateral Agreement as to the New Subsidiary. The New
Subsidiary shall, subject to the provisions of the Guarantee and Collateral
Agreement, take all steps necessary to perfect, in favor of the Collateral
Agent, a first priority security interest in and lien against the New
Subsidiary’s Collateral, including, without limitation, delivering all
certificated Pledged Collateral to the Collateral Agent (and all other
Collateral required to be delivered under the Guarantee and Collateral
Agreement), and taking all steps necessary to properly perfect the Collateral
Agent’s interest in any uncertificated Pledged Collateral.

4. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Security Documents (and such other
documents and instruments) as requested by the Collateral Agent (acting at the
written direction of the Required Lenders) in accordance with the Credit
Agreement.

5. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

[                    ]

Attention:

Email:

6. The New Subsidiary hereby waives acceptance by the Administrative Agent, the
Collateral Agent and the Lenders of the guaranty by the New Subsidiary upon the
execution of this Agreement by the New Subsidiary.

7. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

8. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9. The parties hereto agree that the Administrative Agent and the Collateral
Agent shall be afforded all of the rights, protections, indemnities, immunities
and privileges respectively afforded to them under the Guarantee and Collateral
Agreement in connection with the execution of this Joinder and performance of
their obligations hereunder.

[Signature pages follow.]



--------------------------------------------------------------------------------

[INSERT NEW SUBSIDIARY ENTITY NAME] By:  

 

Name:   Title:  

 

Acknowledged and accepted:

 

Wilmington Trust, National Association, as Administrative Agent and Collateral
Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[UPDATED SCHEDULES TO JOINDER AGREEMENT TO BE ATTACHED]



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Interests

 

A. Equity Interests

 

Name of Owner

  

Name of Issuer

   Certificate
Number   

Class of

Stock

  

Number of

Shares or Other Interests

Claire’s Stores, Inc.    Claire’s Puerto Rico Corp.    001    Common    10
Claire’s Stores, Inc.    CBI Distributing Corp.    1    Common    100 Claire’s
Boutiques, Inc.    CBI Distributing Corp.    2    Common    80 Claire’s Stores,
Inc.    Claire’s Boutiques, Inc.    1    Common    100 Claire’s Stores, Inc.   
Claire’s Canada Corp.    R-1    Common    100 Claire’s Stores, Inc.    Claire’s
Canada Corp.    R-2    Common    1 Claire’s Canada Corp.    Claire’s Stores
Canada Corp.    C-4    Common    6,500,065 Claire’s Canada Corp.    Claire’s
Stores Canada Corp.    C-6    Common    3,250,000 CBI Distributing Corp.    BMS
Distributing Corp.    01    Common    1,000 Claire’s Canada Corp.    CSI Canada
LLC    1    Membership Interests    1 Membership Unit Claire’s Stores, Inc.   
Claire’s Swiss Holdings LLC    1    Membership Interests   
65 Membership Interests

 

B. Debt Obligations

Name of Issuer - Claire’s Stores Canada Corp.

Principal Amount - $63,000,000 CAD

Date of Note - January 31, 2010

Maturity Date - January 31, 2020



--------------------------------------------------------------------------------

SCHEDULE II

Intellectual Property Collateral

 

A. Patents

None.

 

B. Domain Names

arbeitenmitclaires.de

bijouxone.ch

clair.es

clair.eu

claires.ae

claires.at

claires.be

claires.bg

claires.ch

claires.cl

claires.cn

claires.co.id

claires.co.nz

claires.co.uk

claires.com.ar

claires.com.au

claires.com.br

claires.com.cn

claires.com.gr

claires.com.gt

claires.com.mt

claires.com.my

claires.com.ph

claires.com.pt

claires.com.sg

claires.com.tr

claires.com.ua

claires.com.vn

claires.de

claires.dk

claires.es

claires.au

claires.fi

claires.fr

claires.hk

claires.ie

claires.in

 

2



--------------------------------------------------------------------------------

claires.it

claires.jp

claires.kr

claires.lu

claires.ly

claires.ma

claires.my

claires.nl

claires.pe

claires.ph

claires.pr

claires.pt

claires.quebec

claires.ro

claires.se

claires.sg

claires.tw

claires.ua

claires.vn

clairesaccessories.be

clairesaccessories.bg

clairesaccessories.cn

clairesaccessories.com.cn

clairesaccessories.com.pt

clairesaccessories.es

clairesaccessories.eu

clairesaccessories.it

clairesaccessories.nl

clairesaccessories.pt

clairesaccessoriesuk.co.uk

clairesaccessoriesuk.org.uk

clairesboutique.cn

claires.boutique.com.cn

clairesboutique.it

clairesboutiques.be

clairesboutiques.cn

clairesboutiques.com.cn

clairesboutiques.com.pt

clairesboutiques.es

clairesboutiques.eu

clairesboutiques.it

clairesboutiques.nl

clairesboutiques.pt

clairescanada.ca

clairescareers.co.uk

clairescareers.eu

 

3



--------------------------------------------------------------------------------

clairesclub.at

clairesclub.be

clairesclub.ch

clairesclub.co.uk

clairesclub.com.pt

clairesclub.cz

clairesclub.de

clairesclub.es

clairesclub.eu

clairesclub.fr

clairesclub.hu

clairesclub.ie

clairesclub.it

clairesclub.lu

clairesclub.nl

clairesclub.pl

clairesclub.pt

clairesoffers.co.uk

clairesonline.co.uk

clairesonline.eu

clairessa.co.za

clairesstores.ae

clairesstores.cl

clairesstores.cn

clairesstores.co.id

clairesstores.co.nz

clairesstores.co.za

clairesstores.com.ar

clairesstores.com.au

clairesstores.com.br

clairesstores.com.gr

clairesstores.com.gt

clairesstores.com.mt

clairesstores.com.mx

clairesstores.com.ph

clairesstores.com.pl

clairesstores.com.sg

clairesstores.com.ua

clairesstores.com.vn

clairesstores.cz

clairesstores.dk

clairesstores.eu

clairesstores.gr

clairesstores.hu

clairesstores.ly

clairesstores.ma

 

4



--------------------------------------------------------------------------------

clairesstores.mx

clairesstores.ph

clairesstores.pt

clairesstores.ru

clairesstores.sg

clairesstores.sk

clairesstores.vn

icing.cn

icing.com.mx

icing.com.pt

icing.es

icing.eu

icing.hu

icing.ie

icing.lu

icing.mx

icing.pt

icing.quebec

icingbyclaires.be

icingbyclaires.com.pt

icingbyclaires.es

icingbyclaires.eu

icingbyclaires.nl

icingbyclaires.pt

icingcanada.ca

icingcosmetics.co.uk

icingice.co.uk

icings.at

icings.be

icings.ch

icings.com.pt

icings.cz

icings.de

icings.es

icings.eu

icings.fr

icings.hu

icings.ie

icings.lu

icings.nl

icings.pl

icings.pt

rsi.com.hk

theicing.com.pt

trabajarenclaires.es

werkenbijclaires.nl

 

5



--------------------------------------------------------------------------------

C. Trademarks

 

  1. US Claire’s Marks

 

Country

  

Owners1

   Ownership
Percentage    

Mark

   Classes   

Status

  

Reg. No.

United States of America

   CBI Distributing Corp. CLSIP LLC     


 

82.50


17.50

% 


% 

  IT’S AT CLAIRE’S    35    Registered    3817929    CBI Distributing Corp.
CLSIP LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S    14    Registered    1925359    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    3    Registered    3319826    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    9    Registered    2908857    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    16    Registered    2908859    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    25    Registered    1891172    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    42    Registered    1890335    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    20    Registered    2967212    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    35    Registered    2974652    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    5    Registered    1929317    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    16    Registered    2978984    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    35    Registered    3190839    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    24    Registered    2900024    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    14    Registered    2996103    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    25    Registered    2925470

 

1  The US Claire’s Marks, including the federal registrations set forth on
Schedule III, are jointly owned by CBI Distributing Corp. and CLSIP LLC, with
CBI Distributing Corp. owning undivided 82.50% ownership interest in and to the
US Claire’s Marks as the majority and controlling owner of the US Claire’s
Marks, and CLSIP LLC owning an undivided 17.50% ownership interest in and to the
US Claire’s Marks as the minority owner of the US Claire’s Marks. CBI
Distributing Corp. is pledging its undivided 82.50% ownership interest in and to
the US Claire’s Marks, including the federal registrations set forth on Schedule
III. Nothing in the Agreement acts to grant the Collateral Agent or the Secured
Parties a security interest in and to the undivided 17.50% ownership interest in
and to the US Claire’s Marks owned by CLSIP LLC.

 

6



--------------------------------------------------------------------------------

Country

  

Owners1

   Ownership
Percentage    

Mark

   Classes   

Status

  

Reg. No.

   CBI Distributing Corp. CLSIP LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S    26    Registered    2908861    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S    3    Registered    2951866    CBI Distributing Corp. CLSIP LLC   
 


 

82.50


17.50

% 


% 

  CLAIRE’S ACCESSORIES    42    Registered    1956047    CBI Distributing Corp.
CLSIP LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S ACCESSORIES    42    Registered    1946557    CBI Distributing Corp.
CLSIP LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S ACCESSORIES and design    35    Registered    2294937    CBI
Distributing Corp. CLSIP LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S BOUTIQUES and design    42    Registered    1514045    CBI
Distributing Corp. CLSIP LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S CLUB    35    Registered    3343775    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S CLUB    25    Registered    2908868    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S CLUB    14    Registered    2908865    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S CLUB    26    Registered    2908191    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S CLUB    3    Registered    2908862    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S CLUB    18    Registered    2908866    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S CLUB    9    Registered    2908863    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S ETC.    42    Registered    2065959    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S ETC.    42    Registered    2064149    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S Logo    35    Registered    3602239    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

 

CLAIRE’S Stylized

with @ logo

   35    Registered    2623039

 

7



--------------------------------------------------------------------------------

Country

  

Owners1

   Ownership
Percentage    

Mark

   Classes   

Status

  

Reg. No.

   CBI Distributing Corp. CLSIP LLC     


 

82.50


17.50

% 


% 

  SECRET SANTA CIRCLE    35    Registered    4005371    CBI Distributing Corp.
CLSIP LLC     


 

82.50


17.50

% 


% 

  SENSITIVE SOLUTIONS    14    Registered    1951435    CBI Distributing Corp.
CLSIP LLC     


 

82.50


17.50

% 


% 

  CLAIRE’S OUTLET    35    Registered    4610591    CBI Distributing Corp. CLSIP
LLC     


 

82.50


17.50

% 


% 

  ICING BY CLAIRE’S    35    Registered    3050863

2.      Non-US Claire’s Marks

 

   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    2672763
   CBI Distributing Corp.      100 %    CLAIRE’S    18    Registered    2780180

Argentina

   CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered    2780181
   CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    2672764
   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    2780182
Armenia    CBI Distributing Corp.      100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750 Australia    CBI Distributing Corp.      100 %   
CLAIRE’S    14, 25,
26, 35    Registered    872750 Bahrain    CBI Distributing Corp.      100 %   
CLAIRE’S    35    Registered    45255 Belarus    CBI Distributing Corp.      100
%    CLAIRE’S    14, 25,
26, 35    Registered    872750 Belize    CBI Distributing Corp.      100 %   
CLAIRE’S    35    Registered    4849.07 Botswana    CBI Distributing Corp.     
100 %    CLAIRE’S    26    Pending    Brazil    CBI Distributing Corp.      100
%    CLAIRE’S    35    Registered    819044059    CBI Distributing Corp.     
100 %    CLAIRE’S    14    Registered    840527373    CBI Distributing Corp.   
  100 %    CLAIRE’S    25    Registered    840527403    CBI Distributing Corp.
     100 %    CLAIRE’S    26    Registered    840527438 Bulgaria    CBI
Distributing Corp.      100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750

Canada

   CBI Distributing Corp.      100 %   

BEE WHO YOU

WANNA

BE

      Registered    TMA657373

 

8



--------------------------------------------------------------------------------

  

CBI Distributing Corp.

     100 %    C SWIRL       Registered    TMA765561   

CBI Distributing Corp.

     100 %    CLAIRE’S       Registered    TMA446820   

CBI Distributing Corp.

     100 %    CLAIRE’S       Registered    TMA481401   

CBI Distributing Corp.

     100 %    CLAIRE’S ACCESSORIES       Registered    TMA450271   

CBI Distributing Corp.

     100 %    CLAIRE’S ACCESSORIES CLAIRE’S       Registered    TMA537106   

CBI Distributing Corp.

     100 %    ACCESSORIES       Registered    TMA552904   

CBI Distributing Corp.

     100 %    CLAIRE’S BOUTIQUES & DESIGN       Registered    TMA432178   

CBI Distributing Corp.

     100 %    CLAIRE’S CLUB       Registered    TMA667768   

CBI Distributing Corp.

     100 %    ICING       Registered    TMA711637   

CBI Distributing Corp.

     100 %    ICING BY CLAIRE’S       Registered    TMA678667   

CBI Distributing Corp.

     100 %    PRINCIE       Registered    TMA574732   

CBI Distributing Corp.

     100 %    REFLEXIONS       Registered    TMA332968   

CBI Distributing Corp.

     100 %    THE ICING       Registered    TMA404349

Chile

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    947879

China (People’s Republic)

  

CBI Distributing Corp.

     100 %    CLAIRE’S    16    Registered    10608651   

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 26    Registered    872750   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    6711303   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    8662114   

CBI Distributing Corp.

     100 %    CLAIRE’S    3    Registered    10608653   

CBI Distributing Corp.

     100 %    CLAIRE’S    9    Pending      

CBI Distributing Corp.

     100 %    CLAIRE’S    18    Registered    10608650   

CBI Distributing Corp.

     100 %    CLAIRE’S    21    Registered    10608649   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Published   

 

9



--------------------------------------------------------------------------------

  

CBI Distributing Corp.

     100 %    CLAIRE’S       28       Registered    10608647   

CBI Distributing Corp.

     100 %    ICING    14    Registered    6538116   

CBI Distributing Corp.

     100 %    ICING    35    Registered    6538117   

CBI Distributing Corp.

     100 %    ICING    18    Registered    11358777   

CBI Distributing Corp.

     100 %    ICING    3    Registered    11358778   

CBI Distributing Corp.

     100 %    ICING    25    Registered    5278540   

CBI Distributing Corp.

     100 %    ICING    26    Registered    10715963   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   3    Registered    11231746   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   9    Registered    11231745   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   14    Registered    11231744   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   16    Registered    11231743   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   18    Registered    11231742   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   21    Registered    11231741   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   25    Registered    11231740   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   26    Registered    11231739   

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   28    Registered    11231738

 

10



--------------------------------------------------------------------------------

  

CBI Distributing Corp.

     100 %   

KE LAI

ER SI (CLAIRE’S in Chinese)

   35    Registered    11231737

Colombia

  

CBI Distributing Corp.

     100 %    CLAIRE’S    42    Registered    192406   

CBI Distributing Corp.

     100 %    CLAIRE’S       Registered    330360   

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    459364   

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    462741   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    461450

Costa Rica

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    178034   

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    223.014   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    223.016   

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    223.017

Dominican Republic

  

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    211884   

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26    Registered    203520

Ecuador

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    282311   

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    6714-12   

CBI Distributing Corp.

     100 %    CLAIRE’S    18    Registered    5292-12   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    5294-12   

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    5295-12

Egypt

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    198659   

CBI Distributing Corp.

     100 %    ICING    14, 25,
26, 35    Pending   

El Salvador

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    207Book101

EU (CTM)

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 18,
26    Registered    6584221   

CBI Distributing Corp.

     100 %    CLAIRE’S    3, 4, 9,
12, 21,
35    Registered    2846087   

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25    Registered    76265

 

11



--------------------------------------------------------------------------------

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35, 42    Registered    1862200   

CBI Distributing Corp.

     100 %    CLAIRE’S BOUTIQUES    14, 25,
35, 42    Registered    235333   

CBI Distributing Corp.

     100 %    CLAIRE’S ACCESSORIES    14, 25,
35, 42    Registered    235374   

CBI Distributing Corp.

     100 %    CLAIRE’S ACCESSORIES    14, 25,
35    Registered    428417   

CBI Distributing Corp.

     100 %    CLAIRE’S CLUB    3, 4, 9,
11, 14,
16, 20,
21, 22,
24, 25,
26    Registered    3140878   

CBI Distributing Corp.

     100 %    CLAIRE’S COLLECTION    3, 14,
25, 26    Registered    76166   

CBI Distributing Corp.

     100 %    CLAIRE’S ETC.    14, 25,
35, 42    Registered    235291   

CBI Distributing Corp.

     100 %    ICING    3, 42    Registered    2789154   

CBI Distributing Corp.

     100 %    ICING    3, 9,
14, 16,
18, 21,
25, 26,
28, 35    Registered    012599891   

CBI Distributing Corp.

     100 %    ICING BY CLAIRE’S    35    Registered    6282859   

CBI Distributing Corp.

     100 %    ICINGS    14, 25,
35    Registered    426312   

CBI Distributing Corp.

     100 %    THE ICING ACCESSORIES & DESIGN    14, 25,
35    Registered    426270

Georgia

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750

Ghana

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Pending   

Guatemala

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    156393

Honduras

  

CBI Distributing Corp.

     100 %    CLAIRE’S       Registered    11492

Hong Kong

  

CBI Distributing Corp.

     100 %    CLAIRE’S    9, 14,
18, 20,
21, 24,
25, 26,
28    Registered    301369701

 

12



--------------------------------------------------------------------------------

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    300246276

Iceland

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750

India

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    1579528   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    1375799   

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    2273273   

CBI Distributing Corp.

     100 %    CLAIRE’S    28    Registered    2273274   

CBI Distributing Corp.

     100 %    CLAIRE’S    21    Registered    2273271   

CBI Distributing Corp.

     100 %    CLAIRE’S    3, 18,
25    Pending      

CBI Distributing Corp.

     100 %    CLAIRE’S    18, 26    Published      

CBI Distributing Corp.

     100 %    CLAIRE’S    9    Registered    2273269

Indonesia

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 26    Registered    IDM000269734   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    IDM000403561

Int’l – Madrid Protocol

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    1263860   

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
42    Registered    872750

Israel

  

Claire’s Boutiques, Inc.

     100 %    Claire’s & @ logo    35    Registered    142605

Jamaica

  

CBI Distributing Corp.

     100 %    CLAIRE’S       Registered    57734

Japan

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    4173259   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    4225283   

CBI Distributing Corp.

     100 %    Claire’s & @ logo    14    Registered    4316622   

CBI Distributing Corp.

     100 %    CLAIRE’S & Japanese characters    18    Registered    4173261   

CBI Distributing Corp.

     100 %    CLAIRE’S & Japanese characters    26    Registered    4227498   

CBI Distributing Corp.

     100 %    CLAIRE’S & Japanese characters    14    Registered    4173260   

CBI Distributing Corp.

     100 %    CLAIRE’S & Japanese characters    35    Registered    4068474

 

13



--------------------------------------------------------------------------------

  

CBI Distributing Corp.

     100 %    CLAIRE’S & Japanese characters    35    Registered    5254831   

CBI Distributing Corp.

     100 %    CLAIRE’S ACCESSORIES    9, 14,
18, 25    Registered    4384017   

CBI Distributing Corp.

     100 %    CLAIRE’S in Japanese characters    6, 8,
14, 18,
21, 25,
26    Registered    2661230   

CBI Distributing Corp.

     100 %    CLAIRE’S stylized    35    Registered    5255217   

CBI Distributing Corp.

     100 %    CLAIRE’S stylized    3, 8,
10, 14,
18, 21,
25, 26    Registered    4077459   

CBI Distributing Corp.

     100 %    ICING    35    Registered    140055

Lebanon

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    95458

Lesotho

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Pending   

Liechtenstein

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750

Malaysia

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    09000349   

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    09000350   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    09000351   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    20122014317

Mexico

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    970492   

CBI Distributing Corp.

     100 %    CLAIRE’S    42    Registered    521186   

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    1457103   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    1349996   

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    1295890

Monaco

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750

Namibia

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Pending   

New Zealand

  

CBI Distributing Corp.

     100 %    Claire’s & “@” logo    14, 35    Registered    806327

Nicaragua

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    0802817

 

14



--------------------------------------------------------------------------------

Nigeria

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Pending   

Norway

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    233273

Oman

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Pending   

Pakistan

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Pending   

Panama

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    165604   

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    211198   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    211197   

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    211200

Paraguay

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    375410   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    385020

Peru

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    66528

Philippines

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 26,
35    Registered    4-2012-008328   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    4-2012-210172

Poland

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    204878

Qatar

  

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    48479   

CBI Distributing Corp.

     100 %    ICING    14, 25,
26, 35    Pending   

Romania

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750

Russian Federation

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 26    Registered    872750   

CBI Distributing Corp.

     100 %    ICING    14    Registered    1436016141   

CBI Distributing Corp.

     100 %    ICING    26    Registered    1436016143   

CBI Distributing Corp.

     100 %    ICING    35    Registered    1436016144

Serbia

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    67601

Singapore

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750

South Africa

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    2009/05885

 

15



--------------------------------------------------------------------------------

  

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    2009/08556   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    2004/09338   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Published   

Swaziland

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Published   

Switzerland

  

CBI Distributing Corp.

     100 %   

Claire’s @

logo

      Registered    517937   

CBI Distributing Corp.

     100 %    CLAIRE’S    3, 14,
25, 35    Registered    507253   

CBI Distributing Corp.

     100 %    CLAIRE’S & @ logo    3, 14,
25, 35    Registered    507888   

CBI Distributing Corp.

     100 %    CLAIRE’S ACCESSORIES    3, 14,
25, 35    Registered    507908

Taiwan

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 26,
35    Registered    1383039   

CBI Distributing Corp.

     CLAIRE’S    3, 9,
14, 16,
18, 21,
25, 26,
28, 35    Registered    1636275

Thailand

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    TM319893   

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Registered    TM320726   

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    SM68822

Turkey

  

CBI Distributing Corp.

     100 %    CLAIRE’S    3, 14,
16, 25,
26, 35    Registered    200331890   

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Pending   

Ukraine

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Registered    872750   

CBI Distributing Corp.

     100 %    ICING    14    Registered    191737   

CBI Distributing Corp.

     100 %    ICING    25    Registered    191738   

CBI Distributing Corp.

     100 %    ICING    26    Registered    191739   

CBI Distributing Corp.

     100 %    ICING    35    Registered    191740

United Kingdom

  

CBI Distributing Corp.

     100 %    ICING    3, 8,
21    Registered    2284683

Uruguay

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 35    Registered    432942

 

16



--------------------------------------------------------------------------------

Venezuela

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14    Registered    P-347986   

CBI Distributing Corp.

     100 %    CLAIRE’S    18    Published      

CBI Distributing Corp.

     100 %    CLAIRE’S    26    Published      

CBI Distributing Corp.

     100 %    CLAIRE’S    35    Registered    S-061612

Vietnam

  

CBI Distributing Corp.

     100 %    CLAIRE’S    3, 14,
26, 35    Registered    163209   

CBI Distributing Corp.

     100 %    CLAIRE’S    25    Registered    216702

Zambia

  

CBI Distributing Corp.

     100 %    CLAIRE’S    14, 25,
26, 35    Pending   

 

D. Copyrights

 

Country

 

Claimant

 

Title

 

Reg No.

United States of America   CBI Distributing Corporation   Claire’s product
development: Jan. 2003   VAu000584057   CBI Distributing Corporation   Claire’s
gifts to go : 2003 accessory product   VAu000581995   CBI Distributing
Corporation   Claire’s Club (aka Kids Club gifts to go program 2003)  
VAu000593275   CBI Distributing Corporation   Slam book & Sports slam book  
VAu000592144   CBI Distributing Corporation   Claire’s product development 2004
  VAu000616999   CBI Distributing Corporation   Claire’s Club : gifts to go 2004
(aka Claire’s product development 2004)   VAu000634258

 

E. IP Licenses

Intellectual Property Agreement, dated as of the date hereof, by and among CLSIP
LLC and CBI Distributing Corp.

 

17



--------------------------------------------------------------------------------

SCHEDULE III

Filing Jurisdictions

 

GRANTOR

  

JURISDICTION

Claire’s Stores, Inc.    Florida Claire’s Puerto Rico Corp.    Delaware CBI
Distributing Corp.    Delaware Claire’s Boutiques, Inc.    Colorado Claire’s
Canada Corp.    Delaware BMS Distributing Corp.    Delaware CSI Canada LLC   
Delaware

 

18



--------------------------------------------------------------------------------

SCHEDULE IV

Commercial Tort Claims

None.

 

19



--------------------------------------------------------------------------------

SCHEDULE V

Accounts and Inventory Not in the Ordinary Course of Business

None.

 

20



--------------------------------------------------------------------------------

SCHEDULE VI

Legal Name; Type of Organization; Jurisdiction of Organization; Organizational
Identification Number

 

Name of Loan Party

 

Type of Organization (e.g.

corporation, limited liability

company, limited

partnership)

 

Jurisdiction of

Organization/

Formation

 

Organizational

Identification

Number

CLAIRE’S STORES, INC.   Corporation   Florida   59-0940416 CLAIRE’S PUERTO RICO
CORP.   Corporation   Delaware   66-0496113 CBI DISTRIBUTING CORP.   Corporation
  Delaware   65-0135574 CLAIRE’S BOUTIQUES, INC.   Corporation   Colorado  
36-2025307 CLAIRE’S CANADA CORP.   Corporation   Delaware   65-0447936 BMS
DISTRIBUTING CORP.   Corporation   Delaware   05-0544117 CSI CANADA LLC  
Limited Liability Company   Delaware   4782343

 

21



--------------------------------------------------------------------------------

SCHEDULE VII

 

Name of Pledgor

  

Address of Chief Executive Office

CLAIRE’S STORES, INC.    2400 West Central Road, Hoffman Estates, Illinois 60192
CLAIRE’S PUERTO RICO CORP.    2400 West Central Road, Hoffman Estates, Illinois
60192 CBI DISTRIBUTING CORP.    2400 West Central Road, Hoffman Estates,
Illinois 60192 CLAIRE’S BOUTIQUES, INC.    2400 West Central Road, Hoffman
Estates, Illinois 60192 CLAIRE’S CANADA CORP.    2400 West Central Road, Hoffman
Estates, Illinois 60192 BMS DISTRIBUTING CORP.    2400 West Central Road,
Hoffman Estates, Illinois 60192 CSI CANADA LLC    2400 West Central Road,
Hoffman Estates, Illinois 60192

 

22



--------------------------------------------------------------------------------

SCHEDULE VIII

Changes to Entities

 

Pledgor

  

Date of Change

 

Description of Change

CLAIRE’S STORES, INC.

   3/04/2011   Claire’s Escrow Corporation, a DE entity, merged with and into
Claire’s Stores, Inc.    3/02/2012   Claire’s Escrow II Corporation, a DE
entity, merged with and into Claire’s Stores, Inc.

 

23



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

JOINDER AGREEMENT

Reference is made to the Term Loan Credit Agreement (as amended, supplemented or
otherwise modified prior to the Closing Date, the “Credit Agreement”), among
Claire’s Stores, Inc., a Florida corporation (the “Borrower”), Wilmington Trust,
National Association, as the administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and collateral agent for the Secured
Parties and the lenders from time to time party thereto.

SECTION 1.01. Defined Terms. Capitalized terms not defined herein (including in
the caption hereto) shall have the meanings ascribed to them in the Credit
Agreement.

SECTION 1.02. Joinder. (a) By execution of this Joinder Agreement (this
“Joinder”), the undersigned (the “Joining Party”) shall, on the date on which
the conditions set forth below in Section 1.04 have been satisfied (such date,
the “Joinder Effective Date”), become a Lender of Loans under the Credit
Agreement in an amount of Loans such Joining Party is entitled to receive
pursuant to the Exchange Transactions in respect of its Notes (as defined
below), which will be set forth on Schedule 2.01 to the Credit Agreement
delivered to the Administrative Agent on or prior to the Closing Date and which
amount such Joining Party hereby acknowledges to be true and accurate.

(b) The Joining Party, by execution of this Joinder, hereby agrees to all the
terms and provisions of the Credit Agreement applicable to it as a Lender under
the Credit Agreement from and after the Effective Date.

SECTION 1.03. Representations and Warranties. By execution of this Joinder, the
Joining Party hereby represents and warrants:

(a) [that the Joining Party is an “Eligible Holder” as such term is defined in
the Exchange Transaction Documents;]1

(b) that this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligations, enforceable against it in
accordance with its terms;

(c) that it has furnished (or, prior to the Closing Date, will furnish) to the
Administrative Agent the Administrative Questionnaire and an executed (i) IRS
Form W-9 or (ii) appropriate IRS Form W-8 (including a certificate of
incorporation or other governing document in the case of delivery of an
appropriate IRS Form W-8);

(d) that it has, independently and without reliance upon any Agent or any
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Joinder and become party to the Credit Agreement and each other Loan Document as
a Lender; and

 

1  Do not include if Borrower has agreed to waive this requirement with respect
to the Joining Party as notified by the Borrower to the Administrative Agent.



--------------------------------------------------------------------------------

(e) that set forth on Schedule A hereto, opposite the name of such Joining
Party, is the amount of the Borrower’s Notes (as defined in the Exchange
Transaction Documents) tendered by such Joining Party in the Exchange
Transactions and the individual Voluntary Offer Instruction Number (each, a “VOI
Number”) corresponding to the tender of such notes through The Depository Trust
Company’s Automated Tender Offer Program (e.g., “ATOP”); provided, that
notwithstanding the amount set forth on Schedule A, the amount of Loans the
Joining Party is entitled to receive pursuant to the Exchange Transactions in
respect of such Joining Party’s Notes will be set forth on Schedule 2.01 to the
Credit Agreement.2

SECTION 1.04. Conditions. The Joinder Effective Date is subject to the
satisfaction of the following condition precedent on or before the Closing Date:
the Administrative Agent shall have executed a counterpart signature page to
this Joinder and delivered it to the Joining Party.

SECTION 1.05. Applicable Law. THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 1.06. Counterparts. This Joinder may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 1.02. Delivery of an executed counterpart to this Joinder by
facsimile transmission (or other electronic transmission pursuant to procedures
approved by the Administrative Agent) shall be as effective as delivery of a
manually signed original.

SECTION 1.07. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Joinder and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Joinder.

SECTION 1.08. Administrative Agent. The parties hereto agree that the
Administrative Agent shall be afforded all of the rights, protections,
indemnities, immunities and privileges afforded to it under the Credit Agreement
in connection with the execution of this Joinder and performance of its
obligations hereunder.

[Remainder of Page Left Intentionally Blank]

 

2  To be modified if Borrower has agreed to alternative delivery mechanic.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Joinder as of the
date set forth on the signature pages hereto.

 

JOINING PARTY:     [NAME OF INSTITUTION]     By:  

 

    Name:       Title:       Date:       If a second signature is necessary    
By:  

 

    Name:       Title:  

SCHEDULE A

 

     Amount of 8.875%
Senior Secured Second
Lien Notes due 2019
Tendered ($)      VOI
Number  

[NAME OF INSTITUTION]

           Amount of 7.750%
Senior Notes due 2020
Tendered ($)      VOI
Number  

[NAME OF INSTITUTION]

           Amount of 10.500%
Senior Subordinated
Notes due 2017
Tendered ($)      VOI
Number  

[NAME OF INSTITUTION]

     

 

[Signature Page to Claire’s Stores Joinder Agreement]



--------------------------------------------------------------------------------

BORROWER:     CLAIRE’S STORES, INC.     By:  

 

    Name:       Title:       Date:  

 

[Signature Page to Claire’s Stores Joinder Agreement]



--------------------------------------------------------------------------------

Accepted and agreed:       ADMINISTRATIVE AGENT:     Wilmington Trust, National
Association,     as Administrative Agent     By:  

 

    Name:       Title:       Date:  

 

[Signature Page to Claire’s Stores Joinder Agreement]



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

Reference is made to the Term Loan Credit Agreement, dated as of September 20,
2016 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Claire’s
Stores, Inc., a Florida corporation (the “Borrower”), the lenders from time to
time party thereto (“Lenders”), and Wilmington Trust, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and collateral agent for the Secured Parties. Capitalized terms used and
not otherwise defined herein have the meanings ascribed to such terms in the
Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the
[                    ]1 agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) and pursuant to the terms and conditions set forth in
the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Section 9.04(h)), the interest described in Schedule 1 hereto in and
to the Assignor’s rights and obligations under the Credit Agreement in a
principal amount of the Loans as set forth on Schedule 1 hereto (the “Assigned
Interest”).

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any other obligor or the
performance or observance by the Borrower or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and (d)
attaches any Notes held by it evidencing the Assigned Interest. To the extent
the Assignor has retained any interest in the Obligations under the Credit
Agreement and holds a Note evidencing such interest, the Assignor hereby
requests that the Administrative Agent exchange the attached Note or Notes for a
new Note or Notes payable to the Assignor, in each case, in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).

 

 

1  Specify Borrower or applicable Affiliate of the Borrower.



--------------------------------------------------------------------------------

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Permitted Loan Purchase Assignment and Acceptance and has taken
all action necessary to execute and deliver this Permitted Loan Purchase
Assignment and Acceptance and to consummate the transaction contemplated hereby;
and (b) represents and warrants that it satisfied the requirements, if any,
specified in the Credit Agreement that are required to be satisfied in order to
make a Permitted Loan Purchase of the Assigned Interest.

4. The effective date of this Permitted Loan Purchase Assignment and Acceptance
shall be the Effective Date of Assignment described in Schedule 1 hereto (the
“Effective Date”). [Following the execution of this Permitted Loan Purchase
Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately (contributed to the Borrower, if applicable, and)
cancelled and extinguished. The Administrative Agent shall update the Register,
effective as of the Effective Date, to record such event as if it were a
prepayment of such Assigned Interest pursuant to Section 9.04(h) of the Credit
Agreement.]2

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Assignee from and after the Effective Date.

6. As of the Effective Date, the Assignor shall, to the extent provided in this
Permitted Loan Purchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

7. This Permitted Loan Purchase Assignment and Acceptance shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Permitted Loan Purchase Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by electronic means shall be
effective as delivery of a manually executed counterpart of this Permitted Loan
Purchase Assignment and Acceptance.

8. This Permitted Loan Purchase Assignment and Acceptance shall be governed by
and construed in accordance with the laws of the State of New York.

[Signature page follows.]

 

 

2  Include bracketed language in Section 4 if the Assignee is the Borrower or a
Subsidiary.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers.

 

[INSERT NAME],

as Assignor

By:

 

 

 

Name:

 

Title:

[INSERT NAME],

as Assignee

By:

 

 

 

Name:

 

Title:

 

[Signature Page to the Permitted Loan Purchase Assignment and Acceptance]



--------------------------------------------------------------------------------

SCHEDULE 1

Assigned Interests

 

Amount of Loans

Assigned

   Aggregate Amount of
Outstanding Loans      Percentage Assigned of
Outstanding Loans3                          

 

 

3  Set forth, to at least 9 decimals, as a percentage of the outstanding Loans
of all Lenders under the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT F

(See attached)



--------------------------------------------------------------------------------

Execution Version

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT is dated as of September 20, 2016 and entered into
by and among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, not in its individual
capacity but solely in its capacity as administrative agent under the ABL Credit
Agreement and collateral agent under the ABL Security Documents (in such
separate capacities and including its successors and assigns from time to time
in such capacities, the “Initial ABL Agent”) and THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., not in its individual capacity but solely in its capacity
as Trustee (in such capacity and including its successors and assigns from time
to time, the “Trustee”) and collateral agent under the Indenture (in such
capacity and including its successors and assigns in such capacity from time to
time, the “Notes Agent”) and the Additional First Lien Agent signatory hereto on
the date hereof (the “Initial Additional First Lien Agent”) and each other
Additional First Lien Agent from time to time party hereto for the holders of
the Additional First Lien Obligations with respect to which it is acting in such
capacity, and is acknowledged by Claire’s Stores, Inc., a Florida corporation
(the “Company”), Claire’s Inc., a Delaware corporation (“Holdings”), and the
subsidiaries of the Company listed on the signature pages hereof (together with
any subsidiary that becomes a party hereto after the date hereof, each a
“Company Subsidiary”, and, collectively, the “Company Subsidiaries”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Article 1.

RECITALS

A. The Company, Holdings, the ABL Lenders, and the Initial ABL Agent (in its
capacity as administrative agent) have entered into that certain ABL Credit
Agreement, dated as of August 12, 2016 and effective as of September 20, 2016
(as amended, restated, supplemented, modified, replaced, or Refinanced from time
to time, the “Initial ABL Credit Agreement”);

B. The Company has issued (i) 9.00% senior secured first lien notes due 2019 in
an aggregate principal amount of $1,125 million (the “9.00% Notes”) under that
certain Senior Secured First Lien Notes Indenture, dated as of February 28,
2012, among the Company, each Company Subsidiary, the Trustee and Notes Agent
(as amended, restated, supplemented, modified, replaced, or Refinanced from time
to time, the “2012 Indenture”) and (ii) 6.125% senior secured first lien notes
due 2020 in a principal amount of $210,000,000 (collectively with the 9.00%
Notes, the “Initial Notes”) under that certain Senior Secured First Lien Notes
Indenture, dated as of March 15, 2013 among the Company, each Company
Subsidiary, the Trustee and Notes Agent (as amended, restated, supplemented,
modified, replaced, or Refinanced from time to time, the “2013 Indenture”, and
the together with the 2012 Indenture, the “Indenture”);

C. The Company on the date hereof will incur the Initial Additional First Lien
Obligations and may from time to time following the date hereof issue or incur
other Additional First Lien Obligations to the extent permitted by the ABL
Credit Agreement, the Indenture and any Additional First Lien Agreements; and

D. In order to induce the ABL Agent and the ABL Lenders to consent to the
incurrence of the Notes Obligations, the Initial Additional First Lien
Obligations and any other Additional First Lien Obligations by the Grantors and
the Liens securing such Notes Obligations,



--------------------------------------------------------------------------------

the Initial Additional First Lien Obligations and such Additional First Lien
Obligations and in order to induce the Notes Agent, the Noteholders, the Initial
Additional First Lien Agent and its Additional First Lien Claimholders to
consent to the Grantors incurring the ABL Obligations and granting the Liens to
the ABL Agent, the ABL Agent, on behalf of the ABL Lenders, the Notes Agent, on
behalf of the Noteholders, and the Initial Additional First Lien Agent, on
behalf of the its Additional First Lien Claimholders, have agreed to the
relative priority of their respective Liens on the Collateral and certain other
rights, priorities and interests as set forth in this Agreement.

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

AGREEMENT

ARTICLE I

DEFINITIONS.

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“2012 Indenture” has the meaning assigned to that term in the Recitals.

“2013 Indenture” has the meaning assigned to that term in the Recitals.

“9.00% Notes” has the meaning assigned to that term in the Recitals.

“ABL Agent” means the Initial ABL Agent and any successor or other agent under
any ABL Credit Agreement.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including, without limitation, the ABL Lenders and the ABL Agent
under the ABL Credit Agreement.

“ABL Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any ABL Obligations.

“ABL Credit Agreement” means, collectively, (a) the Initial ABL Credit Agreement
and (b) any other credit agreement or credit agreements, one or more debt
facilities, and/or commercial paper facilities, in each case, with banks or
other lenders providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from (or sell such receivables to)
such lenders), letters of credit, bankers’ acceptances, or other borrowings,
that have been entered into or established to increase, replace (whether upon or
after termination or otherwise), refinance or refund in whole or in part from
time to time the Initial ABL Credit Agreement or any other agreement or
instrument referred to in this clause or any Obligations outstanding thereunder,
whether or not such increase, replacement, refinancing or refunding occurs (i)
with the original

 

2



--------------------------------------------------------------------------------

parties thereto, (ii) on one or more separate occasions or (iii) simultaneously
or not with the termination or repayment of the Initial ABL Credit Agreement or
any other agreement or instrument referred to in this clause, unless such
agreement or instrument expressly provides that it is not intended to be and is
not an ABL Credit Agreement, or such agreement or instrument is not a Permitted
Refinancing Agreement. Any reference to the ABL Credit Agreement hereunder shall
be deemed a reference to any ABL Credit Agreement then in existence.

“ABL Default” means an “Event of Default” (as defined in the ABL Credit
Agreement).

“ABL DIP Financing” has the meaning set forth in Section 6.01(a).

“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement or any other Person which extends credit under the ABL Credit
Agreement.

“ABL Loan Documents” means the ABL Credit Agreement and the other “Loan
Documents” (as defined in the ABL Credit Agreement), and each of the other
agreements, documents and instruments executed pursuant thereto, and any other
document or instrument executed or delivered at any time in connection with the
ABL Credit Agreement, including any intercreditor or joinder agreement among
holders of ABL Obligations, to the extent such are effective at the relevant
time, as each may be amended, restated, supplemented, modified, renewed,
extended or Refinanced from time to time in accordance with the provisions of
this Agreement.

“ABL Mortgages” means a collective reference to each mortgage, deed of trust and
other document or instrument under which any Lien on real property owned or
leased by any Grantor is granted to secure any ABL Obligations or under which
rights or remedies with respect to any such Liens are governed.

“ABL Obligations” means all Obligations outstanding under the ABL Credit
Agreement and the other ABL Loan Documents. “ABL Obligations” shall include all
interest, fees and expenses accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant ABL Loan Document whether or not the claim for
such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

“ABL Priority Collateral” means all now-owned or hereafter acquired ABL
Collateral that constitutes:

(a) all Accounts, other than Accounts which constitute identifiable Proceeds
which arise from the sale, license, assignment or other disposition of Notes
Priority Collateral;

(b) all Chattel Paper, other than Chattel Paper which constitutes identifiable
Proceeds of Notes Priority Collateral;

(c) all (x) Deposit Accounts (other than the Notes Collateral Account and Notes
Trust Monies) and money and all cash, checks, other negotiable instruments,
funds and

 

3



--------------------------------------------------------------------------------

other evidences of payments held therein (other than the Notes Collateral
Account and Notes Trust Monies), and (y) Securities Accounts and Security
Entitlements and securities credited thereto (other than the Notes Collateral
Account and Notes Trust Monies), and, in each case, all cash, checks and other
property held therein or credited thereto, other than in each case identifiable
Proceeds of Notes Priority Collateral;

(d) all Inventory;

(e) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (a) through (d) of this definition, all Documents,
General Intangibles (other than Equity Interests of Subsidiaries and
Intellectual Property), Instruments (including promissory notes) and Commercial
Tort Claims; provided that in no event shall any real estate, Equipment,
Intellectual Property or Equity Interests of Subsidiaries constitute ABL
Priority Collateral;

(f) to the extent relating to any of the items referred to in the preceding
clauses (a) through (e) above, all Supporting Obligations and Letter of Credit
Rights;

(g) all books and records relating to the items referred to in the preceding
clauses (a) through (f) above (including all books, databases, customer lists,
and records, whether tangible or electronic, which contain any information
relating to any of the items referred to in the preceding clauses (a) through
(f)); and

(h) subject to Section 3.05, all Proceeds of any of the foregoing, including
collateral security and guarantees with respect to any of the foregoing and all
cash, Money, insurance proceeds, Instruments, Securities, Financial Assets and
Deposit Accounts constituting Proceeds of the foregoing.

“ABL Security Documents” means any agreement, document or instrument pursuant to
which a Lien is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed.

“ABL Standstill Period” has the meaning set forth in Section 3.02(a)(i).

“Access Period” means for each parcel of Mortgaged Premises, the period, after
the commencement of an Enforcement Period by the ABL Agent, which begins on the
earlier of (a) the day on which the ABL Agent provides the Notes Agent and each
Additional First Lien Agent with the written notice of its election to request
access pursuant to Section 3.03(b) and (b) the fifth Business Day after the
Applicable First Lien Agent provides the ABL Agent with notice that the
Applicable First Lien Agent (or its agent) has obtained possession or control of
such parcel and ends on the earliest of (i) the 270th day after the date (the
“Initial Access Date”) on which the ABL Agent, or its designee, initially
obtains the ability to take physical possession of, remove, or otherwise control
physical access to, or actually uses, the ABL Priority Collateral located on
such Mortgaged Premises plus such number of days, if any, after the Initial
Access Date that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to ABL Priority Collateral located on such
Mortgaged Premises, and (ii) the termination of such Enforcement Period.

 

4



--------------------------------------------------------------------------------

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Notes Agent, any
Additional First Lien Agent and/or the ABL Agent, one or more Grantors and the
relevant financial institution depository or securities intermediary.

“Accounts” means all now present and future “accounts” (as defined in Article 9
of the UCC).

“Additional First Lien Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Additional First Lien Obligations
pursuant to any Additional First Lien Agreement, which shall include the Initial
Additional First Lien Agent.

“Additional First Lien Agreement” means the indenture, credit agreement or other
agreement under which any Additional First Lien Obligations are incurred or any
commitment to extend credit which would constitute Additional First Lien
Obligations, which shall include the Initial Additional First Lien Agreement.

“Additional First Lien Claimholders” means, at any relevant time, the holders of
Additional First Lien Obligations at that time.

“Additional First Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Additional First Lien Obligations.

“Additional First Lien Default” means an “Event of Default” as defined in any
Additional First Lien Agreement.

“Additional First Lien Documents” means each Additional First Lien Agreement,
and each of the other agreements, documents and instruments executed pursuant
thereto, and any other document or instrument executed or delivered at any time
in connection with such Additional First Lien Agreement, including any
intercreditor or joinder agreement among holders of Additional First Lien
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, supplemented, modified, renewed, extended or Refinanced
from time to time in accordance with the provisions of this Agreement.

“Additional First Lien Mortgages” means a collective reference to each mortgage,
deed of trust and any other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Additional
First Lien Obligations or under which rights or remedies with respect to any
such Liens are governed.

“Additional First Lien Obligations” means (I) the Initial Additional First Lien
Obligations and (II) the Indebtedness of the Grantors issued following the date
of this Agreement to the extent (a) such Indebtedness is permitted by the terms
of the ABL Credit Agreement, the

 

5



--------------------------------------------------------------------------------

Indenture and the Initial Additional First Lien Agreement to be secured by Liens
on the Collateral ranking pari passu with the Liens securing the Note
Obligations, (b) the Grantors have granted Liens on the Collateral to secure the
obligations in respect of such Indebtedness, and (c) the Additional First Lien
Agent, for the holders of such Indebtedness, has agreed to be bound by the terms
of this Agreement applicable to them pursuant to a Joinder. “Additional First
Lien Obligations” shall include all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant Additional First Lien Agreement, whether or
not the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.

“Additional First Lien Security Documents” means any agreement, document or
instrument pursuant to which a Lien is granted securing any Additional First
Lien Obligations or under which rights or remedies with respect to such Liens
are governed.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agents” means the ABL Agent and the First Lien Agents.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Applicable First Lien Agent” means at any time with respect to any Collateral,
the First Lien Agent of the Series of First Lien Obligations that constitutes
the then largest outstanding principal amount of any outstanding Series of First
Lien Obligations with respect to such Collateral.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day that is a “Business Day” under each of the Indenture,
the ABL Credit Agreement and each Additional First Lien Agreement.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and all rights,

 

6



--------------------------------------------------------------------------------

warrants or options exchangeable for or convertible into any of the items
described in clauses (a) through (e) above; provided that with respect to the
foregoing, Capital Stock shall exclude any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of vote or
participation with Capital Stock.

“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

“Claimholder” means any Note Claimholder, ABL Claimholder or Additional First
Lien Claimholder, as applicable.

“Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, which constitute ABL Collateral or First Lien
Collateral.

“Commercial Tort Claims” means all present and future “commercial tort claims”
(as defined in Article 9 of the UCC).

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Company Subsidiary” has the meaning assigned to that term in the Preamble to
this Agreement.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).

“Discharge of ABL Obligations” means:

(a) payment in full in cash of all ABL Obligations (other than contingent
obligations or contingent indemnification obligations except as provided in
clause (d) below);

(b) termination or expiration of all commitments, if any, to extend credit under
the ABL Loan Documents;

(c) termination, cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent) or backstop of all letters of credit issued under
the ABL Credit Agreement in compliance with the terms of the ABL Credit
Agreement; and

(d) the provision of credit support (which may include cash collateralization or
support by a letter of credit) for any costs, expenses and contingent
indemnification obligations consisting of ABL Obligations not yet due and
payable but with respect to which a claim has been threatened or asserted under
any ABL Loan Documents (in an amount and manner and, if other than pursuant to
cash collateralization, of a kind reasonably satisfactory to the ABL Agent).

 

7



--------------------------------------------------------------------------------

“Discharge of First Lien Obligations” means

(a) payment in full in cash of all First Lien Obligations (other than contingent
obligations or contingent indemnification obligations), satisfaction and
discharge of the Indenture and any Additional First Lien Agreement or legal or
covenant defeasance of the Indenture and any Additional First Lien Agreement
(other than obligations that expressly survive such satisfaction and discharge
or legal or covenant defeasance);

(b) termination or expiration of all commitments, if any, to extend credit under
the First Lien Documents;

(c) termination, cash collateralization (in an amount and manner reasonably
satisfactory to the applicable First Lien Agent) or backstop of all letters of
credit issued under the First Lien Documents in compliance with the terms of the
First Lien Documents;

(d) the provision of credit support (which may include cash collateralization or
support by a letter of credit) for any costs, expenses and contingent
indemnification obligations consisting of First Lien Obligations not yet due and
payable but with respect to which a claim has been threatened or asserted under
any First Lien Documents (in an amount and manner and, if other than pursuant to
cash collateralization, of a kind reasonably satisfactory to the applicable
First Lien Agent).

“Disposition” means any sale, lease, exchange, transfer or other disposition of
any Collateral.

“Documents” means all present and future “documents” (as defined in Article 9 of
the UCC).

“Enforcement” means, collectively or individually for one or both of the ABL
Agent and the Applicable First Lien Agent, when an ABL Default or First Lien
Default, as applicable, has occurred and is continuing, to enforce or attempt to
enforce any right or power to repossess, replevy, attach, garnish, levy upon,
collect the Proceeds of, foreclose or realize in any manner whatsoever its Lien
upon, sell, liquidate or otherwise dispose of, or otherwise restrict or
interfere with the use of, or exercise any remedies with respect to, or conduct
any Going Out of Business Sale with respect to, any material amount of
Collateral, whether by judicial enforcement of any of the rights and remedies
under the ABL Loan Documents, the First Lien Documents and/or under any
applicable law, by self-help repossession, by non-judicial foreclosure sale,
lease, or other disposition, by set-off, by notification to account obligors of
any Grantor, by any sale, lease, or other disposition implemented by any Grantor
following an ABL Default or a First Lien Default, as applicable, in connection
with which the ABL Agent or the Applicable First Lien Agent, as applicable, has
agreed to release its Liens on the subject property, or otherwise, but in all
cases excluding (i) the establishment of borrowing base reserves, collateral
ineligibles, or other conditions for advances, (ii) the changing of advance
rates or advance sublimits, (iii) the imposition of a default rate or late fee,
(iv) the collection and application of Accounts or other monies deposited from
time to time in Deposit Accounts or Securities Accounts, in each case, to the
extent constituting ABL Priority Collateral, against the ABL Obligations
pursuant to the

 

8



--------------------------------------------------------------------------------

provisions of the ABL Loan Documents (including, without limitation, the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of Collateral to the ABL Agent or any “cash dominion event” or
mandatory prepayment event under the ABL Loan Documents), (v) the cessation of
lending pursuant to the provisions of the ABL Loan Documents, including upon the
occurrence of a default on the existence of an over-advance, (vi) the filing of
a proof of claim in any Insolvency or Liquidation Proceeding, (vii) the consent
by the ABL Agent to disposition by any Grantor of any of the ABL Priority
Collateral, and (viii) the acceleration of the Notes Obligations, any Additional
First Lien Obligations or the ABL Obligations.

“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or First Lien Default has occurred and is continuing, by either the ABL
Agent or the Applicable First Lien Agent to the other Agents announcing that an
Enforcement Period has commenced, specifying the relevant ABL Default or First
Lien Default, stating the current balance of the ABL Obligations, the Note
Obligations or any Additional First Lien Obligations, as applicable, owing to
the party giving such notice, and requesting the current balance of the ABL
Obligations, Note Obligations or Additional First Lien Obligations, as
applicable, owing to the noticed party.

“Enforcement Period” means the period of time following the receipt by either
the ABL Agent or the Applicable First Lien Agent of an Enforcement Notice from
the other until the earliest of (a) in the case of an Enforcement Period
commenced by the Applicable First Lien Agent, the Discharge of First Lien
Obligations, (b) in the case of an Enforcement Period commenced by the ABL
Agent, the Discharge of ABL Obligations, (c) the ABL Agent or the Applicable
First Lien Agent (whichever initiated such Enforcement Period) agreeing in
writing to terminate the Enforcement Period, or (d) the date on which the ABL
Default or the First Lien Default that was the subject of the Enforcement Notice
relating to such Enforcement Period has been cured to the satisfaction of the
ABL Agent or the First Lien Agent, as applicable, or waived in writing.

“Equipment” means, as to each Grantor, all of such Grantor’s now owned and
hereafter acquired equipment, as defined in Article 9 of the UCC.

“Financial Assets” means all present and future “financial assets” (as defined
in Article 9 of the UCC).

“First Lien Agent” means (a) in the case of the Note Obligations, the Notes
Agent, and (b) in the case of any Series of Additional First Lien Obligations or
Additional First Lien Claimholders that become subject to this Agreement on or
after the date hereof, the Additional First Lien Agent signatory hereto or named
for such Series in the applicable Joinder.

“First Lien Claimholders” means the Note Claimholders and the Additional First
Lien Claimholders with respect to each Series of Additional First Lien
Obligations.

“First Lien Collateral” means, collectively, the Note Collateral and any
Additional First Lien Collateral.

 

9



--------------------------------------------------------------------------------

“First Lien Controlling Claimholders” means the Series of First Lien
Claimholders whose First Lien Agent is the Applicable First Lien Agent.

“First Lien Default” means a Note Default or any Additional First Lien Default.

“First Lien DIP Financing” has the meaning set forth in Section 6.01(b).

“First Lien Documents” means, collectively, the Note Documents and any
Additional First Lien Documents, and the First Lien Intercreditor Agreement.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of March 2, 2012, among Credit Suisse AG, Cayman Islands
Branch, as Bank Collateral Agent (as defined therein), The Bank of New York
Mellon Trust Company, N.A., as Indenture Agent (as defined therein), each
grantor party thereto from time to time, and each additional agent from time to
time party thereto, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“First Lien Obligations” means, collectively, the Note Obligations and any
Additional First Lien Obligations.

“First Lien Security Documents” means, collectively, the Note Security Documents
and any Additional First Lien Security Documents.

“General Intangibles” means all present and future “general intangibles” (as
defined in Article 9 of the UCC).

“Going Out of Business Sale” means, following the occurrence and during the
continuance of any ABL Default, any sale or liquidation of the ABL Priority
Collateral consented to by the ABL Agent for purposes of permitting the Grantors
to obtain funds to permanently repay the ABL Obligations in whole or in part.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, each Company Subsidiary, Holdings and each other
Person that has or may from time to time hereafter execute and deliver an ABL
Security Document, a Note Security Document or any Additional First Lien
Security Document as a grantor of a security interest (or the equivalent
thereof).

“Holdings” has the meaning assigned to that term in the Preamble to this
Agreement.

 

10



--------------------------------------------------------------------------------

“Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Loan Documents, the Note Documents or any Additional First
Lien Document, as applicable.

“Indenture” has the meaning assigned to that term in the Recitals to this
Agreement.

“Initial ABL Credit Agreement” has the meaning assigned to that term in the
Recitals.

“Initial Access Date” has the meaning assigned to that term in the definition of
the term “Access Period.”

“Initial Additional First Lien Agreement” means the Second Amended and Restated
Credit Agreement, dated as of August 12, 2016 and effective as of September 20,
2016, among the Company, Holdings, the lenders party thereto and Credit Suisse
AG, Cayman Islands Branch, as administrative agent.

“Initial Additional First Lien Obligations” means the Obligations owing under
the Initial Additional First Lien Agreement and shall include all interest
accrued or accruing (or which would, absent commencement of an Insolvency or
Liquidation Proceeding, accrue) after commencement of an Insolvency or
Liquidation Proceeding in accordance with the rate specified in the Initial
Additional First Lien Agreement, whether or not the claim for such interest is
allowed as a claim in such Insolvency or Liquidation Proceeding.

“Initial Notes” has the meaning assigned to that term in the Recitals.

“Initial Use Date” has the meaning assigned to that term in the definition of
the term “Use Period.”

“Insolvency or Liquidation Proceeding” means:

(e) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(f) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets, in each case, except as permitted
under the ABL Credit Agreement, the Indenture and any Additional First Lien
Agreement;

(g) any composition of liabilities or similar arrangement relating to any
Grantor, whether or not under a court’s jurisdiction or supervision;

(h) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary, whether or not under a court’s jurisdiction or
supervision, and whether or not involving insolvency or bankruptcy; or

 

11



--------------------------------------------------------------------------------

(i) any general assignment for the benefit of creditors or any other marshalling
of assets and liabilities of any Grantor.

“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).

“Intellectual Property” means, all of the following in any jurisdiction
throughout the world: (a) patents, patent applications and inventions, including
all renewals, extensions, combinations, divisions, or reissues thereof
(“Patents”); (b) trademarks, service marks, trade names, trade dress, logos,
internet domain names and other business identifiers, together with the goodwill
symbolized by any of the foregoing, and all applications, registrations,
renewals and extensions thereof (“Trademarks”); (c) copyrights and all works of
authorship including all registrations, applications, renewals, extensions and
reversions thereof (“Copyrights”); (d) all computer software, source code,
executable code, data, databases and documentation thereof; (e) all trade secret
rights in information, including trade secret rights in any formula, pattern,
compilation, program, device, method, technique, or process, that (1) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other Persons who
can obtain economic value from its disclosure or use, and (2) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy; (f)
all other intellectual property or proprietary rights in any discoveries,
concepts, ideas, research and development, know-how, formulae, patterns,
inventions, compilations, compositions, manufacturing and production processes
and techniques, program, device, method, technique, technical data, procedures,
designs, recordings, graphs, drawings, reports, analyses, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, business and marketing
plans and proposals and advertising and promotional materials; and (g) all
rights to sue at law or in equity for any infringement or other impairment or
violation thereof and all products and proceeds of the foregoing.

“Inventory” means as to each Grantor, all of such Grantor’s now owned and
hereafter existing or acquired “inventory”, as defined in Article 9 of the UCC.

“Investment Property” means all present and future “investment property” (as
defined in Article 9 of the UCC), including, without limitation, all Capital
Stock held by each of the Company and the Company Subsidiaries.

“Joinder” means the document required to be delivered by an Additional First
Lien Agent (other than the Initial Additional First Lien Agent) to the ABL Agent
and each First Lien Agent pursuant Section 8.03(b).

“Letter of Credit Rights” means all present and future “letter of credit rights”
(as defined in Article 9 of the UCC).

“Lien” means any mortgage, pledge, hypothec, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any other security agreement (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

12



--------------------------------------------------------------------------------

“Money” means all present and future “money” (as defined in Article 9 of the
UCC).

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Note Mortgage, any Additional First Lien Mortgage and/or an ABL
Mortgage.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are inconsistent with the provisions of this Agreement, including any
plan of reorganization that purports to re-order (whether by subordination,
invalidation, or otherwise) or otherwise disregard, in whole or part, the
provisions of Article II (including the Lien priorities of Section 2.01), the
provisions of Article IV, or the provisions of Article VI, unless such Plan of
Reorganization has been accepted by the voluntary required vote of each class of
ABL Claimholders and First Lien Claimholders.

“Note Claimholders” means, at any relevant time, the holders of Note Obligations
at that time, including the Noteholders and the Notes Agent.

“Note Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Note Obligations.

“Note Default” means an “Event of Default” as defined in the Indenture.

“Note Documents” means the Indenture, the Notes, the Note Security Documents and
each of the other agreements, documents and instruments executed pursuant
thereto, and any other document or instrument executed or delivered at any time
in connection with any Note Obligations, including any intercreditor or joinder
agreement among holders of Note Obligations to the extent such are effective at
the relevant time, as each may be amended, restated, supplemented, modified,
renewed, extended or Refinanced from time to time in accordance with the
provisions of this Agreement.

“Noteholders” means the “Holders” as defined in the Indenture.

“Note Mortgages” means a collective reference to each mortgage, deed of trust
and any other document or instrument under which any Lien on real property owned
or leased by any Grantor is granted to secure any Note Obligations or under
which rights or remedies with respect to any such Liens are governed.

“Note Obligations” means all Obligations outstanding under the Notes and the
other Note Documents. “Note Obligations” shall include all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Note Document,
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

 

13



--------------------------------------------------------------------------------

“Note Security Agreement” means the Collateral Agreement, dated as of March 15,
2013, by and among the Company, the Company Subsidiaries, the Trustee and the
Notes Agent, as the same may be amended, modified, restated, supplemented or
replaced from time to time in accordance with its terms.

“Note Security Documents” means any agreement, document or instrument pursuant
to which a Lien is granted securing any Note Obligations or under which rights
or remedies with respect to such Liens are governed, including the Note Security
Agreement.

“Note Standstill Period” has the meaning set forth in Section 3.01(a)(i).

“Notes” means, collectively, (a) the Initial Notes or (b) any Additional Notes
(as defined in the Indenture). Any reference to the Notes hereunder shall be
deemed a reference to any Notes then in existence.

“Notes Agent” has the meaning assigned to that term in the Preamble of this
Agreement.

“Notes Collateral Account” means any deposit account or securities account
required to be established pursuant to the First Lien Documents for purposes of
holding Notes Priority Collateral pending application as required under the
First Lien Documents (it being understood that ABL Priority Collateral deposited
in the Notes Collateral Account shall continue to be ABL Priority Collateral).

“Notes Priority Collateral” means all Collateral other than ABL Priority
Collateral, including all real estate, Equipment, Intellectual Property and
Equity Interests of Subsidiaries.

“Notes Trust Monies” means Notes Priority Collateral required pursuant to the
First Lien Documents to be deposited into the Notes Collateral Account.

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts from time to time owing by any Grantor
to any agent or trustee (including any Agent), the ABL Claimholders, the First
Lien Claimholders or any of them or their respective Affiliates, arising from or
in connection with the ABL Loan Documents or the First Lien Documents, whether
for principal, interest or payments for early termination, whether or not
evidenced by any note, or other instrument or document, whether arising from an
extension of credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Grantors,
including, without limitation, the “Obligations”, as defined in the ABL Credit
Agreement, and the “Obligations”, as defined in the Indenture, under the Notes,
the Initial Additional First Lien Agreement and any other Additional First Lien
Agreement.

“Permitted Refinancing” means any Refinancing the governing documentation of
which constitutes Permitted Refinancing Agreements.

 

14



--------------------------------------------------------------------------------

“Permitted Refinancing Agreements” means, with respect to any of the ABL Credit
Agreement, the Notes or any Additional First Lien Agreement, as applicable, any
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to
increase, replace (whether upon or after termination or otherwise), refinance or
refund in whole or in part the Obligations outstanding under the ABL Credit
Agreement, the Notes or any Additional First Lien Agreement, whether or not such
increase, replacement, refinancing or refunding occurs (i) with the original
parties thereto, (ii) on one or more separate occasions or (iii) simultaneously
or not with the termination or repayment of the ABL Credit Agreement, the Notes
or any Additional First Lien Agreement or any other agreement or instrument
referred to in this clause, unless such agreement or instrument expressly
provides that it is not intended to be and is not a Permitted Refinancing
Agreement, as such financing documentation may be amended, restated,
supplemented or otherwise modified from time to time and that would not be
prohibited by Section 5.03(c) or Section 5.03(d), as applicable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.04(a).

“Proceeds” means all “proceeds” (as defined in Article 9 of the UCC), including
any payment or property received on account of any claim secured by Collateral
in any Insolvency or Liquidation Proceeding.

“Records” means all present and future “records” (as defined in Article 9 of the
UCC).

“Recovery” has the meaning set forth in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness, in
any case in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Responsible Officer” shall mean, with respect to any Perosn, any executive
officer or senior financial officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Secured Parties” means the ABL Claimholders, the Note Claimholders and the
Additional First Lien Claimholders.

“Securities” (as defined in Article 9 of the UCC).

 

15



--------------------------------------------------------------------------------

“Security Entitlements” means all present and future “security entitlements” (as
defined in Article 9 of the UCC).

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Series” means (a) with respect to the First Lien Claimholders, each of the
Notes Claimholders (in their capacity as such) and the Additional First Lien
Claimholders that become subject to this Agreement that are represented by a
common Additional First Lien Agent (in its capacity as such for the Additional
First Lien Claimholders), and (b) with respect to any Obligations, the Note
Obligations and the Additional First Lien Obligations which pursuant to any
Joinder, are to be represented by a common Additional First Lien Agent (in its
capacity as such for the Additional First Lien Claimholders).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Supporting Obligations” means all present and future “supporting obligations”
(as defined in Article 9 of the UCC).

“UCC” means the Uniform Commercial Code (or any similar equivalent legislation)
as in effect from time to time in the State of New York; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Agents’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other that the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Use Period” means, with respect to the Notes Priority Collateral, the period,
after the commencement of an Enforcement Period by the ABL Agent, which begins
on the earlier of (a) the day on which the ABL Agent provides each First Lien
Agent with an Enforcement Notice and (b) the fifth Business Day after the
Applicable First Lien Agent provides the ABL Agent with notice that the
Applicable First Lien Agent (or its agent) has obtained possession or control of
such Collateral and ends on the earliest of (i) the 270th day after the date
(the “Initial Use Date”) on which the ABL Agent, or its designee, initially
obtains the ability to take physical possession of, remove, or otherwise control
physical access to, or actually uses, such Notes Priority Collateral plus such
number of days, if any, after the Initial Use Date that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to such Notes Priority Collateral and (ii) the termination of such Enforcement
Period.

 

16



--------------------------------------------------------------------------------

Section 1.02 Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections or Articles shall be construed to refer to
Sections or Articles of this Agreement;

(e) all uncapitalized terms have the meanings, if any, given to them in the UCC,
as now or hereafter enacted in the State of New York (unless otherwise
specifically defined herein);

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(g) any reference herein to a Person in a particular capacity or capacities
excludes such Person in any other capacity or individually;

(h) any reference herein to any law shall be construed to refer to such law as
amended, modified, codified, replaced, or re-enacted, in whole or in part, and
in effect on the pertinent date;

(i) in the compilation of periods of time hereunder from a specified date to a
later specified date; and

(j) and the word “from” means “from and including” and the words “to” and
“until” each means “to, but not through or including.”

 

17



--------------------------------------------------------------------------------

ARTICLE II

LIEN PRIORITIES.

Section 2.01 Relative Priorities. Irrespective of the date, time, method, manner
or order of grant, attachment or perfection of any Liens securing the First Lien
Obligations granted on the Collateral or of any Liens securing the ABL
Obligations granted on the Collateral (including, in each case, irrespective of
whether any such Lien is granted (or secures Obligations relating to the period)
before or after the commencement of any Insolvency or Liquidation Proceeding)
and notwithstanding any provision of any UCC, or any other applicable law, or
the ABL Loan Documents or the First Lien Documents, the ABL Agent, on behalf of
the ABL Claimholders, the Notes Agent, on behalf of the Note Claimholders, and
each Additional First Lien Agent, on behalf of the Series of Additional First
Lien Claimholders it represents, hereby agree that:

(a) any Lien of the ABL Agent on the ABL Priority Collateral securing the ABL
Obligations, whether such Lien is now or hereafter held by or on behalf of the
ABL Agent or any other ABL Claimholder or any other agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the ABL Priority Collateral securing any First Lien
Obligations; and

(b) any Lien of the First Lien Agents on the Notes Priority Collateral securing
the First Lien Obligations, whether such Lien is now or hereafter held by or on
behalf of the First Lien Agents, any other First Lien Claimholder or any other
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects to all Liens on the Notes Priority Collateral securing any ABL
Obligations.

Section 2.02 Prohibition on Contesting Liens. Each of the Notes Agent, on behalf
of each Note Claimholder, the ABL Agent, on behalf of each ABL Claimholder, and
each Additional First Lien Agent, on behalf of each Person that is a related
Additional First Lien Claimholder, consents to the granting of Liens in favor of
the other to secure the ABL Obligations and the First Lien Obligations, as
applicable, and agrees that no Claimholder will be entitled to, and it will not
(and shall be deemed to have irrevocably, absolutely, and unconditionally waived
any right to), contest (directly or indirectly) or support (directly or
indirectly) any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding): (a) the attachment, perfection, priority,
validity or enforceability of any Lien in the Collateral held by or on behalf of
any of the ABL Claimholders to secure the payment of the ABL Obligations or any
of the First Lien Claimholders to secure the payment of the First Lien
Obligations, (b) the priority, validity or enforceability of the ABL Obligations
or the First Lien Obligations, including the allowability or priority of the
First Lien Obligations or the ABL Obligations, as applicable, in any Insolvency
or Liquidation Proceeding, or (c) the validity or enforceability of the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the ABL Agent, on behalf of the ABL
Claimholders, the Notes Agent, on behalf of the Note Claimholders, or any
Additional First Lien Agent, on behalf of any Additional First Lien
Claimholders, to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.01, 3.01, 3.02 and 6.01.

 

18



--------------------------------------------------------------------------------

Section 2.03 No New Liens. So long as neither the Discharge of ABL Obligations
nor the Discharge of First Lien Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Company or any other Grantor, the parties hereto agree, subject to
Article VI, that the Company shall not, and shall not permit any other Grantor
to:

(a) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the ABL Obligations; or

(b) grant or permit any additional Liens on any asset or property to secure any
ABL Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure the First Lien Obligations.

To the extent any additional Liens are granted on any asset or property (except
as contemplated by Section 2.04) pursuant to this Section 2.03, the priority of
such additional Liens shall be determined in accordance with Section 2.01. In
addition, to the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights or remedies available hereunder,
the ABL Agent, on behalf of the ABL Claimholders, the Notes Agent, on behalf of
Note Claimholders, and each Additional First Lien Agent, on behalf of each of
its Additional First Lien Claimholders, agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.03 shall be subject to Section 4.02.

Section 2.04 Similar Liens and Agreements. The parties hereto agree that it is
their intention that the ABL Collateral, the Note Collateral and any Additional
First Lien Collateral be identical except as provided in Article VI and as
otherwise provided herein. In furtherance of the foregoing and of Section 8.08,
the parties hereto agree, subject to the other provisions of this Agreement,
upon request by the ABL Agent, the Notes Agent or any Additional First Lien
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the ABL Collateral, the Note Collateral and any Additional First Lien
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the ABL Loan Documents and
the First Lien Documents.

ARTICLE III

EXERCISE OF REMEDIES; ENFORCEMENT.

Section 3.01 Restrictions on the Notes Agent and the Note Claimholders.

(a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the First Lien Agents and the other First Lien Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the Note

 

19



--------------------------------------------------------------------------------

Standstill Period), any rights, powers, or remedies with respect to any ABL
Priority Collateral (including (A) any right of set-off or any right under any
Account Agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the First Lien Agents or any First Lien Claimholder is a
party, (B) any right to undertake self-help re-possession or non-judicial
disposition of any ABL Priority Collateral (including any partial or complete
strict foreclosure), and/or (C) any right to institute, prosecute, or otherwise
maintain any action or proceeding with respect to such rights, powers or
remedies (including any action of foreclosure)); provided, however, that the
Applicable First Lien Agent may exercise any or all of such rights, powers, or
remedies after a period of at least 270 days has elapsed since the later of: (i)
the date on which a First Lien Agent declared the existence of a First Lien
Default, accelerated (to the extent such amount was not already due and owing)
the payment of the principal amount of all First Lien Obligations of such First
Lien Agent, and demanded payment thereof and (ii) the date on which the ABL
Agent received the Enforcement Notice from the Applicable First Lien Agent;
provided, further, however, that neither the First Lien Agents nor any other
First Lien Claimholder shall exercise any rights or remedies with respect to the
ABL Priority Collateral if, notwithstanding the expiration of such 270-day
period, the ABL Agent or the other ABL Claimholders (A) shall have commenced,
whether before or after the expiration of such 270-day period, and be diligently
pursuing the exercise of their rights, powers, or remedies with respect to all
or any material portion of the ABL Collateral (prompt written notice of such
exercise to be given to the Notes Agent and each Additional First Lien Agent),
or (B) shall have been stayed by operation of law or any court order from
pursuing any such exercise of remedies (the period during which the First Lien
Agents and the other First Lien Claimholders may not pursuant to this Section
3.01(a)(i) exercise any rights, powers, or remedies with respect to the ABL
Priority Collateral, the “Note Standstill Period”);

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by the ABL Agent or any other
ABL Claimholder relating to the ABL Priority Collateral or any other exercise by
the ABL Agent or any other ABL Claimholder of any other rights, powers and
remedies relating to the ABL Priority Collateral, including any sale, lease,
exchange, transfer, or other disposition of the ABL Priority Collateral, whether
under the ABL Loan Documents, applicable law, or otherwise;

(iii) subject to their rights under clause (a)(i) above (and under clause (vi)
of Section 3.01(c)), will not object to the forbearance by the ABL Agent or the
ABL Claimholders from bringing or pursuing any Enforcement with respect to the
ABL Priority Collateral;

(iv) except as may be permitted in Section 3.01(c), irrevocably, absolutely, and
unconditionally waive any and all rights the First Lien Agents or the First Lien
Claimholders may have as a junior lien creditor or otherwise to object (and seek
or be awarded any relief of any nature whatsoever based on any such objection)
to the manner in which the ABL Agent or the ABL Claimholders (A) enforce or
collect (or attempt to collect) the ABL Obligations or (B) realize or seek to
realize upon or otherwise enforce the Liens in and to the ABL Priority
Collateral securing the ABL Obligations, regardless of whether any action or
failure to act by or on behalf of the ABL Agent or ABL Claimholders is adverse
to the interest of

 

20



--------------------------------------------------------------------------------

the First Lien Agents or the First Lien Claimholders. Without limiting the
generality of the foregoing, the First Lien Claimholders shall be deemed to have
hereby irrevocably, absolutely, and unconditionally waived any right to object
(and seek or be awarded any relief of any nature whatsoever based on any such
objection), at any time prior or subsequent to any disposition of any of the ABL
Priority Collateral, on the ground(s) that any such disposition of ABL Priority
Collateral (x) would not be or was not “commercially reasonable” within the
meaning of any applicable UCC and/or (y) would not or did not comply with any
other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and

(v) subject to Section 3.01(a) and (c), acknowledge and agree that no covenant,
agreement or restriction contained in the First Lien Security Documents or any
other First Lien Document (other than this Agreement) shall be deemed to
restrict in any way the rights and remedies of the ABL Agent or the ABL
Claimholders with respect to the ABL Priority Collateral as set forth in this
Agreement and the ABL Loan Documents;

provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the First Lien Obligations of the First Lien Claimholders
shall attach to any Proceeds resulting from actions taken by the ABL Agent or
any ABL Claimholder with respect to the ABL Priority Collateral in accordance
with this Agreement after application of such Proceeds to the extent necessary
to meet the requirements of a Discharge of ABL Obligations.

(b) Until the Discharge of ABL Obligations, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the ABL
Agent and the other ABL Claimholders shall have the right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt)
and, in connection therewith (including voluntary Dispositions of ABL Priority
Collateral by the respective Grantors after an ABL Default) make determinations
regarding the release, disposition, or restrictions with respect to the ABL
Priority Collateral without any consultation with or the consent of the First
Lien Agents or any First Lien Claimholder; provided, however, that the Lien
securing the First Lien Obligations shall remain on the Proceeds (other than
those properly applied to the ABL Obligations in accordance with Section 4.01)
of such ABL Priority Collateral released or disposed of subject to the relative
priorities described in Section 2.01. In exercising rights, powers, and remedies
with respect to the ABL Priority Collateral, the ABL Agent and the ABL
Claimholders may enforce the provisions of the ABL Loan Documents and exercise
rights, powers, and/or remedies thereunder and/or under applicable law or
otherwise, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of the ABL
Priority Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC and of a secured creditor under the Bankruptcy Laws of
any applicable jurisdiction.

 

21



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the First Lien
Agents and any First Lien Claimholder may:

(i) file a claim or statement of interest with respect to the First Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL
Claimholders to exercise rights, powers, and/or remedies in respect thereof,
including those under Article VI) in order to create, perfect, preserve or
protect (but not enforce) its Lien on any of the ABL Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the First Lien Claimholders, including any claims secured by the ABL Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the Notes
Priority Collateral;

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn;

(vi) exercise any of the rights, powers and/or remedies with respect to any of
the ABL Priority Collateral after the termination of the Note Standstill Period
to the extent permitted by Section 3.01(a)(i); and

(vii) take any action described in clauses (iii), (vi) and (viii) of the
definition of “Enforcement.”

The First Lien Agents, on behalf of their respective First Lien Claimholders,
agree that no First Lien Claimholder will take or receive any ABL Priority
Collateral (including Proceeds) in connection with the exercise of any right or
remedy (including set-off) with respect to ABL Priority Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of ABL Obligations
has occurred,

 

22



--------------------------------------------------------------------------------

except as expressly provided in Sections 3.01(a)(i), 6.07 and clause (vi) of
Section 3.01(c), the sole right of the First Lien Agents and the First Lien
Claimholders with respect to the ABL Priority Collateral is to hold a Lien on
such Collateral pursuant to the First Lien Security Documents for the period and
to the extent granted therein and to receive a share of the Proceeds thereof, if
any, in accordance with Section 4.01.

(d) Except as otherwise specifically set forth in Sections 3.01(a), 3.04 and
3.05 and Article VI, the First Lien Agents and the Note Claimholders may
exercise rights and remedies as unsecured creditors against any Grantor and may
exercise rights and remedies with respect to the Notes Priority Collateral, in
each case, in accordance with the terms of the First Lien Documents and
applicable law; provided, however, that in the event that any First Lien Agent
or any First Lien Claimholder becomes a judgment Lien creditor in respect of ABL
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the First Lien Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Obligations) as the other Liens securing the First Lien Obligations
are subject to this Agreement.

(e) Except as provided in Section 5.03(d), nothing in this Agreement shall
prohibit the receipt by any First Lien Agent or any other First Lien
Claimholders of the required payments of interest, principal and other amounts
owed in respect of the First Lien Obligations so long as such receipt is not the
direct or indirect result of the exercise by such First Lien Agent or any First
Lien Claimholders of rights or remedies as a secured creditor (including
set-off) with respect to ABL Priority Collateral or enforcement in contravention
of this Agreement of any Lien held by any of them. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the ABL Agent or
the ABL Claimholders may have against the Grantors under the ABL Loan Documents.

Section 3.02 Restrictions on the ABL Agent and ABL Claimholders.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, subject to the limited extent provided in Article VI, the ABL Agent and
the other ABL Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the ABL Standstill Period) any rights, powers, or remedies with respect to any
Notes Priority Collateral (including (A) any right of set-off or any right under
any Account Agreement, landlord waiver or bailee’s letter or similar agreement
or arrangement to which the ABL Agent or any ABL Claimholder is a party, (B) any
right to undertake self-help repossession or nonjudicial disposition of any
Notes Priority Collateral (including any partial or complete strict
foreclosure), or (C) any right to institute, prosecute or otherwise maintain any
action or proceeding with respect to such rights, powers, or remedies (including
any action of foreclosure)); provided, however, that the ABL Agent may exercise
any or all of such rights, powers, or remedies after a period of at least 270
days has elapsed since the later of: (i) the date on which the ABL Agent
declared the existence of an ABL Default, accelerated (to the extent such amount
was not already

 

23



--------------------------------------------------------------------------------

due and owing) the payment of the principal amount of all ABL Obligations, and
demanded payment thereof and (ii) the date on which each First Lien Agent
received the Enforcement Notice from the ABL Agent relating to such action;
provided, further, however, that neither the ABL Agent nor the other ABL
Claimholders shall exercise any rights or remedies with respect to the Notes
Priority Collateral if, notwithstanding the expiration of such 270-day period,
any First Lien Agent or the First Lien Claimholders (A) shall have commenced,
whether before or after the expiration of such 270-day period, and be diligently
pursuing the exercise of their rights or remedies with respect to all or any
material portion of such Notes Priority Collateral (prompt written notice of
such exercise to be given to the ABL Agent) or (B) shall have been stayed by
operation of law or by any court order from pursuing any such exercise of
remedies (the period during which the ABL Agent and the other ABL Claimholders
may not pursuant to this Section 3.02(a)(i) exercise any rights or remedies with
respect to the Notes Priority Collateral, the “ABL Standstill Period”);
provided, finally, however, that the ABL Agent, independent in all respects of
the preceding provisos, may exercise the rights provided for in Section 3.03
(with respect to any Access Period) and Section 3.04 (with respect to any Access
Period or Use Period);

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by any First Lien Agent or any
other First Lien Claimholder relating to the Notes Priority Collateral or any
other exercise by any First Lien Agent or any other First Lien Claimholder of
any rights, powers and remedies relating to the Notes Priority Collateral,
including any sale, lease, exchange, transfer, or other disposition of the Notes
Priority Collateral, whether under the First Lien Documents, applicable law, or
otherwise, subject in each case to the First Lien Agents’ and the other First
Lien Claimholders’ obligations under Sections 3.03, 3.04 and 3.05;

(iii) subject to Section 3.02(c), will not object to the forbearance by any
First Lien Agent or the First Lien Claimholders from bringing or pursuing any
Enforcement with respect to the Notes Priority Collateral;

(iv) subject to Sections 3.02(c), 3.03, 3.04, and 3.05, irrevocably, absolutely
and unconditionally waive any and all rights the ABL Agent and ABL Claimholders
may have as a junior lien creditor or otherwise to object (and seek or be
awarded any relief of any nature whatsoever based on any such objection) to the
manner in which any First Lien Agent or the First Lien Claimholders (a) enforce
or collect (or attempt to collect) the First Lien Obligations or (b)realize or
seek to realize upon or otherwise enforce the Liens in and to the Notes Priority
Collateral securing the First Lien Obligations, regardless of whether any action
or failure to act by or on behalf of the First Lien Agents or First Lien
Claimholders is adverse to the interest of the ABL Claimholders. Without
limiting the generality of the foregoing, the ABL Claimholders shall be deemed
to have hereby irrevocably, absolutely and unconditionally waived any right to
object (and seek or be awarded any relief of any nature whatsoever based on any
such objection), at any time prior to or subsequent to any disposition of any
Notes Priority Collateral, on the ground(s) that any such disposition of Notes
Priority Collateral (a) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (b) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and

 

24



--------------------------------------------------------------------------------

(v) subject to Sections 3.02(a) and (c) and Sections 3.03, 3.04, and 3.05,
acknowledge and agree that no covenant, agreement or restriction contained in
the ABL Security Documents or any other ABL Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
First Lien Agents or the First Lien Claimholders with respect to the Notes
Priority Collateral as set forth in this Agreement and the First Lien Documents;

provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure the ABL Obligations of the ABL Claimholders shall attach to
any Proceeds resulting from actions taken by the First Lien Agents or any First
Lien Claimholder with respect to the Notes Priority Collateral in accordance
with this Agreement after application of such Proceeds to the extent necessary
to meet the requirements of a Discharge of First Lien Obligations.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the First Lien Agents and the First Lien Claimholders shall have the
right to enforce rights, exercise remedies (including set-off and the right to
credit bid their debt) and make, in connection therewith (including voluntary
Dispositions of Notes Priority Collateral by the respective Grantors after a
First Lien Default) determinations regarding the release, disposition, or
restrictions with respect to the Notes Priority Collateral without any
consultation with or the consent of the ABL Agent or any ABL Claimholder subject
to the First Lien Agents’ and the First Lien Claimholders’ obligations under
Sections 3.03, 3.04 and 3.05; provided, however, that the Lien securing the ABL
Obligations shall remain on the Proceeds (other than those properly applied to
the First Lien Obligations in accordance with the First Lien Documents) of such
Notes Priority Collateral released or disposed of subject to the relative
priorities described in Section 2.01. In exercising rights and remedies with
respect to the Notes Priority Collateral, the First Lien Agents and the First
Lien Claimholders may enforce the provisions of the First Lien Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion subject to the First Lien
Agents’ and the First Lien Claimholders’ obligations under Sections 3.03, 3.04
and 3.05. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Notes Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.

(c) Notwithstanding anything to the contrary contained herein, the ABL Agent and
any ABL Claimholder may:

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;

 

25



--------------------------------------------------------------------------------

(ii) take any action (not adverse to the priority status of the Liens on the
Notes Priority Collateral, or the rights of the First Lien Agents or any of the
First Lien Claimholders to exercise rights, powers and/or remedies in respect
thereof, including those under Article VI) in order to create, perfect, preserve
or protect (but, subject to the provisions of Sections 3.03, 3.04 and 3.05, not
enforce) its Lien on any of the Notes Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Claimholders, including any claims secured by the Notes Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the ABL Priority
Collateral;

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and, accordingly, a violation of the terms of this
Agreement, and each First Lien Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn;

(vi) exercise any of its rights, powers, and/or remedies with respect to any of
the Notes Priority Collateral to the extent permitted by Sections 3.02(a)(i),
3.03, and 3.04; and

(vii) take any action described in clauses (i) through (viii) of the definition
of “Enforcement.”

The ABL Agent, on behalf of the ABL Claimholders, agrees that no ABL Claimholder
will take or receive any Notes Priority Collateral (including Proceeds) in
connection with the exercise of any right or remedy (including set-off) with
respect to any Notes Priority Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of First Lien Obligations has occurred, except as
expressly provided in Sections 3.02(a)(i), 3.03, 3.04 and 3.05 and clause (vi)
of this Section 3.02(c), the sole right of the ABL Agent and the ABL
Claimholders with respect to the Notes Priority Collateral is to hold a Lien on
such Collateral pursuant to the ABL Security Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
in accordance with Section 4.01.

 

26



--------------------------------------------------------------------------------

(d) Except as otherwise specifically set forth in Sections 3.02(a) and 3.05 and
Article VI, the ABL Agent and the ABL Claimholders may exercise rights and
remedies as unsecured creditors against any Grantor and may exercise rights and
remedies with respect to the ABL Priority Collateral, in each case, in
accordance with the terms of the ABL Loan Documents and applicable law;
provided, however, that in the event that any the ABL Agent or ABL Claimholder
becomes a judgment Lien creditor in respect of Notes Priority Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the ABL Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
as the other Liens securing the ABL Obligations are subject to this Agreement.

(e) Except as provided in Section 5.03(c), nothing in this Agreement shall
prohibit the receipt by the ABL Agent or any ABL Claimholders of the required
payments of interest, principal and other amounts owed in respect of the ABL
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the ABL Agent or any ABL Claimholders of rights or remedies as a
secured creditor (including set-off) with respect to Notes Priority Collateral
or enforcement in contravention of this Agreement of any Lien held by any of
them. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the First Lien Agents or the First Lien Claimholders may have
against the Grantors under the First Lien Documents.

Section 3.03 Collateral Access Rights.

(a) The ABL Agent and each First Lien Agent agree not to commence Enforcement or
Going Out of Business Sale until an Enforcement Notice has been given to the
other Agents. Subject to the provisions of Sections 3.01 and 3.02, any Agent may
join in any judicial proceedings commenced by any other Agent to enforce Liens
on the Collateral, provided that neither Agent, nor the other ABL Claimholders
or the other First Lien Claimholders, as applicable, shall interfere with the
Enforcement actions of the other with respect to Collateral in which such party
has the priority Lien in accordance with Section 2.01 and Section 2.02.

(b) If the Applicable First Lien Agent, or any agent or representative of the
Applicable First Lien Agent, or any receiver, shall, after any First Lien
Default, obtain possession or physical control of any of the Mortgaged Premises,
the Applicable First Lien Agent shall promptly notify the ABL Agent in writing
of that fact, and the ABL Agent shall, within ten (10) Business Days thereafter,
notify the Applicable First Lien Agent in writing as to whether the ABL Agent
desires to exercise access rights under this Agreement. In addition, if the ABL
Agent, or any agent or representative or the ABL Agent, or any receiver, shall
obtain possession or physical control of any of the Mortgaged Premises or any of
the tangible Notes Priority Collateral located on any premises other than a
Mortgaged Premises or control over any intangible Notes Priority Collateral,
following the delivery to the Applicable First Lien Agent of an Enforcement
Notice, then the ABL Agent shall promptly notify the Applicable First Lien Agent
in writing that the ABL Agent is exercising its access rights under this
Agreement and its

 

27



--------------------------------------------------------------------------------

rights under Section 3.04 under either circumstance. Upon delivery of such
notice by the ABL Agent to the Applicable First Lien Agent, the parties shall
confer in good faith to coordinate with respect to the ABL Agent’s exercise of
such access rights. Consistent with the definition of “Access Period,” access
rights will apply to differing parcels of Mortgaged Premises at differing times,
in which case, a differing Access Period will apply to each such property.

(c) During any pertinent Access Period, the ABL Agent and the Company and their
Subsidiaries, with the consent of the ABL Agent in connection with a Going Out
of Business Sale, and their agents, representatives and designees shall have an
irrevocable, non-exclusive right to have access to, and a rent-free right to
use, the Notes Priority Collateral for the purpose of (i) arranging for and
effecting the sale or disposition of ABL Priority Collateral located on such
parcel, including the production, completion, packaging and other preparation of
such ABL Priority Collateral for sale or disposition, (ii) selling (by public
auction, private sale or a “store closing”, Going Out of Business Sale or
similar sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in any Grantor’s business), (iii) storing or otherwise dealing with
the ABL Priority Collateral, in each case without notice to, the involvement of
or interference by the First Lien Agents or any First Lien Claimholder or
liability to the First Lien Agents or any First Lien Claimholder. During any
such Access Period, the ABL Agent and its representatives (and persons employed
on their behalf), may continue to operate, service, maintain, process and sell
the ABL Priority Collateral, as well as to engage in bulk sales of ABL Priority
Collateral. The ABL Agent shall take proper and reasonable care under the
circumstances of any Notes Priority Collateral that is used by the ABL Agent
during the Access Period and repair and replace any damage (ordinary
wear-and-tear excepted) caused by the ABL Agent or its agents, representatives
or designees and the ABL Agent shall comply with all applicable laws in all
material respects in connection with its use or occupancy of the Notes Priority
Collateral. The ABL Agent and the ABL Claimholders shall reimburse the First
Lien Agents and the First Lien Claimholders for any injury or damage to Persons
or property (ordinary wear-and-tear excepted) caused by the acts or omissions of
Persons under its control; provided, however, that the ABL Agent and the ABL
Claimholders will not be liable for any diminution in the value of the Mortgaged
Premises caused by the absence of the ABL Priority Collateral therefrom. In no
event shall the ABL Claimholders or the ABL Agent have any liability to the
First Lien Claimholders and/or to the First Lien Agents hereunder as a result of
any condition (including any environmental condition, claim or liability) on or
with respect to the Notes Priority Collateral existing prior to the date of the
exercise by the ABL Agent of its rights under this Agreement. The ABL Agent and
the First Lien Agents shall cooperate and use reasonable efforts to ensure that
their activities during the Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of First Lien Agents to show the Notes Priority Collateral to prospective
purchasers and to ready the Notes Priority Collateral for sale.

(d) Consistent with the definition of the term “Access Period,” if any order or
injunction is issued or stay is granted or is otherwise effective by operation
of law that prohibits the ABL Agent from exercising any of its rights hereunder,
then the Access Period granted to the ABL Agent under this Section 3.03 shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining in the applicable Access Period or

 

28



--------------------------------------------------------------------------------

Use Period, as the case may be. The First Lien Agents shall not foreclose or
otherwise sell or dispose of any of the Notes Priority Collateral during the
Access Period or Use Period, as applicable, unless the buyer agrees in writing
to acquire the Notes Priority Collateral subject to the terms of Section 3.03
and Section 3.04 of this Agreement and agrees therein to comply with the terms
of this Section 3.03. The rights of ABL Agent and the ABL Claimholders under
this Section 3.03 and Section 3.04 during the Access Period or Use Period shall
continue notwithstanding such foreclosure, sale or other disposition by the
First Lien Agents.

(e) The ABL Agent and the ABL Claimholders shall have the right to bring an
action to enforce their rights under this Section 3.03 and Section 3.04,
including, without limitation, an action seeking possession of the applicable
ABL Priority Collateral and/or specific performance of this Section 3.03 and
Section 3.04.

Section 3.04 Notes Priority Collateral Rights/Access to Information. For the
purposes of enabling the ABL Agent to exercise rights and remedies under this
Agreement during the Enforcement Period, the First Lien Agents and each Grantor
hereby grants (to the full extent of their respective rights and interests) the
ABL Agent and its agents, representatives and designees an irrevocable,
non-exclusive, royalty-free, rent-free license and lease (which will be binding
on any successor or assignee of any Notes Priority Collateral) to use all of the
Notes Priority Collateral to collect all Accounts included in ABL Priority
Collateral, to copy, use, or preserve any and all information relating to any of
the ABL Priority Collateral, and to complete the manufacture, packaging,
advertising for sale and sale of (i) work-in-process, (ii) raw materials and
(iii) complete inventory; provided, however, the royalty-free, rent-free license
and lease with respect to the applicable Notes Priority Collateral, shall
immediately expire upon the end of (1) the Access Period applicable to such
Notes Priority Collateral located on any Mortgaged Premises and (2) the
applicable Use Period with respect to any Notes Priority Collateral not located
on any Mortgaged Premises; provided, further, that such expiration shall be
without prejudice to the sale or other disposition of the ABL Priority
Collateral in accordance with applicable law.

Section 3.05 Set-Off and Tracing of and Priorities in Proceeds. Each First Lien
Agent, on behalf of their respective First Lien Claimholders, acknowledges and
agrees that, to the extent such First Lien Agent or any such First Lien
Claimholder exercises its rights of set-off against any ABL Priority Collateral,
the amount of such set-off shall be held and distributed pursuant to Section
4.01. The ABL Agent, on behalf of the ABL Claimholders, acknowledges and agrees
that, to the extent the ABL Agent or any ABL Claimholder exercises its rights of
set-off against any Notes Priority Collateral, the amount of such set-off shall
be held and distributed pursuant to Section 4.01. The ABL Agent, for itself and
on behalf of the ABL Claimholders, and each First Lien Agent, for itself and on
behalf of its resepective First Lien Claimholders, further agree that prior to
an issuance of an Enforcement Notice or the commencement of any Insolvency or
Liquidation Proceeding, any Proceeds of Collateral, whether or not deposited
under Account Agreements, which are used by any Grantor to acquire other
property which is Collateral shall not (solely as between the Agents, the ABL
Claimholders and the First Lien Claimholders) be treated as Proceeds of
Collateral for purposes of determining the relative priorities in the Collateral
which was so acquired. In addition, unless and until the Discharge of ABL
Obligations occurs, subject to Section 4.02, each First Lien Agent and the First
Lien Claimholders each

 

29



--------------------------------------------------------------------------------

hereby consents to the application, prior to the receipt by the ABL Agent of an
Enforcement Notice issued by the Applicable First Lien Agent, of cash or other
Proceeds of Collateral, deposited under Account Agreements to the repayment of
ABL Obligations pursuant to the ABL Loan Documents.

ARTICLE IV

PAYMENTS.

Section 4.01 Application of Proceeds.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, all ABL Priority Collateral or Proceeds thereof received in connection
with the sale or other disposition of, or collection on, such ABL Priority
Collateral as a result of the exercise of remedies or other Enforcement or Going
Out of Business Sale by any Agent or any ABL Claimholders or First Lien
Claimholders, shall be delivered to the ABL Agent and shall be applied or
further distributed by the ABL Agent to or on account of the ABL Obligations in
such order, if any, as specified in the relevant ABL Loan Documents or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Applicable First Lien Agent any
ABL Priority Collateral and Proceeds of ABL Priority Collateral received or
delivered to it pursuant to the preceding sentence, in the same form as
received, with any necessary endorsements, to be applied by the First Lien
Agents to the First Lien Obligations in such order as specified in the First
Lien Security Documents or as a court of competent jurisdiction may otherwise
direct.

(b) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Notes Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Notes
Priority Collateral as a result of the exercise of remedies or other Enforcement
by any Agent or any First Lien Claimholders or ABL Claimholders, shall be
delivered to the Applicable First Lien Agent and shall be applied by the First
Lien Agents to the First Lien Obligations in such order as specified in the
relevant First Lien Documents or as a court of competent jurisdiction may
otherwise direct. Upon the Discharge of First Lien Obligations, the Applicable
First Lien Agent shall deliver to the ABL Agent any Notes Priority Collateral
and Proceeds of Notes Priority Collateral received or delivered to it pursuant
to the preceding sentence, in the same form as received, with any necessary
endorsements to be applied by the ABL Agent to the ABL Obligations in such order
as specified in the ABL Security Documents or as a court of competent
jurisdiction may otherwise direct.

Section 4.02 Payments Over in Violation of Agreement. So long as neither the
Discharge of ABL Obligations nor the Discharge of First Lien Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, any Collateral (including assets or
Proceeds subject to Liens referred to in the final sentence of Section 2.03)
received by any Agent or any First Lien Claimholders or ABL Claimholders in
connection with the exercise of any right, power, or remedy (including set-off)
relating to the

 

30



--------------------------------------------------------------------------------

Collateral in contravention of this Agreement shall be segregated and held in
trust and forthwith paid over to the appropriate Agent for the benefit of the
First Lien Claimholders or the ABL Claimholders, as applicable, in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Each Agent is hereby authorized by the other
Agent to make any such endorsements as agent for the other Agent or any First
Lien Claimholders or ABL Claimholders, as applicable. This authorization is
coupled with an interest and is irrevocable until the Discharge of ABL
Obligations and Discharge of First Lien Obligations.

Section 4.03 Application of Payments. Subject to the other terms of this
Agreement, all payments received by (a) the ABL Agent or the ABL Claimholders
may be applied, reversed and reapplied, in whole or in part, to the ABL
Obligations to the extent provided for in the ABL Loan Documents and (b) the
First Lien Agents or the First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to the First Lien Obligations to the extent
provided for in the First Lien Documents.

Section 4.04 Revolving Nature of ABL Obligations. The Notes Agent, on behalf of
the Note Claimholders, and each Additional First Lien Agent, on behalf of the
Series of Additional First Lien Claimholders it represents, acknowledges and
agrees that the ABL Credit Agreement includes a revolving commitment and that
the amount of the ABL Obligations that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed.

ARTICLE V

OTHER AGREEMENTS.

Section 5.01 Releases.

(a) (i) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Section 3.01(b) or Section 6.08(a)) or any Going
Out of Business Sale, or (B) any sale, transfer or other disposition of all or
any portion of the ABL Priority Collateral, so long as such sale, transfer or
other disposition is then not prohibited by the ABL Documents (or consented to
by the requisite ABL Lenders) or by the First Lien Documents (or consented to by
the requisite Noteholders and the requisite holders of any Additional First Lien
Obligations), irrespective of whether an ABL Default has occurred and is
continuing, the ABL Agent, on behalf of any of the ABL Claimholders, releases
any of its Liens on any part of the ABL Priority Collateral, then the Liens, if
any, of the Notes Agent, for the benefit of the Note Claimholders, and of each
Additional First Lien Agent, for the benefit of the related Series of Additional
First Lien Claimholders, on the ABL Priority Collateral sold or disposed of in
connection therewith, shall be automatically, unconditionally and simultaneously
released; provided that, to the extent the Proceeds of such ABL Priority
Collateral are not applied to reduce ABL Obligations, each First Lien Agent
shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement. The Notes Agent, on behalf of the Note Claimholders, and each
Additional First Lien Agent, on behalf of the related Series of Additional First
Lien Claimholders, promptly shall execute and deliver to the ABL Agent or such
Grantor such termination statements, releases and other documents as the ABL
Agent or such Grantor may request in writing to effectively confirm such
release.

 

31



--------------------------------------------------------------------------------

(ii) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Sections 3.02(b) or Section 6.08(b)), or (B) any
sale, transfer or other disposition of all or any portion of the Notes Priority
Collateral, so long as such sale, transfer or other disposition is then not
prohibited by the First Lien Documents (or consented to by the requisite
Noteholders and the requisite holders of any Additional First Lien Obligations)
or by the ABL Documents (or consented to by the requisite ABL Lenders),
irrespective of whether a First Lien Default has occurred and is continuing, the
First Lien Agent, on behalf of the related Series of First Lien Claimholders it
represents, releases any of its Liens on any part of the Notes Priority
Collateral, then the Liens, if any, of the ABL Agent, for the benefit of the ABL
Claimholders, on the Notes Priority Collateral sold or disposed of in connection
therewith, shall be automatically, unconditionally and simultaneously released;
provided that the provisions of Section 3.03, 3.04 and 3.05 shall continue, to
the extent such Sections are applicable at the time of such sale, transfer or
other disposition; provided, further that, to the extent the Proceeds of such
Notes Priority Collateral are not applied to reduce First Lien Obligations, the
ABL Agent shall retain a Lien on such Proceeds in accordance with the terms of
this Agreement. The ABL Agent, on behalf of the ABL Claimholders, promptly shall
execute and deliver to each applicable First Lien Agent or such Grantor such
termination statements, releases and other documents as such First Lien Agent or
such Grantor may reasonably request to effectively confirm such release.

(b) Until the Discharge of ABL Obligations and Discharge of First Lien
Obligations shall occur, the ABL Agent, on behalf of the ABL Claimholders, and
each First Lien Agent, on behalf of their respective First Lien Claimholders, as
applicable, hereby irrevocably constitutes and appoints the other Agent and any
officer or agent of the other Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the other Agent or such holder or in the Agent’s own
name, from time to time in such Agent’s discretion exercised in good faith, for
the purpose of carrying out the terms of this Section 5.01, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.01, including any
endorsements or other instruments of transfer or release.

(c) Until the Discharge of ABL Obligations and Discharge of First Lien
Obligations shall occur, to the extent that the Agents or the ABL Claimholders
or the First Lien Claimholders (i) have released any Lien on Collateral and such
Lien is later reinstated or (ii) obtain any new Liens from any Grantor, then, in
accordance with Section 2.03, the Grantors shall grant a Lien on any such
Collateral, subject to the Lien priority provisions of this Agreement, to the
other Agents, for the benefit of the ABL Claimholders or First Lien
Claimholders, as applicable.

Section 5.02 Insurance.

(a) Unless and until the Discharge of ABL Obligations and subject to the terms
of, and the rights of the Grantors under, the ABL Loan Documents, the ABL Agent,
on

 

32



--------------------------------------------------------------------------------

behalf of the ABL Claimholders, shall have the sole and exclusive right to
adjust settlement for any insurance policy covering the ABL Priority Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such ABL Priority Collateral. Until the Discharge of ABL Obligations
has occurred, (i) all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
ABL Priority Collateral and to the extent required by the ABL Loan Documents
shall be paid to the ABL Agent for the benefit of the ABL Claimholders pursuant
to the terms of the ABL Loan Documents (including, without limitation, for
purposes of cash collateralization of letters of credit) and thereafter, if the
Discharge of ABL Obligations has occurred, and subject to the rights of the
Grantors under the First Lien Security Documents, to the Applicable First Lien
Agent for the benefit of the First Lien Claimholders to the extent required
under the First Lien Security Documents and then, to the extent the Discharge of
First Lien Obligations shall have occurred, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (ii) if any First Lien Agent or
any First Lien Claimholder shall, at any time, receive any Proceeds of any such
insurance policy or any such award or payment with respect to ABL Priority
Collateral in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay such Proceeds over to the ABL Agent in accordance with
the terms of Section 4.02.

(b) Unless and until the Discharge of First Lien Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the First Lien
Documents, (i) the Applicable First Lien Agent, on behalf of the First Lien
Claimholders, shall have the sole and exclusive right to adjust settlement for
any insurance policy covering the Notes Priority Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting such Notes Priority
Collateral; (ii) all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
Notes Priority Collateral and to the extent required by the First Lien Documents
shall be paid to the Applicable First Lien Agent for the benefit of the First
Lien Claimholders pursuant to the terms of the First Lien Documents and
thereafter, if the Discharge of First Lien Obligations has occurred, and subject
to the rights of the Grantors under the ABL Loan Documents, to the ABL Agent for
the benefit of the ABL Claimholders to the extent required under the ABL
Security Documents and then, to the extent there shall have occurred a Discharge
of ABL Obligations, to the owner of the subject property, such other Person as
may be entitled thereto or as a court of competent jurisdiction may otherwise
direct, and (iii) if the ABL Agent or any ABL Claimholders shall, at any time,
receive any Proceeds of any such insurance policy or any such award or payment
with respect to Notes Priority Collateral in contravention of this Agreement, it
shall segregate and hold in trust and forthwith pay such Proceeds over to the
Applicable First Lien Agent in accordance with the terms of Section 4.02.

(c) To effectuate the foregoing, and to the extent that the pertinent insurance
company agrees to issue such endorsements, the Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to any policies
which insure Collateral hereunder.

 

33



--------------------------------------------------------------------------------

Section 5.03 Amendments to ABL Loan Documents and Note Documents; Refinancing.

(a) Subject to Sections 5.03(c) and 5.03(d), the ABL Loan Documents and First
Lien Documents may be amended, supplemented or otherwise modified in accordance
with their terms, all without affecting the Lien subordination or other
provisions of this Agreement. The ABL Obligations may be Refinanced without
notice to, or the consent of, the First Lien Agents or the First Lien
Claimholders and without affecting the Lien subordination or other provisions of
this Agreement, and the First Lien Obligations may be Refinanced without notice
to, or consent of, the ABL Agent or the ABL Claimholders and without affecting
the Lien subordination and other provisions of this Agreement so long as such
Refinancing is on terms and conditions that would not violate the First Lien
Documents or the ABL Loan Documents, each as in effect on the date hereof (or,
if less restrictive to the Company, as in effect on the date of such amendment
or Refinancing); provided, however, that, in each case, the lenders or holders
of such Refinancing debt bind themselves in a writing addressed to the First
Lien Agents and the First Lien Claimholders or the ABL Agent and the ABL
Claimholders, as applicable, to the terms of this Agreement; provided further,
however, that, if such Refinancing debt is secured by a Lien on any Collateral
the holders of such Refinancing debt shall be deemed bound by the terms hereof
regardless of whether or not such writing is provided. For the avoidance of
doubt, the sale or other transfer of Indebtedness is not restricted by this
Agreement but the provisions of this Agreement shall be binding on all holders
of ABL Obligations and First Lien Obligations.

(b) Subject to Sections 5.03(c) and 5.03(d), the ABL Agent and each First Lien
Agent shall each use good faith efforts to notify the other party of any written
amendment or modification to the ABL Documents and First Lien Documents, but the
failure to do so shall not create a cause of action against the party failing to
give such notice or create any claim or right on behalf of any third party.

(c) Without the consent of each First Lien Agent, the ABL Claimholders will not
be entitled to agree (and will not agree) to any amendment to or modification of
the ABL Loan Documents, whether in a Refinancing or otherwise, that is not
permitted by the Indenture, the Initial Additional First Lien Agreement and each
Additional First Lien Agreement, in each case, as in effect on the date hereof
(or, if less restrictive to the ABL Claimholders, on the date of such amendment
or modification).

(d) Without the consent of the ABL Agent, each First Lien Agent and the First
Lien Claimholders will not be entitled to agree (and will not agree) to any
amendment to or modification of the First Lien Documents, whether in a
Refinancing or otherwise, that is not permitted by the ABL Credit Agreement as
in effect on the date hereof (or, if less restrictive to the First Lien
Claimholders, on the date of such amendment or modification).

(e) So long as the Discharge of ABL Obligations has not occurred, each First
Lien Agent agrees that each applicable First Lien Security Document that grants
a Lien on any material Collateral shall include the following language (or
similar language acceptable to the ABL Agent; provided, that the following
language shall be revised to specify similar relevant details as set forth below
for the Additional First Lien Security Documents related to Additional First
Lien Obligations and the ABL Agent shall be deemed to have accepted such
language so

 

34



--------------------------------------------------------------------------------

revised): “Notwithstanding anything herein to the contrary, the liens and
security interests granted to The Bank of New York Mellon Trust Company, N.A.,
as Collateral Agent, pursuant to this Agreement and the exercise of any right or
remedy by The Bank of New York Mellon Trust Company, N.A., as Collateral Agent
hereunder, are subject to the provisions of the Intercreditor Agreement dated as
of September 20, 2016 (as amended, restated or otherwise modified from time to
time, the “Intercreditor Agreement”), among Credit Suisse AG as the ABL Agent,
The Bank of New York Mellon Trust Company, N.A, as Trustee and as Notes Agent,
each Additional First Lien Agent (as defined in the Intercreditor Agreement)
from time to time party thereto and the Grantors (as defined in the
Intercreditor Agreement) from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

(f) So long as the Discharge of First Lien Obligations has not occurred, the ABL
Agent agrees that each applicable ABL Security Document executed on or after the
date hereof that grants a Lien on any material Collateral shall include the
following language (or similar language acceptable to the First Lien Agents):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to Credit Suisse AG, Cayman Islands Branch as Collateral
Agent, pursuant to this Agreement and the exercise of any right or remedy by
Credit Suisse AG, Cayman Islands Branch as Collateral Agent hereunder, are
subject to the provisions of the Intercreditor Agreement dated as of September
20, 2016 (as amended, restated or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Collateral Agent, as ABL Agent, The Bank
of New York Mellon Trust Company, N.A., as Trustee and as Notes Agent, each
Additional First Lien Agent (as defined in the Intercreditor Agreement) from
time to time party thereto and the Grantors (as defined in the Intercreditor
Agreement) from time to time party thereto. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern and control.”

Section 5.04 Bailees for Perfection.

(a) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon (such Collateral, which shall include, without limitation, Deposit
Accounts, Securities Accounts and Capital Stock, being the “Pledged Collateral”)
as (i) in the case of the ABL Agent, the collateral agent for the ABL
Claimholders under the ABL Loan Documents or, in the case of the First Lien
Agents, the collateral agent for the First Lien Claimholders under the First
Lien Documents and (ii) gratuitous bailee for the benefit of the other Agents
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the ABL Loan Documents
and the First Lien Documents, respectively, subject to the terms and conditions
of this Section 5.04. The First Lien Agents and the First Lien Claimholders
hereby appoint the ABL Agent as their agent for the purposes of perfecting their
security interest in all Deposit Accounts and Securities Accounts of the Company
and the Company Subsidiaries. The ABL Agent hereby accepts such appointment and
acknowledges and agrees that it shall act for the benefit of the First Lien
Agents and the other First Lien Claimholders under each Account Agreement and
that

 

35



--------------------------------------------------------------------------------

any Proceeds received by the ABL Agent under any Account Agreement shall be
applied in accordance with Article IV. In furtherance of the foregoing, each
Grantor hereby grants (x) a security interest in the Pledged Collateral to the
First Lien Agents for the benefit of the ABL Claimholders and (y) a security
interest in the Pledged Collateral to the ABL Agent for the benefit of the First
Lien Claimholders.

(b) No Agent shall have any obligation whatsoever to any other Agent, to any
other ABL Claimholder, or to any other First Lien Claimholder to ensure that the
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this Section
5.04. The duties or responsibilities of the respective Agents under this
Section 5.04 shall be limited solely to holding the Pledged Collateral as bailee
in accordance with this Section 5.04 and delivering the Pledged Collateral or
Proceeds thereof upon a Discharge of ABL Obligations or Discharge of First Lien
Obligations, as applicable, as provided in paragraph (d) below.

(c) Neither Agent acting pursuant to this Section 5.04 shall have by reason of
the ABL Loan Documents, the First Lien Documents, this Agreement or any other
document a fiduciary relationship in respect of the other Agent, any other ABL
Claimholder or any other First Lien Claimholder.

(d) Upon the Discharge of ABL Obligations or the Discharge of First Lien
Obligations, as applicable, the Agent under the ABL Credit Agreement, Note
Agreement or Additional First Lien Agreement, as applicable, that has been
discharged shall deliver the remaining Pledged Collateral (if any) together with
any necessary endorsements, first, to the other Agent (which shall be the
Applicable First Lien Agent in the case of the First Lien Agents) to the extent
the other Obligations remain outstanding, and second, to the applicable Grantor
to the extent the Discharge of ABL Obligations and the Discharge of First Lien
Obligations have occurred (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral) or as otherwise required by
law. Each Agent further agrees to take all other action reasonably requested by
any other Agent in connection with any Agent obtaining a first-priority interest
in the Collateral or as a court of competent jurisdiction may otherwise direct.
Notwithstanding anything to the contrary contained in this Agreement, any
obligation of the Agent, which has been discharged, to make any delivery to the
other Agent under this Section 5.04(d) is subject to (i) the order of any court
of competent jurisdiction, or (ii) any automatic stay imposed in connection with
any Insolvency or Liquidation Proceeding.

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

Section 6.01 Finance and Sale Issues.

(a) The Notes Agent, on behalf of the Note Claimholders, and the Additional
First Lien Agent, on behalf of the Additional First Lien Claimholders, hereby
agrees that, until the Discharge of ABL Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the ABL Agent
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting ABL

 

36



--------------------------------------------------------------------------------

Priority Collateral or to permit any Grantor to obtain financing, whether from
the ABL Claimholders or any other Person under Section 364 of the Bankruptcy
Code or any similar Bankruptcy Law (“ABL DIP Financing”) secured by a Lien on
ABL Priority Collateral, then any First Lien Claimholder will not be entitled to
raise (and will not raise or support any Person in raising), but instead shall
be deemed to have hereby irrevocably and absolutely waived, any objection to,
and shall not otherwise in any manner be entitled to oppose or will oppose or
support any Person in opposing, such Cash Collateral use or ABL DIP Financing
(including, except as expressly provided below, that the First Lien Claimholders
are entitled to adequate protection of their interest in the Collateral as a
condition thereto) so long as such Cash Collateral use or ABL DIP Financing
meets the following requirements: (i) the First Lien Agents and the other First
Lien Claimholders retain a Lien on the Collateral and, with respect to the Notes
Priority Collateral, with the same priority as existed prior to the commencement
of the Insolvency or Liquidation Proceeding, (ii) to the extent that the ABL
Agent is granted adequate protection in the form of a Lien, each First Lien
Agent is permitted to seek a Lien (without objection from the ABL Agent or any
ABL Claimholder) on Collateral arising after the commencement of the Insolvency
or Liquidation Proceeding (so long as, with respect to ABL Priority Collateral,
such Lien is junior to the Liens securing such ABL DIP Financing and any other
Liens in favor of the ABL Agent), (iii) the terms of the Cash Collateral use or
the ABL DIP Financing require that any Lien on the Notes Priority Collateral to
secure such ABL DIP Financing is subordinate to the Lien of each First Lien
Agent securing the First Lien Obligations with respect thereto and (iv) the
terms of such ABL DIP Financing or use of Cash Collateral do not require any
Grantor to seek approval for any Plan of Reorganization that is inconsistent
with this Agreement. Each First Lien Agent shall be required to subordinate and
will subordinate its Liens in the ABL Priority Collateral to the Liens securing
such ABL DIP Financing (and all obligations relating thereto, including any
“carve-out” granting administrative priority status or Lien priority to secure
repayment of fees and expenses of professionals retained by any debtor or
creditors’ committee) and to all adequate assurance Liens granted to the ABL
Agent on behalf of the ABL Claimholders and, consistent with the preceding
provisions of this Section 6.01, will not request adequate protection or any
other relief in connection therewith (except as expressly provided in clause
(ii) above); provided, however, if the Liens securing the ABL DIP Financing rank
junior to the Liens securing the ABL Obligations, each First Lien Agent shall be
required to subordinate its Liens in the ABL Priority Collateral to the Liens
securing such ABL DIP Financing.

(b) The ABL Agent, on behalf of the ABL Claimholders, hereby agrees that, until
the Discharge of First Lien Obligations has occurred, if any Grantor shall be
subject to any Insolvency or Liquidation Proceeding and the First Lien Agents
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting First Lien Priority
Collateral or to permit any Grantor to obtain financing, whether from the First
Lien Claimholders or any other Person under Section 364 of the Bankruptcy Code
or any similar Bankruptcy Law (“First Lien DIP Financing”) secured by a Lien on
First Lien Priority Collateral, then any ABL Claimholder will not be entitled to
raise (and will not raise or support any Person in raising), but instead shall
be deemed to have hereby irrevocably and absolutely waived, any objection to,
and shall not otherwise in any manner be entitled to oppose or will oppose or
support any Person in opposing, such Cash Collateral use or First DIP

 

37



--------------------------------------------------------------------------------

Financing (including, except as expressly provided below, that the First Lien
Claimholders are entitled to adequate protection of their interest in the
Collateral as a condition thereto) so long as such Cash Collateral use or First
Lien DIP Financing meets the following requirements: (i) the ABL Agent and the
other ABL Claimholders retain a Lien on the Collateral and, with respect to the
ABL Priority Collateral, with the same priority as existed prior to the
commencement of the Insolvency or Liquidation Proceeding, (ii) to the extent
that the First Lien Agents are granted adequate protection in the form of a
Lien, the ABL Agent is permitted to seek a Lien (without objection from the
First Lien Agents or any First Lien Claimholder) on Collateral arising after the
commencement of the Insolvency or Liquidation Proceeding (so long as, with
respect to First Lien Priority Collateral, such Lien is junior to the Liens
securing such First Lien DIP Financing and any other Liens in favor of the First
Lien Agents), (iii) the terms of the Cash Collateral use or the First Lien DIP
Financing require that any Lien on the ABL Priority Collateral to secure such
First Lien DIP Financing is subordinate to the Lien of the ABL Agent securing
the ABL Obligations with respect thereto and (iv) the terms of such First Lien
DIP Financing or use of Cash Collateral do not require any Grantor to seek
approval for any Plan of Reorganization that is inconsistent with this
Agreement. The ABL Agent shall be required to subordinate and will subordinate
its Liens in the First Lien Priority Collateral to the Liens securing such First
Lien DIP Financing (and all obligations relating thereto, including any
“carve-out” granting administrative priority status or Lien priority to secure
repayment of fees and expenses of professionals retained by any debtor or
creditors’ committee) and to all adequate assurance Liens granted to the First
Lien Agents on behalf of the First Lien Claimholders and, consistent with the
preceding provisions of this Section 6.01, will not request adequate protection
or any other relief in connection therewith (except as expressly provided in
clause (ii) above); provided, however, if the Liens securing the First Lien DIP
Financing rank junior to the Liens securing the First Lien Obligations, the ABL
Agent shall be required to subordinate its Liens in the First Lien Priority
Collateral to the Liens securing such First Lien DIP Financing.

(c) The Notes Agent, on behalf of itself and the Note Claimholders, and the
Additional First Lien Agent, on behalf of itself and the Additional First Lien
Claimholders, agrees that no such Person shall provide to such Grantor any First
Lien DIP Financing to the extent that such First Lien Agent or any such First
Lien Claimholder would, in connection with such financing, be granted a Lien on
the ABL Priority Collateral senior to or pari passu with the Liens of the ABL
Agent.

(d) The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that no
such Persons shall provide to such Grantor any ABL DIP Financing to the extent
that the ABL Agent or any ABL Claimholder would, in connection with such
financing, be granted a Lien on the Notes Priority Collateral senior to or pari
passu with the Liens of the First Lien Agents.

Section 6.02 Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations, the Notes Agent, on behalf of the
other Note Claimholders, and the Additional First Lien Agent, on behalf of the
Additional First Lien Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in

 

38



--------------------------------------------------------------------------------

respect of the ABL Priority Collateral, without the prior written consent of the
ABL Agent (given or not given in its sole and absolute discretion), unless (i)
the ABL Agent already has filed a motion (which remains pending) for such relief
with respect to its interest in such ABL Priority Collateral and (ii) a
corresponding motion, in the reasonable judgment of each First Lien Agent, must
be filed for the purpose of preserving such First Lien Agent’s ability to
receive residual distributions pursuant to Section 4.01, although the First Lien
Claimholders shall otherwise remain subject to the restrictions in Section 3.01
following the granting of any such relief from the automatic stay.

(b) Until the Discharge of First Lien Obligations has occurred, the ABL Agent,
on behalf of the other ABL Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Notes
Priority Collateral (other than to the extent such relief is required to
exercise its rights under Sections 3.03 and 3.04), without the prior written
consent of each First Lien Agent (given or not given in its sole and absolute
discretion), unless (i) each First Lien Agent already has filed a motion (which
remains pending) for such relief with respect to its interest in the Notes
Priority Collateral and (ii) a corresponding motion, in the reasonable judgment
of the ABL Agent, must be filed for the purpose of preserving the ABL Agent’s
ability to receive residual distributions pursuant to Section 4.01, although the
ABL Agent shall otherwise remain subject to the restrictions in Section 3.02
following the granting of any such relief from the automatic stay.

Section 6.03 Adequate Protection.

(a) The Notes Agent, on behalf of itself and the Note Claimholders, and the
Additional First Lien Agent, on behalf of the Additional First Lien
Claimholders, agrees that none of them shall be entitled to contest and none of
them shall contest (or support any other Person contesting) (but instead shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(i) subject to the provisions of Section 6.01, any request by the ABL Agent or
the other ABL Claimholders for relief from the automatic stay with respect to
the ABL Priority Collateral; or

(ii) any request by the ABL Agent or the other ABL Claimholders for adequate
protection with respect to the ABL Priority Collateral (except to the extent any
such adequate protection is a payment from Notes Priority Collateral); or

(iii) any objection by the ABL Agent or the other ABL Claimholders to any
motion, relief, action or proceeding based on the ABL Agent or the other ABL
Claimholders claiming a lack of adequate protection with respect to the ABL
Priority Collateral.

(b) The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that
none of them shall be entitled to contest and none of them shall contest (or
support any other Person contesting) (but instead shall be deemed to have hereby
irrevocably, absolutely, and unconditionally waived any right):

(i) any request by the First Lien Agents or the other First Lien Claimholders
for relief from the automatic stay with respect to the Notes Priority
Collateral; or

 

39



--------------------------------------------------------------------------------

(ii) subject to the provisions of Section 6.01, any request by the First Lien
Agents or the First Lien Claimholders for adequate protection with respect to
the Notes Priority Collateral (except to the extent any such adequate protection
is a payment from ABL Priority Collateral); or any objection by the First Lien
Agents or the First Lien Claimholders to any motion, relief, action or
proceeding based on the First Lien Agents or the First Lien Claimholders
claiming a lack of adequate protection with respect to the Notes Priority
Collateral.

(c) Consistent with the foregoing provisions in this Section 6.03, and except as
provided in Sections 6.01 and 6.07, in any Insolvency or Liquidation Proceeding:

(i) no First Lien Claimholder shall be entitled (and each First Lien Claimholder
shall be deemed to have hereby irrevocably, absolutely, and unconditionally
waived any right):

(1) to seek or otherwise be granted any type of adequate protection with respect
to its interests in the ABL Priority Collateral (except as expressly set forth
in Section 6.01 or as may otherwise be consented to in writing by the ABL Agent
in its sole and absolute discretion); provided, however, subject to Section
6.01, First Lien Claimholders may seek and obtain adequate protection in the
form of an additional or replacement Lien on Collateral so long as (i) the ABL
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, and (ii) any such Lien on ABL Priority Collateral (and
on any Collateral granted as adequate protection for the ABL Claimholders in
respect of their interest in such ABL Priority Collateral) is subordinated to
the Liens of the ABL Agent in such Collateral on the same basis as the other
Liens of the Notes Agent on ABL Priority Collateral; or

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of ABL Priority
Collateral (except as may be consented to in writing by the ABL Agent in its
sole and absolute discretion); and

(ii) no ABL Claimholder shall be entitled (and each ABL Claimholder shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(1) to seek or otherwise be granted any type of adequate protection in respect
of Notes Priority Collateral except as may be consented to in writing by the
First Lien Agents in their sole and absolute discretion; provided, however, ABL
Claimholders may seek and obtain adequate protection in the form of an
additional or replacement Lien on Collateral so long as (i) the First Lien
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, and (ii) any such Lien on Notes Priority Collateral
(and on any Collateral granted as adequate protection for the First Lien
Claimholders in respect of their interest in such Notes Priority Collateral) is
subordinated to the Liens of the First Lien Agents in such Collateral on the
same basis as the other Liens of the ABL Agent on Notes Priority Collateral; or

 

40



--------------------------------------------------------------------------------

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of Notes Priority
Collateral (except as may be consented to in writing by the First Lien Agents in
their sole and absolute discretion).

(d) With respect to (i) the ABL Priority Collateral, nothing herein shall limit
the rights of the First Lien Agents or the First Lien Claimholders from seeking
adequate protection with respect to their rights in the Notes Priority
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise,
other than from Proceeds of ABL Priority Collateral) so long as such request is
not otherwise inconsistent with this Agreement and (ii) the Notes Priority
Collateral, nothing herein shall limit the rights of the ABL Agent or the ABL
Claimholders from seeking adequate protection with respect to their rights in
the ABL Priority Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise, other than from Proceeds of Notes Priority Collateral) so
long as such request is not otherwise inconsistent with this Agreement.

Section 6.04 Avoidance Issues. If any ABL Claimholder or First Lien Claimholder
is required in any Insolvency or Liquidation Proceeding or otherwise to turn
over or otherwise pay to the estate of the applicable Grantor any amount paid in
respect of ABL Obligations or the First Lien Obligations, as applicable (a
“Recovery”), then such ABL Claimholders or First Lien Claimholders shall be
entitled to a reinstatement of ABL Obligations or the First Lien Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.

Section 6.05 Reorganization Securities. Subject to the ability of the ABL
Claimholders and the First Lien Claimholders, as applicable, to support or
oppose confirmation or approval of any Conforming Plan of Reorganization or to
oppose confirmation or approval of any Non-Conforming Plan of Reorganization, as
provided herein, if, in any Insolvency or Liquidation Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a Plan of Reorganization, both on
account of ABL Obligations and on account of First Lien Obligations, then, to
the extent the debt obligations distributed on account of the ABL Obligations
and on account of the First Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
debt obligations so distributed, to the Liens securing such debt obligations and
the distribution of Proceeds thereof.

 

41



--------------------------------------------------------------------------------

Section 6.06 Post-Petition Interest.

(a) Neither the First Lien Agents nor any First Lien Claimholder shall oppose or
seek to challenge:

(i) any claim by the ABL Agent or any ABL Claimholder for allowance in any
Insolvency or Liquidation Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the ABL Priority Collateral securing any ABL Claimholder’s claim, without
regard to the existence of the Lien of the First Lien Agents on behalf of the
First Lien Claimholders on the Collateral;

(ii) the payment of such expenses allowed in accordance with Section 6.06(a)(i);
or

(iii) the payment of such interest and fees allowed in accordance with Section
6.06(a)(i) solely from Proceeds of ABL Priority Collateral;

provided that nothing contained in this Section 6.06(a) prohibits the Notes
Agent, on behalf of the Note Claimholders, and the Additional First Lien Agent,
on behalf of the Additional First Lien Claimholders, from seeking adequate
protection (to the extent it has not already done so under other provisions of
this Agreement) with respect to their rights in the Notes Priority Collateral in
any Insolvency or Liquidation Proceeding if such Notes Priority Collateral is
the source of payment of post-petition expenses payable to the ABL Agent or any
ABL Claimholder.

(b) Neither the ABL Agent nor any other ABL Claimholder shall oppose or seek to
challenge:

(i) any claim by the First Lien Agents or any First Lien Claimholder for
allowance in any Insolvency or Liquidation Proceeding of First Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Lien on the Notes Priority Collateral securing any First Lien
Claimholder’s claim, without regard to the existence of the Lien of the ABL
Agent on behalf of the ABL Claimholders on the Collateral;

(ii) the payment of such expenses allowed in accordance with Section 6.06(b)(i);
or

(iii) the payment of such interest and fees allowed in accordance with Section
6.06(b)(i) solely from Proceeds of Notes Priority Collateral;

provided that nothing contained in this Section 6.06(b) prohibits the ABL Agent
on behalf of the ABL Claimholders from seeking adequate protection (to the
extent it has not already done so under other provisions of this Agreement) with
respect to their rights in the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding if such ABL Priority Collateral is the source of payment
of post-petition expenses payable to the First Lien Agents or any First Lien
Claimholder.

Section 6.07 Separate Grants of Security and Separate Classification. Each First
Lien Agent, on behalf of their respective First Lien Claimholders, and the ABL
Agent on behalf of the ABL Claimholders, acknowledge and intend that: the grants
of Liens pursuant to the ABL

 

42



--------------------------------------------------------------------------------

Security Documents and the First Lien Security Documents constitute two or more
separate and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the First Lien Obligations are fundamentally
different from the ABL Obligations and must be separately classified in any Plan
of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Claimholders and the First Lien Claimholders in respect of the
Collateral constitute claims in the same class (rather than separate classes of
senior and junior secured claims), then the ABL Claimholders and the First Lien
Claimholders hereby acknowledge and agree that all distributions shall be made
as if there were separate classes of ABL Obligations and First Lien Obligations
against the Grantors (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or Notes Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties for whom such Collateral is non-priority in accordance with Section 2.01
and Section 2.02), the ABL Claimholders or the First Lien Claimholders,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees or expenses that is
available from each pool of priority Collateral for each of the ABL Claimholders
and the First Lien Claimholders, respectively, before any distribution is made
from the applicable pool of priority Collateral in respect of the claims held by
the other Secured Parties for whom such Collateral is non-priority, with such
other Secured Parties hereby acknowledging and agreeing to turn over to the
respective other Secured Parties amounts otherwise received or receivable by
them from the applicable pool of priority Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

Section 6.08 Asset Dispositions in an Insolvency or Liquidation Proceeding.

(a) Without limiting the ABL Agent’s and the ABL Claimholders’ rights under
Section 3.01(b), neither the First Lien Agents nor any other First Lien
Claimholder shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any ABL Priority Collateral that is supported
by the ABL Claimholders, and the First Lien Agents and each other First Lien
Claimholder will be deemed to have irrevocably, absolutely, and unconditionally
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any ABL Priority Collateral supported by the ABL Claimholders and to have
released their Liens on such assets; provided that to the extent the Proceeds of
such Collateral are not applied to reduce ABL Obligations, the First Lien Agents
shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement.

(b) Without limiting the First Lien Agents’ and the First Lien Claimholders’
rights under Section 3.02(b), neither the ABL Agent nor any other ABL
Claimholder shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any Notes Priority Collateral that is
supported by the First Lien Claimholders and made subject to Section 3.03(d),
and the ABL Agent and each other ABL Claimholder will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Notes Priority Collateral supported by the First Lien Claimholders and to
have released their Liens on such assets; provided that to the extent the
Proceeds of such Collateral are not applied to reduce

 

43



--------------------------------------------------------------------------------

First Lien Obligations, the ABL Agent shall retain a Lien on such Proceeds in
accordance with the terms of this Agreement; provided further that the ABL
Agent’s and the ABL Claimholders’ rights under Sections 3.03 and 3.04 shall
survive any such sale or disposition.

ARTICLE VII

RELIANCE; WAIVERS; ETC.

Section 7.01 Reliance. Other than any reliance on the terms of this Agreement,
the ABL Agent, on behalf of the ABL Claimholders, acknowledges that it and the
other ABL Claimholders have, independently and without reliance on the First
Lien Agents or any First Lien Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into ABL Loan Documents and be bound by the terms of this
Agreement, and they will continue to make their own credit decision in taking or
not taking any action under the ABL Loan Documents or this Agreement. The Notes
Agent, on behalf of the Note Claimholders, and each Additional First Lien Agent,
on behalf of the related Series of Additional First Lien Claimholders,
acknowledges that it and the other First Lien Claimholders have, independently
and without reliance on the ABL Agent or any other ABL Claimholder, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the other First Lien Documents and
be bound by the terms of this Agreement, and they will continue to make their
own credit decision in taking or not taking any action under the First Lien
Documents or this Agreement.

Section 7.02 No Warranties or Liability. The ABL Agent, on behalf of the ABL
Claimholders, acknowledges and agrees that each of the First Lien Agents and the
First Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the other First Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the First Lien
Agents and the First Lien Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the First Lien Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Each First Lien Agent, on behalf of their respective First Lien
Claimholders, acknowledges and agrees that the ABL Agent and the other ABL
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the other ABL Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the ABL Agent and the other ABL
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under their respective ABL Loan Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
The First Lien Agents and the First Lien Claimholders shall have no duty to the
ABL Agent or any of the ABL Claimholders, and the ABL Agent and the other ABL
Claimholders shall have no duty to the First Lien Agents or any of the other
First Lien Claimholders, to act or refrain from acting in a manner which allows,
or results in, the occurrence or continuance of an event of default or default
under any agreements with any Grantor (including the ABL Loan Documents and the
First Lien Documents), regardless of any knowledge thereof which they may have
or be charged with.

 

44



--------------------------------------------------------------------------------

Section 7.03 No Waiver of Lien Priorities.

(a) No right of the Agents, the other ABL Claimholders or the other First Lien
Claimholders to enforce any provision of this Agreement or any ABL Loan Document
or First Lien Document shall at any time in any way be prejudiced or impaired by
any act or failure to act on the part of any Grantor or by any act or failure to
act by such Agents, ABL Claimholders or First Lien Claimholders or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the ABL Loan Documents or any of the First Lien Documents,
regardless of any knowledge thereof which the Agents or the ABL Claimholders or
First Lien Claimholders, or any of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the ABL Loan Documents and First
Lien Documents and subject to the provisions of Sections 5.03(a), 5.03 (c), and,
as applicable, 5.03(d)), the Agents, the other ABL Claimholders and the other
First Lien Claimholders may, at any time and from time to time in accordance
with the ABL Loan Documents and First Lien Documents and/or applicable law,
without the consent of, or notice to, the other Agent or the ABL Claimholder or
the First Lien Claimholders (as applicable), without incurring any liabilities
to such Persons and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy is affected, impaired or extinguished thereby) do any one or
more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Agents or any rights or remedies under any of the ABL Loan Documents or the
First Lien Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(iii) settle or compromise any Obligation or any other liability of any Grantor
or any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

 

45



--------------------------------------------------------------------------------

Section 7.04 Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Claimholders and the First Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any
First Lien Documents;

(b) except, in each case, as otherwise expressly set forth in this Agreement,
any change in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Obligations or First Lien Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any ABL Loan Document
or any First Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the ABL Obligations or First Lien Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the ABL Agent, the ABL
Obligations, any ABL Claimholder, the First Lien Agents, the First Lien
Obligations or any First Lien Claimholder in respect of this Agreement.

ARTICLE VIII

MISCELLANEOUS.

Section 8.01 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Loan Document or any First Lien
Document, the provisions of this Agreement shall govern and control.

Section 8.02 Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination (as opposed to an
agreement of debt or claim subordination), and the ABL Claimholders and First
Lien Claimholders may continue, at any time and without notice to the other
Agent, to extend credit and other financial accommodations and lend monies to or
for the benefit of any Grantor in reliance hereon. Each of the Agents, on behalf
the ABL Claimholders or the related Series of First Lien Claimholders, as
applicable, hereby irrevocably, absolutely, and unconditionally waives any right
any Claimholder may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Consistent with, but not in limitation of, the preceding sentence,
each of the Agents, on behalf of the ABL Claimholders and the related Series of
First

 

46



--------------------------------------------------------------------------------

Lien Claimholders, as applicable, irrevocably acknowledges that this Agreement
constitutes a “subordination agreement” within the meaning of both New York law
and Section 510(a) of the Bankruptcy Code. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Grantor (as
applicable) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:

(a) with respect to the ABL Agent, the ABL Claimholders and the ABL Obligations,
on the date of the Discharge of ABL Obligations, subject to the rights of the
ABL Claimholders under Section 6.04; and

(b) with respect to the First Lien Agents, the First Lien Claimholders and the
First Lien Obligations, on the date of the Discharge of First Lien Obligations,
subject to the rights of the First Lien Claimholders under Section 6.04.

Section 8.03 Amendments; Waivers.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement by the First Lien Agents or the ABL Agent shall be deemed to be made
unless the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, no
Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights are directly affected.

(b) So long as permitted by the ABL Loan Documents and the First Lien Documents
then in effect, the Company may from time to time designate Indebtedness and
other obligations as Additional First Lien Obligations hereunder by delivering
to the ABL Agent and each First Lien Agent (i) a certificate signed by a
Responsible Officer of the Company (A) identifying the Indebtedness and other
obligations so designated and the aggregate principal amount or face amount
thereof, (B) stating that such Indebtedness and other obligations are designated
as Additional First Lien Obligations for purposes hereof, (C) representing that
such designation of such Indebtedness and other obligations as Additional First
Lien Obligations complies with the terms of the ABL Loan Documents and the First
Lien Documents then outstanding and (D) specifying the name and address of the
Additional First Lien Agent for such Indebtedness and other obligations and (ii)
a fully executed Joinder (substantially in the form attached as Annex A). Each
Agent agrees that upon the satisfaction of all conditions set forth in the
preceding sentence, the Additional First Lien Agent identified in such Joinder
shall act hereunder for the benefit of all Additional First Lien Claimholders
under such Joinder, and each Agent agrees to the appointment, and acceptance of
the appointment, of the Applicable First Lien Agent as agent for the holders of
such Additional First Lien Obligations as set forth in each Joinder and agrees,
on behalf of itself and each Claimholder it represents, to be bound by this
Agreement.

 

47



--------------------------------------------------------------------------------

Section 8.04 Information Concerning Financial Condition of the Company and Their
Subsidiaries. The ABL Agent and the ABL Claimholders, on the one hand, and the
First Lien Agents and the First Lien Claimholders, on the other hand, shall each
be responsible for keeping themselves informed of (a) the financial condition of
the Company and the Company Subsidiaries and all endorsers and/or guarantors and
other Grantors of the ABL Obligations or the First Lien Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the First Lien Obligations. Neither the ABL Claimholders, on the one hand,
nor the First Lien Claimholders, on the other hand, shall have any duty to
advise the other of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event that either the ABL Agent or
any of the other ABL Claimholders, on the one hand, or the First Lien Agents or
any of the other First Lien Claimholders, on the other hand, undertakes at any
time or from time to time to provide any such information to any of the others,
it or they shall be under no obligation, (i) to make, and shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) to provide any additional information or to provide any such
information on any subsequent occasion, (iii) to undertake any investigation, or
(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

Section 8.05 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the First Lien Claimholders actually pays over to
the ABL Agent or the ABL Claimholders under the terms of this Agreement, the
First Lien Claimholders shall be subrogated to the rights of the ABL
Claimholders; provided, however, that each First Lien Agent, on behalf of their
respective First Lien Claimholders, hereby agrees not to assert or enforce all
such rights of subrogation it may acquire as a result of any payment hereunder
until the Discharge of ABL Obligations has occurred. The Grantors acknowledge
and agree that, to the extent permitted by applicable law, the value of any
payments or distributions in cash, property or other assets received by the
First Lien Claimholders that are paid over to the ABL Claimholders pursuant to
this Agreement shall not reduce any of the First Lien Obligations.
Notwithstanding the foregoing provisions of this Section 8.05(a), none of the
First Lien Claimholders shall have any claim against any of the ABL Claimholders
for any impairment of any subrogation rights herein granted to the First Lien
Claimholders.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the ABL Claimholders actually pays over to the First
Lien Claimholders under the terms of this Agreement, the ABL Claimholders shall
be subrogated to the rights of the First Lien Claimholders; provided, however,
that the ABL Agent, on behalf of the ABL Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of First Lien Obligations has
occurred. The Grantors acknowledge and agree that, to the extent permitted by
applicable

 

48



--------------------------------------------------------------------------------

law, the value of any payments or distributions in cash, property or other
assets received by the ABL Claimholders that are paid over to the First Lien
Claimholders pursuant to this Agreement shall not reduce any of the ABL
Obligations. Notwithstanding the foregoing provisions of this Section 8.05(b),
none of the ABL Claimholders shall have any claim against any of the First Lien
Claimholders for any impairment of any subrogation rights herein granted to the
ABL Claimholders.

Section 8.06 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PERSON ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND ON BEHALF OF THE FIRST
LIEN CLAIMHOLDERS (IN THE CASE OF THE FIRST LIEN AGENTS) AND THE ABL
CLAIMHOLDERS (IN THE CASE OF THE ABL AGENT), IRREVOCABLY:

(i) AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT
WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE
RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT
A PARTY AND EXCEPT THAT, IN ANY SUCH JUDICIAL PROCEEDINGS BETWEEN THE FIRST LIEN
AGENTS AND THE ABL AGENT THAT DOES NOT SEEK ANY RELIEF AGAINST OR FROM THE
COMPANY, HOLDINGS OR ANY OF THE COMPANY SUBSIDIARIES, THE COMPANY, HOLDINGS AND
THE COMPANY SUBSIDIARIES SHALL NOT BE NECESSARY PARTIES. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AND CONSISTENT WITH THE PROVISIONS OF SECTIONS 8.14
AND 8.17, NONE OF THE ABL CLAIMHOLDERS (OTHER THAN THE ABL AGENT) OR THE FIRST
LIEN CLAIMHOLDERS (OTHER THAN THE FIRST LIEN AGENTS) SHALL BE NECESSARY OR
OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH
JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH
PERSONS, INCLUDING PURSUANT TO SECTION 4.02.

(ii) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(iii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(iv) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PERSON (AND IN THE CASE OF A PARTY, AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 8.07);

 

49



--------------------------------------------------------------------------------

(v) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iv) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND

(vi) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE ABL LOAN
DOCUMENTS OR ANY OF THE FIRST LIEN DOCUMENTS.

(b) EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE ABL LOAN DOCUMENTS AND THE FIRST LIEN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.06.

Section 8.07 Notices. All notices permitted or required under this Agreement
need be sent only to the First Lien Agents and the ABL Agent, as applicable, in
order to be effective and otherwise binding on any applicable Claimholder. If
any notice is sent for whatever reason to the other First Lien Claimholders or
the ABL Claimholders, such notice shall also be sent to the applicable Agent.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, e-mailed or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by overnight courier service and signed for against
receipt thereof, upon receipt of telefacsimile or e-mail during normal business
hours, or three Business Days after depositing it in the United States certified
mails (return receipt requested) with postage prepaid and properly addressed.
For the purposes hereof, the addresses of the parties hereto shall be as set
forth below each party’s name on the signature pages hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

Section 8.08 Further Assurances. The ABL Agent, on behalf of the ABL
Claimholders, and each First Lien Agent, on behalf of their respective First
Lien Claimholders, and the Grantors, agree that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the ABL Agent or the First
Lien Agents may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.

Section 8.09 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

50



--------------------------------------------------------------------------------

Section 8.10 Specific Performance. Each of the ABL Agent and the First Lien
Agents may demand specific performance of this Agreement. The ABL Agent, on
behalf of itself and the ABL Claimholders, and each First Lien Agent, on behalf
of itself and its respective First Lien Claimholders, hereby irrevocably waive
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the ABL Agent or the other ABL Claimholders or the First Lien
Agents or the other First Lien Claimholders, as applicable. Without limiting the
generality of the foregoing or of the other provisions of this Agreement, in
seeking specific performance in any Insolvency or Liquidation Proceeding, an
Agent may seek such relief as if it were the “holder” of the claims of the other
Agent’s Claimholders under Section 1126(a) of the Bankruptcy Code or otherwise
had been granted an irrevocable power of attorney by the other Agent’s
Claimholders.

Section 8.11 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

Section 8.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.

Section 8.13 Authorization. By its signature, each party hereto represents and
warrants to the other parties hereto that the individual signing this Agreement
on its behalf is duly authorized to execute this Agreement. The Notes Agent
hereby represents that it is authorized to, and by its signature hereon does,
bind the other Note Claimholders to the terms of this Agreement. The ABL Agent
hereby represents that it is authorized to, and by its signature hereon does,
bind the other ABL Claimholders to the terms of this Agreement. The Initial
Additional First Lien Agent hereby represents that it is authorized to, and by
its signature hereon does, bind the other related Series of Additional First
Lien Claimholders to the terms of this Agreement.

Section 8.14 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of (and shall
be binding upon) each of the Agents, the other ABL Claimholders and the other
First Lien Claimholders and their respective successors and assigns. Without
limiting the generality of the foregoing, each of the Indenture, each Additional
First Lien Agreement and the amendments to ABL Security Documents shall
expressly refer to this Agreement and acknowledge that its provisions shall be
binding on the First Lien Agents, and the other First Lien Claimholders (and
their respective successors and assigns) and on the ABL Agent and the other ABL
Claimholders (and their respective successors and assigns), as applicable, and,
in any event, this Agreement shall be binding on the Agents, the other ABL
Claimholders, and the other First Lien Claimholders and their respective
successors and assigns as if its provisions were set forth in their entirety in
the ABL Credit Agreement, the Indenture and each Additional First Lien
Agreement.

 

51



--------------------------------------------------------------------------------

Section 8.15 Provisions Solely to Define Relative Rights. The provisions of this
Agreement (other Section 8.03(b)) are and are intended solely for the purpose of
defining the relative rights of the ABL Claimholders on the one hand and the
First Lien Claimholders on the other hand. No Grantor or any other creditor
thereof shall have any rights hereunder, and no Grantor may rely on the terms
hereof, except that the Company may enforce Section 8.03(b). Nothing in this
Agreement is intended to or shall impair as between the Grantors and the ABL
Agent and the other ABL Claimholders, or as between the Grantors and the First
Lien Agents and the other First Lien Claimholders, the obligations of any
Grantor, which are absolute and unconditional, to pay principal, interest, fees
and other amounts as provided in the other ABL Loan Documents and the other
First Lien Documents, respectively, including as and when the same shall become
due and payable in accordance with their terms.

Section 8.16 Marshalling of Assets. Each First Lien Notes Agent, on behalf of
its Series of First Lien Claimholders, hereby irrevocably, absolutely, and
unconditionally waives any and all rights or powers any First Lien Claimholder
may have at any time under applicable law or otherwise to have the ABL Priority
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of the ABL Agent’s Liens. The ABL Agent, on behalf of the ABL
Claimholders, hereby waives irrevocably, absolutely, and unconditionally any and
all rights any ABL Claimholder may have at any time under applicable law or
otherwise to have the Notes Priority Collateral, or any part thereof, marshaled
upon any foreclosure or other enforcement of the First Lien Agents’ Liens.

Section 8.17 Exclusive Means of Exercising Rights under this Agreement. The Note
Claimholders shall be deemed to have irrevocably appointed the Notes Agent, the
ABL Claimholders shall be deemed to have irrevocably appointed the ABL Agent and
each Series of Additional First Lien Claimholders shall be deemed to have
irrevocably appointed the related Additional First Lien Agent, as their
respective and exclusive agents hereunder. Consistent with such appointment, the
First Lien Claimholders and the ABL Claimholders further shall be deemed to have
agreed that only their respective Agent (and not any individual Claimholder or
group of Claimholders) shall have the exclusive right to exercise any rights,
powers, and/or remedies under or in connection with this Agreement (including
bringing any action to interpret or otherwise enforce the provisions of this
Agreement) or the Collateral; provided, that (i) ABL Claimholders holding
Obligations in respect of Hedging Agreements may exercise customary netting
rights with respect thereto, (ii) cash collateral may be held pursuant to the
terms of the ABL Loan Documents (including any relating to Hedging Agreements)
and any such individual ABL Claimholder may act against such Collateral, and
(iii) ABL Claimholders may exercise customary rights of setoff against
depository or other accounts maintained with them. Specifically, but without
limiting the generality of the foregoing, each Noteholder, each holder of
Additional First Lien Obligations, group of Noteholders or group of holders of
Additional First Lien Obligations, and each ABL Lender or group of ABL Lenders,
shall not be entitled to take or file, but instead shall be precluded from
taking or filing (whether in any Insolvency or Liquidation Proceeding or
otherwise), any action, judicial or otherwise, to enforce any right or power or
pursue any remedy under this Agreement (including any declaratory judgment or
other action to interpret or otherwise enforce the provisions of this Agreement)
or otherwise in relation to the Collateral, except solely as provided in the
proviso in the preceding sentence.

 

52



--------------------------------------------------------------------------------

Section 8.18 Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, the Notes Agent, the
ABL Agent, the Initial Additional First Lien Agent, the Company, and the Company
Subsidiaries and is the product of those Persons on behalf of themselves and the
First Lien Claimholders (in the case of the Notes Agent and the Initial
Additional First Lien Agent) and the ABL Claimholders (in the case of the ABL
Claimholders). Accordingly, this Agreement’s provisions shall not be construed
against, or in favor of, any party or other Person merely by virtue of that
party or other Person’s involvement, or lack of involvement, in the preparation
of this Agreement and of any of its specific provisions.

Section 8.19 Capacity of Notes Agent. The Bank of New York Mellon Trust Company,
N.A. is entering into this Agreement in its separate capacity as Trustee and
collateral agent under the Indenture and the rights, powers, privileges and
protections afforded to it in such capacity under the Indenture shall also apply
to The Bank of New York Mellon Trust Company, N.A. as the Notes Agent hereunder.
The Note Claimholders have expressly authorized and instructed the Notes Agent
to execute and deliver this Agreement.

Section 8.20 Termination. This Agreement shall terminate and be of no further
force and effect upon the Discharge of the ABL Obligations or upon the Discharge
of the First Lien Obligations, subject to the rights of the ABL Claimholders and
the First Lien Claimholders, as applicable, under Section 6.04.

Section 8.21 Certain Additional First Lien Agents.

(a) Notwithstanding anything to the contrary herein contained, including without
limitation Section 8.03(b), the Initial Additional First Lien Agent shall, by
its signature below, become an “Additional First Lien Agent” hereunder, and the
related Series of Additional First Lien Obligations and Additional First Lien
Claimholders shall be subject to and bound by the terms of this Agreement. The
Initial Additional First Lien Agent, on its behalf and on behalf of the related
Additional First Lien Claimholders, hereby agrees to all the terms and
provisions of the Agreement applicable to them as an “Additional First Lien
Agent” and “Additional First Lien Claimholders”, respectively, hereunder. Each
reference to an “Additional First Lien Agent” in the Agreement shall be deemed
to include the Initial Additional First Lien Agent.

(b) The Initial Additional First Lien Agent represents and warrants to each
other Agent and the Claimholders that (a) it has full power and authority to
enter into this Agreement, in its capacity as agent and (b) this Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally (regardless of whether
enforcement is considered in a proceeding at law or in equity) and subject to
general principles of equity.

(c) All communications and notices under this Agreement to the Initial
Additional First Lien Agent shall be given to it at its address set forth below
its signature, or to such other address as such Person may hereafter specify.

 

53



--------------------------------------------------------------------------------

[Signature pages follow.]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

ABL Agent: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as ABL Agent By:  

 

  Name:     Title:   Notice Address: Credit Suisse Eleven Madison Avenue New
York, NY 10010 Attention: Agency Group Fax No.: (212) 325-8304

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Notes Agent: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its
individual capacity, but solely in its capacity as Trustee and collateral agent
under the Indenture and collateral agent under the Note Documents, as Notes
Agent By:  

 

Name:   Title:   Notice Address: The Bank of New York Mellon Trust Company, N.A.
10161 Centurion Parkway North Jacksonville, FL 32256 Fax No.: (904) 645-19211

 

 

1  Note to draft: Confirm notice address.

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Additional First Lien Agent: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Additional First Lien Agent

By:

 

 

Name:   Title:   Address for Notices: Credit Suisse Eleven Madison Avenue New
York, NY 10010 Attention: Agency Group Fax No.: (212) 325-8304

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: Company: CLAIRE’S STORES, INC. By:  

 

Name:   Ron Marshall Title:   Chief Executive Officer Notice Address: Claire’s
Stores, Inc. 3 SW 129th Avenue Suite 400 Attention: Ron Marshall, Chief
Executive Officer Pembroke Pines, FL 33027 Fax No.: (954) 433-3999 Holdings:
CLAIRE’S INC. By:  

 

Name:   Ron Marshall Title:   Chief Executive Officer Notice Address: Claire’s
Stores, Inc. 3 SW 129th Avenue Suite 400 Attention: Ron Marshall, Chief
Executive Officer Pembroke Pines, FL 33027 Fax No.: (954) 433-3999

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Company Subsidiaries: BMS DISTRIBUTING CORP. By:  

 

Name:   Title:   Notice Address: Claire’s Stores, Inc. 3 SW 129th Avenue Suite
400 Attention: Ron Marshall, Chief Executive Officer Pembroke Pines, FL 33027
Fax No.: (954) 433-3999

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

CBI DISTRIBUTING CORP. By:  

 

Name:   Ron Marshall Title:   Director Notice Address: Claire’s Stores, Inc. 3
SW 129th Avenue Suite 400 Attention: Ron Marshall, Chief Executive Officer
Pembroke Pines, FL 33027 Fax No.: (954) 433-3999 CLAIRE’S BOUTIQUES, INC. By:  

 

Name:   Ron Marshall Title:   Director Notice Address: Claire’s Stores, Inc. 3
SW 129th Avenue Suite 400 Attention: Ron Marshall, Chief Executive Officer
Pembroke Pines, FL 33027 Fax No.: (954) 433-3999 CLAIRE’S CANADA CORP. By:  

 

Name:   Ron Marshall Title:   Director Notice Address: Claire’s Stores, Inc. 3
SW 129th Avenue Suite 400 Attention: Ron Marshall, Chief Executive Officer
Pembroke Pines, FL 33027 Fax No.: (954) 433-3999

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

CLAIRE’S PUERTO RICO CORP. By:  

 

Name:   Ron Marshall Title:   Director Notice Address: Claire’s Stores, Inc. 3
SW 129th Avenue Suite 400 Attention: Ron Marshall, Chief Executive Officer
Pembroke Pines, FL 33027 Fax No.: (954) 433-3999 CSI CANADA LLC By:  

 

Name:   Stephen Sernett Title:   Secretary Notice Address: Claire’s Stores, Inc.
3 SW 129th Avenue Suite 400 Attention: Ron Marshall, Chief Executive Officer
Pembroke Pines, FL 33027 Fax No.: (954) 433-3999

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

Annex A

To: the ABL Agent, the Notes Agent and each Additional First Lien Agent under
the Intercreditor Agreement (in each case, as such terms are defined below)

This JOINDER (this “Joinder”) dated as of [            ], 20[    ] to the
Intercreditor Agreement, dated as of September 20, 2016 (as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among CREDIT SUISSE AG, as ABL Agent for the ABL
Claimholders (as defined below) (in such capacity and together with its
successors in such capacity, the “ABL Agent”), THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Notes Agent for the Note Claimholders (as defined below) (in
such capacity and together with its successors in such capacity, the “Notes
Agent”), each Grantor party thereto and each Additional First Lien Agent from
time to time party thereto, is entered into by the undersigned Additional First
Lien Agent on behalf of the Series of Additional First Lien Obligations referred
to below.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Pursuant to Section [        ] of the Intercreditor Agreement in order to
create a Series of Additional First Lien Obligations, the undersigned Additional
First Lien Agent (the “New Additional First Lien Agent”) is executing this
Joinder as Additional First Lien Agent on behalf of the Series of Additional
First Lien Claimholders it represents with respect to such Additional First Lien
Obligations under the Intercreditor Agreement.

C. Pursuant to the terms of the Intercreditor Agreement, [the Grantors have
entered into an Additional First Lien Agreement under which the Grantors have
incurred Additional First Lien Obligations. [Describe material terms of
Additional First Lien Obligations.]]

D. In consideration of the mutual agreements contained in the Intercreditor
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the New Additional First Lien Agent, on behalf
of the Series of Additional First Lien Claimholders it represents, hereby agrees
as follows.

i. In accordance with the Intercreditor Agreement, (a) the New Additional First
Lien Agent by its signature below becomes an Additional First Lien Agent, under,
and the related [Series of Additional First Lien Obligations and Additional
First Lien Claimholders] become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if originally named therein as an
Additional First Lien Agent, and (b) the New Additional First Lien Agent, on its
behalf and on behalf of such [Additional First Lien Claimholders], hereby agrees
to all the terms and provisions of the Intercreditor Agreement applicable to
them as an Additional First Lien Agent and Additional First Lien Claimholders,
respectively, thereunder. Each reference to an “Additional First Lien Agent” in
the Intercreditor Agreement shall be deemed to include the New Additional First
Lien Agent. The Intercreditor Agreement is hereby incorporated herein by
reference.

ii. The New Additional First Lien Agent represents and warrants to each Agent
and the Claimholders that (a) it has full power and authority to enter into this
Joinder, in its capacity

 

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

as [agent] [trustee], (b) this Joinder has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally (regardless of whether enforcement is
considered in a proceeding at law or in equity) and subject to general
principles of equity and (c) the Additional First Lien Agreement relating to
such Additional First Lien Obligations provide that, upon the New Additional
First Lien Agent’s entry into this Joinder, the [holders] [lenders] of such
Additional First Lien Obligations will be subject to and bound by the provisions
of the Intercreditor Agreement as Additional First Lien Claimholders.

iii. This Joinder shall become effective when the ABL Agent and the Applicable
First Lien Agent shall have received a counterpart of this Joinder that bears
the signatures of the New Additional First Lien Agent. Delivery of an executed
signature page to this Joinder by facsimile transmission or e-mail shall be
effective as delivery of a manually signed counterpart of this Joinder.

iv. Except as expressly supplemented hereby, the Intercreditor Agreement shall
remain in full force and effect.

v. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

vi. Any provision of this Joinder held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

vii. All communications and notices hereunder and under the Intercreditor
Agreement to the New Additional First Lien Agent shall be given to it at its
address set forth below, or to such other address as such New Additional First
Lien Agent may hereafter specify.

[Signature pages follow.]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Additional First Lien Agent has duly executed this
Joinder to the Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW ADDITIONAL FIRST LIEN AGENT], as Additional First Lien Agent by  

 

Name:   Title:   Address for Notices: with a copy to:

 

64



--------------------------------------------------------------------------------

EXHIBIT G

(See attached)



--------------------------------------------------------------------------------

EXECUTION VERSION

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

March 2, 2012,

among

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Bank Collateral Agent under the Credit Agreement,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Indenture Agent under the Indenture,

EACH GRANTOR

and

each Additional Agent from time to time party hereto



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

  Construction; Certain Defined Terms      1    ARTICLE II    Priorities and
Agreements with Respect to Shared Collateral   

SECTION 2.01.

  Priority of Claims      7   

SECTION 2.02.

  Actions With Respect to Shared Collateral; Prohibition on Contesting Liens   
  8   

SECTION 2.03.

  No Interference; Payment Over; No New Liens      9   

SECTION 2.04.

  Automatic Release of Liens; Amendments to Security Documents      10   

SECTION 2.05.

  Certain Agreements With Respect to Bankruptcy or Insolvency Proceedings     
11   

SECTION 2.06.

  Reinstatement      11   

SECTION 2.07.

  Insurance      12   

SECTION 2.08.

  Refinancings      12   

SECTION 2.09.

  Certain Cash Collateral      12   

SECTION 2.10.

  Possessory Collateral Agent as Gratuitous Bailee for Perfection      12   
ARTICLE III    Existence and Amounts of Liens and Obligations    ARTICLE IV   
The Applicable Collateral Agent   

SECTION 4.01.

  Appointment and Authority      13   

SECTION 4.02.

  Rights as a Secured Party      14   

SECTION 4.03.

  Exculpatory Provisions      14   

SECTION 4.04.

  Reliance by Collateral Agents      16   

SECTION 4.05.

  Delegation of Duties      16   

SECTION 4.06.

  Non-Reliance on Collateral Agent and other Secured Parties      17   

SECTION 4.07.

  Indemnity      17    ARTICLE V    Miscellaneous   

SECTION 5.01.

  Notices      17   

SECTION 5.02.

  Waivers; Amendment      18   

SECTION 5.03.

  Parties in Interest      19   

SECTION 5.04.

  Survival of Agreement      19   

SECTION 5.05.

  Obligations Absolute      19   

SECTION 5.06.

  Counterparts      19   

SECTION 5.07.

  Severability      20   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 5.08.

  Governing Law      20   

SECTION 5.09.

  Submission To Jurisdiction Waivers      20   

SECTION 5.10.

  WAIVER OF JURY TRIAL      20   

SECTION 5.11.

  Headings      21   

SECTION 5.12.

  Conflicts      21   

SECTION 5.13.

  Provisions Solely to Define Relative Rights      21   

SECTION 5.14.

  Collateral Agents      21   

SECTION 5.15.

  Integration      21    ANNEX A   JOINDER   

 

ii



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of March 2, 2012 (as amended or
supplemented from time to time, this “Agreement”), among CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Bank Collateral Agent for the Credit Agreement Secured
Parties (in each case, as defined below), THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Indenture Agent for the Indenture Secured Parties (in each
case, as defined below), each Grantor party hereto and each Additional Agent (as
defined below) from time to time party hereto for the Additional Secured Parties
(as defined below) of the Series with respect to which it is acting in such
capacity.

RECITALS

WHEREAS, Claire’s Inc., a Delaware corporation (“Holdings”), Claire’s Stores,
Inc., a Florida corporation (the “Company”), the Lenders party thereto from time
to time, Credit Suisse AG, as administrative agent and collateral agent for the
Lenders are party to a Credit Agreement, dated as of May 29, 2007, pursuant to
which, among other things, the lenders party thereto have agreed, subject to the
terms and conditions set forth therein and in the other Loan Documents (as
defined therein), to make certain loans and financial accommodations to the
Company.

WHEREAS, Claire’s Escrow II Corporation, a Delaware corporation, as issuer, and
The Bank of New York Mellon Trust Company, N.A., as trustee, principal paying
agent, transfer agent and collateral agent, are party to that certain Senior
Secured First Lien Notes Indenture, dated as of February 28, 2012, as
supplemented by that certain Senior Secured First Lien Notes Supplemental
Indenture thereto, dated as of March 2, 2012, by and among the Company, the
Guarantors thereunder, and the Indenture Agent (together, the “Indenture”),
relating to the Company’s $400,000,000 of 9.00% Senior Secured First Lien Notes
due 2019 (the “2019 Notes”).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank Collateral Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Indenture Agent (for itself and on behalf of the
Indenture Secured Parties), and each Additional Agent (for itself and on behalf
of the Additional Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement unless the context requires
otherwise, (v) unless otherwise expressly qualified herein, the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

1



--------------------------------------------------------------------------------

(b) It is the intention of the Secured Parties of each Series that the
Additional Secured Parties with respect to any Series of Additional Obligations
(and not the Secured Parties of any other Series) bear the risk of any
determination by a court of competent jurisdiction that (w) any of the
Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of
Obligations), (x) the security interest of such Series of Obligations in any of
the Collateral securing any other Series is not enforceable, (y) any intervening
security interest exists securing any other obligations (other than another
Series of Obligations) on a basis ranking prior to the security interest of such
Series of Obligations or (z) a Guarantee of such Series of Obligations is
unenforceable (any such condition, an “Impairment” of such Series). In the event
of any Impairment with respect to any Series of Additional Obligations, the
results of such Impairment shall be borne solely by the holders of such Series,
and the rights of the holders of such Series (including, without limitation, the
right to receive distributions in respect of such Series pursuant to Section
2.01) set forth herein shall be modified to the extent necessary so that the
effects of such Impairment are borne solely by the holders of the Series subject
to such Impairment. Additionally, in the event the Obligations of any Series are
modified pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), then, subject to Section 2.05(a), any
reference to such Obligations or the documents governing such Obligations shall
refer to such obligations or such documents as so modified.

(c) Any references herein to provisions of the Bankruptcy Code, and the use of
concepts or terms that find meaning in connection therewith (e.g.
“debtor-in-possession”) shall be deemed to refer as well to similar provisions,
concepts or terms under any other Bankruptcy Law. Any references herein to a
security interest being “perfected” shall be deemed to refer to perfection under
the Uniform Commercial Code of any U.S. jurisdiction and to similar provisions,
concepts or terms under the law of any other jurisdiction (it being understood
that in jurisdictions where no such similar provisions, concepts or terms exist,
the term “perfected” shall not be given any effect hereunder).

(d) Each Security Document is subject to the terms of this Agreement. In the
event of a conflict between the terms of any Security Document and this
Agreement, the terms of this Agreement will prevail.

(e) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement and the Indenture, as applicable,
with the Credit Agreement controlling, in the event of discrepancies. As used in
this Agreement, the following terms have the meanings specified below:

“Additional Agent” means the collateral agent and the administrative agent
and/or trustee (as applicable) under any Additional Agreement, in each case,
together with its successors in such capacity.

“Additional Agreement” shall mean any indenture, credit agreement or other
agreement, document or instrument, if any, pursuant to which any Grantor has or
will incur, or evidencing the incurrence by any Grantor of, Additional
Obligations; provided that, in each case, the Indebtedness and other obligations
thereunder have been designated as Additional Obligations pursuant to and in
accordance with Section 5.02(c).

“Additional Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, any Grantor arising under any Additional
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or

 

2



--------------------------------------------------------------------------------

hereafter arising and including interest and fees that accrue after the
commencement by or against any Grantor or any Affiliate thereof of any
Insolvency or Liquidation Proceeding, regardless of whether such interest and
fees are allowed claims in such Insolvency or Liquidation Proceeding, in each
case, that have been designated as Additional Obligations pursuant to and in
accordance with Section 5.02(c) but shall not include the Credit Agreement
Obligations or the Indenture Obligations.

“Additional Secured Party” means the holders of any Additional Obligations and
any Additional Agent with respect thereto.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Cut-Off Date (and for these
purposes, the Cut-Off Date shall be deemed to have not yet occurred at any time
that it has been stayed, deemed not to have occurred or rescinded pursuant to
the proviso in the definition thereof), the Bank Collateral Agent and (ii) from
and after the time referred to in clause (i), the Major Non-Controlling
Collateral Agent.

“Bank Collateral Agent” means Credit Suisse AG, in its capacity as Collateral
Agent (as defined in the Credit Agreement) together with its successors in such
capacity.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign bankruptcy, insolvency, receivership or similar law, including laws for
the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Security Document to secure one or more Series of Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Bank Collateral Agent, (ii) in the case of the Indenture Obligations, the
Indenture Agent, and (iii) in the case of any Series of Additional Obligations
or Additional Secured Parties that become subject to this Agreement after the
date hereof, the Additional Agent named for such Series in the applicable
Joinder.

“Company” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Controlling Secured Parties” means the Series of Secured Parties whose
Collateral Agent is the Applicable Collateral Agent.

“Credit Agreement” means that certain Credit Agreement, dated as of May 29,
2007, among Holdings, the Company, the lenders and other parties thereto from
time to time, Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch), as administrative agent for the lenders, and the other
parties thereto, as the same may be amended, restated, supplemented, waived or
otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement or the definition designated by the Company as being its
equivalent in any Subsequent Credit Agreement.

“Credit Documents” means (i) the “Loan Documents” as defined in the Credit
Agreement, (ii) the Indenture, the Notes and the “Security Documents” (as
defined in the Indenture) and (iii) any corresponding term(s) in any Additional
Agreement. For the avoidance of doubt, the Credit Documents for any Series shall
be deemed to include all Security Documents securing such Series.

“Cut-Off Date” means, with respect to any Major Non-Controlling Collateral
Agent, the date which is at least 90 days (throughout which 90 day period such
Person was the Major Non-Controlling Collateral Agent) after the occurrence of
both (i) an Event of Default (under and as defined in the Credit Documents under
which such Major Non-Controlling Collateral Agent is the Collateral Agent) and
(ii) the Applicable Collateral Agent’s and each other Collateral Agent’s receipt
of written notice from such Major Non-Controlling Collateral Agent certifying
that (x) such an Event of Default has occurred and is continuing and (y) the
Obligations of the Series with respect to which such Major Non-Controlling
Collateral Agent is the Collateral Agent are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Credit Document; provided the Cut-Off Date shall be
stayed and shall not occur and shall be deemed not to have occurred and be
rescinded (1) at any time the Applicable Collateral Agent has commenced and is
diligently pursuing any enforcement action with respect to any Shared Collateral
or (2) at any time any Grantor which has granted a security interest in such
Shared Collateral is then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Series of Obligations, (a) payment in
full in cash of the principal of and interest (including interest accruing
during the pendency of any Insolvency or Liquidation Proceeding, regardless of
whether allowed or allowable in such Insolvency or Liquidation Proceeding) and
premium, if any, on all Indebtedness outstanding under such Series, (b) payment
in full of all other Obligations that are due and payable or otherwise accrued
and owing at or prior to the time such principal and interest are paid in
connection with such Series, (c) cancellation of or the entry into arrangements
satisfactory to the relevant Collateral Agent with respect to all letters of
credit issued and outstanding under such Series, if any, and (d) termination or
expiration of all commitments to lend and all obligations to issue or extend
letters of credit under the such Series, if any.

“Event of Default” means any Event of Default under and as defined in the Credit
Agreement, the Indenture or an Additional Agreement, as the context requires,
provided that any notice, lapse of time or other condition precedent to the
occurrence of such Event of Default in the relevant instrument shall have been
satisfied.

“Grantors” means Holdings, the Company and any other Person that has granted a
security interest pursuant to any Security Document to secure any Series of
Obligations.

 

4



--------------------------------------------------------------------------------

“Guarantee” means any guarantee of the Credit Agreement Obligations, the
Indenture Obligations or any Additional Obligations provided under or pursuant
to any Credit Document.

“Guarantor” means Holdings and any other Person that has provided a Guarantee.

“Holdings” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Indenture” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Indenture Agent” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as Collateral Agent (as defined in the Indenture) and Trustee (as
defined in the Indenture) under the Indenture, in each case, together with its
successors in such capacity.

“Indenture Obligations” means the “Notes Obligations” as defined in the Notes
Security Agreement.

“Indenture Secured Parties” means the “Indenture Secured Parties” as defined in
the Notes Security Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Grantor, or of a substantial part of the property or assets of
any Grantor, under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor
or (iii) the winding up or liquidation of any Grantor; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or

(2) any Grantor shall (i) voluntarily commence any proceeding or file any
petition seeking relief under the Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (1) above, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Grantor or for a
substantial part of the property or assets of any Grantor, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
become unable or admit in writing its inability or fail generally to pay its
debts as they become due.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(b).

“Joinder” means the document required to be delivered by a Collateral Agent to
the Applicable Collateral Agent pursuant to (i) clause (ii) of Section 5.02(c)
in order to create a Series of Additional Obligations or (ii) Section 2.08.

 

5



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
other), pledge, charge, hypothecation, assignment, security interest, deposit
arrangement or similar encumbrance or any preference, priority or other security
agreement or preferential arrangement of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

“Major Non-Controlling Collateral Agent” means, at any time with respect to any
Shared Collateral, the Collateral Agent (other than the Bank Collateral Agent at
such time) of the Series of First Lien Obligations that constitutes the then
largest outstanding principal amount of any outstanding Series of First Lien
Obligations (excluding the Series of Credit Agreement Obligations) with respect
to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, each Collateral Agent that is not the Applicable Collateral Agent.

“Notes Security Agreement” means that certain Collateral Agreement dated as of
March 2, 2012, among the Company, certain subsidiaries of the Company and the
Notes Collateral Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Obligations” means the Credit Agreement Obligations, the Indenture Obligations
and each Series of Additional Obligations.

“Party” means a party to this Agreement. The term “Parties” means any of them.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code as in effect
in any U.S. jurisdiction or the law of any non-U.S. jurisdiction. Possessory
Collateral includes any Certificated Securities, Promissory Notes, Instruments
and Chattel Paper, in each case, delivered to or in the possession of any
Collateral Agent under the terms of the Security Documents. All capitalized
terms used in this definition and not defined elsewhere in this Agreement have
the meanings assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement or instrument. “Refinanced” and “Refinancing” have correlative
meanings.

 

6



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any executive officer or the
Chief Financial Officer, principal accounting officer, Treasurer, Assistant
Treasurer or Controller (or the equivalents in the relevant jurisdictions) of
such person and any other officer or similar official thereof responsible for
the administration of the obligations of such person in respect of this
Agreement.

“Secured Parties” means the Credit Agreement Secured Parties, the Indenture
Secured Parties and the Additional Secured Parties with respect to each Series
of Additional Obligations.

“Second Lien Intercreditor Agreement” means the Intercreditor Agreement dated
March 4, 2011 among Holdings, the Company, the Credit Agreement Collateral Agent
and The Bank of New York Mellon Trust Company, N.A., as trustee and collateral
agent under the Second Priority Senior Secured Notes Indenture referenced
therein, and any other intercreditor agreement subordinating Liens to the Liens
of the Security Documents.

“Security Documents” means each agreement, instrument or other document entered
into in favor of any Collateral Agent, or any Collateral Agent and any other
Secured Parties, for purposes of securing any Series of Obligations.

“Series” means (a) with respect to the Secured Parties, each of the Credit
Agreement Secured Parties (in their capacities as such), the Indenture Secured
Parties (in their capacity as such) and the Additional Secured Parties that
become subject to this Agreement that are represented by a common Collateral
Agent (in its capacity as such for the Additional Secured Parties), (b) with
respect to any Obligations, each of the Credit Agreement Obligations, the
Indenture Obligations and the Additional Obligations which pursuant to any
Joinder, are to be represented by a common Collateral Agent (in its capacity as
such for the Additional Secured Parties).

“Shared Collateral” means, at any time Collateral in which the holders of two or
more Series of Obligations (or their respective Collateral Agents) hold a valid
and perfected security interest at such time. If more than two Series of
Obligations are outstanding at any time and the holders of fewer than all Series
of Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral, cash or other assets, as applicable, shall
constitute Shared Collateral for those Series of Obligations that hold a valid
and perfected security interest in such Collateral at such time, and shall not
constitute Shared Collateral for any Series that does not have a valid and
perfected security interest in such Collateral at such time.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Priority of Claims. (a) Anything contained herein or in any of the
Credit Documents to the contrary notwithstanding (but subject to Section
1.01(b)), if an Event of Default has occurred and is continuing and the
Applicable Collateral Agent is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of any Grantor or
otherwise, or any Collateral Agent or any Secured Party receives any payment
pursuant to any intercreditor agreement (other than this Agreement) with respect
to any Shared Collateral (including the Second Lien Intercreditor Agreement),
then the proceeds of any sale, collection or other liquidation or disposition of
any such Shared Collateral received by any Collateral Agent or any Secured Party
and proceeds of any such distribution (all proceeds of any such sale, collection
or other liquidation or disposition of any Shared Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied in the following order:

(i) FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) pursuant to the terms of this Agreement and any Credit
Document or Security Document;

 

7



--------------------------------------------------------------------------------

(ii) SECOND, subject to Section 1.01(b), to the extent Proceeds remain after the
application pursuant to preceding clause (i), to the payment in full of the
Obligations of each Series on a ratable basis in accordance with the amounts of
such Obligations owed to them on the date of any such distribution and the terms
of the applicable Credit Documents;

(iii) THIRD, after the Discharge of the Obligations of each Series, to the
Person or Persons legally entitled thereto, as determined by the Applicable
Collateral Agent (it being agreed that the Applicable Collateral Agent may rely
on the advice of its counsel, or the directions of a court of competent
jurisdiction, in making such determination and, in absence of any such court
direction, may deem the Company to be such Person).

(b) Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a Secured Party) has a lien or security interest
that is junior in priority to the security interest of any Series of Obligations
but senior to the security interest of any other Series of Obligations (such
third party an “Intervening Creditor”), the value of any Shared Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Shared Collateral or Proceeds to be distributed in
respect of the Series of Obligations with respect to which such Impairment
exists.

(c) It is acknowledged that the Obligations of any Series may, subject to the
limitations set forth in the then extant Credit Documents of each other Series,
be Refinanced or otherwise amended or modified from time to time, all without
affecting the priorities set forth in Section 2.01(a) or the provisions of this
Agreement defining the relative rights of the Secured Parties of each Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Obligations granted on the
Shared Collateral and notwithstanding any provision of the Uniform Commercial
Code as in effect in any U.S. jurisdiction, or any other applicable law or the
Credit Documents or any defect or deficiencies in the Liens securing the
Obligations of any Series or any other circumstance whatsoever (but, in each
case, subject to Section 1.01(b)), each Secured Party hereby agrees that (i) the
Liens securing each Series of Obligations on any Shared Collateral shall be of
equal priority and (ii) the benefits and proceeds of the Shared Collateral shall
be shared among the Secured Parties as provided herein.

(e) Calculations by the Collateral Agents and the other Secured Parties under
this Agreement of amounts of Obligations outstanding shall be made using the
Dollar Equivalent (as defined in the Credit Agreement) of all such amounts.

(f) If Proceeds with respect to any Shared Collateral are allocated pursuant to
Section 2.01(a)) to any Series of Secured Parties that lacked a valid and
perfected security interest, or was subject to Impairment, with respect to such
Shared Collateral (the “Second Series”), such payment shall be deemed to be only
as between the Secured Parties hereunder, and shall not relate to, nor affect in
any way, the Obligations owed to the Second Series by the Grantors, and the
Series of Obligations of the Secured Parties that had a valid and perfected
security interest in such Shared Collateral that was not subject to Impairment
shall be subrogated to the rights of the Second Series to the extent of such
Proceeds.

SECTION 2.02. Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens. (a) With respect to any Shared Collateral, (i) only the
Applicable Collateral Agent

 

8



--------------------------------------------------------------------------------

shall act or refrain from acting with respect to the Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) (ii) the Applicable Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Collateral Agent (or any other Secured Party other than the
Controlling Secured Parties) and (iii) no Non-Controlling Collateral Agent or
other Secured Party (other than the Controlling Secured Parties) shall, or shall
instruct the Applicable Collateral Agent to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Security Document, applicable law
or otherwise, it being agreed that only the Applicable Collateral Agent shall be
entitled to take any such actions or exercise any such remedies with respect to
Shared Collateral; provided that, notwithstanding the foregoing, (i) in any
Insolvency or Liquidation Proceeding, any Collateral Agent or any other Secured
Party may file a proof of claim or statement of interest with respect to the
Obligations owed to the Secured Parties; (ii) any Collateral Agent or any other
Secured Party may take any action to preserve or protect the validity and
enforceability of the Liens granted in favor of Secured Parties, provided that
no such action is, or could reasonably be expected to be, (A) adverse to the
Liens granted in favor of the Controlling Secured Parties or the rights of the
Applicable Collateral Agent or any other Controlling Secured Parties to exercise
remedies in respect thereof or (B) otherwise inconsistent with the terms of this
Agreement, including the automatic release of the Liens provided in
Section 2.04; and (iii) any Collateral Agent or any other Secured Party may file
any responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of such Secured Party,
including any claims secured by the Shared Collateral, in each case, to the
extent not inconsistent with the terms of this Agreement. Notwithstanding the
equal priority of the Liens (but subject to Section 2.01(a)), the Applicable
Collateral Agent may deal with the Shared Collateral as if the Applicable
Collateral Agent had a senior and exclusive Lien on such Collateral. No other
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Applicable Collateral Agent or any other exercise by the
Applicable Collateral Agent of any rights and remedies relating to the Shared
Collateral. The foregoing shall not be construed to limit the rights and
priorities of any Secured Party or Collateral Agent with respect to any
Collateral not constituting Shared Collateral.

(b) Each Collateral Agent and the Series of Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement.

(c) Each of the Secured Parties agrees that it will not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the Secured
Parties in all or any part of the Collateral, or the provisions of this
Agreement.

SECTION 2.03. No Interference; Payment Over; No New Liens. (a) Each Secured
Party agrees that (i) it will not challenge or question, or support any other
Person in challenging or questioning, in any proceeding the validity or
enforceability of any Obligations of any Series or any Security Document or the
validity, attachment, perfection or priority of any Lien under any Security
Document or the validity or enforceability of the priorities, rights or duties
established by, or other provisions of, this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any Secured
Party from challenging or questioning the validity or enforceability of any
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not
take or cause to be taken any action the purpose

 

9



--------------------------------------------------------------------------------

or intent of which is, or could be, to interfere, hinder or delay, in any
manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Shared Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
any Collateral Agent or any other Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by any Collateral Agent
or any other Secured Party of any right, remedy or power with respect to any
Shared Collateral (including pursuant to any intercreditor agreement), (iv) it
will not institute any suit or assert in any Insolvency or Litigation Proceeding
or other proceeding any claim against the Applicable Collateral Agent or any
other Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and the Applicable Collateral Agent or other Secured Party shall not be liable
for any action taken or omitted to be taken by such Applicable Collateral Agent
or other Secured Party with respect to any Shared Collateral in accordance with
the provisions of this Agreement, (v) it will not seek, and hereby waives any
right, to have any Shared Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (vi) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any Collateral Agent or any other Secured Party to enforce this
Agreement in accordance with its terms.

(b) Each Secured Party hereby agrees that if it shall obtain possession of any
Shared Collateral or shall realize any proceeds or payment in respect of any
such Shared Collateral, pursuant to any Security Document or by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the Obligations, then it shall hold such Shared Collateral, Proceeds or
payment in trust for the other Secured Parties that have a security interest in
such Shared Collateral and promptly transfer such Shared Collateral, Proceeds or
payment, as the case may be, to the Applicable Collateral Agent, to be
distributed in accordance with the provisions of Section 2.01.

SECTION 2.04. Automatic Release of Liens; Amendments to Security Documents. (a)
If, at any time, the Applicable Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral, and in connection therewith
takes action to release any Liens over such Shared Collateral, then (whether or
not any Insolvency or Liquidation Proceeding is pending at the time) the Liens
in favor of each other Collateral Agent for the benefit of each Series of
Secured Parties upon such Shared Collateral will automatically be released and
discharged as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01. Each Collateral Agent agrees to promptly execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section 2.04(a).

(b) Each Secured Party agrees that if the Applicable Collateral Agent enters
into any amendment to any Security Document relating to the Series of
Obligations for which the Applicable Collateral Agent is acting, the Company may
require each other Collateral Agent to enter into corresponding amendments to
the Security Documents governing the Series of Obligations for which such
Collateral Agent is acting so long as (w) the effect of such amendments are
consistent with the effect to the Security Documents for the Series of
Obligations for which the Applicable Collateral Agent is acting in all material
respects, (y) the effect of such amendment is not to release or subordinate the
Liens securing such Series of Obligations or otherwise adverse to the holders of
such Series of Obligations in any material respect (except to the extent already
permitted by the Credit Documents governing such Series of Obligations) and (z)
the Company delivers a certificate of an executive officer of the Company to
such Collateral Agent stating that the requirements of this sentence have been
satisfied.

 

10



--------------------------------------------------------------------------------

SECTION 2.05. Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any Insolvency or Liquidation Proceeding by
or against any Grantor or any of its subsidiaries. If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
each Series of Obligations, then, to the extent the debt obligations distributed
on account of each Series of Obligations are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code or any other Bankruptcy Law and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any similar provision of foreign law or the use of cash
collateral under Section 363 of the Bankruptcy Code or any similar provision of
foreign law, each Secured Party agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Collateral Agent shall then oppose or object
to such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of Controlling Secured Parties, each
other Secured Party will subordinate its Liens with respect to such Shared
Collateral on the same terms as the Liens of the Controlling Secured Parties
(other than any Liens of any Secured Parties constituting DIP Financing Liens)
are subordinated thereto, and (ii) to the extent that such DIP Financing Liens
rank pari passu with the Liens on any such Shared Collateral granted to secure
the Obligations of the Controlling Secured Parties, each other Secured Party
will confirm the priorities with respect to such Shared Collateral as set forth
herein), in each case so long as (A) the Secured Parties of each Series retain
the benefit of their Liens on all such Shared Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding, with the same priority vis-à-vis all the other Secured Parties
(other than any Liens of the Secured Parties constituting DIP Financing Liens)
as existed prior to the commencement of such Bankruptcy Case, (B) the Secured
Parties of each Series are granted Liens on any additional collateral pledged to
any Secured Parties as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, with the same priority vis-à-vis the
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the Obligations, such
amount is applied pursuant to Section 2.01, and (D) if any Secured Parties are
granted adequate protection with respect to Obligations subject hereto,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied pursuant to Section 2.01; provided that the Secured Parties of any
Series shall have a right to object to the grant of a Lien to secure the DIP
Financing over any collateral securing such Series that is not Shared
Collateral; and provided, further, that the Secured Parties receiving adequate
protection shall not object to any other Secured Party receiving adequate
protection comparable to any adequate protection granted to such Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06. Reinstatement. In the event that any of the Obligations shall be
paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under Title 11 of the United States Code, or any similar law, or the settlement
of any claim in respect thereof), be required to be returned or repaid, the
terms and conditions of this Article II shall be fully applicable to such
Obligations until all such Obligations shall again have been paid in full in
cash.

 

11



--------------------------------------------------------------------------------

SECTION 2.07. Insurance. As among the Secured Parties, following the occurrence
of an Event of Default, the Applicable Collateral Agent shall have the right to
adjust or settle any insurance policy or claim covering or constituting Shared
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Shared Collateral solely
to the extent the Secured Parties or holders of any Series of Obligations
possess such right under the Credit Documents, and the Applicable Collateral
Agent shall apply the proceeds received from any such adjustment, settlement or
award in accordance with the provisions of Section 2.01.

SECTION 2.08. Refinancings. The Obligations of any Series may be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the Refinancing transaction
under any Credit Document) of any Secured Party of any other Series, all without
affecting the priorities provided for herein or the other provisions hereof in
compliance with Section 5.02(c). The Grantors and the Secured Parties agree to
enter into any documents or take any other actions reasonably necessary to
preserve the priorities provided for herein in light of, and after giving effect
to, such Refinancing.

SECTION 2.09. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Credit Documents to the contrary, collateral consisting
of cash and cash equivalents pledged to secure Credit Agreement Obligations
consisting of reimbursement obligations in respect of letters of credit or
otherwise held by the Administrative Agent (as defined in the Credit Agreement)
pursuant to Section 2.05 of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in the Credit Agreement and will not
constitute Shared Collateral.

SECTION 2.10. Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a) The Possessory Collateral shall be delivered to the Applicable Collateral
Agent, and the Applicable Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other Secured Party with a Lien over such Shared Collateral and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable Security
Documents, in each case, subject to the terms and conditions of this Section
2.10); provided that at any time after the Discharge of Obligations of the
Series for which the Applicable Collateral Agent is acting, the Applicable
Collateral Agent shall (at the sole cost and expense of the Grantors), promptly
deliver all Possessory Collateral to the Applicable Collateral Agent (after
giving effect to the Discharge of such Obligations) together with any necessary
endorsements reasonably requested by the Applicable Collateral Agent (or make
such other arrangements as shall be reasonably requested by the Applicable
Collateral Agent to allow the Applicable Collateral Agent to obtain control of
such Possessory Collateral).

(b) Pending delivery to the Applicable Collateral Agent, each other Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral,
from time to time in its possession, as gratuitous bailee for the benefit of
each other Secured Party and any assignee, solely for the purpose of perfecting
the security interest granted in such Possessory Collateral, if any, pursuant to
the applicable Security Documents, in each case, subject to the terms and
conditions of this Section 2.10.

(c) The duties or responsibilities of each Collateral Agent under this Section
2.10 shall be limited solely to holding any Shared Collateral constituting
Possessory Collateral as gratuitous bailee for the benefit of each other Secured
Party for purposes of perfecting the Lien held by such Secured Parties therein.

 

12



--------------------------------------------------------------------------------

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever any Collateral Agent shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Obligations of any Series, or the Shared Collateral
subject to any Lien securing the Obligations of any Series, it may request that
such information be furnished to it in writing by each other Collateral Agent
and shall be entitled to make such determination on the basis of the information
so furnished; provided that if any Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Collateral Agent shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Collateral Agent may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any Secured Party or any other person as a result of
such determination.

ARTICLE IV

The Applicable Collateral Agent

SECTION 4.01. Appointment and Authority. (a) Each of the Secured Parties hereby
irrevocably appoints and authorizes the Applicable Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Applicable Collateral Agent by the terms hereof or thereof, including for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Grantor to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Applicable Collateral Agent and any co-agents, sub-agents, delegates,
receivers and attorneys-in-fact appointed by the Applicable Collateral Agent
pursuant to Section 4.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under any of the Security Documents,
or for exercising any rights and remedies thereunder, shall be entitled to the
benefits of all provisions of this Article IV (as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Security
Documents) as if set forth in full herein with respect thereto. Without limiting
the foregoing, each of the Secured Parties, and each Collateral Agent, hereby
agrees to provide such cooperation and assistance as may be reasonably requested
by the Applicable Collateral Agent to facilitate and effect actions taken or
intended to be taken by the Applicable Collateral Agent pursuant to this Article
IV, such cooperation to include execution and delivery of notices, instruments
and other documents as are reasonably deemed necessary by the Applicable
Collateral Agent to effect such actions, and joining in any action, motion or
proceeding initiated by the Applicable Collateral Agent for such purposes.

(b) Each Secured Party acknowledges and agrees that, subject to the express
terms of this Agreement, the Applicable Collateral Agent shall be entitled, for
the benefit of the Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Shared Collateral as provided herein and in any of the Security
Documents, without regard to any rights to which the holders of the Secured
Obligations would otherwise be entitled as a result of such Secured Obligations.
Without limiting the foregoing, each Secured Party agrees that no Collateral
Agent or other Secured Party shall have any duty or obligation first to marshal
or realize upon any type of Shared Collateral (or any other Collateral securing
any of the Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or

 

13



--------------------------------------------------------------------------------

any other Collateral securing any Obligations), in any manner that would
maximize the return to such Secured Party or any Series of Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by such Secured Party from such realization, sale, disposition or liquidation.
Each of the Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent for any other Series of Obligations or any other
Secured Party of any other Series arising out of (i) any actions which any
Collateral Agent or any Secured Party takes or omits to take (including actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the
Obligations from any account debtor, guarantor or any other party) in accordance
with the Security Documents or any other agreement related thereto or in
connection with the collection of the Obligations or the valuation, use,
protection or release of any security for the Obligations, (ii) any election by
any Collateral Agent or any holders of Obligations, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code or (iii) subject to Section 2.05, any borrowing by, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by, any Grantor or any of its subsidiaries, as
debtor-in-possession, in each case, except as a result of a breach of this
Agreement.

SECTION 4.02. Rights as a Secured Party. (a) The Person serving as the
Applicable Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Secured Party under any Series of Obligations that it holds as
any other Secured Party of such Series and may exercise the same as though it
were not the Applicable Collateral Agent and the term “Secured Party” or
“Secured Parties” or (as applicable) “Credit Agreement Secured Party”, “Credit
Agreement Secured Parties”, “Indenture Secured Party”, “Indenture Secured
Parties”, “Additional Secured Party” or “Additional Secured Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Applicable Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Grantors or any
subsidiary or other Affiliate thereof as if such Person were not the Applicable
Collateral Agent hereunder and without any duty to account therefor to any other
Secured Party.

SECTION 4.03. Exculpatory Provisions. (a) No Collateral Agent shall have any
duties or obligations under this Agreement except those expressly set forth
herein. Without limiting the generality of the foregoing, each Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that such Collateral Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Collateral Agent to liability or that is contrary to this Agreement
or applicable law;

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to a Grantor or any of its affiliates that is communicated to or
obtained by the entities serving as a Collateral Agent or any of its affiliates
in any capacity;

(iv) shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct or (2) in reliance on
a certificate of an authorized

 

14



--------------------------------------------------------------------------------

officer of the Company stating that such action is permitted by the terms of
this Agreement. Each Collateral Agent shall be deemed not to have knowledge of
any Event of Default under any Series of Obligations unless and until notice
describing such Event Default and referencing the applicable agreement is given
to such Collateral Agent at the address provided in Section 5.01 by the
Collateral Agent of such Obligations or a Grantor;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement (except for its representations and warranties set forth in Article V)
or any Security Document, (2) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance by any other Person of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (5) the value or the sufficiency of any Collateral for any
Series of Obligations or (6) the satisfaction of any condition set forth in any
Credit Document, other than to confirm receipt of items expressly required to be
delivered to such Collateral Agent;

(vi) shall not be required to expend, advance or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in any of the Security Documents or in the exercise of any of its rights or
powers hereunder or under any of the Security Documents unless it is indemnified
to its satisfaction and the Collateral Agent shall have no liability to any
person for any loss occasioned by any delay in taking or failure to take any
such action while it is awaiting an indemnity satisfactory to it;

(vii) need not segregate money held in trust hereunder from other funds except
to the extent required by law. No Collateral Agent shall be under liability for
interest on any money received by it hereunder except as otherwise agreed in
writing; and

(viii) beyond the exercise of reasonable care in the custody thereof, no
Collateral Agent shall not have any duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto, and no Collateral Agent shall be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral. Each
Collateral Agent shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords similar collateral and
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee.

(a) Upon any payment or distribution of assets hereunder, the Collateral Agents
and the Secured Parties shall be entitled to conclusively rely upon any order or
decree entered by any court of competent jurisdiction in which an Insolvency or
Liquidation Proceeding is pending, or a certificate of the trustee in
bankruptcy, liquidating trustee, custodian, receiver, assignee for the benefit
of creditors, agent or other person making such payment or distribution in the
Insolvency or Liquidation Proceeding, delivered to any Collateral Agent, for the
purpose of ascertaining the persons entitled to participate in such payment or
distribution, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto.

 

15



--------------------------------------------------------------------------------

(b) In the event that, following a foreclosure in respect of any Collateral, the
Applicable Collateral Agent acquires title to any portion of such Collateral or
takes any managerial action of any kind in regard thereto in order to carry out
any fiduciary or trust obligation for the benefit of another, which in the
Applicable Collateral Agent’s sole discretion may cause the Applicable
Collateral Agent to be considered an “owner or operator” under the provisions of
CERCLA or otherwise cause the Applicable Collateral Agent to incur liability
under CERCLA or any other Federal, state or local law, the Applicable Collateral
Agent reserves the right, instead of taking such action, to either resign as the
Applicable Collateral Agent or arrange for the transfer of the title or control
of the asset to a court-appointed receiver.

(c) The rights and protections of the Collateral Agents set forth herein shall
also be applicable to each Collateral Agent in its roles as mortgagee,
beneficiary, pledgee or any of its other roles (including as Collateral Agent)
under the Security Documents.

SECTION 4.04. Reliance by Collateral Agents. Each Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each Collateral Agent also
may rely upon any statement made to it orally or by telephone and reasonably
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. Each Collateral Agent may consult with legal
counsel (who may be counsel for the Company, a Collateral Agent or counsel of
its choice), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 4.05. Delegation of Duties.

Any Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Security Document by or through
any one or more sub-agents, delegates or attorneys-in-fact appointed by such
Collateral Agent and shall not be responsible for acts or omissions of any such
sub-agents, delegates or attorneys-in-fact appointed by it with due care. Any
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through its respective Affiliates. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Affiliates of any Collateral Agent and any such sub-agent.

It is the purpose of this Section that there shall be no violation of any law of
any jurisdiction (including particularly the law of any sovereign state) denying
or restricting the right of the Applicable Collateral Agent to transact business
or bring legal proceedings in such jurisdiction. It is recognized that in case
of litigation under this Agreement, and in particular in case of the enforcement
thereof on default, or in the case the Applicable Collateral Agent deems that by
reason of any present or future law of any jurisdiction it may not exercise any
of the powers, rights or remedies herein granted to the Applicable Collateral
Agent or hold title to the properties, in trust, as herein granted or take any
action which may be desirable or necessary in connection therewith, it may be
necessary that the Applicable Collateral Agent appoint an individual or
institution as a collateral agent or agent. The following provisions of this
Section are adopted to these ends.

In the event that the Applicable Collateral Agent appoints an additional
individual or institution as a collateral agent or agent, each and every remedy,
power, right, claim, demand, cause of action, immunity, estate, title, interest
and lien expressed or intended by this Agreement to be exercised by or vested in
or conveyed to the Applicable Collateral Agent with respect thereto shall be
exercisable by and vest in such separate collateral agent or agent but only to
the extent necessary to enable such collateral agent or agent to exercise such
powers, rights and remedies.

 

16



--------------------------------------------------------------------------------

SECTION 4.06. Non-Reliance on Collateral Agent and other Secured Parties. Each
Secured Party acknowledges that it has, independently and without reliance upon
any Collateral Agent or any other Secured Party or any of their Affiliates and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other
Credit Documents. Each Secured Party also acknowledges that it will,
independently and without reliance upon any Collateral Agent or any other
Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 4.07. Indemnity. The Company, failing which the other Grantors, shall
reimburse the Applicable Collateral Agent (which, for purposes of this Section,
shall include its officers, directors, employees, agents, delegates, counsel and
any receiver appointed under this Agreement) upon request for all properly
incurred, reasonable and documented out-of-pocket expenses incurred or made by
it in connection with this Agreement. Such expenses shall include the properly
incurred, reasonable and documented compensation and expenses, disbursements and
advances of the Applicable Collateral Agent’s agents, delegates, counsel,
accountants and experts and any receiver appointed by the Applicable Collateral
Agent. The Grantors jointly and severally shall indemnify the Applicable
Collateral Agent (which for purposes of this Section shall include its officers,
directors, employees, agents delegates and counsel and any receiver appointed
under this Agreement) against any and all loss, liability, claim, taxes, costs,
damage or expense (including properly incurred, reasonable and documented
attorneys’ fees and expenses) incurred by or in connection with the acceptance
or administration of the Applicable Collateral Agent’s performance of its duties
hereunder and under applicable law, including the costs and expenses of
enforcing this Agreement and any Collateral hereunder and defending itself
against or investigating any claim. The obligation to pay such amounts shall
survive the payment in full or defeasance of the Obligations or the removal or
resignation of any such Applicable Collateral Agent. The Applicable Collateral
Agent shall notify the Company of any claim for which it may seek indemnity
promptly upon obtaining actual knowledge thereof; provided that any failure so
to notify the Company shall not relieve any Grantor of its indemnity obligations
hereunder. The Company may defend the claim and such Applicable Collateral Agent
shall provide reasonable cooperation in the defense. The Company or the other
Grantors, as applicable, shall pay the properly incurred, reasonable and
documented fees and expenses of one primary counsel (and, if reasonably
necessary, one local counsel in each relevant jurisdiction) for the Applicable
Collateral Agent. The Company and the other Grantors need not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Applicable Collateral Agent through such Applicable Collateral Agent’s own
willful misconduct or gross negligence. No provision of this Agreement require
the Applicable Collateral Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if repayment of such funds or
adequate indemnity against such risk or liability is not assured to its
satisfaction. The provisions of this Section 4.07 shall survive the termination
of this Agreement or the resignation or removal of any Applicable Collateral
Agent.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications provided for herein
(including, but not limited to, all the directions and instructions to be
provided to the Applicable Collateral Agent herein by the Secured Parties) shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Indenture Agent, to it at The Bank of New York Mellon Trust
Company, N.A., 10161 Centurion Parkway, Jacksonville, FL 32256 (Fax No. (904)
645-1921; Attention: Corporate Trust Administration);

 

17



--------------------------------------------------------------------------------

(b) if to the Bank Collateral Agent, to it at Credit Suisse AG, Agency Manager,
Eleven Madison Avenue, New York, NY 10010 (Fax No. (212) 322-2291);

(c) if to any Additional Agent, to it at the address set forth in the applicable
Joinder; and

(d) if to any of the Grantors, to Claire’s Stores, Inc., 2400 West Central Road,
Hoffman Estates, IL 60192 (Fax No. (847) 765-6747; Attention: Chief Financial
Officer).

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 5.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 5.01. As agreed
to in writing among each Collateral Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

(b) This Agreement or any provision hereof may be terminated, waived, amended or
modified (other than pursuant to any Joinder) only pursuant to an agreement or
agreements in writing entered into by each Collateral Agent. Notwithstanding the
foregoing no provision of this Agreement may be terminated, waived, amended or
modified without the prior written consent of the Company if such termination,
waiver, amendment or modification would adversely affect any Grantor.
Notwithstanding the foregoing, without the consent of any Secured Party or any
other Collateral Agent, (i) the Collateral Agent for any Additional Obligations
may become a party hereto in accordance with Section 5.02(c) and (ii) the
Applicable Collateral Agent may effect amendments and modifications to this
Agreement (which may be in the form of an amendment and restatement) to the
extent the Applicable Collateral Agent reasonably deems necessary to incorporate
Additional Obligations into this Agreement.

(c) So long as permitted by the Credit Documents then in effect, the Company may
from time to time designate Indebtedness and other obligations as Additional
Obligations hereunder by delivering to the Applicable Collateral Agent and each
Collateral Agent (i) a certificate signed by a Responsible Officer of the
Company (A) identifying the Indebtedness and other obligations so designated and
the aggregate principal amount or face amount thereof, (B) stating that such
Indebtedness and other obligations are designated as Additional Obligations for
purposes hereof, (C) representing that such

 

18



--------------------------------------------------------------------------------

designation of such Indebtedness and other obligations as Additional Obligations
complies with the terms of the Credit Documents then outstanding and that, after
giving effect to the designation of such Additional Obligations, all Obligations
will constitute “Senior Lender Claims” (as defined in the Second Lien
Intercreditor Agreement, or words of similar import the Second Lien
Intercreditor Agreement) and (D) specifying the name and address of the
Collateral Agent for such Indebtedness and other obligations and (ii) a fully
executed Joinder (substantially in the form attached as Annex A). Each
Collateral Agent agrees that upon the satisfaction of all conditions set forth
in the preceding sentence, the Collateral Agent identified in such Joinder shall
act hereunder for the benefit of all Additional Secured Parties under such
Joinder, and each Collateral Agent agrees to the appointment, and acceptance of
the appointment, of the Applicable Collateral Agent as agent for the holders of
such Additional Obligations as set forth in each Joinder and agrees, on behalf
of itself and each Secured Party it represents, to be bound by this Agreement.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Obligations Absolute. Except as otherwise provided herein, the
Lien priorities provided for herein and the respective rights, interests,
agreements and obligations hereunder of the Collateral Agent and the other
Secured Parties shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Credit Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including the Refinancing of), all or any portion of the Obligations, it
being specifically acknowledged that a portion of the Obligations consists or
may consist of Indebtedness that is revolving in nature, and the amount thereof
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed;

(c) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Obligations;

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Credit Document;

(e) the securing of any Obligations with any additional collateral or
guarantees, or any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Collateral or any other collateral or any release
of any guarantee securing any Obligations; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Obligations or this
Agreement, other than discharge in full of such Obligations.

SECTION 5.06. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall

 

19



--------------------------------------------------------------------------------

constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or e-mail shall be as effective as delivery
of a manually signed counterpart of this Agreement.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.

SECTION 5.09. Submission To Jurisdiction Waivers. The Collateral Agent, on
behalf of itself and the Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Security Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York in the borough of Manhattan, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof;

(b) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be entered and enforced in other jurisdictions by suit on the
judgment or in any other manner provided or permitted by law;

(c) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Collateral Agent) at the address referred to in Section 5.01 or at such other
address of which the other parties hereto shall have been notified pursuant
thereto;

(e) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.09 any special, exemplary, punitive or consequential damages.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT

 

20



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.12. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Credit
Documents or Security Documents, the provisions of this Agreement shall control.

SECTION 5.13. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.10 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Documents), and none of the Company or any other
Grantor may rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.10
and Article V, which provision may be relied upon and enforced by the Company
and each Guarantor). Nothing in this Agreement is intended to or shall impair
the obligations of any Grantor, which are absolute and unconditional, to pay the
Obligations as and when the same shall become due and payable in accordance with
their terms.

SECTION 5.14. Collateral Agents. It is understood and agreed that (a) Credit
Suisse AG, Cayman Islands Branch, is entering into this Agreement in its
capacity as collateral agent under the Credit Agreement, and the provisions of
Article VIII of the Credit Agreement applicable to Credit Suisse AG, Cayman
Islands Branch, as collateral agent thereunder shall also apply to Credit Suisse
AG, Cayman Islands Branch, as Bank Collateral Agent hereunder, and (b) The Bank
of New York Mellon Trust Company, N.A. is entering into this Agreement in its
capacity as Trustee pursuant to the Indenture and Collateral Agent pursuant to
the Notes Collateral Agreement and, as such is entitled to all rights,
privileges, protections, benefits, immunities and indemnities provided in the
Indenture and the Notes Collateral Agreement.

SECTION 5.15. Integration. This Agreement together with the other Credit
Documents and the Security Documents represents the entire agreement of each of
the Grantors and the Secured Parties with respect to the subject matter hereof
and there are no promises, undertakings, representations or warranties by any
Grantor, the Collateral Agent or any other Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents or the Security Documents.

[Remainder of this page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Bank Collateral Agent   By:   LOGO
[g437016stamp357a.jpg]    

 

    Name:   ROBERT HETU     Title:   MANAGING DIRECTOR   By:   LOGO
[g437016stamp357b.jpg]    

 

    Name:   KEVIN BUDDHDEW     Title:   ASSOCIATE

SIGNATURE PAGE TO

FIRST LIEN INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Indenture Agent   By:   LOGO
[g437016stamp358.jpg]    

 

    Name:   Craig A. Kaye     Title:   Vice President

SIGNATURE PAGE TO

FIRST LIEN INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

CLAIRE’S INC., as Holdings By:   LOGO [g437016stamp359a.jpg]  

 

  Name:   J. Per Brodin   Title:   Executive Vice President and Chief Financial
Officer CLAIRE’S STORES, INC., as the Company By:   LOGO [g437016stamp359b.jpg]
 

 

  Name:   J. Per Brodin   Title:   Executive Vice President and Chief Financial
Officer CLAIRE’S BOUTIQUES, INC. CLAIRE’S PUERTO RICO CORP. CBI DISTRIBUTING
CORP. CLAIRE’S CANADA CORP. BMS DISTRIBUTING CORP. By:   LOGO
[g437016stamp359c.jpg]  

 

  Name:   J. Per Brodin   Title:   Executive Vice President and Chief Financial
Officer CSI CANADA LLC By:   LOGO [g437016stamp359d.jpg]  

 

  Name:   J. Per Brodin   Title:   Manager

[Signature Page to First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

To: Each Collateral Agent under the First Lien Intercreditor Agreement (in each
case, as such terms are defined below)

JOINDER (this “Joinder”) dated as of [●], 201[●] to the First Lien Intercreditor
Agreement, dated as of [            ], 2012 (as amended or supplemented from
time to time, the “First Lien Intercreditor Agreement”), among CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Bank Collateral Agent for the Credit Agreement Secured
Parties (in each case, as defined below) THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Indenture Agent for the Indenture Secured Parties (in each
case, as defined below), each Grantor party hereto and each Additional Agent (as
defined below) from time to time party hereto for the Additional Secured Parties
of the Series (as defined below) with respect to which it is acting in such
capacity.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Bank Collateral Agent, the Indenture Agent, the Grantors from time to
time party thereto and each Additional Agent from time to time party thereto
have entered into the First Lien Intercreditor Agreement and pursuant to
[Section 5.02(c) of the First Lien Intercreditor Agreement in order to create a
Series of Additional Obligations] [Section 2.08 of the First Lien Intercreditor
Agreement with respect to Refinancing indebtedness], the undersigned Additional
Agent (the “New Agent”) is executing this Joinder as an Additional Agent on
behalf of the Series of Secured Parties it represents [with respect to such
Additional Obligations] [holding such Refinancing indebtedness] under the First
Lien Intercreditor Agreement.

C. Pursuant to the terms of the First Lien Intercreditor Agreement, [the
Grantors have entered into an Additional Agreement under which the Grantors have
incurred Additional Obligations. [Describe material terms of Additional
Obligations.]] [the Obligations of [describe Series] are being refinanced with
Refinancing indebtedness. [Describe material terms of Refinancing
indebtedness.]]

D. In consideration of the mutual agreements contained in the First Lien
Intercreditor Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the New Agent, on behalf of
the Series of Secured Parties it represents, hereby agrees as follows.

SECTION 1. In accordance with the First Lien Intercreditor Agreement, (a) the
New Agent by its signature below becomes a Collateral Agent under, and the
related [Series of Additional Obligations and Additional Secured Parties]
[Series of Obligations with respect to the Refinancing indebtedness and
Refinancing indebtedness Secured Parties] become subject to and bound by, the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Collateral Agent, and (b) the New Agent, on its
behalf and on behalf of such [Additional Secured Parties] [Refinancing
indebtedness Secured Parties] hereby agree to all the terms and provisions of
the First Lien Intercreditor Agreement applicable to it as a Collateral Agent
thereunder. Each reference to a “Collateral Agent” in the First Lien
Intercreditor Agreement shall be deemed to include the New Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Agent represents and warrants to each Collateral Agent and
the Secured Parties that (a) it has full power and authority to enter into this
Joinder, in its capacity as [agent] [trustee], (b) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal,



--------------------------------------------------------------------------------

valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally (regardless of whether
enforcement is considered in a proceeding at law or in equity) and subject to
general principles of equity and (c) the Credit Documents relating to such
[Additional Obligations] [Refinancing indebtedness] provide that, upon the New
Agent’s entry into this Joinder, the [holders] [lenders] of such [Additional
Obligations] [Refinancing indebtedness] will be subject to and bound by the
provisions of the First Lien Intercreditor Agreement as Additional Secured
Parties.

SECTION 3. This Joinder shall become effective when the Applicable Collateral
Agent shall have received a counterpart of this Joinder that bears the
signatures of the New Agent. Delivery of an executed signature page to this
Joinder by facsimile transmission or e-mail shall be effective as delivery of a
manually signed counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Joinder held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder and under the First Lien
Intercreditor Agreement to the New Agent shall be given to it at its address set
forth below, or to such other address as such New Agent may hereafter specify.

SECTION 8. The New Agent agrees to reimburse the Applicable Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Joinder, including
the fees, other charges and disbursements of counsel for the Applicable
Collateral Agent.

[Remainder of Page Intentionally Left Blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Agent has duly executed this Joinder to the First
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW AGENT,] as New Agent   By:  

 

    Name:     Title: Address for Notices: with a copy to:

SIGNATURE PAGE TO JOINDER TO

FIRST LIEN INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

Assigned Interests

 

Amount of Loans Assigned

   Aggregate Amount of
Outstanding Loans      Percentage Assigned of
Outstanding Loans3                          

 

3  Set forth, to at least 9 decimals, as a percentage of the outstanding Loans
of all Lenders under the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT H

(See attached)



--------------------------------------------------------------------------------

EXECUTION COPY

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT is dated as of March 4, 2011, among (i) CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (f/k/a Credit Suisse, Cayman Islands Branch),
in its capacity as Credit Agreement Agent, and each Other First Lien Obligations
Agent from time to time party hereto, each in its capacity as First Lien Agent,
(ii) THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and collateral
agent, and each collateral agent for any Future Second Lien Indebtedness from
time to time party hereto, each in its capacity as Second Priority Agent, and
(iii) CLAIRE’S INC., a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC.,
a Florida corporation (the “Company”), and each Subsidiary of the Company listed
on Schedule I hereto or that becomes a party hereto pursuant to Section 8.21
below.

A. The Company is party to the Credit Agreement dated as of May 29, 2007 (as
amended, amended and restated, replaced, refinanced, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Holdings, the Company,
the lenders and other parties party thereto from time to time, and Credit Suisse
AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch), as
administrative agent for the lenders. The Obligations pursuant to the Credit
Agreement has been designated by the Company as Senior Lender Claims hereunder.

B. The Company is party to the Indenture dated as of March 4, 2011, among
Claire’s Escrow Corporation, a Delaware corporation (“Claire’s Escrow”), and The
Bank of New York Mellon Trust Company, N.A., as Trustee, as supplemented by the
Supplemental Indenture dated March 4, 2011 among Claire’s Escrow, the Company,
the Company’s Subsidiaries named therein and the Trustee (such agreement, as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Second Priority Senior Secured Notes Indenture”). The Obligations of
the Company and certain of the Company’s Subsidiaries under the Second Priority
Senior Secured Notes Indenture, the Notes and the other Noteholder Documents
constitute Second Priority Claims hereunder.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.



--------------------------------------------------------------------------------

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.

“Closing Date” shall mean March 4, 2011.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.

“Company” shall have the meaning set forth in the preamble.

“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “controlled” shall have meanings correlative thereto.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Agreement Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in
its capacity as administrative agent for the Senior Lenders under the Credit
Agreement and the other Senior Lender Documents entered into pursuant to the
Credit Agreement, together with its successors in such capacity.

“Domestic Subsidiary” shall have the meaning set forth in the Term Credit
Agreement.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding Senior Lender
Claims and, with respect to letters of credit or letter of credit guaranties
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with the Credit Agreement, in each case
after or concurrently with the termination of all commitments to extend credit
thereunder and (b) any other Senior Lender Claims that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid; provided that the Discharge of Senior Lender Claims shall not be
deemed to have occurred if such payments are made with the proceeds of other
Senior Lender Claims that constitute an exchange or replacement for or a
refinancing of such

 

2



--------------------------------------------------------------------------------

Obligations or Senior Lender Claims. In the event the Senior Lender Claims are
modified and the Obligations are paid over time or otherwise modified pursuant
to Section 1129 of the Bankruptcy Code, the Senior Lender Claims shall be deemed
to be discharged when the final payment is made, in cash, in respect of such
indebtedness and any obligations pursuant to such new indebtedness shall have
been satisfied.

“First Lien Agent” shall mean each of (a) the Credit Agreement Agent and (b) any
Other First Priority Lien Obligations Agent.

“First Lien Designated Agent” shall mean such agent or trustee as is designated
“First Priority Designated Agent” by Senior Lenders holding a majority in
principal amount of the Senior Lender Claims then outstanding; it being
understood that as of the date of this Agreement and for so long as any
Obligations under the Credit Agreement remain outstanding, the Credit Agreement
Agent shall be so designated First Priority Designated Agent.

“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of the Company and its Subsidiaries that are to be
equally and ratably secured with the Noteholder Claims and are so designated by
the Company as Future Second Lien Indebtedness in accordance with Section 8.22
hereof; provided, however, that such Future Second Lien Indebtedness is
permitted to be so incurred in accordance with any Senior Lender Documents and
any Second Priority Documents, as applicable.

“Grantors” shall mean the Company, Holdings and each of the Company’s
Subsidiaries that has executed and delivered a Second Priority Collateral
Document or a Senior Collateral Document.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Priority Senior Secured Notes
Indenture, the Credit Agreement or the Other First Priority Lien Obligations
Credit Documents.

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“Joinder Agreement” shall mean an agreement in form and substance substantially
similar to Exhibit A hereto, including with appropriate adjustments as permitted
by Section 8.22 hereof.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and

 

3



--------------------------------------------------------------------------------

(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or an financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

“Loan Documents” means the Credit Agreement and the other “Loan Documents” as
defined in the Credit Agreement.

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.

“Noteholder Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.

“Noteholder Collateral Agreement” shall mean the Collateral Agreement dated as
of March 4, 2011, among the Company, certain other Grantors and The Bank of New
York Mellon Trust Company, N.A., as collateral agent, in respect of the Second
Priority Senior Secured Notes Indenture, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

“Noteholder Documents” shall mean (a) the Second Priority Senior Secured Notes
Indenture, the Notes, the Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Obligations
thereunder.

“Notes” shall mean the Second Lien Notes and any additional notes issued under
the Second Priority Senior Secured Notes Indenture by the Company, to the extent
permitted by the Second Priority Senior Secured Notes Indenture, the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, any other
Senior Lender Documents and any Second Priority Document, as applicable.

“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency or Liquidation Proceeding.
Without limiting the generality of the foregoing, the Obligations of any Grantor
under any Senior Lender Document or Second Priority Document include the
obligations to pay principal, interest (including interest accrued on or
accruing after the commencement of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest is allowed in such proceeding)
or premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Grantor to reimburse any amount in respect of any
of the foregoing that any Senior Lender or Second Priority Secured Party, in its
sole discretion, many elect to pay or advance on behalf of such Grantor.

 

4



--------------------------------------------------------------------------------

“Officers’ Certificate” shall have the meaning set forth in the Second Priority
Senior Secured Notes Indenture.

“Other First Priority Lien Obligations” means all Obligations owing under any
Other First Priority Lien Obligations Document; provided, however, for the
avoidance of doubt, none of the Obligations under the Credit Agreement or any
other Loan Document shall constitute Other First Priority Lien Obligations.

“Other First Priority Lien Obligations Agent” shall mean, with respect to any
Other First Priority Lien Obligations Credit Document, the Person elected,
designated or appointed as the administrative agent, trustee, collateral agent
or similar representative with respect to such Other First Priority Lien
Obligations Credit Document by or on behalf of the holders of such Other First
Priority Lien Obligations, and its respective successors in such capacity.

“Other First Priority Lien Obligations Credit Document” means any (a)
instruments, agreements or documents evidencing debt facilities or commercial
paper facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (b) debt securities, indentures and/or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances), or (c) instruments or agreements evidencing
any other indebtedness, in each case in respect of which a First Lien Agent has
become a party hereto in accordance with Section 8.22 hereof.

“Other First Priority Lien Obligations Documents” means each Other First
Priority Lien Obligations Credit Document and each Other First Priority Lien
Obligations Security Document related thereto.

“Other First Priority Lien Obligations Security Documents” means any security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Other First Priority Lien Obligations.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of any
First Lien Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code.

“Recovery” shall have the meaning set forth in Section 6.4.

“Required Lenders” shall mean, with respect to any Senior Lender Documents,
those Senior Lenders the approval of which is required to approve an amendment
or modification

 

5



--------------------------------------------------------------------------------

of, termination or waiver of any provision of or consent to any departure from
such Senior Lender Documents (or would be required to effect such consent under
this Agreement if such consent were treated as an amendment of the Senior Lender
Documents).

“Second Lien Notes” shall mean the Company’s 8.875% Senior Secured Second Lien
Notes due 2019, issued pursuant to the Second Priority Senior Secured Notes
Indenture and any notes issued by the Company in exchange for, and as
contemplated by, the Second Lien Notes and the related registration rights
agreement with substantially identical terms as the Second Lien Notes.

“Second Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties and (b) the collateral agent for any Future Second Lien
Indebtedness (including the Trustee).

“Second Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second Priority Documents,
including all fees and expenses of the collateral agent for any Future Second
Lien Indebtedness.

“Second Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of any Grantor, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Second Priority Claim.

“Second Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement with respect to any Future Second Lien
Indebtedness.

“Second Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.

“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by Second Priority Secured Parties
holding a majority in principal amount of the Second Priority Claims then
outstanding; it being understood that as of the date of this Agreement and for
so long as any Obligations under the Second Priority Senior Secured Notes
Indenture remain outstanding, the Trustee shall be so designated Second Priority
Designated Agent.

“Second Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second Lien
Indebtedness.

“Second Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second Priority Claims.

“Second Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second Priority Claims, including the collateral
agent for any Future Second Lien Indebtedness.

 

6



--------------------------------------------------------------------------------

“Second Priority Senior Secured Notes Indenture” shall have the meaning set
forth in the recitals.

“Secured Hedge Agreements” shall mean each Swap Agreement that (i) is in effect
on the Closing Date with a counterparty that is a Senior Lender or an agent or
an Affiliate of a Senior Lender as of the Closing Date or (ii) is entered into
after the Closing Date with any counterparty that is a Senior Lender or an agent
or an Affiliate of a Senior Lender at the time such Swap Agreement is entered
into.

“Senior Collateral Agreement” shall mean the Guarantee and Collateral Agreement
dated as of May 29, 2007, among the Company, Holdings, the other Grantors party
thereto, and Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch), as administrative agent for the secured parties referred
to therein.

“Senior Collateral Documents” shall mean the Senior Collateral Agreement, the
Other First Priority Lien Obligations Security Documents and any security
agreement, mortgage or other agreement, document or instrument pursuant to which
a Lien is now or hereafter granted securing any Senior Lender Claims or under
which rights or remedies with respect to such Lien are at any time governed.

“Senior Lender Cash Management Obligations” shall mean, with respect to any
Grantor, the due and punctual payment and performance of all obligations of such
Grantor in respect of overdrafts and related liabilities owed to a Senior Lender
under the Credit Agreement or any of its Affiliates (or any other Person
designated by the Company as a provider of cash management services and entitled
to the benefit of the Senior Collateral Agreement) and arising from cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer, Automated Clearing House services and other
cash management arrangements).

“Senior Lender Claims” shall mean all Obligations arising under the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents and any
other Senior Lender Documents, whether or not such Obligations constitute
Indebtedness, including, without limitation, (a) Obligations arising under
Secured Hedge Agreements, (b) Senior Lender Cash Management Obligations and (c)
Obligations under any credit agreement that is an exchange or replacement for or
an extension, increase or refinancing of any other Senior Lender Claims. Senior
Lender Claims shall include all interest and expenses accrued or accruing (or
that would, absent the commencement of an Insolvency or Liquidation Proceeding,
accrue) after the commencement of an Insolvency or Liquidation Proceeding in
accordance with and at the rate specified in the relevant Senior Lender
Documents whether or not the claim for such interest or expenses is allowed or
allowable as a claim in such Insolvency or Liquidation Proceeding.

“Senior Lender Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.

“Senior Lender Documents” shall mean the Loan Documents, the Other First
Priority Lien Obligations Documents, the Senior Collateral Documents and each of
the other

 

7



--------------------------------------------------------------------------------

agreements, documents and instruments (including each agreement, document or
instrument providing for or evidencing a Senior Lender Hedging Obligation or
Senior Lender Cash Management Obligation) providing for, evidencing or securing
any Senior Lender Claim, including, without limitation, any Obligation under the
Credit Agreement and any other related document or instrument executed or
delivered pursuant to any such document at any time or otherwise evidencing or
securing any Indebtedness arising under any such document.

“Senior Lender Hedging Obligations” shall mean any Obligations under Secured
Hedge Agreements.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the First Lien Agents.

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the Credit
Agreement.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Company or any of the Subsidiaries shall be a Swap Agreement.

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., in its
capacity as trustee under the Second Priority Senior Secured Notes Indenture and
as collateral agent under the Noteholder Collateral Documents, and its
successors in such capacity.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

8



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Second
Priority Secured Parties on the Common Collateral or of any Liens granted to any
First Lien Agent or Senior Lenders on the Common Collateral, (ii) any provision
of the UCC, the Bankruptcy Code, or any applicable law or the Second Priority
Documents or the Senior Lender Documents, (iii) whether any First Lien Agent,
either directly or through agents, holds possession of, or has control over, all
or any part of the Common Collateral, (iv) the fact that any such Liens may be
subordinated, voided, avoided, invalidated or lapsed or (v) any other
circumstance of any kind or nature whatsoever, each Second Priority Agent, on
behalf of itself and each applicable Second Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any Senior Lender
Claims now or hereafter held by or on behalf of any First Lien Agent or any
Senior Lenders or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second Priority Claims and (b) any Lien on the
Common Collateral securing any Second Priority Claims now or hereafter held by
or on behalf of the Trustee or any Second Priority Secured Parties or any agent
or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Lender
Claims. All Liens on the Common Collateral securing any Senior Lender Claims
shall be and remain senior in all respects and prior to all Liens on the Common
Collateral securing any Second Priority Claims for all purposes, whether or not
such Liens securing any Senior Lender Claims are subordinated to any Lien
securing any other obligation of the Company, any other Grantor or any other
Person.

2.2. Prohibition on Contesting Liens. Each Second Priority Agent, for itself and
on behalf of each applicable Second Priority Secured Party, and each First Lien
Agent, for itself and on behalf of each Senior Lender in respect of which it
serves as First Lien Agent, agrees that it shall not (and hereby waives any
right to) take any action to challenge, contest or support any other Person in
contesting or challenging, directly or indirectly, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, perfection, priority or
enforceability of (a) a Lien securing any Senior Lender Claims held (or
purported to be held) by or on behalf of any First Lien Agent or any of the
Senior Lenders or any agent or trustee therefor in any Senior Lender Collateral
or (b) a Lien securing any Second Priority Claims held (or purported to be held)
by or on behalf of any Second Priority Secured Party in the Common Collateral,
as the case may be; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Agent or any Senior
Lender to enforce this Agreement (including the priority of the Liens securing
the Senior Lender Claims as provided in Section 2.1) or any of the Senior Lender
Documents.

2.3. No New Liens. So long as the Discharge of Senior Lender Claims has not
occurred and subject to Section 6, each Second Priority Agent agrees, for itself
and on behalf of each applicable Second Priority Secured Party, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, that it shall

 

9



--------------------------------------------------------------------------------

not acquire or hold any Lien on any assets of the Company or any other Grantor
securing any Second Priority Claims that are not also subject to the
first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents. If any Second Priority Agent or any Second Priority Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
collateral that is not also subject to the first-priority Lien in respect of the
Senior Lender Claims under the Senior Lender Documents, then such Second
Priority Agent shall, without the need for any further consent of any party and
notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such lien for the benefit of the First Lien Agents as
security for the Senior Lender Claims (subject to the lien priority and other
terms hereof) and shall promptly notify each First Lien Agent in writing of the
existence of such Lien and in any event take such actions as may be requested by
any First Lien Agent to assign or release such Liens to the First Lien Agents
(and/or each of its designee) as security for the applicable Senior Lender
Claims.

2.4. Perfection of Liens. Neither the First Lien Agents nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Priority Agents
and the Second Priority Secured Parties. Neither the Second Priority Agents nor
the Second Priority Secured Parties shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Common Collateral for
the benefit of the First Lien Agents and the Senior Lenders. The provisions of
this Agreement are intended solely to govern the respective Lien priorities as
between the Senior Lenders and the Second Priority Secured Parties and shall not
impose on the First Lien Agents, the Second Priority Agents, the Second Priority
Secured Parties or the Senior Lenders or any agent or trustee therefor any
obligations in respect of the disposition of proceeds of any Common Collateral
which would conflict with prior perfected claims therein in favor of any other
Person or any order or decree of any court or governmental authority or any
applicable law.

2.5. Waiver of Marshalling. Until the Discharge of Senior Lender Claims, each
Second Priority Agent, on behalf of itself and the applicable Second Priority
Secured Parties, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Common Collateral or any other similar rights a junior secured creditor
may have under applicable law.

SECTION 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second Priority Agent or any Second
Priority Secured Party will (x) exercise or seek to exercise any rights or
remedies (including setoff or recoupment) with respect to any Common Collateral
or any other security in respect of any applicable Second Priority Claims, or
exercise any right under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement, or institute any
action or

 

10



--------------------------------------------------------------------------------

proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Common Collateral or any other collateral by
any First Lien Agent or any Senior Lender in respect of the Senior Lender
Claims, the exercise of any right by any First Lien Agent or any Senior Lender
(or any agent or sub-agent on their behalf) in respect of the Senior Lender
Claims under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which any Second Priority
Agent or any Second Priority Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party, of any
rights and remedies relating to the Common Collateral or any other collateral
under the Senior Lender Documents or otherwise in respect of Senior Lender
Claims, or (z) object to the forbearance by the Senior Lenders from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Common Collateral or any other collateral in
respect of Senior Lender Claims and (ii) except as otherwise provided herein,
each First Lien Agent and the Senior Lenders shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition or
restrictions with respect to the Common Collateral without any consultation with
or the consent of any Second Priority Agent or any Second Priority Secured
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Company or any other Grantor, each Second Priority
Agent may file a proof of claim or statement of interest with respect to the
applicable Second Priority Claims (B) each Second Priority Agent may take any
action (not adverse to the prior Liens on the Common Collateral securing the
Senior Lender Claims, or the rights of either First Lien Agent or the Senior
Lenders to exercise remedies in respect thereof) in order to create, prove,
perfect, preserve or protect (but not enforce) its rights in, and perfection and
priority of its Lien on, the Common Collateral and (C) each Second Priority
Agent may file any pleadings, objections, motions or agreements which assert
rights available to unsecured creditors of the Company or any other Grantor
arising under any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law. In exercising rights and remedies with respect to the Senior
Lender Collateral, each First Lien Agent and the Senior Lenders may enforce the
provisions of the Senior Lender Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of Common Collateral or
other collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
lender under the uniform commercial code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that it will not take or receive any Common Collateral or
other collateral or any proceeds of Common Collateral or other collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Common Collateral or other collateral in respect
of the applicable Second Priority Claims. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Lender Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1(a),
the sole right of the Second Priority Agents and the Second Priority Secured
Parties with respect to the Common Collateral or any other collateral is to hold
a Lien on the Common Collateral or such other collateral in respect of the
applicable

 

11



--------------------------------------------------------------------------------

Second Priority Claims pursuant to the Second Priority Documents, as applicable,
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of Senior Lender Claims has
occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a) above, (i) each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, agrees that no Second Priority Agent or any Second
Priority Secured Party will take any action that would hinder any exercise of
remedies undertaken by any First Lien Agent or Senior Lenders with respect to
the Common Collateral or any other collateral under the Senior Lender Documents,
including any sale, lease, exchange, transfer or other disposition of the Common
Collateral or such other collateral, whether by foreclosure or otherwise, and
(ii) each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby waives any and all rights it or any Second
Priority Secured Party may have as a junior lien creditor or otherwise to object
to the manner in which any First Lien Agent or Senior Lenders seek to enforce or
collect the Senior Lender Claims or the Liens granted in any of the Senior
Lender Collateral, regardless of whether any action or failure to act by or on
behalf of any First Lien Agent or Senior Lenders is adverse to the interests of
the Second Priority Secured Parties.

(d) Each Second Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second Priority Document
shall be deemed to restrict in any way the rights and remedies of any First Lien
Agent or Senior Lenders with respect to the Senior Lender Collateral as set
forth in this Agreement and the Senior Lender Documents.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and any First Lien Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral or
any other collateral under any of the applicable Second Priority Documents or
otherwise in respect of the applicable Second Priority Claims relating to the
Common Collateral.

3.3. Actions Upon Breach. If any Second Priority Secured Party, in contravention
of the terms of this Agreement, in any way takes, attempts to or threatens to
take any action with respect to the Common Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement), this Agreement shall create an irrebuttable presumption and
admission by such Second Priority Secured Party that relief against such Second
Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
Senior Lenders, it being understood and agreed by each Second Priority Agent on
behalf of each applicable Second Priority Secured Party that (i) the Senior
Lenders’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (ii) each Second Priority Secured Party waives any
defense that the Grantors and/or the Senior Lenders cannot demonstrate damage
and/or can be made whole by the awarding of damages.

 

12



--------------------------------------------------------------------------------

SECTION 4. Payments.

4.1. Application of Proceeds. So long as the Discharge of Senior Lender Claims
has not occurred, the Common Collateral and any other collateral in respect of
the Second Priority Claims or proceeds thereof received in connection with the
sale or other disposition of, or collection on, such Common Collateral or other
collateral upon the exercise of remedies as a secured party, shall be applied by
the First Lien Agents to the Senior Lender Claims in such order as specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender Claims
has occurred. Upon the Discharge of Senior Lender Claims, subject to Section 5.7
hereof, each of the First Lien Agents shall deliver promptly to the Second
Priority Designated Agent any Common Collateral or proceeds thereof held by it
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Second Priority
Designated Agent ratably to the Second Priority Claims in such order as
specified in the Second Priority Documents.

4.2. Payments Over. Any Common Collateral or other collateral in respect of the
Second Priority Claims or proceeds thereof received by any Second Priority Agent
or any Second Priority Secured Party in connection with the exercise of any
right or remedy (including setoff or recoupment) relating to the Common
Collateral or such other collateral prior to the Discharge of Senior Lender
Claims shall be segregated and held in trust for the benefit of and forthwith
paid over to the First Priority Designated Agent (and/or its designees) for the
benefit of the Senior Lenders in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
First Lien Agents are each hereby individually authorized to make any such
endorsements as agent for any Second Priority Agent or any such Second Priority
Secured Party. This authorization is coupled with an interest and is
irrevocable.

SECTION 5. Other Agreements.

5.1. Releases.

(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is (A) sold,
transferred or otherwise disposed of:

(i) by the owner of such Common Collateral in a transaction permitted under each
Credit Agreement, the Other First Priority Lien Obligations Credit Documents,
the Second Priority Senior Secured Notes Indenture and each other Senior Lender
Document and Second Priority Document (if any); or

(ii) during the existence of any Event of Default under (and as defined in) any
Credit Agreement or the Other First Priority Lien Obligations Credit Documents
to the extent that any of the First Lien Agents has consented to such sale,
transfer or disposition; or

 

13



--------------------------------------------------------------------------------

(B) or otherwise released as permitted by each Credit Agreement and the Other
First Priority Lien Obligations Credit Documents,

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing Senior Lender
Claims are released and discharged. Upon delivery to each Second Priority Agent
of a notice from any First Lien Agent stating that any release of Liens securing
or supporting the Senior Lender Claims has become effective (or shall become
effective upon each Second Priority Agent’s release) (whether in connection with
a sale of such assets by the relevant Grantor pursuant to the preceding sentence
or otherwise), each Second Priority Agent will promptly execute and deliver such
instruments, releases, termination statements or other documents delivered to it
confirming such release on customary terms at the expense of the Company. In the
case of the sale of all or substantially all of the capital stock of a Grantor
or any of its Subsidiaries, the guarantee in favor of the Second Priority
Secured Parties, if any, made by such Grantor or Subsidiary will automatically
be released and discharged as and when, but only to the extent, the guarantee by
such Grantor or Subsidiary of Senior Lender Claims is released and discharged.

(b) Each Second Priority Agent, until Discharge of Senior Lender Claims, for
itself and on behalf of each applicable Second Priority Secured Party, hereby
irrevocably constitutes and appoints each First Lien Agent and any officer or
agent of such First Lien Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of each Second Priority Agent or such holder or in such First Lien
Agent’s own name, from time to time in such First Lien Agent’s discretion, for
the purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Section 5.1,
including any termination statements, endorsements or other instruments of
transfer or release.

(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby consents to the application, whether prior to or
after a default, of proceeds of Common Collateral or other collateral to the
repayment of Senior Lender Claims pursuant to the Senior Lender Documents;
provided that nothing in this Section 5.1(c) shall be construed to prevent or
impair the rights of the Second Priority Agents or the Second Priority Secured
Parties to receive proceeds in connection with the Second Priority Claims not
otherwise in contravention of this Agreement.

5.2. Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, each First Lien Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral or any other collateral in respect of the Second Priority Claims in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral or such other
collateral. Unless and until the Discharge of Senior Lender Claims has occurred,
all proceeds of any such policy and any such award if in respect of the Common
Collateral or such other

 

14



--------------------------------------------------------------------------------

collateral shall be paid (a) first, prior to the occurrence of the Discharge of
Senior Lender Claims, to the First Lien Agents for the benefit of Senior Lenders
pursuant to the terms of the Senior Lender Documents, (b) second, after the
occurrence of the Discharge of Senior Lender Claims, to the Second Priority
Agents for the benefit of the Second Priority Secured Parties pursuant to the
terms of the applicable Second Priority Documents and (c) third, if no Second
Priority Claims are outstanding, to the owner of the subject property, such
other person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Agent or any Second Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to any First Lien Agent in accordance with the terms of Section
4.2.

5.3. Amendments to Second Priority Collateral Documents.

(a) So long as the Discharge of Senior Lender Claims has not occurred, without
the prior written consent of the First Lien Agents, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. Each applicable Second
Priority Collateral Document executed as of the date hereof shall include the
following language (or language to similar effect approved by the First Lien
Agents):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second Priority Agent] pursuant to this
agreement are expressly subject and subordinate to the liens and security
interests granted to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit
Suisse, Cayman Islands Branch), as collateral agent (and its permitted
successors), for the benefit of the secured parties referred to below, pursuant
to the Guarantee and Collateral Agreement dated as of May 29, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time),
from the Company and the other “Pledgors” referred to therein, in favor of
Credit Suisse, AG Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch), as collateral agent for the benefit of the secured parties referred to
therein, [and to the liens and security interests granted to [Other First
Priority Lien Obligations Collateral Agent] pursuant to [Other First Priority
Lien Obligations Security Document] (as amended, supplemented or otherwise
modified from time to time)], and (ii) the exercise of any right or remedy by
the [applicable Second Priority Agent] hereunder is subject to the limitations
and provisions of the Intercreditor Agreement dated as of March 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among Credit Suisse AG, Cayman Islands
Branch, in its capacity as Credit Agreement Agent, The Bank of New York Mellon
Trust Company, N.A., in its capacity as Trustee, Holdings, the Company and the
subsidiaries party thereto. In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this agreement, the terms of the
Intercreditor Agreement shall govern.”

(b) In the event that the First Lien Agents or the Senior Lenders enter into any
amendment, waiver or consent in respect of or replace any of the Senior
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the First Lien Agents, the
Senior Lenders, the Company or any other Grantor thereunder (including the

 

15



--------------------------------------------------------------------------------

release of any Liens in Senior Lender Collateral), then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Second Priority Collateral Document without the consent of any Second
Priority Agent or any Second Priority Secured Party and without any action by
any Second Priority Agent, any Second Priority Senior Secured Party, the Company
or any other Grantor; provided, that such amendment, waiver or consent does not
materially adversely affect the rights of the Second Priority Secured Parties or
the interests of the Second Priority Secured Parties in the Second Priority
Collateral and not the other creditors of the Company or such Grantor, as the
case may be, that have a security interest in the affected collateral in a like
or similar manner (without regard to the fact that the Lien of such Senior
Collateral Document is senior to the Lien of the Comparable Second Priority
Collateral Document). The relevant First Lien Agent may give written notice of
such amendment, waiver or consent to each Second Priority Agent; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Second
Priority Collateral Document as set forth in this Section 5.3(b).

(c) Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Lender Claims has occurred, no Second Priority Collateral
Document shall be entered into unless the collateral covered thereby is also
subject to a perfected first-priority interest in favor of the First Lien Agents
for the benefit of the Senior Lenders pursuant to the Senior Collateral
Documents.

5.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Agents and the Second Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Grantor that has guaranteed the Second Priority Claims in
accordance with the terms of the applicable Second Priority Documents and
applicable law, in each case to the extent not inconsistent with the provisions
of this Agreement. Nothing in this Agreement shall prohibit the receipt by any
Second Priority Agent or any Second Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of (a) the exercise by any Second Priority Agent or any Second
Priority Secured Party of rights or remedies as a secured creditor in respect of
Common Collateral or other collateral or (b) enforcement in contravention of
this Agreement of any Lien in respect of Second Priority Claims held by any of
them. In the event any Second Priority Agent or any Second Priority Secured
Party becomes a judgment lien creditor or other secured creditor in respect of
Common Collateral or other collateral as a result of its enforcement of its
rights as an unsecured creditor in respect of Second Priority Claims or
otherwise, such judgment or other lien shall be subordinated to the Liens
securing Senior Lender Claims on the same basis as the other Liens securing the
Second Priority Claims are so subordinated to such Liens securing Senior Lender
Claims under this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the First Lien Agents or the Senior
Lenders may have with respect to the Senior Lender Collateral.

5.5. First Lien Agents as Gratuitous Bailees for Perfection.

(a) Each First Lien Agent agrees to hold the Pledged Collateral that is part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for each Second
Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the

 

16



--------------------------------------------------------------------------------

Second Priority Collateral Agreements, subject to the terms and conditions of
this Section 5.5 (such bailment being intended, among other things, to satisfy
the requirements of Sections 8- 106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).

(b) In the event that any First Lien Agent (or its agent or bailees) has Lien
filings against Intellectual Property (as defined in the Senior Collateral
Agreement) that is part of the Common Collateral that are necessary for the
perfection of Liens in such Common Collateral, such First Lien Agent agrees to
hold such Liens as gratuitous bailee for each Second Priority Agent and any
assignee solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the Second Priority Collateral Agreements, subject to the
terms and conditions of this Section 5.5.

(c) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, any First Lien
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Senior Lender Documents as if the Liens under the Second
Priority Collateral Documents did not exist. The rights of the Second Priority
Agents and the Second Priority Secured Parties with respect to such Pledged
Collateral shall at all times be subject to the terms of this Agreement.

(d) The First Lien Agents shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by the Second
Priority Secured Parties.

(e) The First Lien Agents shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second Priority Agent or any Second Priority
Secured Party and the Second Priority Agents and the Second Priority Secured
Parties hereby waive and release the First Lien Agents from all claims and
liabilities arising pursuant to the First Lien Agents’ role under this Section
5.5, as agent and gratuitous bailee with respect to the Common Collateral.

(f) Upon the Discharge of Senior Lender Claims, the relevant First Lien Agent
shall deliver to the Second Priority Designated Agent the remaining Pledged
Collateral (if any) and to the extent such Pledged Collateral is in the
possession or control of such First Lien Agent (or its agents or bailees)
together with any necessary endorsements (or otherwise allow the Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct. The Company shall take such further
action as is required to effectuate the transfer contemplated hereby and shall
indemnify the First Lien Agents for loss or damage suffered by any First Lien
Agent as a result of such transfer except for loss or damage suffered by any
First Lien Agent as a result of its own willful misconduct, gross negligence or
bad faith. The First Lien Agents have no obligation to follow instructions from
any Second Priority Agent in contravention of this Agreement.

(g) Neither the First Lien Agents nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Company’s or its
Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders under
the Credit Agreement or the Senior Collateral Documents or any assurance of
payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

 

17



--------------------------------------------------------------------------------

5.6. Second Priority Designated Agent as Gratuitous Bailee for Perfection.

(a) Upon the Discharge of Senior Lender Claims, the Second Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the other Second Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Pledged Collateral pursuant to the applicable Second Priority Collateral
Agreement, subject to the terms and conditions of this Section 5.6.

(b) In the event that the Second Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Senior Collateral Agreement) that is part of the Common Collateral that are
necessary for the perfection of Liens in such Common Collateral, upon the
Discharge of Senior Lender Claims, the Second Priority Designated Agent agrees
to hold such Liens as gratuitous bailee for the other Second Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Liens pursuant to the applicable Second Priority Collateral Agreement,
subject to the terms and conditions of this Section 5.6.

(c) The Second Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second Priority Agents to
assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.6. The
duties or responsibilities of the Second Priority Designated Agent under this
Section 5.6 upon the Discharge of Senior Lender Claims shall be limited solely
to holding the Pledged Collateral as gratuitous bailee for the other Second
Priority Agents for purposes of perfecting the Lien held by the applicable
Second Priority Secured Parties.

(d) The Second Priority Designated Agent shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee with respect to the Common Collateral.

(e) In the event that the Second Priority Designated Agent shall cease to be so
designated the Second Priority Designated Agent pursuant to the definition of
such term, the then Second Priority Designated Agent shall deliver to the
successor Second Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together

 

18



--------------------------------------------------------------------------------

with any necessary endorsements (or otherwise allow the successor Second
Priority Designated Agent to obtain control of such Pledged Collateral) or as a
court of competent jurisdiction may otherwise direct, and such successor Second
Priority Designated Agent shall perform all duties of the Second Priority
Designated Agent as set forth herein. The Company shall take such further action
as is required to effectuate the transfer contemplated hereto and shall
indemnify the Second Priority Designated Agent for loss or damage suffered by
the Second Priority Designated Agent as a result of such transfer except for
loss or damage suffered by the Second Priority Designated Agent as a result of
its own willful misconduct, gross negligence or bad faith. The Second Priority
Designated Agent has no obligation to follow instructions from the successor
Second Priority Designated Agent in contravention of this Agreement.

5.7. Release Upon Discharge of Senior Lender Claims: No Release If Event of
Default; Reinstatement.

(a) Except as otherwise provided in clause (b) and (c) of this Section 5.7, upon
the Discharge of Senior Lender Claims and the concurrent release of the Liens
securing Senior Lender Claims, the Liens in favor of the Second Priority Secured
Parties shall automatically be released and discharged.

(b) Notwithstanding any other provisions contained in this Agreement, if an
Event of Default (as defined in the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document, as applicable) exists on the
date of Discharge of Senior Lender Claims, the Second Priority Liens on the
Second Priority Collateral securing the Second Priority Claims relating to such
Event of Default will not be released, except to the extent such Second Priority
Collateral or any portion thereof was disposed of in order to repay Senior
Lender Claims secured by such Second Priority Collateral, and thereafter the
applicable Second Priority Agent will have the right to foreclose upon such
Second Priority Collateral (but in such event, the Liens on such Second Priority
Collateral securing the applicable Second Priority Claims will be released when
such Event of Default and all other Events of Default under the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document, as
applicable, cease to exist).

(c) If, at any time after the Discharge of Senior Lender Claims has occurred,
the Company incurs and designates any Senior Lender Claims, then such Discharge
of Senior Lender Claims shall automatically be deemed not to have occurred for
all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of Senior Lender Claims), and the applicable agreement governing
such Senior Lender Claims shall automatically be treated as the Credit Agreement
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Common Collateral set forth herein and the
granting by the First Lien Agents of amendments, waivers and consents hereunder.
Upon receipt of notice of such designation (including the identity of any new
First Lien Agent), each Second Priority Agent shall promptly (i) enter into such
documents and agreements (at the expense of the Company), including amendments
or supplements to this Agreement, as the Company or such new First Lien Agent
shall reasonably request in writing in order to provide the new First Lien Agent
the rights of the First Lien Agents contemplated hereby and (ii) to the extent
then held by any Second Priority Agent, deliver to either First Lien Agent the
Pledged Collateral that is Common Collateral together with any necessary
endorsements (or otherwise allow such First Lien Agent to obtain possession or
control of such Pledged Collateral).

 

19



--------------------------------------------------------------------------------

SECTION 6. Insolvency or Liquidation Proceedings.

6.1. Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and any First Lien Agent shall desire
to permit the use of cash collateral or to permit the Company or any other
Grantor to obtain financing under Section 363 or Section 364 of Title 11 of the
United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest (a)
such use of cash collateral or DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by Section 6.3) and, to the extent the Liens securing the Senior
Lender Claims under the Senior Lender Documents are subordinated or pari passu
with such DIP Financing, will subordinate its Liens in the Common Collateral and
any other collateral to such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second Priority
Claims are so subordinated to Liens securing Senior Lender Claims under this
Agreement, (b) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Lender Claims
made by any First Lien Agent or any holder of Senior Lender Claims, (c) any
lawful exercise by any holder of Senior Lender Claims of the right to credit bid
Senior Lender Claims at any sale in foreclosure of Senior Lender Collateral, (d)
any other request for judicial relief made in any court by any holder of Senior
Lender Claims relating to the lawful enforcement of any Lien on Senior Lender
Collateral or (e) any order relating to a sale of assets of any Grantor for
which any First Lien Agent has consented that provides, to the extent the sale
is to be free and clear of Liens, that the Liens securing the Senior Lender
Claims and the Second Priority Claims will attach to the proceeds of the sale on
the same basis of priority as the Liens securing the Senior Lender Collateral do
to the Liens securing the Second Priority Collateral in accordance with this
Agreement.

6.2. Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral or any other
collateral, without the prior written consent of all First Lien Agents.

6.3. Adequate Protection. Each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by any First
Lien Agent or Senior Lenders for adequate protection or (b) any objection by any
First Lien Agent or Senior Lenders to any motion, relief, action or proceeding
based on such First Lien Agent’s or the Senior Lenders’ claiming a lack of
adequate protection. Notwithstanding the foregoing, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Lenders (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of cash collateral under Section 363 or Section
364 of Title 11 of the United States Bankruptcy Code or any similar Bankruptcy
Law, then each Second Priority Agent, on behalf of itself and any applicable
Second Priority Secured Party, (A) may seek or request adequate protection in
the

 

20



--------------------------------------------------------------------------------

form of a replacement Lien on such additional collateral, which Lien is
subordinated to the Liens securing the Senior Lender Claims and such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second Priority Claims are so subordinated to the Liens
securing Senior Lender Claims under this Agreement and (B) agrees that it will
not seek or request, and will not accept, adequate protection in any other form,
and (ii) in the event any Second Priority Agent, on behalf of itself or any
applicable Second Priority Secured Party, seeks or requests adequate protection
and such adequate protection is granted in the form of additional collateral,
then such Second Priority Agent, on behalf of itself or each such Second
Priority Secured Party, agrees that the First Lien Agents shall also be granted
a senior Lien on such additional collateral as security for the applicable
Senior Lender Claims and any such DIP Financing and that any Lien on such
additional collateral securing the Second Priority Claims shall be subordinated
to the Liens on such collateral securing the Senior Lender Claims and any such
DIP Financing (and all Obligations relating thereto) and any other Liens granted
to the Senior Lenders as adequate protection on the same basis as the other
Liens securing the Second Priority Claims are so subordinated to such Liens
securing Senior Lender Claims under this Agreement.

6.4. Avoidance Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then as among the parties hereto the Senior Lender Claims shall be
deemed to be reinstated to the extent of such Recovery and to be outstanding as
if such payment had not occurred and the Senior Lenders shall be entitled to a
Discharge of Senior Lender Claims with respect to all such recovered amounts and
shall have all rights hereunder until such time. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

6.5. Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and other
collateral and proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.

6.6. Waivers. Until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the United States Bankruptcy Code senior to or on a parity with the Liens
securing the Senior Lender Claims for costs or expenses of preserving or
disposing of any Common Collateral or other collateral, and (b) waives any claim
it may now or hereafter have arising out of the election by any Senior Lender of
the application of Section 1111(b)(2) of the Bankruptcy Code.

 

21



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the Senior Lenders to the execution and delivery
of the Second Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after May
29, 2007 by the Senior Lenders to the Company or any Subsidiary shall be deemed
to have been given and made in reliance upon this Agreement. Each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, acknowledges that it and the applicable Second Priority Secured Parties
is not entitled to rely on any credit decision or other decisions made by any
First Lien Agent or any Senior Lender in taking or not taking any action under
the applicable Second Priority Document or this Agreement.

7.2. No Warranties or Liability. Neither any First Lien Agent nor any Senior
Lender shall have been deemed to have made any express or implied representation
or warranty upon which the Second Priority Agent or the Second Priority Secured
Parties may rely, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Senior Lender
Documents, the ownership of any Common Collateral or the perfection or priority
of any Liens thereon. The Senior Lenders will be entitled to manage and
supervise their respective loans and extensions of credit under the Senior
Lender Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Lenders may manage their loans and
extensions of credit without regard to any rights or interests that any Second
Priority Agent or any of the Second Priority Secured Parties have in the Common
Collateral or otherwise, except as otherwise provided in this Agreement. Neither
any First Lien Agent nor any Senior Lender shall have any duty to any Second
Priority Agent or any Second Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
Subsidiary thereof (including the Second Priority Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the First Lien Agents, the Senior Lenders, the Second
Priority Agents and the Second Priority Secured Parties have not otherwise made
to each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Second Priority
Claims, the Senior Lender Claims or any guarantee or security which may have
been granted to any of them in connection therewith, (b) the Company’s title to
or right to transfer any of the Common Collateral or (c) any other matter except
as expressly set forth in this Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Agents and the Senior Lenders, and the Second
Priority Agents and the Second Priority Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Second Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct

 

22



--------------------------------------------------------------------------------

or otherwise, of the terms of the Credit Agreement or any other Senior Lender
Document or of the terms of the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second Priority Agent or any Second Priority Secured
Party in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second Priority Document, the provisions of this Agreement shall
govern.

8.2. Continuing Nature of this Agreement; Severability. Subject to Section 6.4,
this Agreement shall continue to be effective until the Discharge of Senior
Lender Claims shall have occurred or such later time as all the Obligations in
respect of the Second Priority Claims shall have been paid in full. This is a
continuing agreement of lien subordination and the Senior Lenders may continue,
at any time and without notice to each Second Priority Agent or any Second
Priority Secured Party, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Company or any other Grantor
constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by any Second Priority Agent or any First Lien
Agent shall be deemed to be made unless the same shall be in writing signed on
behalf of the party making the same or its authorized agent and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. The Company and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent their rights are adversely affected.
Notwithstanding anything in this Section 8.3 to the contrary, this Agreement may
be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of any Second Priority Agent, any First Lien
Agent, any Senior Lender or any Second Priority Secured Party to (i) add other
parties holding Future Second Lien

 

23



--------------------------------------------------------------------------------

Indebtedness (or any agent or trustee therefor) to the extent such Indebtedness
is not prohibited by the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document governing Future Second Lien Indebtedness,
(ii) add other parties holding Obligations arising under the Other First
Priority Lien Obligations Credit Documents (or any agent or trustee thereof) to
the extent such Obligations are not prohibited by the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents, the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document governing
Future Second Lien Indebtedness and (iii) in the case of Future Second Lien
Indebtedness, (a) establish that the Lien on the Common Collateral securing such
Future Second Lien Indebtedness shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any Senior Lender Claims and
shall share in the benefits of the Common Collateral equally and ratably with
all Liens on the Common Collateral securing any Second Priority Claims, and (b)
provide to the holders of such Future Second Lien Indebtedness (or any agent or
trustee thereof) the comparable rights and benefits (including any improved
rights and benefits that have been consented to by the First Lien Agents) as are
provided to the holders of Second Priority Claims under this Agreement. Any such
additional party, each First Lien Agent and each Second Priority Agent shall be
entitled to rely on the determination of officers of the Company that such
modifications do not violate the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document governing Future Second Lien Indebtedness
if such determination is set forth in an Officers’ Certificate delivered to such
party, the First Lien Agents and each Second Priority Agent; provided, however,
that such determination will not affect whether or not the Company has complied
with its undertakings in the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Senior Collateral Documents, the Second
Priority Senior Secured Notes Indenture, any other Second Priority Document
governing Future Second Lien Indebtedness, the Second Priority Collateral
Documents or this Agreement.

8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. Neither any First Lien Agent nor any Senior Lender shall have any
obligation to the Second Priority Agent or any Second Priority Secured Party to
keep the Second Priority Agent or any Second Priority Secured Party informed of,
and the Second Priority Agent and the Second Priority Secured Parties shall not
be entitled to rely on the First Lien Agents or the Senior Lenders with respect
to, (a) the financial condition of the Company and the Subsidiaries and all
endorsers, pledgors and/or guarantors of the Second Priority Claims or the
Senior Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Claims or the Senior Lender Claims. Neither
any Second Priority Agent nor any Second Priority Secured Party shall have any
obligation to any First Lien Agent or any Senior Lender to keep any First Lien
Agent or any Senior Lender informed of, and the First Lien Agents and the Senior
Lenders shall not be entitled to rely on the Second Priority Agents or the
Second Priority Secured Parties with respect to, (a) the financial condition of
the Company and the Subsidiaries and all endorsers, pledgors and/or guarantors
of the Second Priority Claims or the Senior Lender Claims and (b) all other
circumstances bearing upon the risk of nonpayment of the Second Priority Claims
or the Senior Lender Claims. The First Lien Agents, the Senior Lenders, each
Second Priority Agent and the Second Priority Secured Parties shall have no duty
to advise any other party hereunder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event that any
First Lien Agent, any Senior Lender, any

 

24



--------------------------------------------------------------------------------

Second Priority Agent or any Second Priority Secured Party, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First Lien Agents, the Senior Lenders, the Second Priority Agents
and the Second Priority Secured Parties shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (x)
to provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

8.5. Subrogation. Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6. Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as otherwise provided herein, each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
assents to any such extension or postponement of the time of payment of the
Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
nonexclusive jurisdiction of any state or federal court located in New York, New
York (the “New York Courts”), and consent that all service of process may be
made by registered mail directed to such party as provided in Section 8.8 for
such party. Service so made shall be deemed to be completed three days after the
same shall be posted as aforesaid. The parties hereto waive any objection to any
action instituted hereunder in any such court based on forum non conveniens, and
any objection to the venue of any action instituted hereunder in any such court.
Each of the parties hereto waives any right it may have to trial by jury in
respect of any litigation based on, or arising out of, under or in connection
with this Agreement, or any course of conduct, course of dealing, verbal or
written statement or action of any party hereto in connection with the subject
matter hereof.

8.8. Notices. All notices to the Second Priority Secured Parties and the Senior
Lenders permitted or required under this Agreement may be sent to the Trustee,
the First Lien Agents or any Second Priority Agent as provided in the Second
Priority Senior Secured Notes Indenture, the Credit Agreement, the Other First
Priority Lien Obligations Credit Documents, the other relevant Senior Lender
Documents or the other relevant Second Priority Documents, as applicable. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or

 

25



--------------------------------------------------------------------------------

electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. The
First Lien Agents hereby agree to promptly notify each Second Priority Agent
upon payment in full in cash of all Obligations under the applicable Senior
Lender Documents (except for contingent indemnities and cost and reimbursement
obligations to the extent no claim therefor has been made).

8.9. Further Assurances. Each of the Second Priority Agents, on behalf of itself
and each applicable Second Priority Secured Party, and each applicable First
Lien Agent, on behalf of itself and each Senior Lender, agrees that each of them
shall take such further action and shall execute and deliver to each other First
Lien Agent and Second Priority Agent, the Second Priority Secured Parties and
the Senior Lenders such additional documents and instruments (in recordable
form, if requested) as each other First Lien Agent and Second Priority Agent,
the Second Priority Secured Parties or the Senior Lenders may reasonably
request, at the expense of the Company, to effectuate the terms of and the lien
priorities contemplated by this Agreement.

8.10. Governing Law. This Agreement has been delivered and accepted in and shall
be deemed to have been made in New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Agents, the Senior Lenders, the Second Priority Agents, the
Second Priority Secured Parties, Holdings, the Company, the Company’s
Subsidiaries party hereto and their respective permitted successors and assigns.

8.12. Specific Performance. Each First Lien Agent may demand specific
performance of this Agreement. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by either First Lien Agent.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile, each of which shall be an original and all of
which shall together constitute one and the same document.

8.15. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The First Lien Agents
represent and warrant that this Agreement is binding upon the Senior Lenders.
The Trustee represents and warrants that this Agreement is binding upon the
Indenture Secured Parties.

 

26



--------------------------------------------------------------------------------

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder.

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18. First Lien Agents and Second Priority Agents. It is understood and agreed
that (a) Credit Suisse AG, Cayman Islands Branch, is entering into this
Agreement in its capacity as administrative agent under the Credit Agreement and
the provisions of Article VIII of the Credit Agreement applicable to Credit
Suisse AG, Cayman Islands Branch, as administrative agent thereunder shall also
apply to Credit Suisse AG, Cayman Islands Branch, as Credit Agreement Agent
hereunder, and (b) The Bank of New York Mellon Trust Company, N.A. is entering
into this Agreement in its capacity as Trustee pursuant to the Indenture and
Collateral Agent pursuant to the Noteholder Collateral Agreement and, as such is
entitled to all rights, privileges, protections, benefits, immunities and
indemnities provided in the Indenture and the Noteholder Collateral Agreement.

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Senior Lender Documents or Second Priority Documents entered into in
connection with the Credit Agreement, tthe Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Senior Lender Document or Second Priority Document or permit Holdings, the
Company or any Subsidiary to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Lender Documents entered into in
connection with the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Second Priority Documents, (b) change the relative priorities of the
Senior Lender Claims or the Liens granted under the Senior Lender Documents on
the Common Collateral (or any other assets) as among the Senior Lenders, (c)
otherwise change the relative rights of the Senior Lenders in respect of the
Common Collateral as among such Senior Lenders or (d) obligate Holdings, the
Company or any Subsidiary to take any action, or fail to take any action, that
would otherwise constitute a breach of, or default under, the Credit Agreement,
the Other First Priority Lien Obligations Credit Documents or any other Senior
Lender Document entered into in connection with the Credit Agreement, the Other
First Priority Lien Obligations Credit Documents, the Second Priority Senior
Secured Notes Indenture or any other Second Priority Documents.

 

27



--------------------------------------------------------------------------------

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the Second Priority Senior Secured Notes Indenture (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other provision as in effect on the
date of this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer to such Section, clause, paragraph or
other provision of the Second Priority Senior Secured Notes Indenture, as
applicable (including any definition contained therein), as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Second Priority Senior Secured Notes Indenture, and (2)
approved in writing by, or on behalf of, the requisite Senior Lenders as are
needed under the terms of the Credit Agreement and the Other First Priority Lien
Obligations Credit Documents, to approve such amendment or modification.

8.21. Supplements. Upon the execution by any Subsidiary of the Company of a
supplement hereto in form and substance satisfactory to the First Lien Agent,
such Subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as the Company and each other Grantor are
so bound.

8.22. Joinder Requirements. The Company may designate additional obligations as
Other First Priority Lien Obligations or Future Second Lien Indebtedness only if
the incurrence of such obligations is permitted under each of the Credit
Agreement, the Second Priority Senior Secured Notes Indenture and this
Agreement. If so permitted, the Company shall (i) notify each First Lien Agent
and Second Priority Agent in writing of such designation and (ii) cause the
applicable Other First Priority Lien Obligations Administrative Agent and the
applicable Other First Priority Lien Obligations Collateral Agent or the
administrative agent or trustee and collateral agent for such Future Second Lien
Indebtedness to execute and deliver to each First Lien Agent and Second Priority
Agent, a Joinder Agreement substantially in the form of Exhibit A hereto (with
appropriate adjustments in the case of Future Second Lien Indebtedness).
Notwithstanding anything to the contrary set forth in this Section 8.22 or in
Section 8.3 hereof, any First Lien Agent and/or any Second Priority Agent may,
and, at the request of the Company, shall, in each case, without the consent of
any other First Lien Agent or Second Priority Agent, any Senior Lender or any
Second Priority Secured Party, enter into a supplemental agreement (which may
take the form of an amendment, an amendment and restatement or a supplement of
this Agreement) to facilitate the designation of such additional obligations as
Other First Priority Lien Obligations or Future Second Lien Indebtedness. Any
such amendment may, among other things, (i) add other parties holding Future
Second Lien Indebtedness (or any agent or trustee therefor) to the extent such
Indebtedness is not prohibited by the Credit Agreement, the Other First Priority
Lien Obligations Credit Documents, the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document governing Future Second Lien
Indebtedness, (ii) add other parties holding Obligations arising under the Other
First Priority Lien Obligations Credit Documents (or any agent or trustee
thereof) to the extent such Obligations are not prohibited by the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Document governing Future Second Lien Indebtedness,

 

28



--------------------------------------------------------------------------------

(iii) in the case of Future Second Lien Indebtedness, (a) establish that the
Lien on the Common Collateral securing such Future Second Lien Indebtedness
shall be junior and subordinate in all respects to all Liens on the Common
Collateral securing any Senior Lender Claims and shall share in the benefits of
the Common Collateral equally and ratably with all Liens on the Common
Collateral securing any Second Priority Claims, and (b) provide to the holders
of such Future Second Lien Indebtedness (or any agent or trustee thereof) the
comparable rights and benefits (including any improved rights and benefits that
have been consented to by the First Lien Agents) as are provided to the holders
of Second Priority Claims under the foregoing Agreement prior to the incurrence
of such Future Second Lien Indebtedness, and (iv) in the case of Obligations
arising under Other First Priority Lien Obligations Credit Documents, (a)
establish that the Lien on the Common Collateral securing such Obligations shall
be superior in all respects to all Liens on the Common Collateral securing any
Second Priority Claims and any Future Second Lien Indebtedness and shall share
in the benefits of the Common Collateral equally and ratably with all Liens on
the Common Collateral securing any other Senior Lender Claims, and (b) provide
to the holders of such Obligations arising under the Other First Priority Lien
Obligations Credit Documents (or any agent or trustee thereof) the comparable
rights and benefits as are provided to the holders of Senior Lender Claims under
the foregoing Agreement prior to the incurrence of such Obligations. Any such
additional party, each First Lien Agent and each Second Priority Agent shall be
entitled to rely on the determination of officers of the Company that such
modifications do not violate the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document governing Future Second Lien Indebtedness
if such determination is set forth in an officers’ certificate delivered to such
party, the First Lien Agents and each Second Priority Agent; provided, however,
that such determination will not affect whether or not the Company has complied
with its undertakings in the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Senior Collateral Documents, the Second
Priority Senior Secured Notes Indenture, any other Second Priority Document
governing Future Second Lien Indebtedness or the Second Priority Collateral
Documents.

8.23. Intercreditor Agreements. Each party hereto agrees that the Senior Lenders
(as among themselves) and the Second-Priority Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the applicable First Lien Agent or Second Priority Agent
governing the rights, benefits and privileges as among the Senior Lenders or the
Second-Priority Secured Parties, as the case may be, in respect of the Common
Collateral, this Agreement and the other Senior Collateral Documents or Second
Priority Collateral Documents, as the case may be, including as to application
of proceeds of the Common Collateral, voting rights, control of the Common
Collateral and waivers with respect to the Common Collateral, in each case so
long as (A) the terms thereof do not violate or conflict with the provisions of
this Agreement or the other Senior Collateral Documents or Second Priority
Collateral Documents, as the case maybe, (B) in the case of any such
intercreditor agreement (or similar arrangement) affecting any Senior Lenders,
the First Lien Agent acting on behalf of such Senior Lenders agrees in its sole
discretion to enter into any such intercreditor agreement (or similar
arrangement) and (C) in the case of any such intercreditor agreement (or similar
arrangement) affecting the Senior Lenders holding Senior Lender Claims under the
Credit Agreement, such intercreditor agreement (or similar arrangement) is
permitted under the Credit Agreement or the Required Lenders otherwise authorize
the applicable First Lien Agent to enter into any such intercreditor agreement
(or similar arrangement). Notwithstanding the

 

29



--------------------------------------------------------------------------------

preceding clauses (B) and (C), to the extent that the applicable First Lien
Agent is not authorized to enter into any such intercreditor agreement (or
similar arrangement) or does not agree to enter into such intercreditor
agreement (or similar arrangement), such intercreditor agreement (or similar
arrangement) shall not be binding upon the applicable First Lien Agent but,
subject to the immediately succeeding sentence, may still bind the other parties
party thereto. In any event, if a respective intercreditor agreement (or similar
arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement or any other Senior
Collateral Document or Second Priority Collateral Document, and the provisions
of this Agreement and the other Senior Collateral Documents and Second Priority
Collateral Documents shall remain in full force and effect in accordance with
the terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms thereof,
including to give effect to any intercreditor agreement (or similar
arrangement)).

[Remainder of page intentionally left blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (f/k/a Credit Suisse, Cayman Islands
Branch), as Credit Agreement Agent By:   LOGO [g437016stmp415a.jpg]  

 

  Name:   Christopher Reo Day   Title:   Vice President By:   LOGO
[g437016stmp415b.jpg]  

 

  Name:   Sanja Gazahi   Title:   Associate Address:   Eleven Madison Avenue    
New York, NY 10010 Attention:   Agency Group Telecopier:   (212) 325-8304

Intercreditor Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:   LOGO
[g437016stmp416new.jpg]  

 

  Name:   Geraldine Creswell   Title:   Vice President Address:   10161
Centurion Parkway, N. Jacksonville, Florida 32256 Attention:   Corporate Trust
Administrator Telecopier:   904-645-1921

[Intercreditor Agreement]



--------------------------------------------------------------------------------

CLAIRE’S INC. By:   LOGO [g437016stmp417a.jpg]  

 

  Name:   J. Per Brodin   Title:   Executive Vice President and Chief Financial
Officer CLAIRE’S STORES, INC. By:   LOGO [g437016stmp417b.jpg]  

 

  Name:   J. Per Brodin   Title:   Executive Vice President and Chief Financial
Officer CLAIRE’S BOUTIQUES, INC. CLAIRE’S PUERTO RICO CORP. CBI DISTRIBUTING
CORP. CLAIRE’S CANADA CORP. BMS DISTRIBUTING CORP. By:   LOGO
[g437016stmp417c.jpg]  

 

  Name:   J. Per Brodin   Title:   Executive Vice President and Chief Financial
Officer CSI CANADA LLC. By:   LOGO [g437016stmp417d.jpg]  

 

  Name:   J. Per Brodin   Title:   Manager

[Intercreditor Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

CLAIRE’S BOUTIQUES, INC.

CSI CANADA LLC

CLAIRE’S PUERTO RICO CORP.

CBI DISTRIBUTING CORP.

CLAIRE’S CANADA CORP.

BMS DISTRIBUTING CORP.



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

JOINDER AGREEMENT

JOINDER AGREEMENT (this “Agreement”) dated as of [                    ] [    ],
[        ], among [                    ] (the “New Agent”), as an Other First
Priority Lien Obligations Agent, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as
Credit Agreement Agent, The Bank of New York Mellon Trust Company, N.A., as
Trustee, and CLAIRE’S STORES, INC. (on behalf of itself and its subsidiaries),
and any other First Lien Agent and other Second Priority Agent from time to time
a party hereto.

This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of March 4, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), between
[                    ]. This Agreement has been entered into to record the
accession of the New Agent as Other First Priority Lien Obligations Agent under
the Intercreditor Agreement.

Definitions

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Intercreditor Agreement.

SECTION 1.

Accession

1.1. The New Agent agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of, the Intercreditor Agreement as an Other
First Priority Lien Obligations Agent as if it had originally been party to the
Intercreditor Agreement as an Other First Priority Lien Obligations Agent.

1.2. The New Agent confirm that its address details for notices pursuant to the
Intercreditor Agreement are as follows: [                    ].

1.3. Each party to this Agreement (other than the New Agent) confirms the
acceptance of the New Agent as an Other First Priority Lien Obligations Agent
for purposes of the Intercreditor Agreement.

1.4. [                    ] is acting in the capacity of Other First Priority
Lien Obligations

Agent solely for the Secured Parties under [                    ].

 

Intercreditor Agreement Signature Page



--------------------------------------------------------------------------------

SECTION 2.

Miscellaneous

2.1. This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

2.2. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

Schedules to First Lien Term Loan

SCHEDULE 1.01A

Excluded Subsidiaries

 

1. CLSIP LLC

 

2. CLSIP Holdings LLC



--------------------------------------------------------------------------------

SCHEDULE 1.01B

Mortgaged Properties

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01C

Immaterial Subsidiaries

 

Claire’s Austria Gmbh

Claire’s Belgium B.V.B.A.

Claire’s Netherlands B.V.

Claire’s Puerto Rico Corp.

Claire’s Poland Sp. Z o.o.

Claire’s Hungary Kft.

Claire’s Czech Republic s.r.o.

RSI International Ltd.

BMS Fashion Corp.

Claire’s Stores (Shanghai) Limited

Claire’s Stores Hong Kong Limited

Claire’s Italy S.R.L.

CSI Canada LLC

Claire’s European Services Limited

Claire’s Luxembourg S.a.r.l.



--------------------------------------------------------------------------------

SCHEDULE 1.01D

Unrestricted Subsidiaries

 

1. CLSIP LLC

 

2. CLSIP Holdings LLC



--------------------------------------------------------------------------------

SCHEDULE 2.01

Initial Lenders

 

Lender

   Commitment in $  

SC Credit Opportunities Mandate LLC

     94,336.92   

Brigade Opportunistic Credit LBG Fund Ltd.

     579,031.11   

Big River Group Fund SPC Limited - Bond Segregated Portfolio

     48,977.28   

Brigade Leveraged Capital Structures Fund Ltd.

     1,968,135.30   

Brigade Credit Fund II Ltd.

     1,546,958.52   

Texas Absolute Credit Opportunities Strategy LP

     80,353.35   

Brigade Opportunistic Credit Fund - ICIP, Ltd.

     179,768.88   

Brigade Opportunistic Credit Fund 16 LLC

     113,607.81   

Saba Capital Series LLC Series 1

     62,750.77   

Brigade Distressed Value Master Fund Ltd.

     257,756.85   

The Coca-Cola Company Master Retirement Trust

     202,031.28   

U.S. High Yield Bond Fund

     43,898.67   

Elliot International, L.P.

     6,242,862.37   

The Liverpool Limited Partnership

     2,937,845.21   

SEI Institutional Investments Trust-High Yield Bond Fund

    
223,041.42
  


SEI Institutional Managed Trust-High Yield Bond Fund

     163,767.78   

Blue Falcon Limited

     50,438.25   

Delta Master Trust

     163,419.93   

JPMorgan Chase Retirement Plan

     44,524.80   

AllianceBernstein Multi-Manager Alternative Strategies Fund

     8,000.55   

Goldman Sachs Trust II - Goldman Sachs Multi Manager Alternatives Fund

     136,148.49   

Los Angeles County Employees Retirement Association

     342,632.25   

Goldman Sachs Funds II SICAV - Goldman Sachs Global Multi-Manager Alternatives
Portfolio

     22,888.53   



--------------------------------------------------------------------------------

FedEx Corporation Employees’ Pension Trust

     157,506.48   

Tasman Fund LP

     387,713.61   

Future Directions Credit Opportunities Fund

     56,629.98   

SEI Global Master Fund Plc the SEI High Yield Fixed Income Fund

     85,431.96   

Solus Opportunities Fund 5 LP

     8,000.55   

VII Peaks Co-Optivist Income BDC II, Inc.

     125,327.40   

Sola Ltd.

     211,492.80   

Ultra Master Ltd.

     16,001.10   

VII Peaks Co-Optivist B Fund II, LLC

     13,705.29   

VII Peaks Co-Optivist R-Fund I, LLC

     904.41   

State Street Global Advisors

     297,342.18   

Morgan Stanley + Co LLC

     139.14   

Saba Capital Leveraged Master Fund, Ltd

     22,644.54   

Saba Capital Master Fund II, Ltd

     165,651.25   

Saba Capital Master Fund, Ltd

     35,227.74   

FFI Fund Ltd.

     547,848.00   

Ares Special Situations Fund III, L.P.

     344,709.44   

Ares Special Situations Fund IV, L.P.

     2,304,874.80   

FYI Ltd.

     104,352.00   

Claire’s Inc.*

     2,552,884.72   

AAA Co-Invest VI BC, LTD.*

     205,428.78   

AAA Co-Invest VI (EHS-BC), LLC*

     108,686.43   

Apollo Overseas Partners (Delaware 892) VI, L.P.*

     241,077.90   

Apollo Investment Fund VI, L.P.*

     859,377.77   

Apollo Overseas Partners (Germany) VI, L.P.*

     4,027.12   

Apollo Overseas Partners VI, L.P.*

     236,227.06   

Apollo Overseas Partners (Delaware) VI, L.P.*

     97,886.44   

Euro VI (BC) S.à r.l. *

     6,228,303.47   

TOTAL COMMITMENT:

   $ 30,932,578.61   

Lenders with a * denotes an Affiliate Lender

 

2



--------------------------------------------------------------------------------

SCHEDULE 3.01

Organization and Good Standing

None.

 

8



--------------------------------------------------------------------------------

SCHEDULE 3.04

Government Approvals

None.



--------------------------------------------------------------------------------

SCHEDULE 3.06(a)

Subsidiaries

 

Name

  

Jurisdiction

  

Owner of Equity Interests

Claire’s Stores, Inc.    Florida    100% Claire’s Inc. CBI Distributing Corp.   
Delaware    56% Claire’s Stores, Inc.       44% Claire’s Boutiques, Inc.
Claire’s Boutiques, Inc.    Colorado    100% Claire’s Stores, Inc. Claire’s
Canada Corp.    Delaware    100% Claire’s Stores, Inc. Claire’s Fashion Property
Corp.    Cayman    100% CSI Luxembourg S.a.r.l. Claire’s Holding Gmbh   
Switzerland    100% Claire’s Holdings S.a.r.l. Claire’s Stores Canada Corp.   
Canada    100% Claire’s Canada Corp. BMS Distributing Corp.    Delaware    100%
CBI Distributing Corp. Claire’s Accessories UK Ltd    United Kingdom    100%
Claire’s Holding Gmbh CSI Luxembourg S.a.r.l.    Luxembourg    100% Claire’s
Holding Gmbh Claire’s Switzerland Gmbh    Switzerland    100% Claire’s Holding
Gmbh Claire’s Accessories Spain, S.L.    Spain    100% Claire’s Accessories UK
Ltd Claire’s France S.A.S.    France    100% Claire’s Accessories UK Ltd
Claire’s Swiss Holdings LLC    Delaware    100% Claire’s Stores, Inc. Claire’s
(Gibraltar) Holdings Limited    Gibraltar    100% Claire’s Swiss Holdings LLC
Claire’s (Gibraltar) Intermediate Holdings Limited    Gibraltar    100 %
Claire’s (Gibraltar) Holdings Limited Claire’s Holdings S.a.r.l.    Luxembourg
   100% Claire’s (Gibraltar)       Intermediate Holdings Limited Claire’s
Germany GmbH    Germany    100% Claire’s Holding Gmbh WhiteClaire’s Accessorrios
Portugal Unipessoal LDA    Portugal    100% Claire’s Holding Gmbh Claire’s
European Distribution Limited    United Kingdom    100% Claire’s Holding
S.a.r.l. Claire’s China Services    China    100% BMS Fashion Corp. Claire’s
Italy S.R.L.    Italy    100% Claire’s Accessories UK, Ltd.

* This list excludes Immaterial Subsidiaries listed on Schedule 1.01D



--------------------------------------------------------------------------------

SCHEDULE 3.06(b)

Subscriptions

 

1. Holdings and the Fund entered into a stockholders agreement dated as of May
29, 2007, by and among Holdings and the Stockholders (as defined herein) that
are parties thereto (the “Stockholders Agreement”), that sets forth applicable
provisions relating to the management and ownership of Holdings and its
subsidiaries, including the right of an affiliate of Tri-Artisan Capital
Partners, LLC (the member of one of the Fund’s affiliated funds) to appoint one
of the members of Holdings board of directors and the right of the Fund to
appoint the remaining members of Holding’s board of directors. In addition, the
Stockholders Agreement contains customary information rights, drag along rights,
tag along rights, preemptive rights, registration rights and restrictions on the
transfer of Holding’s common stock.

 

2. Amended and Restated Incentive Plan filed as Exhibit 10.1 to Form 8-K filed
on May 20, 2011, as such Plan may be amended from time to time.

 

11



--------------------------------------------------------------------------------

SCHEDULE 3.11

Taxes

None.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3.15

Material Real Estate

None.

 

13



--------------------------------------------------------------------------------

SCHEDULE 3.17

Intellectual Property

None.



--------------------------------------------------------------------------------

SCHEDULE 3.18

Anti-Money Laundering Laws

None.



--------------------------------------------------------------------------------

SCHEDULE 3.21(b)

Possession under Leases

None.



--------------------------------------------------------------------------------

SCHEDULE 3.21(c)

Intellectual Property

None.

 

17



--------------------------------------------------------------------------------

SCHEDULE 6.01

Indebtedness

Foreign Subsidiaries have bank credit facilities totaling approximately $2.3
million. These facilities have been arranged in accordance with customary
lending practices in their respective countries of operation. As of April 30,
2016, Foreign Subsidiaries had a reduction of $2.1 million for outstanding bank
guarantees, which reduces the borrowing availability to $0.2 million as of that
date.

 

18



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

Liens

 

1. Lien by General Electric Capital Corporation against Claire’s Boutiques, Inc.
evidenced by initial filing number 2010F002745.

 

2. Lien by CBL-Friendly Center CMBS, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20102066248.

 

3. Lien by Xerox Corporation against Claire’s Boutiques, Inc. evidenced by
initial filing number 2011F035438.

 

4. Lien by Silverlake Sorrento East, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20132048600.

 

5. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3151850.

 

6. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3173284.



--------------------------------------------------------------------------------

SCHEDULE 6.04

Investments

Key money deposits in the amount of $53,000,000 for leases in France.



--------------------------------------------------------------------------------

SCHEDULE 6.07

Transactions with Affiliates

 

1. Reference is made to related party transaction disclosures in the Borrower’s
Form 10-Ks and Form 10-Qs filed with the U.S. Securities and Exchange
Commission.

 

2. Reference is made to the Stockholders Agreement listed on Schedule 3.06(b).



--------------------------------------------------------------------------------

SCHEDULE 9.01

Notice Information

Administrative Agent or Collateral Agent:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention of: Meghan McCauley

Telephone No.: (612) 217-5647

Facsimile No.: (612) 217-5651

E-mail: mmccauley@wilmingtontrust.com

with a copy to:

Lindquist & Vennum LLP

4200 IDS Center

80 South 8th Street

Minneapolis, MN 55402

Attention of: Mark C. Dietzen

Telephone No.: (612) 371-2452

Facsimile No.: (612) 371-3207

E-mail: mdietzen@lindquist.com

Borrower and Other Loan Parties:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Website: http://www.clairestores.com/phoenix.zhtml?c=68915&p=irol-sec